 



EXHIBIT 10.3
SENIOR SECURED CREDIT AGREEMENT
Dated as of August 20, 2007
Among
EXTERRAN HOLDINGS, INC.,
as US Borrower and Canadian Guarantor,
EXTERRAN CANADA, LIMITED PARTNERSHIP,
as Canadian Borrower,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent,
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA),
as Canadian Administrative Agent,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
BANK OF AMERICA, N.A., CALYON NEW YORK BRANCH AND
FORTIS CAPITAL CORP.,
as Documentation Agents,
AND
THE LENDERS SIGNATORY HERETO
Arranged by:
WACHOVIA CAPITAL MARKETS, LLC AND J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Runners
$1,650,000,000 Senior Secured Credit Facilities

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions and Accounting Matters
    2  
Section 1.01 Terms Defined Above
    2  
Section 1.02 Certain Defined Terms
    2  
Section 1.03 Accounting Terms and Determinations
    36  
Section 1.04 Terms Generally; Rules of Construction
    36  
 
       
ARTICLE II Commitments
    37  
Section 2.01 Loans and Letters of Credit
    37  
Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit
    42  
Section 2.03 Changes of Commitments
    44  
Section 2.04 Fees
    49  
Section 2.05 Several Obligations
    50  
Section 2.06 Notes
    50  
Section 2.07 Prepayments
    51  
Section 2.08 Lending Offices
    53  
Section 2.09 Assumption of Risks
    53  
Section 2.10 Obligation to Reimburse and to Prepay
    54  
Section 2.11 Bankers’ Acceptances and BA Equivalent Loans
    57  
 
       
ARTICLE III Payments of Principal and Interest
    62  
Section 3.01 Repayment of Loans
    62  
Section 3.02 Interest
    63  
 
     
ARTICLE IV Payments; Pro Rata Treatment; Computations; Etc.
    65  
Section 4.01 Payments
    65  
Section 4.02 Pro Rata Treatment
    66  
Section 4.03 Computations
    66  
Section 4.04 Agent Reliance
    67  
Section 4.05 Set-off, Sharing of Payments, Etc.
    67  
Section 4.06 Taxes
    68  
 
       
ARTICLE V Capital Adequacy
    72  
Section 5.01 Additional Costs
    72  
Section 5.02 Limitation on US Dollar LIBOR Loans
    74  
Section 5.03 Illegality
    74  
Section 5.04 US Dollar Base Rate Loans Pursuant to Sections 5.01, 5.02 and 5.03
    75  
Section 5.05 Compensation
    75  
Section 5.06 Replacement Lenders
    76  
 
       
ARTICLE VI Conditions Precedent
    77  
Section 6.01 Initial Funding Date Effectiveness
    77  
Section 6.02 Loans and Letters of Credit
    81  

-i-



--------------------------------------------------------------------------------



 



              Page  
Section 6.03 Conditions Precedent to Commitment Increases and Additional Term
Loans
       
 
    81  
ARTICLE VII Representations and Warranties of US Borrower
    82  
Section 7.01 Legal Existence
    82  
Section 7.02 Financial Condition
    82  
Section 7.03 Litigation
    83  
Section 7.04 No Breach
    83  
Section 7.05 Authority
    83  
Section 7.06 Approvals
    84  
Section 7.07 Use of Loans
    84  
Section 7.08 ERISA
    84  
Section 7.09 Taxes
    85  
Section 7.10 Titles, Etc.
    85  
Section 7.11 No Material Misstatements
    85  
Section 7.12 Investment Company Act
    86  
Section 7.13 Anti-Terrorism Law
    86  
Section 7.14 Subsidiaries
    86  
Section 7.15 Location of Business and Offices
    87  
Section 7.16 Defaults
    87  
Section 7.17 Environmental Matters
    87  
Section 7.18 Compliance with the Law
    88  
Section 7.19 Hedging Agreements
    88  
Section 7.20 Restriction on Liens
    88  
 
       
ARTICLE VIII Representations and Warranties of Canadian Borrower
    88  
Section 8.01 Legal Existence
    88  
Section 8.02 No Breach
    89  
Section 8.03 Authority
    89  
Section 8.04 Approvals
    89  
Section 8.05 Defaults
    89  
Section 8.06 Income Tax Act (Canada)
    89  
Section 8.07 Use of Loans
    90  
Section 8.08 Canadian Taxes
    90  
Section 8.09 Location of Business; Names
    90  
Section 8.10 Canadian Welfare and Pension Plans
    90  
 
       
ARTICLE IX Affirmative Covenants
    91  
Section 9.01 Reporting Requirements
    91  
Section 9.02 Litigation
    92  
Section 9.03 Maintenance, Etc.
    92  
Section 9.04 Environmental Matters
    93  
Section 9.05 Further Assurances
    94  
Section 9.06 Performance of Obligations
    94  
Section 9.07 Collateral and Guaranties
    94  
Section 9.08 Notice of an ERISA Event
    99  
Section 9.09 Ownership of the General Partner
    99  
Section 9.10 Existing Indebtedness
    99  

-ii- 



--------------------------------------------------------------------------------



 



              Page  
ARTICLE X Negative Covenants
    100  
Section 10.01 Debt
    100  
Section 10.02 Liens
    102  
Section 10.03 Investments
    103  
Section 10.04 Dividends, Distributions and Redemptions
    104  
Section 10.05 Subsidiaries
    104  
Section 10.06 Nature of Business
    105  
Section 10.07 The General Partner
    105  
Section 10.08 Mergers, Etc.
    105  
Section 10.09 Proceeds of Loans; Letters of Credit
    105  
Section 10.10 Negative Pledge Agreements
    105  
Section 10.11 Sale or Discount of Receivables
    106  
Section 10.12 Fiscal Year Change
    106  
Section 10.13 Certain Financial Covenants
    106  
Section 10.14 Sale of Properties
    106  
Section 10.15 Environmental Matters
    108  
Section 10.16 Transactions with Affiliates
    108  
 
       
ARTICLE XI Events of Default; Remedies
    109  
Section 11.01 Events of Default
    109  
Section 11.02 Remedies
    111  
Section 11.03 Letters of Credit
    113  
 
       
ARTICLE XII The Administrative Agent
    114  
Section 12.01 Appointment, Powers and Immunities of the Administrative Agents
    114  
Section 12.02 Reliance by the Administrative Agents
    115  
Section 12.03 Defaults
    115  
Section 12.04 Rights as a Lender
    115  
Section 12.05 Indemnification
    115  
Section 12.06 Non-Reliance on the Administrative Agents and other Lenders
    116  
Section 12.07 Action by the Administrative Agents
    116  
Section 12.08 Resignation or Removal of the Administrative Agents
    117  
Section 12.09 Notification by US Administrative Agent
    117  
Section 12.10 Syndication Agent, Joint Lead Arrangers, Joint Book Runners,
Documentation Agents
    118  
 
       
ARTICLE XIII Miscellaneous
    118  
Section 13.01 Waiver
    118  
Section 13.02 Notices
    118  
Section 13.03 Payment of Expenses, Indemnities, etc.
    119  
Section 13.04 Amendments, Etc.
    121  
Section 13.05 Successors and Assigns
    122  
Section 13.06 Assignments and Participations
    122  
Section 13.07 Invalidity
    124  

-iii- 



--------------------------------------------------------------------------------



 



              Page  
Section 13.08 Counterparts
    124  
Section 13.09 USA Patriot Act Notice
    125  
Section 13.10 Survival
    125  
Section 13.11 Restatement
    125  
Section 13.12 No Oral Agreements
    125  
Section 13.13 Governing Law; Submission to Jurisdiction
    125  
Section 13.14 Interest
    126  
Section 13.15 Confidentiality
    127  
Section 13.16 Effectiveness
    128  
Section 13.17 Exculpation Provisions
    128  
Section 13.18 Hedging Agreements and Treasury Management Agreements
    129  
 
       
ARTICLE XIV GUARANTY
    129  
Section 14.01 The Guaranty
    129  
Section 14.02 Subrogation
    130  

EXHIBITS AND SCHEDULES

         
Exhibit A-1
  -   Form of US Revolving Note
Exhibit A-2
  -   Form of Canadian Revolving Note
Exhibit A-3
  -   Form of Term Note
Exhibit A-4
  -   Form of BA Equivalent Note
Exhibit B-1
  -   Form of US Borrowing, Continuation and Conversion Request
Exhibit B-2
  -   Form of Canadian Borrowing, Continuation and Conversion Request
Exhibit C-1
  -   Form of Compliance Certificate (Condition to Close)
Exhibit C-2
  -   Form of Compliance Certificate (Ongoing)
Exhibit D
  -   List of Security Instruments
Exhibit E
  -   Form of Assignment Agreement
Exhibit F
  -   Form of Letter of Credit Application
Exhibit G
  -   Form of Account Designation Letter
Exhibit H-1
  -   Form of Commitment Increase Certificate
Exhibit H-2
  -   Form of Additional Lender Certificate  
Schedule 1.02
  -   Existing Indebtedness
Schedule 2.01(b)
  -   Existing Letters of Credit
Schedule 6.01(j)
  -   Excepted Property
Schedule 7.02
  -   Liabilities
Schedule 7.03
  -   Litigation
Schedule 7.09
  -   Taxes
Schedule 7.10
  -   Titles, Etc.
Schedule 7.14
  -   Subsidiaries
Schedule 7.19
  -   Hedging Agreements
Schedule 7.20
  -   Restriction on Liens
Schedule 8.08
  -   Canadian Taxes
Schedule 8.09
  -   Location of Canadian Personal Property
Schedule 9.07(a)
  -   US Excluded Collateral

-iv- 



--------------------------------------------------------------------------------



 



         
Schedule 9.07(b)
  -   Canadian Excluded Collateral
Schedule 10.01
  -   Debt
Schedule 10.02
  -   Liens
Schedule 10.03
  -   Investments, Loans and Advances
Schedule 10.05
  -   Unrestricted Subsidiaries
Schedule 10.14(j)
  -   Permitted Property Sales
Schedule 10.16
  -   Transactions with Affiliates

-v- 



--------------------------------------------------------------------------------



 



     THIS SENIOR SECURED CREDIT AGREEMENT dated as of August 20, 2007, is among:
EXTERRAN HOLDINGS, INC., a Delaware corporation (the “US Borrower” and sometimes
referred to herein as “Holdco”, and in its capacity as guarantor of the Canadian
Tranche Loans, a “Canadian Guarantor”); EXTERRAN CANADA, LIMITED PARTNERSHIP
(formerly, Universal Compression Canada, Limited Partnership), a Nova Scotia
limited partnership (the “Canadian Borrower”); WACHOVIA BANK, NATIONAL
ASSOCIATION, individually and as US administrative agent for the Lenders
(herein, together with its successors in such capacity, the “US Administrative
Agent” and sometimes referred to herein as “Wachovia”); WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA), individually and as Canadian administrative agent for the
Lenders (herein, together with its successors in such capacity, the “Canadian
Administrative Agent”); JPMORGAN CHASE BANK, N.A., individually and as
syndication agent (herein, together with its successors in such capacity, the
“Syndication Agent” and sometimes referred to herein as “JPMorgan”); WACHOVIA
CAPITAL MARKETS, LLC (“Wachovia Securities”) and J.P. MORGAN SECURITIES INC.
(“JPMSI” and together with Wachovia Securities and their successors in such
capacity, the “Joint Lead Arrangers” and “Joint Book Runners”); BANK OF AMERICA,
N.A., CALYON NEW YORK BRANCH and FORTIS CAPITAL CORP. (together with their
successors in such capacity, the “Documentation Agents”); and each of the
lenders that is a signatory hereto or which becomes a signatory hereto pursuant
to Section 13.06 (individually, together with its successors and assigns, a
“Lender” and, collectively, the “Lenders”).
R E C I T A L S
     A. On February 5, 2007, Hanover Compressor Company (“Hanover”), Universal
Compression Holdings, Inc. (“Holdings”), Holdco (formerly known as Iliad
Holdings, Inc.), Hector Sub, Inc. (“Hanover Merger Subsidiary”) and Ulysses Sub,
Inc. (“Universal Merger Subsidiary”) entered into that certain Agreement and
Plan of Merger, as amended (the “Merger Agreement”) pursuant to which the
parties contemplate a merger and after such merger Holdings will merge into the
US Borrower with the US Borrower being the surviving entity (collectively, the
“Merger”).
     B. As contemplated in the Merger Agreement, on the effective date of the
Merger (“Merger Effective Date”), Holdings shall merge with and become the
surviving entity of Universal Merger Subsidiary and Hanover shall merge with and
become the surviving entity of Hanover Merger Subsidiary. Thereupon, the US
Borrower shall merge with and become the surviving entity of Holdings.
     C. In connection with the Merger, the Borrowers have requested the Lenders
to provide certain loans to and extensions of credit on behalf of the Borrowers.
     D. The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of this Agreement.
     E. In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Senior Secured Credit
Agreement, the terms “Canadian Administrative Agent,” “Canadian Borrower,”
“Documentation Agent,” “Hanover,” “Hanover Merger Subsidiary,” “Holdco,”
“Holdings,” “Joint Book Runners,” “Joint Lead Arrangers,” “JPMorgan,” “JPMSI,”
“Lender,” “Lenders,” “Merger,” “Merger Agreement,” “Merger Effective Date,”
“Syndication Agent,” “Universal Merger Subsidiary,” “US Administrative Agent,”
“US Borrower,” “Wachovia” and “Wachovia Securities” shall have the meanings
indicated above.
     Section 1.02 Certain Defined Terms. As used herein, the following terms
shall have the following meanings (all terms defined in this ARTICLE I or in
other provisions of this Senior Secured Credit Agreement in the singular to have
equivalent meanings when used in the plural and vice versa):
     “ABS Facility” shall mean that certain $800,000,000 asset backed
securitization facility under that certain Indenture dated as of August 20,
2007, between the ABS Subsidiaries and Wells Fargo Bank, National Association,
as Indenture Trustee, as amended, modified, supplemented, restated, refinanced
or replaced by another limited recourse facility from time to time; provided
that the ABS Facility may be increased on a one-time basis by an amount up to
$200,000,000 (the “ABS Facility Increase”); provided further that any exercise
of a Commitment Increase pursuant to Section 2.03(a) when combined with all
previous Commitment Increases exceeds $200,000,000 shall automatically and
permanently reduce the availability of the ABS Facility to exceed $800,000,000
by the excess of the total Commitment Increases (including all previous
Commitment Increases) over $200,000,000, and if the outstanding amount under the
ABS Facility is above $800,000,000, the ABS Facility shall automatically and
permanently be reduced by the excess of the total Commitment Increases
(including all previous Commitment Increases) over $200,000,000 (but in no event
to less than $800,000,000) and any Debt outstanding under the ABS Facility in
excess of the amount so reduced shall be promptly repaid.
     “ABS Facility Excess Utilization” shall mean the borrowing of loans under
the ABS Facility in excess of $800,000,000 at any time outstanding.
     “ABS Facility Increase” shall have the meaning assigned such term in the
definition of ABS Facility.
     “ABS Subsidiary” shall mean Exterran ABS 2007 LLC, Exterran ABS Leasing
2007 LLC and any other Subsidiary certified by the Borrowers to be involved in
or created in connection with or as a requirement of the ABS Facility and any
Subsidiary of such Subsidiary.
     “Acceptance Date” shall mean any date, which must be a Business Day, on
which a Bankers’ Acceptance is or is to be issued or a BA Equivalent Loan is or
is to be made.
     “Acceptance Fees” shall mean an amount for each Bankers’ Acceptance and BA
Equivalent Loan equal to the product of the Applicable Margin for Acceptance
Fees times the Principal Amount of such Bankers’ Acceptance or BA Equivalent
Loan times the Term/365.

-2-



--------------------------------------------------------------------------------



 



     “Accepting Lender” shall mean any Canadian Tranche Revolving Lender that
has accepted a Bankers’ Acceptance issued by (or advanced a BA Equivalent Loan
to) the Canadian Borrower under this Agreement.
     “Account Designation Letter” shall mean the Notice of Account Designation
Letter dated the Initial Funding Date from the US Borrower to the US
Administrative Agent in substantially the form attached hereto as Exhibit G.
     “Additional Lender” shall have the meaning assigned such term in Section
2.03(a)(i).
     “Additional Lender Certificate” shall have the meaning assigned such term
in Section 2.03(a)(ii)(C).
     “Additional Term Loan Borrowing” shall mean a Borrowing comprised of
Additional Term Loans.
     “Additional Term Loan Commitment” shall mean, with respect to each
Additional Term Loan Lender, the commitment of such Additional Term Loan Lender
to make Additional Term Loans pursuant to Section 2.01(a)(v), as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.03(c)
or 5.06 or ARTICLE XI, (b) increased from time to time pursuant to
Section 2.03(a) or (c) modified from time to time to reflect any Assignments
permitted under Section 13.06(b). The amount of each Additional Term Loan
Lender’s Additional Term Loan Commitment shall be the amount as agreed between
the US Administrative Agent and such Lender and on file with the US
Administrative Agent.
     “Additional Term Loan Lender” shall mean a Term Loan Lender making an
Additional Term Loan.
     “Additional Term Loans” shall have the meaning assigned such term in
Section 2.01(a)(v).
     “Adjusted EBITDA” shall mean, without duplication, for any Testing Period
the sum of (i) EBITDA of the US Borrower and its Consolidated Subsidiaries
(excluding all Subsidiary EBITDA) for such Testing Period (excluding transaction
expenses incurred in connection with the Merger) and (ii) cash from
distributions attributable to the ownership of GP Interests, LP Units and IDRs
received by the US Borrower or its Restricted Subsidiaries during such Testing
Period, on an Annualized Basis and (iii) cash from distributions attributable to
the ownership of Subordinated Units received by the US Borrower and its
Restricted Subsidiaries during such Testing Period, on an Annualized Basis;
provided that for so long as quarterly distributions on each Subordinated Unit
is less than $0.4025 (or such other amount as adjusted pursuant to the EPLP
Partnership Agreement), cash from distributions attributable to the ownership of
Subordinated Units will be limited to actual cash distributions received by the
US Borrower and its Restricted Subsidiaries from the Subordinated Units during
such Testing Period. In each case, with respect to (ii) and (iii) above,
adjusted for any dividend restrictions imposed on EPLP under its or any of its
Subsidiaries’ credit facilities as if such dividend restriction was in effect
for the entire Testing Period.

-3-



--------------------------------------------------------------------------------



 



     “Administrative Agents” shall mean collectively, the US Administrative
Agent and the Canadian Administrative Agent.
     “Affected Loans” shall have the meaning assigned such term in Section 5.04.
     “Affiliate” of any Person shall mean (a) any Person directly or indirectly
controlled by, controlling or under common control with such first Person,
(b) any director or officer of such first Person or of any Person referred to in
clause (a) above and (c) if any Person in clause (a) above is an individual, any
member of the immediate family (including parents, spouse and children) of such
individual and any trust whose principal beneficiary is such individual or one
or more members of such immediate family and any Person who is controlled by any
such member or trust. For purposes of this definition, any Person which owns
directly or indirectly 30% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
30% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to
“control” (including, with its correlative meanings, “controlled by” and “under
common control with”) such corporation or other Person.
     “Agents” shall mean collectively, the Syndication Agent, the Documentation
Agents and the Administrative Agents.
     “Aggregate Commitments” shall mean collectively, the Aggregate Revolving
Commitments and the Aggregate Term Commitments.
     “Aggregate Credit Exposure” shall mean the aggregate Principal Amount of
all Loans and LC Exposure outstanding at such time.
     “Aggregate Revolving Commitments” at any time shall equal the sum of
(a) the Aggregate US Tranche Commitments and (b) the Canadian Allocated
Aggregate Commitments. The initial Aggregate Revolving Commitments are
$850,000,000.
     “Aggregate Term Commitments” at any time shall equal the sum of (a) the
Term Commitments of all Term Loan Lenders and (b) the Additional Term Loan
Commitments of all Additional Term Loan Lenders. The initial Aggregate Term
Commitments are $800,000,000.
     “Aggregate US Tranche Commitments” at any time shall equal the sum of the
US Tranche Commitments of all US Tranche Revolving Lenders. The initial
Aggregate US Tranche Commitments are $825,000,000.
     “Agreement” shall mean this Senior Secured Credit Agreement, as the same
may from time to time be amended or supplemented.
     “Alternate Currency” shall mean such foreign currencies which are readily
convertible into US Dollars and are acceptable to the US Administrative Agent.
     “Annualized Basis” shall mean the process of multiplying the amount of the
cash distributions received during the US Borrower’s most recent fiscal quarter
by four.

-4-



--------------------------------------------------------------------------------



 



     “Anti-Terrorism Laws” shall have the meaning assigned such term in Section
7.13(a).
     “Applicable Administrative Agent” shall mean (a) with respect to a Loan or
Borrowing made or a Letter of Credit issued under the US Tranche or the Term
Loan Facility, the US Administrative Agent and (b) with respect to a Loan or
Borrowing made under the Canadian Tranche, the Canadian Administrative Agent.
     “Applicable Borrower” shall mean (a) with respect to a Loan or Borrowing
made or a Letter of Credit issued under the US Tranche or the Term Loan
Facility, the US Borrower and (b) with respect to a Loan or Borrowing made under
the Canadian Tranche, the Canadian Borrower.
     “Applicable Lenders” shall mean (a) with respect to a Loan or Borrowing
made or a Letter of Credit issued under the US Tranche, the US Tranche Revolving
Lenders, (b) with respect to a Loan or Borrowing made under the Canadian
Tranche, the Canadian Tranche Revolving Lenders and (c) with respect to a Loan
or Borrowing made under the Term Loan Facility, the Term Loan Lenders.
     “Applicable Lending Office” shall mean, for each Lender and for each Type
of Loan, the lending office or branch of such Lender (or a Lender Affiliate)
designated for such Type of Loan in its administrative questionnaire on file
with the Applicable Administrative Agent or such other offices of such Lender
(or of a Lender Affiliate) as such Lender may from time to time specify to the
Applicable Administrative Agent and the Applicable Borrower as the office by
which its Loans of such Type are to be made and maintained.
     “Applicable Margin” shall mean, with respect to the Revolving Credit
Facility and the Term Loan Facility, a percentage per annum determined by
reference to the Index Debt Ratings by Moody’s and S&P, respectively, applicable
on such date, as set forth below:

                  Applicable Margin         US Dollar LIBOR Loans,            
US Dollar LIBOR   US Dollar Base Rate         Reference Rate Loans and   Loans
and Canadian Prime     Index Debt Rating   Acceptance Fees (bps)   Rate Loans
(bps)   Commitment Fees (bps) Category 1             BBB-/Baa3 or better   65  
0   12.5               Category 2             BB+/Ba1   82.5   0   17.5        
      Category 3             BB/Ba2   100   0   22.5               Category 4  
          BB-/Ba3   125   25   30               Category 5             B+/B1  
150   50   35               Category 6             B/B2 or worse   175   75   35

-5-



--------------------------------------------------------------------------------



 



     For purposes of determining the Applicable Margin, the US Borrower’s
initial Index Debt Rating will be Category 3 until October 1, 2007; and
thereafter, the US Borrower’s Index Debt Rating shall be established by Moody’s
and S&P. If the Index Debt Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Categories, the
Applicable Margin shall be based (i) if the differential is one level, the lower
number of the Categories, or (ii) if the differential is more than one level,
the Category number immediately higher than the lowest. If the Index Debt
Ratings established or deemed to have been established by Moody’s and S&P shall
change (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the US Borrower to the US Administrative
Agent pursuant to Section 9.01(f) or otherwise. Each change in the Applicable
Margin shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of Moody’s or S&P shall change, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the US Borrower and the US Tranche Revolving Lenders and to
the extent there are Aggregate Term Commitments outstanding, the Term Loan
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Margin
shall be determined by reference to the rating of such agency most recently in
effect prior to such change or cessation. For purposes of the foregoing, if both
Moody’s and S&P shall not have in effect an Index Debt Rating (other than by
reason of the circumstances referred to in the immediately preceding sentence of
this definition), then such agencies shall be deemed to have established an
Index Debt Rating in Category 6.
     “Assignment” shall have the meaning assigned such term in Section 13.06(b).
     “BA Equivalent Loan” shall mean an advance in Canadian Dollars made by a
Canadian Tranche Revolving Lender to the Canadian Borrower evidenced by a BA
Equivalent Note.
     “BA Equivalent Note” shall mean a promissory note executed and delivered by
the Canadian Borrower to a Canadian Tranche Revolving Lender in substantially
the form of Exhibit A-4 or by each Canadian Tranche Revolving Lender pursuant to
the power of attorney in Section 2.11(b).
     “BA Exposure” shall mean at any time, with respect to any Accepting Lender,
the aggregate Principal Amount of Bankers’ Acceptances and BA Equivalent Loans
to be paid by the Canadian Borrower to the Canadian Administrative Agent at the
Canadian Principal Office for which the Canadian Borrower has not reimbursed
such Accepting Lender.
     “BA Maturity Date” shall mean the date on which a Bankers’ Acceptance is
payable or a BA Equivalent Note matures in accordance with Section 2.11(a)(ii).

-6-



--------------------------------------------------------------------------------



 



     “BA Net Proceeds” shall mean in respect of any Bankers’ Acceptance or BA
Equivalent Loan, the amount (rounded to the nearest whole cent with one-half of
one cent being rounded up) determined in accordance with the formula set forth
below, less the Acceptance Fee applicable to such Bankers’ Acceptance or BA
Equivalent Loan. The BA Net Proceeds of any Bankers’ Acceptance or BA Equivalent
Loan shall be equal to the Principal Amount of such Bankers’ Acceptance or BA
Equivalent Loan times the Price. For purposes of this definition, the “Price” of
any Bankers’ Acceptance or BA Equivalent Loan shall equal {1 / [1 + (Bankers’
Acceptance Rate X Term/365)]} and shall be expressed as a decimal and be rounded
to the nearest 1/10000 of 1%, with 0.0000005 being rounded up.
     “Bankers’ Acceptance Rate” shall mean in respect of a Bankers’ Acceptance
accepted by an Accepting Lender on any date or a BA Equivalent Loan being
advanced by such Accepting Lender on any date, (a) for a Canadian Tranche
Revolving Lender which is a Major Schedule I Lender, the CDOR Rate and (b) for a
Canadian Tranche Revolving Lender which is not a Major Schedule I Lender, the
CDOR Rate plus 10 basis points.
     “Bankers’ Acceptances” shall mean bankers’ acceptances denominated in
Canadian Dollars in the form of either a depository bill, as defined in the
DBNA, or a blank non-interest bearing bill of exchange, as defined in the Bills
of Exchange Act (Canada), in either case issued by the Canadian Borrower and
accepted by a Canadian Tranche Revolving Lender (and, if applicable, purchased
by such Canadian Tranche Revolving Lender) at the request of the Canadian
Borrower, such depository bill or bill of exchange to be substantially in the
standard form of such Canadian Tranche Revolving Lender.
     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.
     “Borrowers” shall mean collectively the US Borrower and the Canadian
Borrower.
     “Borrowing” shall mean Loans of the same Type, made, converted or continued
on the same date and, in the case of US Dollar LIBOR Loans, and in the case of
Bankers’ Acceptances or BA Equivalent Loans, as to which a single Interest
Period is in effect.
     “Business Day” shall mean, other than for Letters of Credit, any day other
than a day on which commercial banks are authorized or required to close in
North Carolina for purposes of the US Tranche and the Term Loan Facility, and in
North Carolina and in Calgary or Toronto, Canada for purposes of the Canadian
Tranche, and, where such term is used in the definition of “Quarterly Date” or
if such day relates to a Borrowing or continuation of, a payment or prepayment
of principal of or interest on, or a conversion of or into, or the Interest
Period for, a US Dollar LIBOR Loan or a notice by a Borrower with respect to any
such Borrowing or continuation, payment, prepayment, conversion or Interest
Period, any day which is also a day on which dealings in US Dollar deposits are
carried out in the London interbank market. With respect to Letters of Credit,
“Business Day” shall mean any day other than a day on which commercial banks are
authorized or required to close in the domicility of the respective Issuing Bank
and confirming bank.

-7-



--------------------------------------------------------------------------------



 



     “CAM Exchange” shall mean the exchange of the Lender’s interests provided
for in Section 11.02(c).
     “CAM Exchange Date” shall mean the date on which there shall occur an
acceleration of Loans pursuant to Section 11.02(a) or Section 11.02(b).
     “CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Credit Exposure of
such Lender for all Tranches (determined by the US Dollar Equivalent Amount for
its Canadian Tranche Credit Exposure prevailing on the CAM Exchange Date and
determined by the US Dollar Equivalent for its LC Exposure in Offshore Currency
Letters of Credit prevailing on the CAM Exchange Date) and (b) the denominator
shall be the Aggregate Credit Exposure (determined by the US Dollar Equivalent
Amount for the Canadian Tranche Credit Exposure of all Canadian Tranche
Revolving Lenders as of the CAM Exchange Date and determined by the US Dollar
Equivalent for the LC Exposure in Offshore Currency Letters of Credit of all
Lenders as of the CAM Exchange Date).
     “Canadian Allocated Aggregate Commitments” shall mean the aggregate amount
of the US Tranche Commitments allocated by the US Borrower from time to time as
the Canadian Allocated Aggregate Commitments pursuant to Section 2.03(b)(ii),
not to exceed the Canadian Allocated Maximum Aggregate Commitments. The Canadian
Allocated Aggregate Commitments may be terminated pursuant to
Section 2.03(b)(i), 2.03(b)(iii), 5.06 or ARTICLE XI. The initial Canadian
Allocated Aggregate Commitments are $25,000,000.
     “Canadian Allocated Commitment” shall mean as to each Canadian Tranche
Revolving Lender, the percentage set forth in the column titled “Canadian
Tranche Percentage” as agreed between the US Administrative Agent and such
Lender and on file with the US Administrative Agent or in the Assignment
pursuant to which such Canadian Tranche Revolving Lender becomes a party hereto,
as applicable, of the Canadian Allocated Aggregate Commitments.
     “Canadian Allocated Maximum Aggregate Commitments” shall mean the aggregate
maximum Canadian Allocated Commitments of all Canadian Tranche Revolving Lenders
on file with the US Administrative Agent. The Canadian Allocated Maximum
Aggregate Commitments are $100,000,000.
     “Canadian Allocation Period” shall mean any time during which either
(a) the US Borrower has allocated any portion of the US Tranche Commitments as
the Canadian Allocated Aggregate Commitments pursuant to Section 2.03(b)(ii) or
(b) the Canadian Tranche Credit Exposure exceeds zero.
     “Canadian Commitment Fee” shall have the meaning assigned such term in
Section 2.04(a)(ii).
     “Canadian Dollars” or “C$” shall mean lawful money of Canada.
     “Canadian Guarantor” shall mean the US Borrower and each Subsidiary
Guarantor required to execute the Guaranty Agreement – Canada or supplement
thereto pursuant to Section 9.07(b), excluding the Canadian Borrower.

-8-



--------------------------------------------------------------------------------



 



     “Canadian Pension Plan” shall mean any “pension plan” or “plan” that is
subject to the funding requirements of the Employment Pension Plans Act
(Alberta) or applicable pension benefits legislation in any other Canadian
jurisdiction and is applicable to employees resident in Canada of the Canadian
Borrower or a Significant Canadian Subsidiary.
     “Canadian Prime Rate” shall mean, at any time, the greater of (a) the rate
from time to time publicly announced by the Canadian Reference Bank as its prime
rate in effect for determining interest rates on Canadian Dollar denominated
commercial loans in Canada, and (b) the annual rate of interest equal to the sum
of (i) the 30-day CDOR Rate at such time and (ii) one percent (1%) per annum.
     “Canadian Prime Rate Loans” shall mean Loans denominated in Canadian
Dollars that bear interest at a rate based upon the Canadian Prime Rate.
     “Canadian Principal Office” shall mean the principal office of the Canadian
Administrative Agent, which, on the date of this Agreement is located at 141
Adelaide St., W., Suite 1500, Toronto, Ontario, Canada M5H 3L9, Attention:
Sophie Ronan (Telecopy No. (416) 364-8165).
     “Canadian Reference Bank” shall mean the Bank of Montreal, or its
successors and assigns, or one of the Major Schedule I Lenders as the US
Administrative Agent may from time to time designate.
     “Canadian Subsidiary” shall mean each Restricted Subsidiary of the US
Borrower that is formed under the laws of Canada, any Province thereof, or any
territory thereof.
     “Canadian Tranche” shall mean the Canadian Allocated Commitments and the
Canadian Tranche Loans.
     “Canadian Tranche Borrowing” shall mean a Borrowing comprised of Canadian
Tranche Loans.
     “Canadian Tranche Credit Exposure” shall mean at any time, the US Dollar
Equivalent Amount of the aggregate Principal Amount of the Canadian Tranche
Loans outstanding at such time. The Canadian Tranche Credit Exposure of any
Canadian Tranche Revolving Lender at any time shall be the US Dollar Equivalent
Amount of the aggregate Principal Amount of the Canadian Tranche Loans owed to
such Lender at such time.
     “Canadian Tranche Loan” shall mean any Revolving Loan (including Canadian
Prime Rate Loans, Bankers’ Acceptances, BA Equivalent Loans, US Dollar LIBOR
Loans and US Dollar Base Rate Loans) made by the Canadian Tranche Revolving
Lenders pursuant to Section 2.01(a)(ii) or Section 2.11, as applicable.
     “Canadian Tranche Percentage” shall mean:
     (a) at any time during which the US Tranche Commitments remain outstanding,
with respect to each Canadian Tranche Revolving Lender, the percentage set forth
in the column titled “Canadian Tranche Percentage” as agreed between the US
Administrative Agent and such

-9-



--------------------------------------------------------------------------------



 



Lender and on file with the US Administrative Agent or in the Assignment
pursuant to which such Canadian Tranche Revolving Lender becomes a party hereto;
and
     (b) upon the termination of the Aggregate Revolving Commitments pursuant to
Section 11.02, with respect to each Canadian Tranche Revolving Lender, a
fraction (expressed as a percentage, carried out to the sixth decimal place),
the numerator of which is the Canadian Tranche Credit Exposure of such Canadian
Tranche Revolving Lender, and the denominator of which is the Canadian Tranche
Credit Exposure of all Canadian Tranche Revolving Lenders.
As of the Initial Funding Date, the Canadian Tranche Percentage of each Canadian
Tranche Revolving Lender is the percentage agreed between the US Administrative
Agent and such Lender and on file with the US Administrative Agent or in the
Assignment pursuant to which such Canadian Tranche Revolving Lender becomes a
party hereto, as applicable.
     “Canadian Tranche Revolving Lender” shall mean a Lender with a Canadian
Allocated Commitment or with outstanding Canadian Tranche Loans that is, for the
purposes of the Income Tax Act (Canada) in force as of the date that such Lender
acquires a Canadian Allocated Commitment, either (a) not a non-resident of
Canada for purposes of the Income Tax Act (Canada) or (b) a deemed resident of
Canada for purposes of Part XIII of the Income Tax Act (Canada) and that has, as
part of its business carried on in Canada, a Canadian Allocated Commitment, and,
in the case of clauses (a) and (b), is an Affiliate of a US Tranche Revolving
Lender.
     “Canadian Welfare Plan” shall mean any medical, health, hospitalization,
insurance or other employee benefit or welfare plan or arrangement applicable to
employees resident in Canada of the Canadian Borrower or a Significant Canadian
Subsidiary.
     “Capital Lease” shall mean a lease of (or other arrangement conveying the
right to use) real and/or personal Property, or a combination thereof, with
respect to which the lessee is required concurrently to recognize the
acquisition of an asset and the incurrence of a Debt in accordance with GAAP.
     “Capital Lease Obligations” shall mean, as to any Person, all obligations
of such Person as lessee under any Capital Lease, which obligations are required
to be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Cash Equivalents” shall mean:
     (a) securities issued or directly and fully guaranteed or insured by the
government of the United States or any other country whose sovereign debt has a
rating of at least A3 from Moody’s and at least A- from S&P or any agency or
instrumentality thereof having maturities of not more than twelve (12) months
from the date of acquisition;
     (b) certificates of deposit and Eurodollar time deposits with maturities of
six (6) months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six (6) months and overnight bank deposits, in each
case with any commercial bank organized under the laws of any country that is a
member of the Organization for Economic Cooperation and

-10-



--------------------------------------------------------------------------------



 



Development having capital and surplus in excess of $500,000,000 (or the
equivalent thereof in any other currency or currency unit);
     (c) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;
     (d) commercial paper having at least P2 or A2 from Moody’s or S&P, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of investments, and in
each case maturing within 270 days after the date of acquisition;
     (e) deposits available for withdrawal on demand with any commercial bank
not meeting the qualifications specified in clause (b) above; and
     (f) money market mutual funds substantially all of the assets of which are
of the type described in the foregoing clauses (a) through (d).
     “CDOR Rate” shall mean, on any day, the annual rate of interest which is
the rate applicable to Canadian Dollar bankers’ acceptances appearing on the
“Reuters Screen CDOR Page” (as defined in the International Swap Dealer
Association, Inc, definitions, as modified and amended from time to time) as of
10:00 a.m. Eastern time on such day for bankers’ acceptances having for purposes
of calculating the Canadian Prime Rate a maturity of 30 days and, for purposes
of Bankers’ Acceptances and BA Equivalent Loans, a comparable maturity date to
the maturity date of such issue of Bankers’ Acceptances and BA Equivalent Loans;
provided that if such rate does not appear on the Reuters Screen CDOR Page as
contemplated, then the CDOR Rate on any day shall be the rate applicable to such
Canadian Dollar bankers’ acceptances of comparable maturity date quoted by one
of the Major Schedule I Lenders selected by the US Administrative Agent as of
10:00 a.m. Eastern time on such day.
     “CERCLA” shall have the meaning assigned such term in the definition of
Environmental Laws.
     “Change of Control” shall mean the occurrence of one or more of the
following events: (a) the approval by the holders of Equity Interests of the US
Borrower of any plan or proposal for the liquidation or dissolution of the US
Borrower (whether or not otherwise in compliance with the provisions of this
Agreement); (b) any Person or “group” within the meaning of Section 13(d) of the
Exchange Act shall become the “beneficial owner,” as defined in Rule 13d-3 under
the Exchange Act, of shares representing more than 50% of the aggregate voting
power represented by the Equity Interests of the US Borrower; (c) the
replacement of a majority of the Board of Directors of the US Borrower over a
two-year period from the directors who constituted the Board of Directors of the
US Borrower at the beginning of such period, and such replacement shall not have
been approved by a vote of at least a majority of the Board of Directors of the
US Borrower then still in office who either were members of such Board of
Directors at the beginning of such period or whose election as a member of such
Board of Directors was previously so approved; (d) the US Borrower shall cease
to own, directly or indirectly, 100% of the issued and outstanding Equity
Interests of Hanover and Holdings except

-11-



--------------------------------------------------------------------------------



 



to the extent Hanover and Holdings are merged into the US Borrower; or (e) the
US Borrower shall cease to own, directly or indirectly, 100% of the issued and
outstanding Equity Interests of the Canadian Borrower while any Canadian Tranche
Loans are outstanding or any Canadian Allocated Commitments remain in effect.
     “Closing Date” shall mean August 20, 2007.
     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time and any successor statute.
     “Collateral” shall mean all Property of the US Borrower and the Subsidiary
Guarantors which is secured by a Lien under the Security Instruments.
     “Combined Revolving Credit Exposure” shall mean at any time, the sum of
(a) the US Tranche Credit Exposure at such time, and (b) the Canadian Tranche
Credit Exposure at such time.
     “Commitment Fees” shall mean collectively, the Canadian Commitment Fee and
the US Commitment Fee.
     “Commitment Increase” shall have the meaning assigned such term in Section
2.03(a)(i).
     “Commitment Increase Certificate” shall have the meaning assigned such term
in Section 2.03(a)(ii)(B).
     “Commitment Reduction Amount” shall mean an amount equal to the amount of
any prepayment owed under the Revolving Credit Facility pursuant to
Sections 2.07(b)(iii), 2.07(b)(iv), 2.07(b)(v) and 2.07(b)(vi) whether or not
any Revolving Loan or LC Exposure is then outstanding.
     “Compression Assets” shall mean all or any portion of any Person’s
compression services or rental contracts, compression services customer
relationships and related compression equipment.
     “Confidential Information” shall have the meaning assigned such term in
Section 13.15.
     “Consolidated Net Income” shall mean for any period, the aggregate of the
net income (or loss) of any Person and its Consolidated Subsidiaries after
allowances for taxes for such period, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein, without duplication) the following:
(a) the net income of any Person in which it or any of its Consolidated
Subsidiary has an interest (which interest does not cause the net income of such
other Person to be consolidated with the net income of it and its Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in such period by such other Person to
it or to a Consolidated Subsidiary, as the case may be; (b) the net income (but
not loss) of any Consolidated Subsidiary to the extent that the declaration or
payment of dividends or similar distributions or transfers or loans by that
Consolidated Subsidiary is not at the time permitted under the terms of its
charter or any agreement,

-12-



--------------------------------------------------------------------------------



 



instrument or Governmental Requirement applicable to such Consolidated
Subsidiary, or is otherwise restricted or prohibited in each case determined in
accordance with GAAP; provided that upon the removal of such restriction, the
aggregate net income previously excluded within the last four (4) fiscal
quarters shall be added to the net income for the same quarters; (c) any
extraordinary gains or losses, including gains or losses attributable to
Property sales not in the ordinary course of business; (d) the cumulative effect
of a change in accounting principles and any gains or losses attributable to
writeups or write downs of assets; (e) gains, losses or other charges as a
result of the early retirement of Debt; (f) non-cash gains or losses as a result
of foreign currency adjustments and (g) the cost of refinancing any long-term
debt to the extent such costs are paid for from the proceeds of such
refinancing.
     “Consolidated Subsidiaries” shall mean each Subsidiary of a Person (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
such Person in accordance with GAAP.
     “Credit Exposure” shall mean at any time for any Lender (a) for the
Canadian Tranche such Lender’s Canadian Tranche Credit Exposure, (b) for the US
Tranche such Lender’s US Tranche Credit Exposure and (c) for the Term Tranche
such Lender’s Term Credit Exposure.
     “DBNA” shall mean the Depository Bills and Notes Act (Canada).
     “Debt” shall mean, for any Person the sum of the following (without
duplication): (a) all obligations of such Person (whether created or assumed)
for borrowed money or evidenced by bonds, debentures, notes or other similar
instruments; (b) all obligations of such Person (whether contingent or
otherwise) in respect of bankers’ acceptances, letters of credit, surety or
other bonds and similar instruments; (c) all obligations of such Person to pay
the deferred purchase price of Property or services (other than for borrowed
money); (d) all Capital Lease Obligations in respect of which such Person is
liable (whether contingent or otherwise); (e) all Debt (as described in the
other clauses of this definition) of others secured by a Lien on any asset of
such Person, whether or not such Debt is assumed by such Person but if not
assumed by such Person, limited to the fair market values of such Property;
(f) all Debt (as described in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the debtor or obligations of others but only to the extent of
the remaining maximum liability of such Person under such guaranty; (g) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt of others;
(h) prepayments or advances from customers made more than 60 days in advance of
the date such goods and services are due to prepay, secure or settle obligations
to deliver goods or services and in excess of the sum of (A) $50,000,000
outstanding at any time and (B) up to an additional $50,000,000 outstanding at
any time if such amount is approved in writing by the US Administrative Agent
from time to time (which consent shall not be unreasonably denied or delayed);
provided, however, all prepayments or advances received in connection with
fabrication, installation, turn-key or total solutions projects or other similar
projects shall be excluded; (i) obligations to pay for commodities in the form
of take-or-pay agreements or similar arrangements beyond the normal requirements
of the business of the US Borrower and its Subsidiaries whether or not such
goods or services are actually received or utilized by such Person; (j) any
Equity Interests of such Person in which such Person has a mandatory obligation
to redeem such Equity Interests; (k) any

-13-



--------------------------------------------------------------------------------



 



Debt (as described in the other clauses of this definition) of a Special Entity
for which such Person is liable either by agreement or because of a Governmental
Requirement but only to the extent of the maximum liability of such Person under
such agreement or Governmental Requirement; and (l) all net mark to market
obligations of such Person under Hedging Agreements.
     “Default” shall mean an Event of Default or an event which with notice or
lapse of time or both would become an Event of Default.
     “Disclosing Parties” shall have the meaning assigned such term in Section
13.15.
     “Disposition” shall mean the sale, exchange or conveyance (including any
sale and leaseback transaction) of any Property by the US Borrower or any of its
Domestic Subsidiaries, including any sale, exchange or conveyance, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
     “Dissolved Subsidiary” shall have the meaning assigned such term in Section
9.07(d)(ii).
     “Domestic Subsidiary” shall mean each Restricted Subsidiary of the US
Borrower which is not a Foreign Subsidiary.
     “Drafts” shall mean, at any time, either a depository bill within the
meaning of the DBNA or a bill of exchange within the meaning of the Bills of
Exchange Act (Canada) drawn by the Canadian Borrower on a Canadian Tranche
Revolving Lender but which at such time has not been completed as to the payee
or accepted by such Lender or any other Person.
     “EBITDA” shall mean, for any period, the sum of Consolidated Net Income for
such period plus the following consolidated expenses or charges to the extent
deducted from Consolidated Net Income in such period: Total Interest Expense (or
interest expense when determining EBITDA of an Unrestricted Subsidiary), taxes,
depreciation, amortization and non-cash charges, provided that any cash actually
paid with respect to such non-cash charges shall be deducted from EBITDA when
paid. EBITDA will be adjusted on a pro forma basis (reasonably acceptable to the
US Administrative Agent) for individual acquisitions and divestitures in excess
of $50,000,000, including projected synergies.
     “8.50% Equipment Lease Notes” shall mean those 8.50% senior secured notes
due 2008 issued pursuant to that certain Indenture, dated as of August 30, 2001
among the 2001A Trust, as issuer, Exterran Energy Solutions, L.P. (formerly
Hanover Compression Limited Partnership) and certain subsidiaries, as
guarantors, and Wilmington Trust FSB, as Trustee and related equity
certificates, as amended, modified, supplemented or restated from time to time.
     “8.625% Notes” shall mean those 8.625% senior notes due 2010 issued
pursuant to that certain Senior Indenture dated as of December 15, 2003 between
Hanover and Wachovia, as amended, modified, supplemented or restated from time
to time.
     “8.75% Equipment Lease Notes” shall mean 8.75% senior secured notes due
2011 issued pursuant to that certain Indenture, dated as of August 30, 2001
among the 2001B Trust, as issuer, Exterran Energy Solutions, L.P. (formerly
Hanover Compression Limited Partnership) and

-14-



--------------------------------------------------------------------------------



 



certain subsidiaries, as guarantors, and Wilmington Trust FSB, as Trustee and
related equity certificates, as amended, modified, supplemented or restated from
time to time.
     “Environmental Laws” shall mean any and all Governmental Requirements
pertaining to health or the environment in effect in any and all jurisdictions
in which the US Borrower or any Subsidiary is conducting or at any time has
conducted business, or where any Property of the US Borrower or any Subsidiary
is located, including the Canadian Environmental Assessment Act, the Canadian
Environmental Protection Act, 1999, the Environmental and Enhancement Protection
Act (Alberta), the Oil Pollution Act of 1990 (“OPA”), the Clean Air Act, as
amended, the Comprehensive Environmental, Response, Compensation, and Liability
Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution Control Act, as
amended, the Occupational Safety and Health Act of 1970, as amended, the
Resource Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe
Drinking Water Act, as amended, the Toxic Substances Control Act, as amended,
the Superfund Amendments and Reauthorization Act of 1986, as amended, the
Hazardous Materials Transportation Act, as amended, and other environmental
conservation or protection laws. The term “oil” shall have the meaning specified
in OPA, the terms “hazardous substance” and “release” (or “threatened release”)
have the meanings specified in CERCLA, and the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA; provided,
however, that (a) in the event either OPA, CERCLA or RCRA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and (b) to the extent
the laws of the state in which any Property of the US Borrower or any Subsidiary
is located establish a meaning for “oil,” “hazardous substance,” “release,”
“solid waste” or “disposal” which is broader than that specified in either OPA,
CERCLA or RCRA, such broader meaning shall apply.
     “EPLP” shall mean Exterran Partners, L.P., a Delaware limited partnership.
     “EPLP Group” shall mean EPLP and its Subsidiaries.
     “EPLP Partnership Agreement” shall mean that certain First Amended and
Restated Agreement of Limited Partnership of EPLP (formerly, Universal
Compression Partners, L.P.), dated as of October 20, 2006, as amended, modified,
supplemented or restated.
     “Equity Interest” shall mean, (a) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock and (b) with
respect to any Person that is not a corporation, any and all partnership
interests or other equity interests of such Person.
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the US Borrower or any Subsidiary, is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

-15-



--------------------------------------------------------------------------------



 



     “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the US Borrower, any Subsidiary or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the US Borrower, any
Subsidiary or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the US Borrower, any
Subsidiary or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the US Borrower, any Subsidiary or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Event of Default” shall have the meaning assigned such term in
Section 11.01.
     “Excepted Liens” shall mean: (a) Liens for taxes, assessments, public or
statutory obligations or other governmental charges or levies not yet due or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP or which could
not reasonably be expected to have a Material Adverse Effect individually or in
the aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (b) Liens in connection with workmen’s compensation,
unemployment insurance or other social security, old age pension or public
liability obligations not yet due or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP or which could not reasonably be expected to have a
Material Adverse Effect individually or in the aggregate for all Excepted Liens
contained in clauses (a), (b), (c), (d) and (e) of this definition;
(c) operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
workmen’s, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or statutory landlord’s liens, each of
which is in respect of obligations that have not been overdue more than 90 days
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves have been maintained in accordance with GAAP or which
could not reasonably be expected to have a Material Adverse Effect individually
or in the aggregate for all Excepted Liens contained in clauses (a), (b), (c),
(d) and (e) of this definition; (d) any Liens reserved in leases for rent or
royalties and for compliance with the terms of the leases in the case of
leasehold estates, to the extent that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the US Borrower or any Subsidiary or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP or which could
not reasonably be expected to have a Material Adverse Effect individually or in
the aggregate for all Excepted Liens contained in clauses (a), (b), (c), (d) and
(e) of this definition; (e) encumbrances (other than to secure the payment of
borrowed money or the deferred purchase price of Property or services),
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations in any rights of way or other Property of the US Borrower or any

-16-



--------------------------------------------------------------------------------



 



Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals, timber, metals, steam, or other natural resources, and other
like purposes, or for the joint or common use of real estate, rights of way,
facilities and equipment, and defects, irregularities, zoning restrictions and
deficiencies in title of any rights of way or other Property which in the
aggregate do not materially impair the use of such rights of way or other
Property for the purposes of which such rights of way and other Property are
held by the US Borrower or any Subsidiary or materially impair the value of such
Property subject thereto or which could not reasonably be expected to have a
Material Adverse Effect individually or in the aggregate for all Excepted Liens
contained in clauses (a), (b), (c), (d) and (e) of this definition; (f) deposits
of cash or securities to secure the performance of bids, trade contracts,
leases, performance bonds, return-of-money or payment bonds, surety and appeal
bonds, contracts or leases to which the US Borrower or its Subsidiaries are
parties or other deposits required to be made in the ordinary course of
business, statutory obligations and other obligations of a like nature incurred
in the ordinary course of business; (g) Liens permitted under the Security
Instruments; (h) Liens arising out of judgments or awards that do not constitute
an Event of Default under Section 11.01(h); and (i) Liens for the US Borrower’s
or any Subsidiary’s title to Property leased under Capital Leases; provided that
no intention to subordinate the first priority Lien granted in favor of the US
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.
     “Excess Amount” shall have the meaning assigned such term in Section
2.03(a)(ii)(I).
     “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
or any successor statute or statutes thereto.
     “Executive Order” shall have the meaning assigned such term in Section
7.13(a).
     “Existing Hanover Credit Agreement” shall mean that certain Credit
Agreement, dated as of November 21, 2005 among Hanover, Hanover Compressor
Limited Partnership, JPMorgan Chase Bank, N.A., as administrative agent and the
other lenders signatory thereto, as amended, modified, supplemented or restated
from time to time.
     “Existing Indebtedness” shall mean collectively, all Debt under
(a) Existing Universal Credit Agreement, (b) the Existing Hanover Credit
Agreement, (c) the 7 1/2% Notes, (d) the 8.625% Notes, (e) the 9.00% Notes,
(f) the 8.50% Equipment Lease Notes, (g) the 8.75% Equipment Lease Notes,
(h) the 7 1/4% Notes and (i) the 4.75% Convertible Notes Due 2014, (j) the 4.75%
Convertible Notes Due 2008 and (k) any other debt of the US Borrower and its
Subsidiaries existing immediately prior to the date of the Merger and set forth
on Schedule 1.02.
     “Existing Letters of Credit” shall mean those letters of credit listed on
attached Schedule 2.01(b) and all reimbursement obligations pertaining to any
such letter of credit.
     “Existing Universal Credit Agreement” shall mean that certain Senior
Secured Credit Agreement dated as of October 20, 2006 among Holdings, Exterran
(formerly Universal Compression, Inc.), the Canadian Borrower, the
Administrative Agents and the other lenders signatory thereto, as amended,
modified, supplemented or restated from time to time.

-17-



--------------------------------------------------------------------------------



 



     “Exterran” shall mean Exterran, Inc., a Texas corporation.
     “Exterran Argentina” shall mean Hanover Argentina S.A., an Argentina
corporation.
     “Exterran Cayman Entities” shall mean collectively, Hanover Cayman Limited,
a Cayman Islands limited liability company and Production Operators Cayman Inc.
(Cayman Islands), a Cayman Islands corporation.
     “Exterran Canadian Holdings” shall mean Exterran Canadian Partnership
Holdings GP ULC, an Alberta unlimited liability company.
     “Exterran NLBV” shall mean Hanover Compressor Holding Company NL B.V., a
Netherlands corporation.
     “Exterran Spain” shall mean Universal Compression International Holdings,
S.L.U., a Spain corporation.
     “Exterran Venezuela” shall mean Hanover Venezuela, C.A., a Venezuela
corporation.
     “Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with a member of the
Federal Reserve System arranged by federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day, provided that (a) if the date for which such rate is to be
determined is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
rate charged to the US Administrative Agent on such day on such transactions as
determined by the US Administrative Agent.
     “Fee Letter” shall mean that certain letter agreement from Wachovia and
JPMorgan to the Borrowers dated as of July 2, 2007, concerning certain fees in
connection with this Agreement and any agreements or instruments executed in
connection therewith, as the same may be amended or replaced from time to time.
     “Financial Statements” shall mean the most recent financial statement or
statements of the parties described or referred to in Section 7.02 or the US
Borrower and its Consolidated Subsidiaries delivered annually pursuant to
Section 9.01(a)(i).
     “First Rate” shall have the meaning assigned such term in
Section 3.02(b)(i).
     “Foreign Credit Facility” shall mean any credit facility of a Foreign
Subsidiary that derives substantially all of its income from jurisdictions other
than the United States of America.
     “Foreign Subsidiary” shall mean each Restricted Subsidiary of the US
Borrower that is formed under the laws of any jurisdiction other than the United
States of America, any State thereof, or any territory thereof.

-18-



--------------------------------------------------------------------------------



 



     “4.75% Convertible Notes Due 2008” shall mean those certain 4.75%
convertible senior notes due 2008 issued pursuant to that certain Indenture
dated as of March 15, 2001 between Hanover and Wilmington Trust Company, as
amended, modified, supplemented or restated from time to time.
     “4.75% Convertible Notes Due 2014” shall mean those certain 4.75%
convertible senior notes due 2014 issued pursuant to that certain Senior
Indenture dated as of December 15, 2003 between Hanover and Wachovia, as
amended, modified, supplemented or restated from time to time.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America in effect from time to time.
     “General Partner” shall mean UCO General Partner, LP, a Delaware limited
partnership, the general partner of EPLP.
     “Governmental Authority” shall include the country, state, province,
county, city and political subdivisions in which any Person or such Person’s
Property is located or which exercises valid jurisdiction over any such Person
or such Person’s Property, and any court, agency, department, commission, board,
bureau or instrumentality of any of them including monetary authorities which
exercises valid jurisdiction over any such Person or such Person’s Property.
Unless otherwise specified, all references to Governmental Authority herein
shall mean a Governmental Authority having jurisdiction over, where applicable,
the Borrowers, their Subsidiaries or any of their Property or any Administrative
Agent, any Lender or any Applicable Lending Office.
     “Governmental Requirement” shall mean any law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement
(whether or not having the force of law), including Environmental Laws, energy
regulations and occupational, safety and health standards or controls, of any
Governmental Authority.
     “GP Interests” shall mean the ownership interests of the General Partner of
EPLP in its capacity as general partner of EPLP, which is evidenced by general
partner units.
     “Guaranteed Obligations” shall have the meaning assigned such term in
Section 14.01(a).
     “Guarantor” shall mean a Canadian Guarantor or Subsidiary Guarantor, as
applicable.
     “Guaranty” shall mean the guaranty by the US Borrower contained in ARTICLE
XIV.
     “Guaranty Agreement — Canada” shall mean that certain Canadian Guaranty
Agreement that may be executed by the Significant Canadian Subsidiaries in favor
of the Canadian Administrative Agent as required by Section 9.07(b) in a form to
be agreed upon by the Canadian Borrower and the Canadian Administrative Agent,
as amended, modified or restated from time to time.

-19-



--------------------------------------------------------------------------------



 



     “Guaranty Agreement — US” shall mean that certain US Guaranty Agreement
that may be executed by Significant Domestic Subsidiaries in favor of the US
Administrative Agent as required by Section 9.07(a) in a form to be agreed upon
by the US Borrower and the US Administrative Agent, as amended, modified or
restated from time to time.
     “Guaranty Agreements” shall mean collectively, the Guaranty
Agreement-Canada and the Guaranty Agreement-US.
     “Hedging Agreements” shall mean any commodity, interest rate or currency
swap, cap, floor, collar, forward agreement or other exchange or protection
agreements or any option with respect to any such transaction entered into from
time to time.
     “Highest Lawful Rate” shall mean, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Loans or on other
Indebtedness under the Loan Documents under laws applicable to such Lender which
are presently in effect or, to the extent allowed by law, under such applicable
laws which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable laws now allow.
     “IDR” shall mean an Incentive Distribution Right as defined in the EPLP
Partnership Agreement.
     “Indebtedness” shall mean (without duplication), unless the context
indicates otherwise, any and all amounts owing or to be owing by the Borrowers
and the Restricted Subsidiaries to any of the Administrative Agents, the Issuing
Banks, the Lenders and/or any Lender Affiliate in connection with the Loan
Documents and the Letter of Credit Applications and Bankers’ Acceptances, any
Treasury Management Agreement now or hereafter arising between any Borrower or
any Restricted Subsidiary of a Borrower and any Lender or any Lender Affiliate
and permitted under the terms of this Agreement and any Hedging Agreement now or
hereafter arising between any Borrower or any Restricted Subsidiary of a
Borrower and any Lender or any Lender Affiliate and permitted under the terms of
this Agreement, excluding any Hedging Agreements now or hereafter arising in
connection with the ABS Facility, and all renewals, extensions and/or
rearrangements of any of the foregoing.
     “Indemnified Parties” shall have the meaning assigned such term in Section
13.03(a)(ii).
     “Indemnity Matters” shall mean any and all actions, suits, proceedings
(including any investigations, litigation and inquiries), claims, demands and
causes of action made or threatened against a Person and, in connection
therewith, all losses, liabilities, damages and, without duplication, reasonable
costs and expenses of any kind or nature whatsoever incurred by such Person
whether caused by the sole or concurrent negligence of such Person seeking
indemnification.
     “Index Debt Rating” shall mean the rating of the senior secured
indebtedness for borrowed money of the US Borrower that is not guaranteed by any
other Person except for a Subsidiary Guarantor or subject to any other credit
enhancement; provided, that if the US Borrower does not have any such rating,
the Index Debt Rating shall be the corporate debt rating of the US Borrower.

-20-



--------------------------------------------------------------------------------



 



     “Initial Funding Date” shall mean the date on which the conditions
specified in Section 6.01 are satisfied (or waived in accordance with
Section 13.04) which date shall not be later than February 15, 2008.
     “Initial Term Loans” shall mean the Loans made pursuant to Section
2.01(a)(iv).
     “Intercreditor Agreement” shall mean, collectively, (i) that certain
Intercreditor and Collateral Agency Agreement, dated as of August 20, 2007 among
inter alia, Exterran ABS 2007 LLC, Wells Fargo Bank, National Association, as
indenture trustee, Wachovia Bank, National Association, as U.S. administrative
agent on behalf of the bank lenders and JPMorgan Chase Bank, N.A., as
intercreditor collateral agent, as the same may be amended, supplemented,
restated or replaced from time to time and (ii) that certain Intercreditor and
Collateral Agency Agreement, dated as of August 20, 2007 among inter alia,
Exterran ABS 2007 LLC, Wells Fargo Bank, National Association, as indenture
trustee and as intercreditor collateral agent, and Wachovia Bank, National
Association, as U.S. administrative agent on behalf of the bank lenders, as the
same may be amended, supplemented, restated or replaced from time to time.
     “Interest Coverage Ratio” shall mean the ratio of (a) Adjusted EBITDA for
the applicable Testing Period to (b) Total Interest Expense for the applicable
Testing Period.
     “Interest Period” shall mean with respect to any US Dollar LIBOR Loan, the
period commencing on the date such US Dollar LIBOR Loan is made and ending on
the numerically corresponding day in the first, second, third or sixth calendar
month thereafter, as the Applicable Borrower may select as provided in
Section 2.02 (or nine or twelve calendar months, as may be requested by the
Applicable Borrower and agreed to by all Lenders), except that each Interest
Period which commences on the last Business Day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month.
     Notwithstanding the foregoing: (a) no Interest Period for a Revolving
Borrowing may end after the Revolving Loan Maturity Date; (b) no Interest Period
for a Term Loan Borrowing or an Additional Term Loan Borrowing may end after the
Term Loan Maturity Date; (c) no Interest Period for a Term Loan Borrowing or an
Additional Term Loan Borrowing shall be selected which extends beyond any date
upon which an installment of the Term Loan or Additional Term Loan will be due
if such Term Loan Borrowing or Additional Term Loan Borrowing must be used to
make such installment; (d) each Interest Period which would otherwise end on a
day which is not a Business Day shall end on the next succeeding Business Day
(or, if such next succeeding Business Day falls in the next succeeding calendar
month, on the next preceding Business Day); (e) except as set forth in clause
(f) and (g) or contemplated by the first paragraph of this definition, no
Interest Period shall have a duration of less than one month and, if the
Interest Period for any US Dollar LIBOR Loans would otherwise be for a shorter
period, such Loans shall not be available hereunder; (f) the first Interest
Period commencing on the Initial Funding Date shall be for a period from the
Initial Funding Date until the last day of that month; and (g) the last Interest
Period may be such shorter period as to end on the Term Loan Maturity Date or
Revolving Loan Maturity Date, as applicable. “Interest Period” shall mean with
respect to any Bankers’ Acceptance or BA Equivalent Loan, the period selected

-21-



--------------------------------------------------------------------------------



 



by the Canadian Borrower as provided in Section 2.11(a) commencing on the day on
which such Borrowing is made and ending on the applicable BA Maturity Date.
     “Investment” shall mean, as applied to any Person, any direct or indirect
(a) purchase or other acquisition by such Person of any Equity Interests, Debt
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of any other Person, (b) loan or advance made by such Person
to any other Person, (c) guarantee, assumption or other incurrence of liability
by such Person of or for any Debt or other obligation of any other Person, (d)
creation of any Debt owed to such Person by any other Person, (e) capital
contribution or other investment by such Person in any other Person or
(f) purchase or other acquisition (in one transaction or a series of
transactions) of any assets of any other Person constituting a business unit.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment or interest earned on such Investment. “Investment” shall exclude
extensions of trade credit by the US Borrower and its Subsidiaries on
commercially reasonable terms in accordance with normal trade practices of the
US Borrower or such Subsidiary, as the case may be.
     “Issuing Banks” shall mean, for any Letters of Credit issued on or after
the Initial Funding Date, Wachovia, JPMorgan, The Bank of Nova Scotia or any
other Lender agreed to among the US Borrower, the US Administrative Agent and
such US Tranche Revolving Lender to issue Letters of Credit. As to the Existing
Letters of Credit, the Issuing Bank for each Existing Letter of Credit shall be
as set forth on Schedule 2.01(b).
     “LC Exposure” shall mean at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit issued for the account of the US
Borrower at such time, plus (b) the aggregate amount of all disbursements that
the US Borrower is obligated to reimburse (other than pursuant to the Guaranty)
but which have not yet been reimbursed by or on behalf of the US Borrower at
such time. The LC Exposure of any US Tranche Revolving Lender at any time shall
be equal to its applicable US Tranche Percentage of the total LC Exposure at
such time.
     “Lender Affiliate” shall mean (a) with respect to any Lender (i) an
Affiliate of such Lender or (ii) any entity (whether a corporate, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
     “Lender Termination Date” shall have the meaning assigned such term in
Section 5.06(c).
     “Letter of Credit Application” shall mean a letter of credit application,
in the form of Exhibit F, delivered to the US Administrative Agent requesting
the issuance, reissuance, extension or renewal of any Letter of Credit and
containing the information set forth in Section 2.02.

-22-



--------------------------------------------------------------------------------



 



     “Letters of Credit” shall mean the Existing Letters of Credit, and the
letters of credit issued pursuant to Section 2.01(b) and all reimbursement
obligations pertaining to any such letters of credit, and “Letter of Credit”
shall mean any one of the Letters of Credit and the reimbursement obligations
pertaining thereto, and shall include Offshore Currency Letters of Credit.
     “Lien” shall mean any interest in Property securing an obligation owed to,
or a claim by, a Person other than the owner of the Property, whether such
interest is based on the common law, statute or contract, and whether such
obligation or claim is fixed or contingent, and including the lien or security
interest arising from a mortgage, encumbrance, pledge, security agreement,
conditional sale or trust receipt or a lease, consignment or bailment for
security purposes. The term “Lien” shall include reservations, exceptions,
encroachments, easements, rights of way, covenants, conditions, restrictions,
leases and other title exceptions and encumbrances affecting Property. For the
purposes of this Agreement, the US Borrower or any Subsidiary shall be deemed to
be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
     “Loan Documents” shall mean this Agreement, the Notes, the Fee Letter, the
Letter of Credit Applications, the Letters of Credit, Bankers’ Acceptances, BA
Equivalent Notes and the Security Instruments.
     “Loans” shall mean the loans as provided for by Section 2.01 and Section
2.11.
     “LP Units” shall mean any ownership unit representing a limited partnership
interest in EPLP.
     “Major Schedule I Lenders” shall mean collectively, The Bank of Montreal,
The Bank of Nova Scotia, Canadian Imperial Bank of Commerce and Royal Bank of
Canada.
     “Majority Lenders” shall mean, at any time, Lenders having more than 50% of
the Aggregate Credit Exposure plus the unused Aggregate Commitments.
     “Material Adverse Effect” shall mean any material and adverse effect on
(a) the assets, liabilities, financial condition, business or operations of the
US Borrower and its Restricted Subsidiaries, including Hanover and Holdings,
taken as a whole as reflected in the Financial Statements after eliminating the
financial condition and results of the Unrestricted Subsidiaries or (b) the
ability of the US Borrower and its Restricted Subsidiaries taken as a whole to
perform their obligations under the Loan Documents on a timely basis.
     “Maximum Term Loans Outstanding” shall mean, at any time, the maximum
Principal Amount of Term Loans at any time outstanding at or prior to the first
term loan payment date set forth in Section 3.01(b) plus an amount equal to the
sum of all Term Loan Borrowings that occur on or after the first term loan
payment date set forth in Section 3.01(b).
     “Merger Documents” shall mean (a) the Merger Agreement, (b) the certificate
of merger filed or to be filed with the Delaware Secretary of State on the
Initial Funding Date in connection

-23-



--------------------------------------------------------------------------------



 



with the merger of Ulysses Sub, Inc., a Delaware corporation, with and into
Holdings whereby Holdings is the surviving entity, (c) the certificate of merger
filed or to be filed with the Delaware Secretary of State on or about the
Initial Funding Date in connection with the merger of Hector Sub, Inc., a
Delaware corporation, with and into Hanover whereby Hanover is the surviving
entity and (d) the Certificate of Ownership and Merger of even date herewith
filed or to be filed with the Delaware Secretary of State on the Initial Funding
Date, pursuant to which Holdings shall merge with and into the US Borrower
whereby the US Borrower is the surviving entity.
     “Moody’s” shall mean Moody’s Investors Services, Inc.
     “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA in respect of which the US Borrower, any Subsidiary
or any ERISA Affiliate has an obligation to contribute.
     “Net Proceeds” shall mean, with respect to any Disposition, the gross
amount of cash received by the US Borrower or any of its Subsidiaries from such
Disposition minus the sum of (a) the amount, if any, of all taxes paid or
payable by the US Borrower or any of its Subsidiaries directly resulting from
such Disposition (including the amount, if any, estimated by the US Borrower in
good faith at the time of such Disposition for taxes payable by the US Borrower
or any of its Subsidiaries on or measured by net income or gain resulting from
such Disposition), (b) the reasonable out-of-pocket costs and expenses incurred
by the US Borrower or such Subsidiary in connection with such Disposition
(including reasonable brokerage fees paid to a Person other than an Affiliate of
the US Borrower, but excluding any fees or expenses paid to an Affiliate of the
US Borrower), (c) appropriate amounts required to be reserved (in accordance
with GAAP) for post-closing adjustments by the US Borrower or any of its
Subsidiaries in connection with such Disposition, against any liabilities
retained by the US Borrower or any of its Subsidiaries after such Disposition,
which liabilities are associated with the Property being disposed, including
pension and other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such Disposition and (d) deduction for Debt secured by the Property being
disposed, which Debt is repaid as a result of such Disposition. Any proceeds
received in a currency other than US Dollars shall, for purposes of the
calculation of the amount of Net Proceeds, be in an amount equal to the US
Dollar Equivalent thereof as of the date of receipt thereof by the US Borrower
or any of its Subsidiaries.
     “9.00% Notes” shall mean those 9.00% senior notes due 2014 issued pursuant
to that certain Senior Indenture dated as of December 15, 2003 between Hanover
and Wachovia, as amended, modified, supplemented or restated from time to time.

-24-



--------------------------------------------------------------------------------



 



     “Non-Recourse Foreign Debt” shall mean Debt of any Foreign Subsidiary as to
which neither the US Borrower nor any Domestic Subsidiary (a) provides credit
support of any kind (including any guaranty, undertaking, agreement or
instrument that would constitute Debt), (b) is directly or indirectly liable as
a guarantor or otherwise or (c) is the lender.
     “Notes” shall mean the promissory notes provided for by Section 2.06,
together with any and all renewals, extensions for any period, increases,
rearrangements, substitutions or modifications thereof.
     “Notice of Termination” shall have the meaning assigned such term in
Section 5.06(a).
     “OFAC” shall have the meaning assigned such term in Section 7.13(b)(v).
     “Offering Memorandum” shall mean that certain Confidential Information
Memorandum dated as of July 2007 and pertaining to the $1,650,000,000 senior
secured facilities, consisting of the Revolving Credit Facility and the Term
Loan Facility.
     “Offshore Currency” shall mean any lawful currency (other than US Dollars)
that the relevant Issuing Bank with respect to any Offshore Currency Letter of
Credit, in its sole reasonable opinion, at any time determines to be (a) freely
traded in the offshore interbank foreign exchange markets, (b) freely
transferable and (c) freely convertible into US Dollars.
     “Offshore Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Offshore Currency.
     “Omnibus Agreement” shall mean that certain Omnibus Agreement, dated as of
October 20, 2006 among Holdings, Exterran (formerly Universal Compression, Inc.)
and members of the EPLP Group, as amended, modified, supplemented or restated
from time to time and all exhibits and schedules thereto.
     “OPA” shall have the meaning assigned such term in the definition of
Environmental Laws.
     “Organization Documents” shall mean, (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non US jurisdiction); and
(c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (or equivalent or comparable constitutive documents
with respect to any non US jurisdiction).
     “Other Taxes” shall have the meaning assigned such term in Section 4.06(b).

-25-



--------------------------------------------------------------------------------



 



     “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Percentage Share” shall mean for each US Tranche Revolving Lender, its US
Tranche Percentage, for each Canadian Tranche Revolving Lender, its Canadian
Tranche Percentage and for each Term Loan Lender, its Term Loan Percentage.
     “Permitted Liens” shall have the meaning assigned such term in
Section 10.02.
     “Person” shall mean any individual, corporation, limited liability company
or other company, voluntary association, partnership, joint venture, trust,
unincorporated organization or government or any agency, instrumentality or
political subdivision thereof, or any other form of entity.
     “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the US
Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
     “Post-Default Rate” shall mean, in respect of any principal of any Loan or
any other amount payable by a Borrower under this Agreement or any other Loan
Document, a rate per annum during the period equal to 2% per annum above the US
Dollar Base Rate for US Tranche Loans and the Canadian Prime Rate for Canadian
Tranche Loans as in effect from time to time plus the Applicable Margin (if
any), but in no event to exceed the Highest Lawful Rate; provided however, for
US Dollar LIBOR Loans, the “Post-Default Rate” for such principal shall be, for
the period commencing on the date of occurrence of an Event of Default and
ending on the earlier to occur of the last day of the Interest Period therefor
or the date all Events of Default are cured or waived, 2% per annum above the
interest rate for such Loan as provided in Section 3.02(a), but in no event to
exceed the Highest Lawful Rate.
     “Price” shall have the meaning assigned such term in the definition of BA
Net Proceeds.
     “Principal Amount” shall mean for a Bankers’ Acceptance, the face amount
thereof, for a BA Equivalent Loan, the principal amount thereof determined in
accordance with Section 2.11(g) and for any other Loans, the LC Exposure or the
Swingline Exposure, the outstanding principal amount thereof.
     “Principal Offices” shall mean collectively, the Canadian Principal Office
and the US Principal Office.
     “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
     “Purchase Money Indebtedness” shall mean debt, the proceeds of which are
used to finance the acquisition, construction or improvement of inventory,
equipment or other property in the ordinary course of business.

-26-



--------------------------------------------------------------------------------



 



     “Quarterly Date” shall mean the last day of each March, June, September and
December, in each year, the first of which shall be September 30, 2007;
provided, however, that if any such day is not a Business Day, such Quarterly
Date shall be the immediately preceding Business Day.
     “RCRA” shall have the meaning assigned such term in the definition of
Environmental Laws.
     “Recipient” shall have the meaning assigned such term in Section 4.06(a).
     “Register” shall have the meaning assigned such term in Section 13.06(b).
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System (or any successor), as the same may be amended or
supplemented from time to time.
     “Regulatory Change” shall mean, with respect to any Lender, any change
after the Initial Funding Date in any Governmental Requirement (including
Regulation D) or the adoption or making after such date of any interpretations,
directives or requests applying to a class of lenders (including such Lender or
its Applicable Lending Office) of or under any Governmental Requirement (whether
or not having the force of law) by any Governmental Authority charged with the
interpretation or administration thereof.
     “Related Fund” shall mean, with respect to any Term Loan Lender that is a
fund that invests in bank loans, any other fund that invests in bank loans and
is advised or managed by the same investment advisor as such Term Loan Lender or
by an Affiliate (as defined in clause (a) only of the definition of “Affiliate”)
of such investment advisor.
     “Replacement Lenders” shall have the meaning assigned such term in Section
5.06(b).
     “Requesting Borrower” shall mean either the US Borrower or the Canadian
Borrower, as applicable, requesting a Loan.
     “Reserve Account” shall have the meaning assigned such term in Section
11.03(a).
     “Reserve Requirement” shall mean, for any Interest Period for any US Dollar
LIBOR Loan, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the Federal Reserve System
in New York City with deposits exceeding one billion US Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D). Without
limiting the effect of the foregoing, the Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks by reason of any
Regulatory Change against (a) any category of liabilities which includes
deposits by reference to which US LIBOR is to be determined as provided in the
definition of “US LIBOR” or (b) any category of extensions of credit or other
assets which include a US Dollar LIBOR Loan.
     “Responsible Officer” shall mean, as to any Person, the Chief Executive
Officer, the President or any Vice President of such Person and, with respect to
financial matters, the term

-27-



--------------------------------------------------------------------------------



 



“Responsible Officer” shall include the Chief Financial Officer and Vice
President of Finance and Treasury of such Person. Unless otherwise specified,
all references to a Responsible Officer herein shall mean a Responsible Officer
of any Borrower.
     “Restricted Person” shall have the meaning assigned such term in Section
13.15.
     “Restricted Subsidiaries” shall mean all Subsidiaries that are not
Unrestricted Subsidiaries.
     “Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.
     “Revolving Credit Facility” shall mean collectively, the US Tranche and the
Canadian Tranche.
     “Revolving Lenders” shall mean collectively, the US Tranche Revolving
Lenders and the Canadian Tranche Revolving Lenders.
     “Revolving Loan Maturity Date” shall mean the earlier to occur of (a) the
fifth anniversary of the Initial Funding Date, (b) the date that the Aggregate
Revolving Commitments are sooner terminated pursuant to Sections 2.03(b) or
2.03(c) or (c) the date the Revolving Loans are accelerated pursuant to
Section 11.02.
     “Revolving Loans” shall mean Loans made under the Revolving Credit
Facility, including any Swingline Loans.
     “Revolving Notes” shall mean Notes issued pursuant to Section 2.06
evidencing Loans under the Revolving Credit Facility.
     “S&P” shall mean Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc.
     “SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.
     “Secured Creditors” shall have the meaning assigned such term in Section
9.07(d)(ii).
     “Security Instruments” shall mean the Guaranty, the Guaranty Agreements,
mortgages, deeds of trusts, pledges and other agreements, instruments or
certificates described or referred to in Exhibit D and any and all other
agreements, instruments, consents or certificates now or hereafter executed and
delivered by a Borrower or any Subsidiary in connection with, or as security for
the payment or performance of the Indebtedness, the Loans, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, supplemented or restated from time to time.
     “Senior Secured Debt” shall mean all Total Debt that is secured (including
the Indebtedness to the extent included in Total Debt) and that is not expressly
subordinated by its terms to the Indebtedness.

-28-



--------------------------------------------------------------------------------



 



     “Senior Secured Leverage Ratio” shall mean the ratio of Senior Secured Debt
to Adjusted EBITDA.
     “7 1/4% Notes” shall mean those certain unsecured 7 1/4% senior notes due
2010 issued pursuant to that certain Indenture dated as of May 27, 2003 between
Exterran and The Bank of New York, as amended, modified, supplemented or
restated from time to time.
     “7 1/2% Notes” shall mean those certain unsecured 7 1/2% senior notes due
2013 issued pursuant to that certain Senior Indenture dated as of December 15,
2003 between Hanover, Exterran Energy Solutions, L.P. (formerly Hanover
Compression Limited Partnership) and Wachovia, as amended, modified,
supplemented of restated from time to time.
     “SG&A Expense” shall mean the selling, general and administrative expenses
of the US Borrower and its Consolidated Subsidiaries determined in accordance
with GAAP.
     “Significant Canadian Subsidiary” shall mean each Canadian Subsidiary of
the US Borrower (other than the Canadian Borrower) with domestic gross assets in
Canada, excluding the value of the Equity Interests of all of its Subsidiaries
and any intercompany Debt owed to such Canadian Subsidiary, exceeding
$50,000,000 as of the most recent fiscal year end for which financial statements
are available. If the domestic gross asset value in Canada of the Canadian
Subsidiaries, excluding the value of the Equity Interests of all of its
Subsidiaries and any intercompany Debt owed to such Subsidiaries, that are not
Canadian Guarantors exceeds $75,000,000 in the aggregate as of the most recent
fiscal year end for which financial statements are available, those Canadian
Subsidiaries holding a majority of those assets shall each be a Significant
Canadian Subsidiary; provided that any Canadian Subsidiary that guarantees any
Debt in excess of $50,000,000 shall be deemed a Significant Canadian Subsidiary.
Notwithstanding the foregoing to the contrary, the Canadian Borrower shall be
excluded from the application of this definition of a Significant Canadian
Subsidiary.
     “Significant Domestic Subsidiary” shall mean UCI MLP LP LLC so long as its
domestic gross assets in the US, including the value of the Equity Interests of
all of its Subsidiaries and any intercompany Debt owed to UCI MLP LP LLC exceeds
$50,000,000 as of the most recent fiscal year end for which financial statements
are available and each US Domestic Subsidiary of the US Borrower with domestic
gross assets in the US, excluding the value of the Equity Interests of all of
its Subsidiaries and any intercompany Debt owed to such US Domestic Subsidiary,
exceeding $50,000,000 as of the most recent fiscal year end for which financial
statements are available. If the domestic gross asset value in the US of the
Domestic Subsidiaries, excluding the value of the Equity Interests of all of its
Subsidiaries and any intercompany Debt owed to such Subsidiaries, that are not
Subsidiary Guarantors exceeds $75,000,000 in the aggregate as of the most recent
fiscal year end for which financial statements are available, those Domestic
Subsidiaries holding a majority of those assets shall each be a Significant
Domestic Subsidiary; provided that any Domestic Subsidiary that guarantees any
Debt in excess of $50,000,000 shall be deemed a Significant Domestic Subsidiary.
Notwithstanding the foregoing to the contrary, the General Partner and any
Subsidiary involved in or created in connection with or as a requirement of and
still used in connection with or subject to the ABS Facility shall be excluded
from the application of this definition of a Significant Domestic Subsidiary.

-29-



--------------------------------------------------------------------------------



 



     “Significant Foreign Subsidiary” shall mean any Foreign Subsidiary (other
than Significant Canadian Subsidiaries) with gross assets, excluding the value
of the Equity Interests of all of its Subsidiaries and any intercompany Debt
owed to such Subsidiaries, exceeding $50,000,000 as of the most recent fiscal
year end for which financial statements are available.
     “Significant Subsidiaries” shall mean collectively, the Significant
Canadian Subsidiaries and the Significant Domestic Subsidiaries.
     “Special Entity” shall mean any joint venture, limited liability company or
partnership, general or limited partnership or any other type of partnership or
company (other than a corporation) in which the US Borrower or one or more of
its other Subsidiaries is a member, owner, partner or joint venturer and owns,
directly or indirectly, at least a majority of the equity of such entity or
controls such entity, but excluding any tax partnerships that are not classified
as partnerships under state law. For purposes of this definition, any Person
which owns directly or indirectly an equity investment in another Person which
allows the first Person to manage or elect managers who manage the normal
activities of such second Person will be deemed to “control” such second Person
(e.g. a sole general partner controls a limited partnership).
     “Subordinated Units” shall have the meaning assigned such term in the EPLP
Partnership Agreement.
     “Subsidiary” shall mean (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the US Borrower or one or more of its Subsidiaries and (b) any Special Entity.
     “Subsidiary EBITDA” shall mean, for (a) UCI MLP LP LLC, UCI GP LP LLC, the
General Partner and UCO GP, LLC for any period, the aggregate EBITDA of such
Restricted Subsidiaries, or (b) any Unrestricted Subsidiary for any period,
(i) EBITDA of such Unrestricted Subsidiary or (ii) to the extent that
Consolidated Net Income for such Unrestricted Subsidiary is not available, the
gross revenues of such Unrestricted Subsidiary for such period less (A) the cost
of sales (excluding depreciation expenses to the extent such expenses were
deducted) associated with such gross revenues and (B) a consolidated SG&A
Expense allocated pro rata based on such gross revenues.
     “Subsidiary Guarantors” shall mean collectively, the Significant Domestic
Subsidiaries and the Significant Canadian Subsidiaries required to execute a
guaranty agreement pursuant to Section 9.07, excluding any ABS Subsidiary.
     “Support Letter of Credit” shall mean an irrevocable standby letter of
credit issued by a bank or other financial institution having upon issuance a
senior unsecured long-term debt rating of (a) A- or better from S&P, or (b) A3
or better from Moody’s.
     “Swingline Exposure” shall mean, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any US Tranche

-30-



--------------------------------------------------------------------------------



 



Revolving Lender at any time shall be its Percentage Share of the total
Swingline Exposure at such time.
     “Swingline Lender” shall mean Wachovia, in its capacity as lender of
Swingline Loans hereunder.
     “Swingline Loan” shall mean a Loan made pursuant to Section 2.01(a)(vi).
     “Taxes” shall have the meaning assigned such term in Section 4.06(a).
     “Term” shall mean with respect to Bankers’ Acceptances and BA Equivalent
Loans, the number of days from the Acceptance Date up to but not including the
BA Maturity Date.
     “Term Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make Term Loans pursuant to
Sections 2.01(a)(iv) and 2.01(a)(v), as such commitment may be (a) reduced or
terminated from time to time pursuant to Sections 2.03(c) or 5.06 or ARTICLE XI,
(b) increased from time to time pursuant to Section 2.03(a)(i) or (c) modified
from time to time to reflect any Assignments permitted under Section 13.06(b).
The amount of each Term Loan Lender’s Term Commitment shall be the amount as
agreed between the US Administrative Agent and such Lender and on file with the
US Administrative Agent.
     “Term Credit Exposure” shall mean at any time, the aggregate Principal
Amount of the Term Loans outstanding at such time. The Term Credit Exposure of
any Term Loan Lender at any time shall be the aggregate Principal Amount of the
Term Loans owed to such Lender at such time.
     “Term Loan” shall mean collectively, the Initial Term Loans and the
Additional Term Loans.
     “Term Loan Borrowing” shall mean a Borrowing comprised of Term Loans.
     “Term Loan Facility” shall mean the Term Commitments and the Term Loans.
     “Term Loan Lender” shall mean a Lender with an outstanding Term Loan.
     “Term Loan Maturity Date” shall mean the earlier to occur of (a) the sixth
anniversary of the Initial Funding Date, (b) the date that the Aggregate Term
Commitments are sooner terminated pursuant to Section 2.03(c) or (c) the date
that the Term Loans are accelerated pursuant to Section 11.02.
     “Term Loan Percentages” shall mean with respect to any Term Loan Lender,
the percentage set forth in the column titled “Term Loan Percentage” as agreed
between the US Administrative Agent and such Lender and on file with the US
Administrative Agent or in the Assignment pursuant to which such Term Loan
Lender becomes a party hereto, as applicable.
     “Term Notes” shall mean Notes issued pursuant to Section 2.06 evidencing
Loans under the Term Loan Facility.

-31-



--------------------------------------------------------------------------------



 



     “Term Tranche” shall mean the Term Commitments and the Term Loans.
     “Terminated Lender” shall have the meaning assigned such term in Section
5.06(a).
     “Testing Period” shall mean a single period consisting of the four
consecutive fiscal quarters of the US Borrower then last ended (whether or not
such quarters are all within the same fiscal year); provided, however, that if a
particular provision of this Agreement indicates that a Testing Period shall be
a different specified duration, such Testing Period shall consist of the
particular fiscal quarter or quarters then last ended which are so indicated in
such provision.
     “Total Debt” shall mean, at any time (without duplication), the sum of
(a) 100% of the long-term debt of the US Borrower and its Restricted
Subsidiaries reflected on the consolidated balance sheet of the US Borrower in
accordance with GAAP, plus (b) any Debt that is not reflected on the
consolidated balance sheet of the US Borrower and its Restricted Subsidiaries
which has been used to finance assets that generate income included in EBITDA of
the US Borrower and its Consolidated Subsidiaries, plus (c) the current portion
of the debt set forth in (a) above, plus or minus (d) the mark to market
obligations of the US Borrower and its Restricted Subsidiaries under the Hedging
Agreements.
     “Total Interest Expense” shall mean, for any period, the total consolidated
interest expense net of cash interest income of the US Borrower and its
Restricted Subsidiaries for such period (including the cash equivalent of the
interest expense associated with Capital Lease Obligations, but excluding
(a) upfront fees paid in connection with this Agreement or the ABS Facility,
(b) Debt or lease issuance costs, debt discounts or premiums, and other
financing fees required to be amortized, (c) lease payments on any office
equipment or real property, (d) any principal components paid on all lease
payments and (e) gains, losses or other charges as a result of the early
retirement of Debt). Total Interest Expense will be adjusted on a pro forma
basis (reasonably acceptable to the US Administrative Agent) for individual
acquisitions and divestitures in excess of $50,000,000, including projected
synergies; provided, that Total Interest Expense will be deemed to be
$30,500,000 for each of the fiscal quarters ending September 30, 2006,
December 31, 2006, March 31, 2007 and June 30, 2007. Total Interest Expense
attributable to Debt of the US Borrower and its Restricted Subsidiaries for the
fiscal quarter ending September 30, 2007 shall be determined pro forma as if the
Debt of the US Borrower and its Restricted Subsidiaries outstanding as of
September 30, 2007 would have been outstanding the entire quarter.
     “Total Leverage Ratio” shall mean the ratio of Total Debt to Adjusted
EBITDA.
     “Tranches” shall mean collectively, the Canadian Tranche, the US Tranche
and the Term Tranche.
     “Transfer” shall mean to sell, lease, assign, exchange, convey or otherwise
transfer.
     “Transferred Subsidiary” shall have the meaning assigned such term in
Section 9.07(d)(ii).
     “Treasury Management Agreement” shall mean any agreement governing the
provision of treasury or cash management services, including deposit accounts,
overdrafts, funds transfer,

-32-



--------------------------------------------------------------------------------



 



automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services provided by a Lender or a Lender Affiliate.
     “Type” as to any Loan or Borrowing, its nature as a US Dollar Base Rate
Loan or a US Dollar Base Rate Borrowing, a US Dollar LIBOR Loan or a US Dollar
LIBO Rate Borrowing, a US Dollar LIBOR Reference Rate Loan or a US Dollar LIBOR
Reference Rate Borrowing, a Canadian Prime Rate Loan or a Canadian Prime Rate
Borrowing, a Bankers’ Acceptance or a BA Equivalent Loan, a Revolving Loan or
Revolving Borrowing or a Term Loan or Term Loan Borrowing.
     “Unrestricted Subsidiary” shall mean EPLP and all of its Subsidiaries, the
Subsidiaries set forth on Schedule 10.05 and any Subsidiary designated as an
Unrestricted Subsidiary in accordance with Section 10.05, and any of its
Subsidiaries.
     “US” or “United States” shall mean the United States of America, its fifty
states, and the District of Columbia.
     “US Commitment Fee” shall have the meaning assigned such term in Section
2.04(a)(i).
     “US Dollar Base Rate” shall mean, with respect to any US Dollar Base Rate
Borrowing, for any day, the higher of (a) the Federal Funds Rate for any such
day plus 1/2 of 1% or (b) the US Prime Rate for such day. Each change in any
interest rate provided for herein based upon the US Dollar Base Rate resulting
from a change in the US Dollar Base Rate shall take effect at the time of such
change in the US Dollar Base Rate.
     “US Dollar Base Rate Loans” shall mean Loans that bear interest at rates
based upon the US Dollar Base Rate.
     “US Dollar Equivalent” shall mean, at any time of determination thereof,
the amount of US Dollars involved which could be purchased with the applicable
amount of the Alternate Currency involved computed at the spot rate of exchange
as quoted or utilized by the US Administrative Agent on the date of
determination thereof.
     “US Dollar Equivalent Amount” shall mean at any Borrowing, conversion or
continuation date for any Canadian Tranche Loan, the amount of US Dollars into
which such Canadian Tranche Loan may be converted at the Bank of Canada noon
spot rate of exchange for such date in Toronto, Canada at approximately 12:00
noon Eastern time on such date. In addition, the “US Dollar Equivalent Amount”
of all outstanding Canadian Tranche Loans may be calculated at any time in the
sole discretion of the US Administrative Agent and shall equal the amount of US
Dollars into which all outstanding Canadian Tranche Loans may be converted at
the Bank of Canada noon spot rate of exchange for such date in Toronto, Canada
at approximately 12:00 noon Eastern time on such date.
     “US Dollar LIBO Rate” shall mean, with respect to any US Dollar LIBO Rate
Borrowing, a rate per annum (rounded upwards, if necessary, to nearest 1/100 of
1%) determined by the US Administrative Agent to be equal to the quotient of
(a) US LIBOR for such Loan for

-33-



--------------------------------------------------------------------------------



 



the Interest Period for such Loan divided by (b) 1 minus the Reserve Requirement
for such Loan for such Interest Period.
     “US Dollar LIBOR Loans” shall mean Loans denominated in US Dollars that
bear interest at a rate based upon the US Dollar LIBO Rate.
     “US Dollar LIBOR Reference Rate” means a rate of interest for Swingline
Loans determined by reference to the US Dollar LIBO Rate for a one (1) month
interest period that would be applicable for a Revolving Loan, as that rate may
fluctuate in accordance with changes in the US Dollar LIBO Rate as determined on
a day-to-day basis.
     “US Dollar LIBOR Reference Rate Loans” shall mean Loans denominated in US
Dollars that bear interest at a rate based upon the US Dollar LIBOR Reference
Rate.
     “US Dollars” and “$” shall mean lawful money of the United States of
America.
     “US Lender” shall mean a Lender who is either a US Tranche Revolving Lender
or a Term Loan Lender.
     “US LIBOR” shall mean, with respect to any US Dollar LIBO Rate Borrowing
for any Interest Period, the rate appearing on Page 3750 of Bridge’s Telerate
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, as the rate
for dollar deposits with a maturity comparable to such Interest Period. In the
event that such rate is not available at such time for any reason, then the “US
LIBOR” with respect to such US Dollar LIBO Rate Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by leading reference
banks in the London interbank market to the US Administrative Agent in
immediately available funds at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period.
     “US Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate at its US Principal
Office. Each change in the US Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
     “US Principal Office” shall mean the principal office of the US
Administrative Agent, which on the date of this Agreement is located at 301
South College Street, Charlotte, North Carolina 28288.
     “US Tranche” shall mean the US Tranche Commitments, the US Tranche Loans,
the LC Exposure and the Swingline Exposure.
     “US Tranche Commitment” shall mean with respect to each US Tranche
Revolving Lender, the commitment of such US Tranche Revolving Lender to make US
Tranche Loans

-34-



--------------------------------------------------------------------------------



 



pursuant to Section 2.01(a)(i), to acquire participations in Letters of Credit
pursuant to Section 2.01(b) and to acquire participations in Swingline Loans
pursuant to Section 2.01(a)(vi), as such commitment may be (a) reduced or
terminated from time to time pursuant to Sections 2.03(b), 2.03(c), or 5.06 or
ARTICLE XI,(b) increased from time to time pursuant to Section 2.03(a)(i), or
(c) modified from time to time to reflect any Assignments permitted under
Section 13.06(b); provided, during a Canadian Allocation Period, the US Tranche
Commitment of any US Tranche Revolving Lender that is or has a branch or
Affiliate that is a Canadian Tranche Revolving Lender shall be reduced by the
Canadian Allocated Commitment of such Canadian Tranche Revolving Lender. The
initial amount of each US Tranche Revolving Lender’s US Tranche Commitment shall
be the amount as agreed between the US Administrative Agent and such Lender and
on file with the US Administrative Agent.
     “US Tranche Credit Exposure” shall mean at any time, the sum of the
aggregate Principal Amount of the US Tranche Loans and LC Exposure outstanding
at such time. The US Tranche Credit Exposure of any US Tranche Revolving Lender
at any time shall be such US Tranche Revolving Lender’s US Tranche Percentage of
the total US Tranche Credit Exposure at such time.
     “US Tranche Loans” shall mean the Revolving Loans pursuant to Sections
2.01(a)(i) and 2.01(a)(vi). Each US Tranche Loan shall be either a US Dollar
LIBOR Loan, US Dollar LIBOR Reference Rate Loan or a US Dollar Base Rate Loan.
     “US Tranche Percentage” shall mean:
     (a) at any time the US Tranche Commitments remain outstanding, a fraction
(expressed as a percentage, carried out to the sixth decimal place), the
numerator of which is the amount of the US Tranche Commitment of such US Tranche
Revolving Lender at such time and the denominator of which is the amount of the
Aggregate US Tranche Commitments at such time; and
     (b) upon the termination or expiration of the Aggregate Revolving
Commitments, a fraction (expressed as a percentage, carried out to the sixth
decimal place), the numerator of which is:
     the sum of
     (i) the outstanding amount of US Tranche Loans of such US Tranche Revolving
Lender plus
     (ii) an amount equal to (A) the outstanding amount of US Tranche Loans of
such US Tranche Revolving Lender, divided by (B) the outstanding amount of US
Tranche Loans of all US Tranche Revolving Lenders, times (C) the LC Exposure,
and
     the denominator of which is the US Tranche Credit Exposure; provided that
if such calculation results in a number that is zero, then the US Tranche
Percentage shall be deemed to be the most recent US Tranche Percentage
immediately prior to the termination or expiration of the Aggregate Revolving
Commitments.

-35-



--------------------------------------------------------------------------------



 



The initial US Tranche Percentage of each US Tranche Revolving Lender is the
percentage as agreed between the US Administrative Agent and such Lender and on
file with the US Administrative Agent or in the Assignment pursuant to which
such US Tranche Revolving Lender becomes a party hereto, as applicable.
     “US Tranche Revolving Lender” shall mean a Lender with a US Tranche
Commitment or with outstanding US Tranche Credit Exposure.
     “USA Patriot Act” shall have the meaning assigned such in Section 7.13(a).
     “Wachovia” shall mean Wachovia Bank, National Association and its
successors.
     “Wachovia Canada” shall mean Wachovia Capital Finance Corporation (Canada)
and its successors.
     “Weighted Average Life to Maturity” shall mean, when applied to any Debt at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Debt.
     “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.03 Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements, certificates and reports as to financial matters
required to be furnished to the Administrative Agents or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the audited financial statements of the US Borrower and its Consolidated
Subsidiaries referred to in Section 7.02 (except for changes concurred with by
the US Borrower and its Consolidated Subsidiaries’ independent public
accountants); provided that, if the US Borrower notifies the US Administrative
Agent that it requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP (including any
Statement of Financial Accounting Standards) affecting the calculation of any
financial covenant (or if the US Administrative Agent notifies the US Borrower
that the Majority Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP affecting the calculation of any financial covenant, then such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.
     Section 1.04 Terms Generally; Rules of Construction. The following terms
which are defined in the Uniform Commercial Code in effect in the State of Texas
on the date hereof are used herein as so defined: Accounts, Chattel Paper,
Documents, Equipment, General Intangibles, Instruments and Inventory. All
references in this Agreement to Exhibits, Schedules,

-36-



--------------------------------------------------------------------------------



 



articles, sections, subsections and other subdivisions refer to the Exhibits,
Schedules, articles, sections, subsections and other subdivisions of this
Agreement unless expressly provided otherwise. All references in this Agreement
to any Person shall include a reference to such Person’s successors and assigns.
Titles appearing at the beginning of any subdivisions are for convenience only
and do not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivision. The words “this
Agreement,” “this instrument,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including, without
limitation,”. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.
ARTICLE II
Commitments
     Section 2.01 Loans and Letters of Credit.
     (a) Loans.
     (i) US Tranche Loans. Each US Tranche Revolving Lender severally agrees, on
the terms and conditions of this Agreement, to make Revolving Loans to the US
Borrower in US Dollars during the period from and including (A) the Initial
Funding Date or (B) such later date that such Lender becomes a party to this
Agreement as provided in Section 13.06(b), to and up to, but excluding, the
Revolving Loan Maturity Date in an aggregate Principal Amount at any one time
outstanding up to, but not exceeding, the amount of such Lender’s US Tranche
Commitment as then in effect, minus the LC Exposure of such Lender at such time.
Subject to the terms of this Agreement, during the period from the Initial
Funding Date to and up to, but excluding, the Revolving Loan Maturity Date, the
US Borrower may borrow, repay and reborrow the amount described in this Section
2.01(a)(i).
     (ii) Canadian Tranche Loans. Subject to Section 2.11, during the period
from and including (A) the Initial Funding Date or (B) such later date that such
Lender becomes a party to this Agreement as provided in Section 13.06(b), to and
up to, but excluding, the Revolving Loan Maturity Date, each Canadian Tranche
Revolving Lender severally agrees, on the terms and conditions of this
Agreement, (1) to make Canadian Tranche Loans to the Canadian Borrower in
Canadian Dollars or US Dollars at the election of the Canadian Borrower and
(2) to accept and purchase Bankers’ Acceptances from (or, at the option of any
Canadian Tranche Revolving Lender in accordance with Section 2.11(g) hereof,
make BA Equivalent Loans in lieu of purchasing a Bankers’ Acceptance to) the
Canadian Borrower. The Canadian Tranche Loans, if in US Dollars, will be either
US Dollar LIBOR Loans or US Dollar Base Rate Loans and, if in Canadian Dollars,
will be either Canadian Prime Rate Loans, Bankers’ Acceptances or BA Equivalent
Loans. Each Canadian Tranche Revolving Lender’s Canadian Tranche Credit

-37-



--------------------------------------------------------------------------------



 



Exposure shall not exceed the amount of such Lender’s Canadian Allocated
Commitment as then in effect; provided, however, that the aggregate Principal
Amount of all such Canadian Tranche Loans by all Canadian Tranche Revolving
Lenders hereunder at any one time outstanding shall not exceed the Canadian
Allocated Aggregate Commitments as then in effect. Within the foregoing limits,
the Canadian Borrower may use the Canadian Allocated Aggregate Commitments by
borrowing, repaying and (except for Bankers’ Acceptances and BA Equivalent Loans
unless in accordance with Section 2.11(m)) prepaying the Canadian Tranche Loans
in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof.
     (iii) Maximum Amount of Revolving Loans. The Combined Revolving Credit
Exposure shall not exceed the Aggregate Revolving Commitments at any time.
     (iv) Initial Term Loans. Subject to the terms and conditions hereof, each
Term Loan Lender severally agrees to make a senior secured amortizing term loan
to the US Borrower on the Initial Funding Date in the Principal Amount of up to,
but not exceeding, the amount of such Term Loan Lender’s Term Commitment. Once
repaid or prepaid, Initial Term Loans may not be reborrowed.
     (v) Additional Term Loans. Subject to the terms and conditions hereof and
in the applicable Commitment Increase Certificate, each Additional Term Loan
Lender in connection with such Commitment Increase severally agrees to make
additional senior secured amortizing term loans (each, an “Additional Term
Loan”, and collectively, the “Additional Term Loans”) to the US Borrower on the
Additional Funding Date in the Principal Amount of up to, but not exceeding, the
amount of such Additional Term Loan Lender’s Additional Term Loan Commitment as
set forth in the applicable Commitment Increase Certificate. Once repaid or
prepaid, Additional Term Loans may not be reborrowed.
     (vi) Swingline Loans.
     A. Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the US Borrower from time to time
during the period from and including the Initial Funding Date to and up to, but
excluding, the Revolving Loan Maturity Date, in an aggregate Principal Amount at
any time outstanding that will not result in (i) the aggregate Principal Amount
of outstanding Swingline Loans exceeding $50,000,000, (ii) the sum of the
Swingline Lender’s US Tranche Exposure exceeding its US Tranche Commitment,
(iii) the aggregate US Tranche Credit Exposure exceeding the Aggregate US
Tranche Commitments or (iv) the US Tranche Credit Exposure of any US Tranche
Revolving Lender exceeding its US Tranche Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. The US Borrower shall pay to the US Administrative
Agent, for the account of the Swingline Lender or each US Tranche Revolving
Lender, as applicable, pursuant to Section 2.01(a)(vi)(C), the outstanding
aggregate principal and accrued and unpaid interest under each Swingline Loan no
later than fifteen (15) days following such Swingline

-38-



--------------------------------------------------------------------------------



 



Borrowing. Within the foregoing limits and subject to the terms and conditions
set forth herein, the US Borrower may borrow, prepay and reborrow Swingline
Loans.
B. To request a Swingline Loan, the US Borrower shall notify the US
Administrative Agent of such request by written notice (or telephonic notice
promptly confirmed by such written notice) in the form of Exhibit B-1, not later
than 12:00 noon Eastern time on the date of the proposed Swingline Loan. Each
such notice shall be irrevocable and shall specify the requested date (which
shall be a Business Day), Type and amount of the requested Swingline Loan. The
US Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the US Borrower. The Swingline Lender shall make each
Swingline Loan available to the US Borrower by means of a credit to the general
deposit account of the US Borrower with the Swingline Lender by 3:00 p.m.
Eastern time, on the requested date of such Swingline Loan.
C. The US Tranche Revolving Lenders shall participate in Swingline Loans
according to their respective US Tranche Percentages. Upon any Swingline
Borrowing, the US Administrative Agent shall give notice thereof to each US
Tranche Revolving Lender, specifying in such notice their respective US Tranche
Percentage of such Swingline Loan or Loans. Each US Tranche Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the US Administrative Agent, for the account of the Swingline
Lender, such US Tranche Revolving Lender’s Percentage Share of such Swingline
Loan or Loans. Each US Tranche Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Revolving Commitments, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each US Tranche Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.02 with respect to Loans made by
such US Tranche Revolving Lender (and Section 2.02 shall apply, mutatis
mutandis, to the payment obligations of the US Tranche Revolving Lenders), and
the US Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the US Tranche Revolving Lenders and shall
distribute the payments received from the US Borrower to the Swingline Lender
and US Tranche Revolving Lenders as their interests appear with respect to such
Swingline Loans. The US Administrative Agent shall notify the US Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph. The
purchase of participations in a Swingline Loan pursuant to this paragraph shall
not relieve the US Borrower of any default in the payment thereof.
     (b) Letters of Credit. During the period from and including the Initial
Funding Date to, but excluding, the 30th day prior to the Revolving Loan
Maturity Date, the

-39-



--------------------------------------------------------------------------------



 



Issuing Banks, as issuing bank for the US Tranche Revolving Lenders, agree to
extend credit for the account of the US Borrower at any time and from time to
time by issuing, renewing, extending or reissuing Letters of Credit; provided
however, (A) the LC Exposure at any one time outstanding shall not exceed
$500,000,000 and (B) after giving effect to the issuance, extension or renewal
of any Letter of Credit, the US Tranche Credit Exposure of any Revolving Lender
shall not exceed such Lender’s US Tranche Commitment then in effect. The US
Tranche Revolving Lenders shall participate in such Letters of Credit according
to their respective US Tranche Percentages. Each of the Letters of Credit shall
(1) be issued by the Issuing Banks on a sight basis only, (2) contain such terms
and provisions as are reasonably required by the applicable Issuing Bank, (3) be
in the name of the US Borrower or its affiliates and (4) expire not later than
five (5) Business Days before the Revolving Loan Maturity Date. The US Borrower
may request that one or more Letters of Credit be issued in an Offshore Currency
denomination as part of the LC Exposure. The aggregate US Dollar Equivalent of
all Offshore Currency Letters of Credit, as of the issuance date of any such
Offshore Currency Letter of Credit, shall not exceed $500,000,000. No Issuing
Bank shall be obligated to issue an Offshore Currency Letter of Credit if such
Issuing Bank has determined, in its sole discretion, that it is unable to fund
obligations in the requested Offshore Currency; provided, however, the US
Administrative Agent shall use its best efforts to locate suitable issuers if no
Issuing Banks are able to fund obligations in the requested Offshore Currency.
From and after the Initial Funding Date, the Existing Letters of Credit shall be
deemed to be Letters of Credit issued pursuant to this Section 2.01(b). The
Existing Letters of Credit are described on Schedule 2.01(b).
Notwithstanding anything to the contrary contained in this Agreement, including
this Section 2.01(b), the expiration date of one or more Letters of Credit may
extend beyond the Revolving Loan Maturity Date; provided, however, it is hereby
expressly agreed and understood that:
     (i) the aggregate face amount of all such Letters of Credit shall not at
any time exceed $150,000,000;
     (ii) the expiration dates of such Letters of Credit shall not extend more
than three (3) years beyond the Revolving Loan Maturity Date;
     (iii) the US Borrower shall, not later than five (5) Business Days prior to
the Revolving Loan Maturity Date, deposit in an account with the US
Administrative Agent, in the name of the US Administrative Agent for the benefit
of the US Administrative Agent and the Issuing Banks, an amount in cash or one
or more Support Letters of Credit equal to the aggregate face amount of all such
Letters of Credit as of such date; provided that for all Offshore Currency
Letters of Credit, the US Borrower shall deposit an amount in cash or one or
more Support Letters of Credit equal to 110% of the aggregate face amount of all
such Offshore Currency Letters of Credit and will have a continuing obligation
to maintain in such account at least an amount in cash or one or more Support
Letters of Credit equal to 110% of the aggregate face amount of all such
Offshore Currency Letters of Credit based on the then US Dollar Equivalent, and
the US Administrative Agent shall have exclusive dominion and control (including
the exclusive right of withdrawal) over such account;

-40-



--------------------------------------------------------------------------------



 



     (iv) if the Issuing Banks make any disbursement in connection with a Letter
of Credit after the Revolving Loan Maturity Date, such disbursement shall be an
advance on behalf of the US Borrower under this Agreement and shall be
reimbursed to the Issuing Banks either (A) by the US Administrative Agent
applying amounts in the cash collateral account or proceeds of any draw on any
Support Letter of Credit referred to in clause (iii) above until reimbursed in
full, or (B) by the US Borrower pursuant to Section 2.10 (except that the US
Borrower shall not have the right to request that the US Tranche Revolving
Lenders make, and the US Tranche Revolving Lenders shall not have any obligation
to make, a Loan under this Agreement after the Revolving Loan Maturity Date to
fund any such disbursement); and
     (v) all such disbursements referred to in clause (iv) of this
Section 2.01(b) shall be secured only by the cash collateral and Support Letters
of Credit referred to in clause (iii) of this Section 2.01(b) and the US
Borrower hereby grants, and by each deposit of such cash collateral with the US
Administrative Agent grant, to the US Administrative Agent a first-priority
security interest in all such cash collateral, without any further action on the
part of the Issuing Banks, the US Borrower, the US Administrative Agent, any US
Tranche Revolving Lender or any other Person now or hereafter party hereto
(other than any action the US Administrative Agent reasonably deems necessary to
perfect such security interest, which action the US Borrower hereby authorizes
the US Administrative Agent to take), until same are reimbursed in full.
If, on the later of the Revolving Loan Maturity Date or the Term Loan Maturity
Date (A) the US Tranche Commitments have been terminated, (B) the Loans, all
interest thereon and all other amounts payable by the Borrowers hereunder or in
connection herewith (other than the LC Exposure in connection with any Letter of
Credit having an expiration date extending beyond the Revolving Loan Maturity
Date as permitted under Section 2.01(b)) have been paid in full, and (C) the
conditions set forth in clause (iii) above have been fully satisfied, then from
and after such date the following provisions of this Agreement shall not be
operative: Sections 9.01 (other than Section 9.01(a), which shall remain
operative), 9.02, 9.03, 9.04, 9.07, 9.08, 9.09, 9.10, 10.01, 10.02, 10.03,
10.04, 10.05, 10.06, 10.07, 10.08, 10.09, 10.10, 10.11, 10.12, 10.13, 10.14,
10.15 and 10.16.
If, after payment in full of all Indebtedness of the Borrowers under the Loan
Documents (including without limitation, reimbursement obligations with respect
to Letters of Credit) and the expiration or cancellation of all outstanding
Letters of Credit, there remains any amount on deposit in the cash collateral
account referred to in clause (iii) above, the US Administrative Agent shall,
within three (3) Business Days after all such Indebtedness is paid in full and
all outstanding Letters of Credit have expired or been cancelled, return such
amount to the US Borrower.
     (c) Limitation on Types of Loans. Subject to the other terms and provisions
of this Agreement, at the option of the US Borrower, the US Tranche Loans may be
US Dollar Base Rate Loans or US Dollar LIBOR Loans and, US Dollar LIBOR
Reference Rate Loans with respect to Swingline Loans, and at the option of the
Canadian Borrower, the Canadian Tranche Loans may be Canadian Prime Rate Loans,
Bankers’ Acceptances, BA Equivalent Loans, US Dollar Base Rate Loans or US
Dollar LIBOR Loans; provided that, without the prior written

-41-



--------------------------------------------------------------------------------



 



consent of the Majority Lenders, no more than ten (10) US Dollar LIBO Rate
Borrowings and five (5) Bankers’ Acceptances or BA Equivalent Loans may be
outstanding at any time with respect to the Revolving Credit Facility. Subject
to the other terms and provisions of this Agreement, at the option of the US
Borrower, the Term Loans may be US Dollar Base Rate Loans or US Dollar LIBOR
Loans; provided that, without the prior written consent of the Majority Lenders,
no more than ten (10) US Dollar LIBO Rate Borrowings may be outstanding at any
time with respect to the Term Loan Facility.
Section 2.02 Borrowings, Continuations and Conversions, Letters of Credit.
          (a) Borrowings. Except as otherwise provided in Section 2.01(a)(iv),
the Borrowers shall give the US Administrative Agent (which shall promptly
notify the Lenders including the Canadian Administrative Agent) advance notice
as hereinafter provided of each Borrowing hereunder, which shall specify (i) the
aggregate amount of such Borrowing, (ii) the Type (in each case stating the
amounts and currency requested), (iii) the date (which shall be a Business Day)
of the Loans to be borrowed, (iv) (in the case of US Dollar LIBOR Loans) the
duration of the Interest Period therefor and (v) the location and number of the
Requesting Borrower’s account. Notwithstanding the foregoing, all Borrowings by
way of Bankers’ Acceptances and BA Equivalent Loans shall be made pursuant to
Section 2.11.
          (b) Minimum Amounts. Except as otherwise provided in
Section 2.01(a)(iv), all US Dollar Base Rate Borrowings, US Dollar LIBOR
Reference Rate Borrowings and Canadian Prime Rate Borrowings shall be in amounts
of at least $250,000 or with respect to any Revolving Borrowing, the remaining
balance of the Aggregate US Tranche Commitments or the Canadian Allocated
Aggregate Commitments, as applicable, if less, or the amount of a Borrowing to
fund a Letter of Credit pursuant to Section 2.10(a), if less, or any whole
multiple of $250,000 in excess thereof, and all US Dollar LIBO Rate Borrowings
shall be in amounts of at least $1,000,000 or the amount of a Borrowing to fund
a Letter of Credit pursuant to Section 2.10(a), if less, or any whole multiple
of $500,000 in excess thereof.
          (c) Notices. Except as otherwise provided in Section 2.01(a)(iv), the
initial Borrowing and all subsequent Borrowings, continuations and conversions
shall require advance written notice to the US Administrative Agent (which shall
promptly notify the Lenders including the Canadian Administrative Agent) in the
form of Exhibits B-1 and B-2, as applicable (or telephonic notice promptly
confirmed by such a written notice), which in each case shall be irrevocable,
from the Requesting Borrower to be received by the US Administrative Agent not
later than (i) 12:00 noon Eastern time on the date of each US Dollar Base Rate
Borrowing, (ii) 12:00 noon Eastern time one (1) Business Day prior to the date
of each Canadian Prime Rate Borrowing and (iii) three (3) Business Days prior to
the date of each US Dollar LIBO Rate Borrowing, continuation or conversion.
Without in any way limiting the Requesting Borrower’s obligation to confirm in
writing any telephonic notice, the US Administrative Agent may act without
liability upon the basis of telephonic notice believed by the US Administrative
Agent in good faith to be from the Requesting Borrower prior to receipt of
written confirmation. In each such case, the Requesting Borrower hereby waives
the right to dispute the US Administrative Agent’s record of the terms of such
telephonic notice except in the case of gross negligence or willful misconduct
by the US Administrative Agent, its officers, employees, agents or
representatives.

-42-



--------------------------------------------------------------------------------



 




     (d) Continuation Options. Subject to the provisions made in this Section
2.02(d), the Borrowers may elect to continue all or any part of any US Dollar
LIBO Rate Borrowing beyond the expiration of the then current Interest Period
relating thereto by giving advance notice as provided in Section 2.02(c) to the
US Administrative Agent (which shall promptly notify the Lenders including the
Canadian Administrative Agent) of such election, specifying the amount of such
Borrowing to be continued and the Interest Period therefor. In the absence of
such a timely and proper election, the Borrowers shall be deemed to have elected
to convert such US Dollar LIBO Rate Borrowing to a US Dollar Base Rate
Borrowing, pursuant to Section 2.02(e). All or any part of any US Dollar LIBO
Rate Borrowing may be continued as provided herein, provided that (i) any
continuation of any such Borrowing shall be (as to each Borrowing as continued
for an applicable Interest Period) in amounts of at least $1,000,000 or any
whole multiple of $500,000 in excess thereof and (ii) no Default shall have
occurred and be continuing. If a Default shall have occurred and be continuing,
each US Dollar LIBO Rate Borrowing shall be converted to a US Dollar Base Rate
Borrowing on the last day of the Interest Period applicable thereto.
     (e) Conversion Options. The Borrowers may elect to convert all or any part
of any US Dollar LIBO Rate Borrowing on the last day of the then current
Interest Period relating thereto to (i) for the US Tranche or Term Tranche, a US
Dollar Base Rate Borrowing and (ii) for the Canadian Tranche, a US Dollar Base
Rate Borrowing, a Canadian Prime Rate Borrowing or (subject to Section 2.11) a
Bankers’ Acceptance or BA Equivalent Loan Borrowing by giving advance notice to
the US Administrative Agent (which shall promptly notify the Lenders including
the Canadian Administrative Agent) of such election. Subject to the provisions
made in this Section 2.02(e), the Borrowers may elect to convert all or any part
of any US Dollar Base Rate Borrowing at any time and from time to time to
(A) for the US Tranche or Term Tranche, a US Dollar LIBO Rate Borrowing and
(B) for the Canadian Tranche, a US Dollar LIBO Rate Borrowing, a Canadian Prime
Rate Borrowing or (subject to Section 2.11) a Bankers’ Acceptance or BA
Equivalent Loan Borrowing by giving advance notice as provided in
Section 2.02(c) to the US Administrative Agent (which shall promptly notify the
Lenders including the Canadian Administrative Agent) of such election. Subject
to the provisions made in this Section 2.02(e), the Canadian Borrower may elect
to convert all or any part of any Canadian Prime Rate Borrowing at any time and
from time to time to a US Dollar LIBO Rate Borrowing, a US Dollar Base Rate
Borrowing or (subject to Section 2.11) a Bankers’ Acceptance or BA Equivalent
Loan Borrowing by giving advance notice as provided in Section 2.02(c) to the US
Administrative Agent (which shall promptly notify the Lenders including the
Canadian Administrative Agent) of such election. All or any part of any
outstanding Borrowing may be converted as provided herein, provided that (x) any
conversion of any US Dollar Base Rate Borrowing into a US Dollar LIBO Rate
Borrowing shall be (as to each such Borrowing into which there is a conversion
for an applicable Interest Period) in amounts of at least $1,000,000 or any
whole multiple of $500,000 in excess thereof and (y) no Default shall have
occurred and be continuing. If a Default shall have occurred and be continuing,
no US Dollar Base Rate Borrowing may be converted into a US Dollar LIBO Rate
Borrowing.
     (f) Advances. Except as otherwise provided in Section 2.01(a)(iv), not
later than 1:00 p.m. Eastern time on the date specified for each Borrowing
hereunder, each Applicable Lender shall make available the amount of the Loan to
be made by it on such date to the Applicable Administrative Agent, to an account
which such Administrative Agent shall specify,

-43-



--------------------------------------------------------------------------------



 



in immediately available funds, for the account of the Requesting Borrower. The
amounts so received by the Applicable Administrative Agent shall, subject to the
terms and conditions of this Agreement, be made available to the Requesting
Borrower by depositing the same, in immediately available funds, in an account
of the Requesting Borrower, designated by such Borrower and maintained at its
principal office.
          (g) Letters of Credit. The US Borrower shall submit to the US
Administrative Agent and the Issuing Bank a Letter of Credit Application not
later than 11:00 a.m. Eastern time, not less than three (3) Business Days prior
to the proposed date of issuance (or such shorter period as may be agreed to by
the US Administrative Agent and the applicable Issuing Bank) and the proposed
date of amendment, renewal or extension (or such shorter period as may be agreed
to by the US Administrative Agent and the Issuing Bank) of a Letter of Credit
hereunder. Each Letter of Credit Application shall specify (i) the amount of
such Letter of Credit, (ii) the date (which shall be a Business Day) such Letter
of Credit is to be issued, amended, renewed or extended, (iii) the duration
thereof, (iv) the name and address of the beneficiary thereof, (v) the form of
the Letter of Credit, (vi) the name of the elected Issuing Bank and (vii) such
other information as the US Administrative Agent and the applicable Issuing Bank
may reasonably request, all of which shall be reasonably satisfactory to the US
Administrative Agent and such Issuing Bank. Subject to the terms and conditions
of this Agreement, on the date specified for the issuance, amendment, renewal or
extension of a Letter of Credit, the Issuing Bank shall issue, amend, renew or
extend such Letter of Credit to the beneficiary thereof. Promptly thereafter,
the Issuing Bank shall notify the US Administrative Agent and the US Borrower,
in writing, of such issuance, amendment, renewal or extension, and such notice
shall be accompanied by a copy of such issuance, amendment, renewal or
extension. Promptly after receipt of such notice, the US Administrative Agent
shall notify each US Tranche Revolving Lender, in writing, of such issuance,
amendment, renewal or extension and if any US Tranche Revolving Lender so
requests, the US Administrative Agent shall provide such Lender with copies of
such issuance, amendment, renewal or extension.
     Section 2.03 Changes of Commitments.
     (a) Optional Increases.
     (i) Subject to the conditions set forth in Section 2.03(a)(ii)(B), Section
6.02 and Section 6.03, the US Borrower may increase the Aggregate US Tranche
Commitments and/or the Aggregate Term Commitments then in effect without the
prior written consent of the Lenders (a “Commitment Increase”) by increasing the
applicable commitment of an Applicable Lender or by causing a Person that at
such time is not a Lender to become a Lender (an “Additional Lender”).
     (ii) The increase in the Aggregate US Tranche Commitments and/or the
Aggregate Term Commitments shall be subject to the following additional
conditions:
     A. all such increases shall not exceed $400,000,000 or such lesser amount
as reduced pursuant to Sections 2.03(c)(i) and 2.03(c)(ii) for both the
Aggregate US Tranche Commitments and the Aggregate Term Commitments combined;

-44-



--------------------------------------------------------------------------------



 



     B. if the US Borrower elects to increase the Aggregate US Tranche
Commitments and/or the Aggregate Term Commitments by increasing the applicable
commitment of a Lender, the US Borrower and such Lender shall execute and
deliver to the Administrative Agent a certificate substantially in the form of
Exhibit H-1 (a “Commitment Increase Certificate”);
     C. if the US Borrower elects to increase the Aggregate US Tranche
Commitments and/or the Aggregate Term Commitments by causing an Additional
Lender to become a party to this Agreement, then the US Borrower and such
Additional Lender shall execute and deliver to the Administrative Agent a
certificate substantially in the form of the Commitment Increase Certificate and
Exhibit H-2 (an “Additional Lender Certificate”), together with an
administrative questionnaire, and the US Borrower shall, if requested by the
Additional Lender, deliver a Note payable to the order of such Additional Lender
in a Principal Amount equal to its US Tranche Commitment and/or Term Commitment,
and otherwise duly completed; provided that such Additional Lender must be
reasonably acceptable to the Administrative Agent and, with respect to the
Aggregate US Tranche Commitments only, also the Issuing Banks;
     D. no Commitment Increase of the Aggregate US Tranche Commitments and/or
Aggregate Term Commitments shall be made unless the conditions set forth in
Section 6.03 shall be satisfied (or waived in accordance herewith);
     E. no Default or Event of Default shall have occurred and be continuing at
the effective date of such increase (both before and after giving effect to such
increase);
     F. on the effective date of such increase, no US Dollar LIBO Rate
Borrowings shall be outstanding or if any US Dollar LIBO Rate Borrowings are
outstanding, then the effective date of such increase shall be the last day of
the Interest Period in respect of such US Dollar LIBO Rate Borrowings unless the
US Borrower pays compensation required by Section 5.05;
     G. no Lender’s US Tranche Commitment or Term Commitment may be increased
without the consent of such Lender;
     H. any increase shall be not less than $50,000,000 (or, if less than
$50,000,000, such increase shall be the remaining amount of the permitted
Commitment Increases pursuant to clause (A) above) and shall be in a whole
multiple of $10,000,000 in excess thereof; and
     I. any Commitment Increase when combined with all previous Commitment
Increases exceeding $200,000,000 in the aggregate shall only be available to the
extent of the excess of $400,000,000 or such lesser amount as reduced pursuant
to Sections 2.03(c)(i) and 2.03(c)(ii) over the sum of (A) the aggregate amount
of the current and all previous Commitment Increases

-45-



--------------------------------------------------------------------------------



 



and (B) any amount in excess of $800,000,000 outstanding or available under the
ABS Facility Increase, and the US Administrative Agent is given satisfactory
evidence of such reduction and repayment.
     (iii) Subject to the acceptance and recording thereof pursuant to Section
2.03(a)(iv), from and after the effective date specified in the Commitment
Increase Certificate or the Additional Lender Certificate (or if any US Dollar
LIBO Rate Borrowings are outstanding, then the last day of the Interest Period
in respect of such US Dollar LIBO Rate Borrowings, unless the US Borrower has
paid compensation required by Section 5.05): (A) the amount of the Aggregate US
Tranche Commitments and/or Aggregate Term Commitments shall be increased as set
forth therein and (B) in the case of an Additional Lender Certificate, any
Additional Lender party thereto shall become a party to this Agreement and have
the rights and obligations of a Lender under this Agreement and the other Loan
Documents. In addition, in connection with an increase of the Aggregate US
Tranche Commitments, the Lender or the Additional Lender, as applicable, shall
purchase a pro rata portion of the outstanding Revolving Loans (and
participation interests in Letters of Credit) of each of the other US Tranche
Revolving Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale and agree to make such additional Loans)
such that each Lender (including any Additional Lender, if applicable) shall
hold its US Tranche Percentage of the outstanding Revolving Loans (and
participation interests) after giving effect to the increase in the Aggregate US
Tranche Commitments. In connection with an increase of the Aggregate Term
Commitments, the Lender or the Additional Lender, as applicable, shall purchase
a pro rata portion of the outstanding Term Loans of each of the other Term Loan
Lenders (and such Lenders hereby agree to sell and to take all such further
action to effectuate such sale and agree to make such Additional Term Loans)
such that each Lender (including any Additional Lender, if applicable) shall
hold its Term Loan Percentage of the outstanding Term Loans after giving effect
to the increase in the Aggregate Term Commitments.
     (iv) Upon its receipt of (A) a duly completed Commitment Increase
Certificate or an Additional Lender Certificate, executed by the US Borrower and
the Lender or the US Borrower and the Additional Lender party thereto, as
applicable, (B) the processing and recording fee referred to in
Section 13.06(b), (C) the administrative questionnaire referred to in
Section 2.03(a)(ii)(C), if applicable, (D) the other closing certificates and
documentation as required by the Administrative Agent and (E) the written
consent of the Administrative Agent and, if applicable, the Issuing Bank which
will not be unreasonably withheld to such increase required by
Section 2.03(a)(ii)(C), the Administrative Agent shall accept such Commitment
Increase Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 13.06(b). No increase in the Aggregate
US Tranche Commitments and/or the Aggregate Term Commitments shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this Section 2.03(a)(iv).
     (b) Optional Terminations and Reductions.

-46-



--------------------------------------------------------------------------------



 



     (i) The US Borrower shall have the right to terminate or to reduce the
amount of the Aggregate US Tranche Commitments at any time, or from time to
time, upon not less than three (3) Business Days’ prior notice to the US
Administrative Agent (which shall promptly notify the Lenders including the
Canadian Administrative Agent) of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction (which shall not be less than $1,000,000 or any whole multiple of
$500,000 in excess thereof) and shall be irrevocable and effective only upon
receipt by the US Administrative Agent; provided that any termination in full of
the Aggregate US Tranche Commitments pursuant to this Section 2.03(b)(i) shall
automatically terminate in full the Canadian Allocated Maximum Aggregate
Commitments.
     (ii) The US Borrower shall have the right to allocate (or reallocate, if
previously allocated) a portion of the Aggregate US Tranche Commitments as the
Canadian Allocated Aggregate Commitments by notice to the US Administrative
Agent; provided that (A) any such notice shall be received by the US
Administrative Agent not later than 11:00 a.m. Eastern time ten (10) Business
Days prior to the date such allocation or reallocation shall become effective
which effective date may only occur six (6) times per calendar year, (B) any
such allocation or reallocation shall be in an aggregate amount of $5,000,000 or
any whole multiple in excess thereof and after giving effect thereto, the
Canadian Allocated Aggregate Commitments shall not exceed the Canadian Allocated
Maximum Aggregate Commitments, or shall be a reallocation to zero, (C) any
outstanding US Tranche Loans will be reallocated according to the new US Tranche
Percentages and if outstanding US Dollar LIBOR Loans are required to be
terminated, the Borrowers shall pay any required amounts pursuant to
Section 5.05 and Section 2.04(a), and (D) the US Borrower shall not allocate or
reallocate any portion of the Aggregate US Tranche Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder (x) the US Tranche
Credit Exposure would exceed the Aggregate US Tranche Commitments, (y) the
Canadian Tranche Credit Exposure would exceed the Canadian Allocated Aggregate
Commitments and (z) any US Tranche Revolving Lender’s US Tranche Commitment
would not equal or exceed its US Tranche Credit Exposure or any Canadian Tranche
Revolving Lender’s Canadian Allocated Commitment would not equal or exceed its
Canadian Tranche Credit Exposure. The allocation will be effected by reducing
the US Tranche Commitment of each US Tranche Revolving Lender that is or has a
branch or an Affiliate that is a Canadian Tranche Revolving Lender by the amount
that its or its branch’s or Affiliate’s Canadian Allocated Commitment is
increased. For any reallocation, its or its branch’s or Affiliate’s Canadian
Allocated Commitment will be reduced by the amount that its US Tranche
Commitment is increased. Any US Tranche Revolving Lender that is not or has no
branch or Affiliate that is a Canadian Tranche Revolving Lender will not have
its US Tranche Commitment affected. The US Administrative Agent will
(a) promptly notify the Canadian Administrative Agent and the US Tranche
Revolving Lenders and the Canadian Tranche Revolving Lenders of any such notice
of allocation or reallocation of the Aggregate US Tranche Commitments and the
amount of their respective Canadian Allocated Commitments, (b) prepare and
provide to the Borrowers, the Canadian Administrative Agent and the other
Lenders such documentation reflecting the new US Tranche Commitments and
Canadian Allocated Commitments giving effect to such allocation or

-47-



--------------------------------------------------------------------------------



 



reallocation and (c) notify all Lenders of the Aggregate US Tranche Commitments
and Canadian Allocated Aggregate Commitments upon the effectiveness of such
allocation or reallocation, which effectiveness shall require no vote or consent
of any Lender.
     (iii) At any time during which no Canadian Allocation Period exists, the US
Borrower may at such time permanently terminate their right to allocate a
portion of the Aggregate US Tranche Commitments as the Canadian Allocated
Aggregate Commitments, at which time (A) the obligations of the Canadian
Borrower hereunder and each Guaranty Agreement – Canada pursuant to
Section 9.07(b) and the Guaranty pursuant to ARTICLE XIV shall terminate in
accordance with Section 9.07(d), (B) all Collateral pursuant to Section 9.07(b)
shall be released in accordance with Section 9.07(d), (C) the Canadian Borrower
shall cease to be a party to the Loan Documents and (D) thereafter no US Tranche
Revolving Lender nor any Canadian Tranche Revolving Lender shall have any
Canadian Allocated Commitment.
     (c) Mandatory Terminations and Reductions.
     (i) Upon any sale of LP Units, Subordinated Units, IDRs or GP Interests
pursuant to Section 10.14(i), the Aggregate US Tranche Commitments and any
unused Commitment Increases shall automatically reduce by an amount equal to the
Commitment Reduction Amount, such amount to be set forth in reasonable detail in
an officer’s certificate of the US Borrower delivered promptly or within five
(5) Business Days after the effectiveness of such sale; provided, however that
any sale of LP Units as a result of an over-allotment option pursuant to a
public offering will not be considered a sale that would result in a reduction
to the Aggregate US Tranche Commitments.
     (ii) Upon the due date of any mandatory prepayment (whether or not any
Revolving Loans or LC Exposure are then outstanding) relating to a Transfer of
Compression Assets pursuant to Section 10.14(c), the Aggregate US Tranche
Commitments and any unused Commitment Increases shall automatically reduce by an
amount equal to the Commitment Reduction Amount, such amount to be set forth in
reasonable detail in an officer’s certificate of the US Borrower delivered
promptly or within five (5) Business Days after the effectiveness of such
Transfer.
     (iii) Upon any sale of Compression Assets or Equity Interests pursuant to
Section 10.14(d), the Aggregate US Tranche Commitments shall automatically
reduce by an amount equal to the Commitment Reduction Amount, such amount to be
set forth in reasonable detail in an officer’s certificate of the US Borrower
delivered promptly or within five (5) Business Days after the effectiveness of
such sale.
     (iv) Upon the due date of any mandatory prepayment (whether or not any
Revolving Loans or LC Exposure are then outstanding) relating to a sale of
Property pursuant to Section 10.14(k), the Aggregate US Tranche Commitments
shall automatically reduce by an amount equal to the Commitment Reduction
Amount, such amount to be set forth in reasonable detail in an officer’s
certificate of the US Borrower delivered promptly or within five (5) Business
Days after such due date of any mandatory

-48-



--------------------------------------------------------------------------------



 



prepayment (whether or not any Revolving Loans or LC Exposure are then
outstanding) relating) relating to such sale.
     (v) Reserved.
     (vi) The Aggregate US Tranche Commitments once terminated or reduced
pursuant to Sections 2.03(b)(i), 2.03(c)(i), 2.03(c)(ii), 2.03(c)(iii) and
2.03(c)(iv), respectively may not be reinstated except pursuant to Section
2.03(a).
     (vii) Unless previously terminated, the Revolving Commitments shall
terminate on the Revolving Loan Maturity Date. If at any time the Aggregate
Revolving Commitments are terminated or reduced to zero, then the Revolving
Commitments shall terminate on the effective date of such termination or
reduction.
     (viii) (A) Each Term Loan Lender’s Term Commitment shall terminate in an
amount equal to any Term Loan Borrowing on the date of such Term Loan Borrowing,
(B) unless previously terminated, each Initial Term Commitments shall terminate
on February 15, 2008 and (C) unless previously terminated, each Additional Term
Loan Commitment shall terminate on the date specified in the applicable
Commitment Increase Certificate.
Section 2.04 Fees.
     (a) Commitment Fees.
     (i) The US Borrower shall pay to the US Administrative Agent for the
account of each US Tranche Revolving Lender and Term Loan Lender a commitment
fee, which shall accrue at the Applicable Margin (a “US Commitment Fee”), on the
daily average unused amount (after deducting any LC Exposure but before
deducting any outstanding Swingline Loans) of each US Tranche Revolving Lender’s
US Tranche Commitment or each Term Loan Lender’s Term Commitment, as applicable,
for the period from and including the Initial Funding Date up to, but excluding,
the Revolving Loan Maturity Date with respect to the Revolving Credit Facility
and the Term Loan Maturity Date with respect to the Term Loan Facility.
     (ii) During a Canadian Allocation Period, in consideration of each Canadian
Tranche Revolving Lender’s Canadian Allocated Commitment, the Canadian Borrower
shall pay to the Canadian Administrative Agent in US Dollars for the account of
each Canadian Tranche Revolving Lender a commitment fee, which shall accrue at
the Applicable Margin (a “Canadian Commitment Fee”), on the daily average unused
amount of each Canadian Tranche Revolving Lender’s Canadian Allocated Commitment
for the Canadian Allocation Period.
     (iii) Accrued Commitment Fees shall be payable (A) quarterly in arrears on
each Quarterly Date with respect to the Revolving Credit Facility and the
Aggregate Term Commitments for the Initial Term Loans, (B) on the date of any
reallocation of the Aggregate US Tranche Commitments under Section 2.03(b)(ii)
with respect to the Revolving Credit Facility, (C) on the earlier of the date
the Aggregate Revolving

-49-



--------------------------------------------------------------------------------



 



Commitments are terminated or the Revolving Loan Maturity Date with respect to
the Revolving Credit Facility and (D) on the date the Aggregate Term Commitments
for the Initial Term Loans are terminated.
     (b) Letter of Credit Fees.
     (i) The US Borrower shall pay to the US Administrative Agent, for the
account of each US Tranche Revolving Lender and the Issuing Banks, commissions
for issuing the Letters of Credit on the daily outstanding amount of the maximum
liability of the Issuing Banks existing from time to time under such Letter of
Credit (including the US Dollar Equivalent of the face amount of the outstanding
Offshore Currency Letter of Credit) (calculated separately for each Letter of
Credit) at a rate equal to the Applicable Margin for US Dollar LIBOR Loans under
the Revolving Credit Facility, in effect from time to time during the term of
each Letter of Credit. Each Letter of Credit shall be deemed outstanding up to
the available face amount of the Letter of Credit (including the US Dollar
Equivalent of the face amount of the outstanding Offshore Currency Letter of
Credit) until the Issuing Banks have received from the beneficiary a written
cancellation authorization, in form and substance reasonably acceptable to the
Issuing Banks or until the date the Letter of Credit expires by its terms. Such
commissions are payable quarterly in arrears on each Quarterly Date and upon
cancellation or expiration of each such Letter of Credit.
     (ii) In addition to the fees described in Section 2.04(b)(i), the US
Borrower shall pay to the applicable Issuing Bank, for such Issuing Bank’s
account, 0.125% per annum of the amount of each Letter of Credit as a fronting
fee. Such fronting fees are payable quarterly in arrears on each Quarterly Date.
     (iii) The US Borrower shall pay to the applicable Issuing Bank for its own
account, upon each drawing or payment under, issuance of, or amendment to, any
Letter of Credit, such amount as shall at the time of such event be the
administrative charge and reasonable out-of-pocket expenses which such Issuing
Bank or its Affiliate is generally imposing in connection with such occurrence
with respect to letters of credit.
          (c) Other Fees. The US Borrower shall pay to the US Administrative
Agent for its own account such other fees as are set forth in the Fee Letter on
the dates specified therein to the extent not paid prior to the Initial Funding
Date.
     Section 2.05 Several Obligations. The failure of any Lender to make any
Loan to be made by it or to provide funds for disbursements or reimbursements
under Letters of Credit on the date specified therefor shall not relieve any
other Lender of its obligation to make its Loan or provide funds on such date,
but no Lender shall be responsible for the failure of any other Lender to make a
Loan to be made by such other Lender or to provide funds to be provided by such
other Lender.
     Section 2.06 Notes. Any Lender may request that the Loans made by it be
evidenced by a Note. In such event, the Applicable Borrower shall prepare,
execute and deliver to such Lender a Note payable to the order of such Lender,
substantially in the form of

-50-



--------------------------------------------------------------------------------



 



Exhibit A-1, with respect to Revolving Loans made to the US Borrower,
Exhibit A-2 with respect to Revolving Loans made to the Canadian Borrower and
Exhibit A-3 with respect to Term Loans, as applicable, dated (a) the Initial
Funding Date or (b) the effective date of an Assignment pursuant to
Section 13.06(b), in a Principal Amount equal to its Percentage Share of the
Aggregate US Tranche Commitments, Canadian Allocated Maximum Aggregate
Commitments or Aggregate Term Commitments as the case may be, as originally in
effect and otherwise duly completed and such substitute Notes as required by
Section 13.06(b); provided that Notes requested in amounts less than $1,000,000
shall require the consent of the Applicable Borrower, such consent not to be
unreasonably withheld or delayed. The date, amount, Type, interest rate and
Interest Period of each Loan made by each Lender, and all payments made on
account of the principal thereof, shall be recorded by such Lender on its books
and maintained in accordance with its usual practice. Failure to make such
recordation shall not affect any Lender’s or any Borrower’s rights or
obligations in respect of such Loans.
     Section 2.07 Prepayments.
          (a) Voluntary Prepayments. The Borrowers may prepay the US Dollar Base
Rate Loans and the US Dollar LIBOR Reference Rate Loans and the Canadian
Borrower may prepay the Canadian Prime Rate Loans, as applicable, upon the same
Business Day’s prior notice to the US Administrative Agent (which shall promptly
notify the Lenders, including the Canadian Administrative Agent), which notice
shall specify the prepayment date (which shall be a Business Day) and the amount
of the prepayment (which shall be at least $1,000,000 or the remaining aggregate
principal balance outstanding on the applicable Loans) and shall be irrevocable
and effective only upon receipt by the US Administrative Agent, provided that
interest on the principal prepaid, accrued to the prepayment date, shall be paid
on the prepayment date. The Borrowers may prepay US Dollar LIBOR Loans on the
same conditions as for US Dollar Base Rate Loans (except that prior notice to
the US Administrative Agent shall not be less than three (3) Business Days for
US Dollar LIBOR Loans) and in addition such prepayments of US Dollar LIBOR Loans
shall be subject to the terms of Section 5.05 and shall be in an amount equal to
all of the US Dollar LIBOR Loans for the US Dollar LIBO Rate Borrowing prepaid.
Any prepayments made to the Term Loans shall be applied to the first installment
owed then inversely to the remaining installments owed pursuant to Section
3.01(b)(i). Notwithstanding the foregoing and subject to Section 2.11(m), the
Canadian Borrower shall not be permitted to prepay any Bankers’ Acceptances or
BA Equivalent Loans at any time.
          (b) Mandatory Prepayments.
     (i) If, after giving effect to any termination, reduction or allocation of
the Aggregate US Tranche Commitments pursuant to Sections 2.03(b)(i) and
2.03(b)(ii), (A) the US Tranche Credit Exposure exceeds the Aggregate US Tranche
Commitments or (B) any US Tranche Revolving Lender’s US Tranche Credit Exposure
exceeds its US Tranche Commitment, (1) the US Borrower shall prepay the US
Tranche Loans on the date of such termination, reduction or allocation in an
aggregate Principal Amount, together with interest on the Principal Amount paid
accrued to the date of such prepayment, equal to the excess to be applied first
to clause (A) above and then any remaining to clause (B) above for the
applicable US Tranche Revolving Lender and (2) if any excess remains after
prepaying all of the US Tranche Loans because of the LC

-51-



--------------------------------------------------------------------------------



 



Exposure, the US Borrower shall pay to the US Administrative Agent on behalf of
the Issuing Bank and the US Tranche Revolving Lenders an amount equal to the
excess to be held as cash collateral as provided in Section 2.10(b) hereof.
     (ii) If, after giving effect to any reallocation of the Canadian Allocated
Commitment pursuant to Section 2.03(b)(ii) or any termination or reduction
pursuant to Section 2.03(b)(i), (A) the outstanding aggregate Principal Amount
of the Canadian Tranche Credit Exposure exceeds the Canadian Allocated Aggregate
Commitments or (B) any Canadian Tranche Revolving Lender’s Canadian Tranche
Credit Exposure exceeds its Canadian Allocated Commitment, the Canadian Borrower
shall prepay the Canadian Tranche Loans (other than Bankers’ Acceptances and BA
Equivalent Loans) on the date of such reallocation in an aggregate Principal
Amount, together with interest on the Principal Amount paid accrued to the date
of such prepayment equal to the excess to be applied first to clause (A) above
and then any remaining to clause (B) above for the applicable Canadian Tranche
Revolving Lender.
     (iii) Upon any Transfer of Compression Assets pursuant to Section 10.14(c),
the US Borrower shall prepay (or cause the Canadian Borrower to prepay in the
case of Canadian Tranche Loans) in an aggregate Principal Amount equal to 50% of
the Net Proceeds received in excess of $65,000,000 in any fiscal year or
$200,000,000 on a cumulative basis, as applicable, from all such Transfers,
together with interest on the Principal Amount paid accrued to the date of such
prepayment, first to any Term Loans then outstanding (applied pro rata to the
remaining installments owed), second, to any US Tranche Loans then outstanding,
third, to any Canadian Tranche Loans then outstanding on the date of such sale,
exchange or conveyance, and fourth, if any excess remains because of the LC
Exposure, to the US Administrative Agent on behalf of the Issuing Bank and the
US Tranche Revolving Lenders an amount equal to the excess to be held as cash
collateral as provided in Section 2.10(b) hereof.
     (iv) Upon any sale of Equity Interests of any ABS Subsidiary or Compression
Assets to the EPLP Group pursuant to Section 10.14(d), the US Borrower shall
prepay (or cause the Canadian Borrower to prepay in the case of Canadian Tranche
Loans) in an aggregate Principal Amount equal to the cash consideration received
and the assumed obligations in excess of 75% of the total consideration received
for such sale, together with interest on the Principal Amount paid accrued to
the date of such prepayment, first to any Term Loans then outstanding (applied
pro rata to the remaining installments owed), second, to any US Tranche Loans
then outstanding, third, to any Canadian Tranche Loans then outstanding on the
date of such sale, exchange or conveyance, and fourth, if any excess remains
because of the LC Exposure, to the US Administrative Agent on behalf of the
Issuing Bank and the US Tranche Revolving Lenders an amount equal to the excess
to be held as cash collateral as provided in Section 2.10(b) hereof.
     (v) Upon any sale of LP Units, Subordinated Units, IDRs or GP Interests
pursuant to Section 10.14(i), the US Borrower shall prepay (or cause the
Canadian Borrower to prepay in the case of Canadian Tranche Loans) in an
aggregate Principal Amount equal to 50% of the Net Proceeds from such sale,
together with interest on the Principal Amount paid accrued to the date of such
prepayment, first to any Term Loans

-52-



--------------------------------------------------------------------------------



 



then outstanding (applied pro rata to the remaining installments owed), second,
to any US Tranche Loans then outstanding, third, to any Canadian Tranche Loans
then outstanding on the date of such sale, and fourth, if any excess remains
because of the LC Exposure, to the US Administrative Agent on behalf of the
Issuing Bank and the US Tranche Revolving Lenders an amount equal to the excess
to be held as cash collateral as provided in Section 2.10(b) hereof.
     (vi) 365 days after any sale of Property pursuant to Section 10.14(k), the
US Borrower shall prepay (or cause the Canadian Borrower to prepay in the case
of Canadian Tranche Loans) in an aggregate Principal Amount equal to the Net
Proceeds received for such sale and not reinvested as provided in
Section 10.14(k) together with interest on the Principal Amount paid accrued to
the date of such prepayment, first to any Term Loans then outstanding (applied
pro rata to the remaining installments owed), second, to any US Tranche Loans
then outstanding, third, to any Canadian Tranche Loans then outstanding on the
date of such sale, exchange or conveyance, and fourth, if any excess remains
because of the LC Exposure, to the US Administrative Agent on behalf of the
Issuing Bank and the US Tranche Revolving Lenders an amount equal to the excess
to be held as cash collateral as provided in Section 2.10(b) hereof.
          (c) Generally. Prepayments permitted or required under this
Section 2.07 shall be without premium or penalty, except as required under
Section 5.05 for prepayment of US Dollar LIBOR Loans. Any prepayments on the
Revolving Loans in accordance with Sections 2.07(a) and 2.07(b)(ii) may be
reborrowed subject to the then effective Aggregate US Tranche Commitments and
the Canadian Allocated Aggregate Commitments, as applicable. Any prepayments on
any Revolving Loans in accordance with Sections 2.07(b)(i), 2.07(b)(iii),
2.07(b)(iv), 2.07(b)(v) and 2.07(b)(vi) and any prepayments on any Term Loans
may not be reborrowed. Notwithstanding Section 2.07(b), any prepayments made if
an Event of Default exists and is continuing shall be applied pari passu to the
Aggregate Credit Exposure. In the event of a mandatory prepayment pursuant to
this Section 2.07 which would cause Bankers’ Acceptances and BA Equivalent Notes
to be prepaid but for the prohibition on prepayment contained herein, the US
Administrative Agent shall deposit with the Canadian Administrative Agent an
amount equal to the Principal Amount that would have been prepaid for such
Bankers’ Acceptances and BA Equivalent Notes on behalf of the Canadian Tranche
Revolving Lenders holding such Bankers’ Acceptances and BA Equivalent Notes to
be held pursuant to the terms in Section 2.11(i) except that on the BA Maturity
Date for such Bankers’ Acceptances and BA Equivalent Notes, the Canadian
Administrative Agent shall apply such amounts against such Bankers’ Acceptances
and BA Equivalent Notes.
     Section 2.08 Lending Offices. The Loans of each Type made by each Lender
shall be made and maintained at such Lender’s Applicable Lending Office for
Loans of such Type.
     Section 2.09 Assumption of Risks. The US Borrower assumes all risks of the
acts or omissions of any beneficiary of any Letter of Credit or any transferee
thereof with respect to its use of such Letter of Credit. Neither the Issuing
Bank (except in the case of gross negligence or willful misconduct on the part
of the Issuing Bank or any of its officers, employees, agents or representatives
as determined by final and non appealable judgment of a court of competent
jurisdiction), its correspondents nor any Lender shall be responsible for the
validity, sufficiency

-53-



--------------------------------------------------------------------------------



 



or genuineness of certificates or other documents or any endorsements thereon,
even if such certificates or other documents should in fact prove to be invalid,
insufficient, fraudulent or forged; for errors, omissions, interruptions or
delays in transmissions or delivery of any messages by mail, telex, or
otherwise, whether or not they be in code; for errors in translation or for
errors in interpretation of technical terms; the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
the failure of any beneficiary or any transferee of any Letter of Credit to
comply fully with conditions required in order to draw upon any Letter of
Credit; or for any other consequences arising from causes beyond the Issuing
Bank’s control or the control of the Issuing Bank’s correspondents. In addition,
neither the Issuing Bank (except in the case of gross negligence or willful
misconduct on the part of the Issuing Bank or any of its officers, employees,
agents or representatives), the US Administrative Agent nor any Lender shall be
responsible for any error, neglect, or default of any of the Issuing Bank’s
correspondents; and none of the above shall affect, impair or prevent the
vesting of any of the Issuing Bank’s, the US Administrative Agent’s or any
Lender’s rights or powers hereunder, all of which rights shall be cumulative.
The Issuing Bank and its correspondents may accept certificates or other
documents that appear on their face to be in order, without responsibility for
further investigation of any matter contained therein regardless of any notice
or information to the contrary. In furtherance and not in limitation of the
foregoing provisions, the US Borrower agrees that any action, inaction or
omission taken or not taken by the Issuing Bank or by any correspondent for the
Issuing Bank in good faith in connection with any Letter of Credit, or any
related drafts, certificates, documents or instruments, shall be binding on the
US Borrower and shall not put the Issuing Bank or its correspondents under any
resulting liability to the US Borrower.
     Section 2.10 Obligation to Reimburse and to Prepay.
          (a) In connection with any Letter of Credit, the US Borrower may make
funds available for disbursement by the Issuing Bank in connection with such
Letter of Credit. In such cases, the Issuing Bank shall use such funds which the
US Borrower has made available to fund such Letter of Credit. In addition, the
US Borrower may give written instructions to the Issuing Bank and the US
Administrative Agent to make a Loan under this Agreement to fund any Letters of
Credit which may be drawn. In all such cases, the US Borrower shall give the
appropriate notices required under this Agreement for a US Dollar Base Rate
Loan, a US Dollar LIBOR Reference Rate Loan or a US Dollar LIBOR Loan. If a
disbursement by the Issuing Bank is made under any Letter of Credit, in cases in
which the US Borrower has not either provided its own funds to fund a draw on a
Letter of Credit or given the US Administrative Agent prior notice for a Loan
under this Agreement, then the US Borrower shall pay to the US Administrative
Agent within two (2) Business Days after notice of any such disbursement is
received by the US Borrower, the amount and, in the case of any Offshore
Currency Letters of Credit, the US Dollar Equivalent determined on the date of
such disbursement, of each such disbursement made by the Issuing Bank under the
Letter of Credit (if such payment is not sooner effected as may be required
under this Section 2.10 or under other provisions of the Letter of Credit),
together with interest on the amount disbursed from and including the date of
disbursement until payment in full of such disbursed amount at a varying rate
per annum equal to (i) the then applicable interest rate for US Dollar Base Rate
Loans through the second Business Day after notice of such disbursement is
received by the US Borrower and (ii) thereafter, the

-54-



--------------------------------------------------------------------------------



 



Post-Default Rate for US Dollar Base Rate Loans (but in no event to exceed the
Highest Lawful Rate) for the period from and including the third Business Day
following the date of such disbursement to and including the date of repayment
in full of such disbursed amount. The obligations of the US Borrower under this
Agreement with respect to each Letter of Credit shall be absolute, unconditional
and irrevocable and shall be paid or performed strictly in accordance with the
terms of this Agreement under all circumstances whatsoever, including but only
to the fullest extent permitted under applicable law, the following
circumstances: (A) any lack of validity or enforceability of this Agreement, any
Letter of Credit or any of the Security Instruments; (B) any amendment or waiver
of (including any default), or any consent to departure from this Agreement
(except to the extent permitted under any amendment or waiver), any Letter of
Credit or any of the Security Instruments; (C) the existence of any claim,
set-off, defense or other rights which the US Borrower may have at any time
against the beneficiary of any Letter of Credit or any transferee of any Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), the Issuing Bank, the US Administrative Agent, any US Tranche
Revolving Lender or any other Person, whether in connection with this Agreement,
any Letter of Credit, the Security Instruments, the transactions contemplated
hereby or any unrelated transaction; (D) any statement, certificate, draft,
notice or any other document presented under any Letter of Credit proves to have
been forged, fraudulent, insufficient or invalid in any respect or any statement
therein proves to have been untrue or inaccurate in any respect whatsoever; (E)
payment by the Issuing Bank under any Letter of Credit against presentation of a
draft or certificate which appears on its face to comply, but does not comply,
with the terms of such Letter of Credit; and (F) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.
Notwithstanding anything in this Agreement to the contrary, the US Borrower will
not be liable for payment or performance that results from the gross negligence
or willful misconduct of the Issuing Bank or its officers, employees, agents or
representatives, except where the US Borrower or any Restricted Subsidiary
actually recovers the proceeds for itself or the Issuing Bank of any payment
made by the Issuing Bank in connection with such gross negligence or willful
misconduct.
     (b) In the event of the occurrence of any Event of Default, a payment or
prepayment pursuant to Section 2.07(b) or the maturity of the Loans, whether by
acceleration or otherwise, an amount equal to the LC Exposure, except for all
Offshore Currency Letters of Credit which shall equal an amount equal to 110% of
the aggregate face amount of all such Offshore Currency Letters of Credit based
on the then US Dollar Equivalent, shall be deemed to be forthwith due and owing
by the US Borrower to the Issuing Bank, the US Administrative Agent and the US
Tranche Revolving Lenders as of the date of any such occurrence; and the US
Borrower’s obligation to pay such amount (or provide one or more Support Letters
of Credit in a face amount equal to such amount) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted under
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the US Borrower may now or hereafter
have against any such beneficiary, the Issuing Bank, the US Administrative
Agent, the US Tranche Revolving Lenders or any other Person for any reason
whatsoever. The US Borrower will have a continuing obligation to maintain in
such account at least an amount in cash or one or more Support Letters

-55-



--------------------------------------------------------------------------------



 



of Credit equal to 110% of the aggregate face amount of all such Offshore
Currency Letters of Credit based on the then US Dollar Equivalent. Such payments
shall be held by the US Administrative Agent, for the account of the Issuing
Bank on behalf of the US Tranche Revolving Lenders, as collateral securing the
LC Exposure in an account or accounts at the Principal Office; and the US
Borrower hereby grants to, and by its deposit with the US Administrative Agent
grants to, the US Administrative Agent a security interest in such collateral.
In the event of any such payment by the US Borrower of amounts contingently
owing under outstanding Letters of Credit and in the event that thereafter
drafts or other demands for payment complying with the terms of such Letters of
Credit are not made prior to the respective expiration dates thereof, the US
Administrative Agent agrees, if no Event of Default has occurred and is
continuing or if no other amounts are outstanding under this Agreement, the
Loans or the Security Instruments, to (i) remit to the US Borrower (A) such
amounts for which the contingent obligations evidenced by the Letters of Credit
have ceased and (B) amounts on deposit as cash collateral for Letters of Credit
and (ii) cancel and return any outstanding Support Letters of Credit issued in
connection therewith.
     (c) Each US Tranche Revolving Lender severally and unconditionally agrees
that it shall promptly reimburse the US Administrative Agent, for the account of
the Issuing Bank, in US Dollars an amount equal to such Lender’s participation
in any Letter of Credit as provided in Section 2.01(b) of any disbursement made
by the Issuing Bank under any Letter of Credit that is not reimbursed according
to this Section 2.10 (other than with respect to disbursements described in the
second paragraph of Section 2.10(a)), and such obligation to reimburse is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Revolving Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. If the US Borrower fails to make such payment when due, the US
Administrative Agent shall notify each US Tranche Revolving Lender of the
applicable disbursement, the payment then due from the US Borrower in respect
thereof and such Lender’s applicable percentage thereof. Promptly following
receipt of such notice, each US Tranche Revolving Lender shall pay to the US
Administrative Agent its applicable percentage of the payment then due from the
US Borrower, in the same manner as provided in Section 2.02(f) with respect to
Loans made by such Lender (and Section 2.02(f) shall apply, mutatis mutandis, to
the payment obligations of the US Tranche Revolving Lenders), and the US
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the US Tranche Revolving Lenders. Promptly following receipt
by the US Administrative Agent of any payment from the US Borrower pursuant to
this paragraph, the US Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that US Tranche Revolving Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
US Tranche Revolving Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any disbursement shall not constitute a Loan and shall not relieve the
US Borrower of its obligation to reimburse such disbursement.
If no Event of Default has occurred and is continuing, and subject to
availability under the Aggregate Revolving Commitments (after reduction for the
LC Exposure), to the extent the US Borrower has not reimbursed the Issuing Bank
for any drawn upon Letter of Credit within one

-56-



--------------------------------------------------------------------------------



 



(1) Business Day after notice of such disbursement has been received by the US
Borrower, the amount of such Letter of Credit reimbursement obligation shall
automatically be funded by the US Tranche Revolving Lenders as a Loan hereunder
and used to pay such Letter of Credit reimbursement obligation in the
percentages referenced in clause (c) above. If an Event of Default has occurred
and is continuing, or if the funding of such Letter of Credit reimbursement
obligation as a Loan would cause the aggregate amount of all Loans outstanding
to exceed the Aggregate Revolving Commitments (after reduction for the LC
Exposure), such Letter of Credit reimbursement obligation shall not be funded as
a Loan, but instead shall accrue interest as provided in Section 2.10(a) and be
subject to reimbursement under Section 2.10(c).
     Section 2.11 Bankers’ Acceptances and BA Equivalent Loans.
          (a) Subject to the terms and conditions of this Agreement, the
Canadian Allocated Commitments may be utilized, upon the request of the Canadian
Borrower, in addition to Canadian Prime Rate Loans, US Dollar Base Rate Loans
and US Dollar LIBOR Loans provided for by Section 2.01(a), for the acceptance
and purchase by the Canadian Tranche Revolving Lenders of Bankers’ Acceptances
issued by the Canadian Borrower or the making of BA Equivalent Loans, provided
that (i) in no event shall the US Dollar Equivalent Amount of the aggregate
amount of the Canadian Prime Rate Loans, Bankers’ Acceptances and BA Equivalent
Loans and the aggregate amount of the US Dollar Base Rate Loans and the US
Dollar LIBOR Loans owing to the Canadian Tranche Revolving Lenders exceed the
Canadian Allocated Aggregate Commitments, (ii) all Bankers’ Acceptances and BA
Equivalent Notes shall have maturities which fall on a Business Day and are an
integral multiple of thirty (30) days, and are not less than thirty (30) days or
more than 180 days, from the Acceptance Date (and shall in no event mature on a
date after the Revolving Loan Maturity Date) and (iii) in no event shall the
face amount of any Borrowing by way of Bankers’ Acceptance or BA Equivalent Loan
be less than C$1,000,000 and other than in multiples of C$100,000 for any
amounts in excess thereof. Whenever the Canadian Borrower is required to furnish
a notice to the Canadian Administrative Agent pursuant to the following
additional provisions of this Section 2.11, it shall give a copy of such notice
to the US Administrative Agent.
          (b) To facilitate the acceptance of Bankers’ Acceptances and the
issuance of BA Equivalent Notes under this Agreement, the Canadian Borrower
shall, from time to time as required, provide to the Canadian Administrative
Agent Drafts and BA Equivalent Notes duly executed and endorsed in blank by the
Canadian Borrower in quantities sufficient for each Canadian Tranche Revolving
Lender to fulfill its obligations hereunder. In addition, the Canadian Borrower
hereby appoints each Canadian Tranche Revolving Lender as its attorney, with
respect to Drafts and BA Equivalent Notes for which the Canadian Borrower has
provided a Bankers’ Acceptance or BA Equivalent Loan notice:
     (i) to complete and sign on behalf of the Canadian Borrower, either
manually or by facsimile or mechanical signature, the BA Equivalent Notes or the
Drafts to create the Bankers’ Acceptances (with, in each Canadian Tranche
Revolving Lender’s discretion, the inscription “This is a depository bill
subject to the Depository Bills and Notes Act (Canada)”), as applicable;

-57-



--------------------------------------------------------------------------------



 



     (ii) after the acceptance thereof by any Canadian Tranche Revolving Lender,
to endorse on behalf of the Canadian Borrower, either manually or by facsimile
or mechanical signature, such Bankers’ Acceptance or BA Equivalent Note in favor
of the applicable purchaser or endorsee thereof including, in such Canadian
Tranche Revolving Lender’s discretion, such Canadian Tranche Revolving Lender or
a clearing house (as defined by the DBNA);
     (iii) to deliver such Bankers’ Acceptances (or such BA Equivalent Notes) to
such purchaser or to deposit such Bankers’ Acceptances with such clearing house;
and
     (iv) to comply with the procedures and requirements established from time
to time by such Canadian Tranche Revolving Lender or such clearing house in
respect of the delivery, transfer and collection of Drafts and Bankers’
Acceptances (or BA Equivalent Notes).
The Canadian Borrower recognizes and agrees that all Drafts, Bankers’
Acceptances and BA Equivalent Notes signed, endorsed, delivered or deposited on
its behalf by a Canadian Tranche Revolving Lender shall bind the Canadian
Borrower as fully and effectually as if signed in the handwriting of and duly
issued, delivered or deposited by the proper signing officer of the Canadian
Borrower. Each Canadian Tranche Revolving Lender is hereby authorized to accept
such Drafts or issue such Bankers’ Acceptances endorsed in blank or issue BA
Equivalent Notes in such face amounts as may be determined by such Canadian
Tranche Revolving Lender in accordance with the terms of this Agreement,
provided that the aggregate amount thereof is less than or equal to the
aggregate amount of Bankers’ Acceptances required to be accepted by or BA
Equivalent Loans made by such Canadian Tranche Revolving Lender. No Canadian
Tranche Revolving Lender shall be responsible or liable for its failure to
accept a Bankers’ Acceptance or make a BA Equivalent Loan if the cause of such
failure is, in whole or in part, due to the failure of the Canadian Borrower to
provide duly executed and endorsed Drafts or BA Equivalent Notes to the Canadian
Administrative Agent on a timely basis, nor shall any Canadian Tranche Revolving
Lender be liable for any damage, loss or other claim arising by reason of any
loss or improper use of any such instrument except loss or improper use arising
by reason of the gross negligence or willful misconduct of such Canadian Tranche
Revolving Lender, its officers, employees, agents or representatives. The
Canadian Administrative Agent and each Canadian Tranche Revolving Lender shall
exercise such care in the custody and safekeeping of Drafts and BA Equivalent
Notes as it would exercise in the custody and safekeeping of similar property
owned by it. Each Canadian Tranche Revolving Lender will, upon the request of
the Canadian Borrower, promptly advise the Canadian Borrower of the number and
designation, if any, of Drafts and BA Equivalent Notes then held by it for the
Canadian Borrower. Each Canadian Tranche Revolving Lender shall maintain a
record with respect to Drafts and Bankers’ Acceptances (A) received by it from
the Canadian Administrative Agent in blank hereunder, (B) voided by it for any
reason, (C) accepted by it hereunder, (D) purchased by it hereunder and (E)
canceled at their respective maturities and of BA Equivalent Notes (1) received
by it from the Canadian Administrative Agent in blank hereunder, (2) voided by
it for any reason and (3) canceled at their respective maturities. Each Canadian
Tranche Revolving Lender further agrees to retain such records in the manner and
for the statutory periods provided in the various Canadian provincial or federal
statutes and regulations which apply to such Canadian Tranche Revolving Lender.

-58-



--------------------------------------------------------------------------------



 



     (c) When the Canadian Borrower wishes to make a Borrowing by way of
Bankers’ Acceptances or BA Equivalent Loans, the Canadian Borrower shall give
the Administrative Agents a borrowing notice in the form of Exhibit B-2 with
respect to the issuance of the Bankers’ Acceptances or BA Equivalent Notes by
not later than 1:00 p.m. Eastern time, three (3) Business Days’ prior to the
Acceptance Date. Each borrowing notice shall be irrevocable and binding on the
Canadian Borrower. The Canadian Borrower shall indemnify each Canadian Tranche
Revolving Lender against any loss or expense incurred by such Lender as a result
of any failure by the Canadian Borrower to fulfill or honor before the date
specified as the Acceptance Date, the applicable conditions set forth in ARTICLE
VI, if, as a result of such failure the requested Bankers’ Acceptance or a BA
Equivalent Loan is not made on such date. Unless otherwise agreed among the
Administrative Agents and the Canadian Tranche Revolving Lenders, the aggregate
amount of all Bankers’ Acceptances or BA Equivalent Notes issued on any
Acceptance Date hereunder shall be accepted pro rata, subject to
Section 2.11(g), by all Canadian Tranche Revolving Lenders relative to their
respective Canadian Tranche Percentage. Upon receipt of a borrowing notice, the
Canadian Administrative Agent shall advise each Canadian Tranche Revolving
Lender of the contents thereof. Upon the acceptance of a Bankers’ Acceptance or
a BA Equivalent Note by a Canadian Tranche Revolving Lender, such Lender shall
purchase such Bankers’ Acceptance from or make such BA Equivalent Loan to the
Canadian Borrower and pay to the Canadian Administrative Agent not later than
12:00 noon Eastern time, on the day of such Borrowing, for the account of the
Canadian Borrower, the amount of the BA Net Proceeds in respect of such Bankers’
Acceptance or BA Equivalent Loan.
     (d) On each day during the period commencing with the issuance by the
Canadian Borrower of any Bankers’ Acceptance and until such BA Exposure shall
have been paid by the Canadian Borrower, the Canadian Allocated Commitment of
each Accepting Lender that is able to extend credit by way of Bankers’
Acceptances shall be deemed to be utilized for all purposes of this Agreement in
an amount equal to the Principal Amount of such Bankers’ Acceptance. The
Canadian Allocated Commitment of any Canadian Tranche Revolving Lender providing
a BA Equivalent Loan rather than Bankers’ Acceptances shall be deemed utilized
during this period in an amount equal to the Principal Amount of the BA
Equivalent Note for such BA Equivalent Loan.
     (e) The Canadian Borrower agrees to pay on the BA Maturity Date for each
Bankers’ Acceptance and BA Equivalent Note, to the Canadian Administrative Agent
for account of each Accepting Lender, an amount equal to the Principal Amount of
such Bankers’ Acceptance or BA Equivalent Note. The Canadian Borrower hereby
waives presentment for payment of Bankers’ Acceptances or BA Equivalent Note by
each Accepting Lender and any defense to payment of amounts due to an Accepting
Lender in respect of a Bankers’ Acceptance or BA Equivalent Note which might
exist by reason of such Bankers’ Acceptance or BA Equivalent Note being held at
maturity by the Accepting Lender which accepted it and agree not to claim from
such Lender any days of grace for the payment at maturity of Bankers’
Acceptances or BA Equivalent Notes.
     (f) If the Canadian Borrower fails to notify the Canadian Administrative
Agent in writing not later than 1:00 p.m. Eastern time, on the Business Day
prior to any BA Maturity Date that the Canadian Borrower intends to pay the
Bankers’ Acceptances and BA Equivalent Loans due on such BA Maturity Date, or
fails to make such payment, the Canadian

-59-



--------------------------------------------------------------------------------



 



Borrower shall be deemed, for all purposes to have given the Canadian
Administrative Agent notice of a borrowing of a Canadian Prime Rate Loan
pursuant to Section 2.02(a) for an amount equal to the Principal Amount of such
Bankers’ Acceptance and BA Equivalent Loan; provided that:
     (i) the BA Maturity Date for such Bankers’ Acceptances shall be considered
to be the date of such Borrowing;
     (ii) the proceeds of such Canadian Prime Rate Loan shall be used to pay the
Principal Amount of the Bankers’ Acceptance due on such BA Maturity Date;
     (iii) each Canadian Tranche Revolving Lender which has made a maturing BA
Equivalent Loan (in accordance with Section 2.11(g) hereof) shall continue to
extend credit to the Canadian Borrower (without further advance of funds to the
Canadian Borrower) by way of a Canadian Prime Rate Loan in the Principal Amount
equal to its maturing BA Equivalent Loan; and
     (iv) the Canadian Administrative Agent shall promptly and in any event
within three (3) Business Days following the BA Maturity Date of such Bankers’
Acceptances and such BA Equivalent Loans, notify the Canadian Borrower in
writing of the making of or converting to such Canadian Prime Rate Loan pursuant
to this Section 2.11(f).
     (g) If, in the sole judgment of a Canadian Tranche Revolving Lender, such
Lender is unable, as a result of applicable law, customary market practice or
otherwise, to extend credit by way of Bankers’ Acceptances in accordance with
this Agreement, such Lender shall give notice to such effect to the Canadian
Administrative Agent and the Canadian Borrower prior to 11:00 a.m. Eastern time,
on the date of the requested credit extension (which notice may, if so stated
therein, remain in effect with respect to subsequent requests for extension of
credit by way of Bankers’ Acceptances until revoked by notice to the
Administrative Agents and the Canadian Borrower) and shall make available to the
Canadian Administrative Agent, in accordance with this Section 2.11, prior to
2:00 p.m. Eastern time on the date of such requested credit extension, a BA
Equivalent Loan in an amount equal to the BA Net Proceeds equivalent to such
Lender’s Canadian Tranche Percentage of the total amount of credit requested to
be extended by way of Bankers’ Acceptances.
     (h) It is the intention of the Canadian Administrative Agent, the Canadian
Tranche Revolving Lenders, and the Canadian Borrower that, except to the extent
a Canadian Tranche Revolving Lender advises otherwise, pursuant to the DBNA, all
Bankers’ Acceptances accepted by the Canadian Tranche Revolving Lenders under
this Agreement shall be issued in the form of a “depository bill” (as defined in
the DBNA), deposited with the Canadian Depository for Securities Limited and
made payable to CDS & Co.
     (i) If any Event of Default shall have occurred and be continuing, on the
Business Day that the Canadian Borrower receives notice from the Canadian
Tranche Revolving Lenders with BA Exposure representing greater than 662/3% of
the total BA Exposure or, if the maturity of the Loans has been accelerated,
from the Canadian Administrative Agent, the US Administrative Agent, or the
Majority Lenders, demanding the deposit of cash collateral

-60-



--------------------------------------------------------------------------------



 



pursuant to this paragraph, the Canadian Borrower shall deposit in an account
with the Canadian Administrative Agent, in the name of the Canadian
Administrative Agent and for the benefit of the Canadian Tranche Revolving
Lenders with BA Exposure, an amount in cash equal to the total BA Exposure of
the Canadian Borrower as of such date plus any accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default described in Section 11.01(f) or Section 11.01(g). Any such
deposit shall be held by the Canadian Administrative Agent as collateral for the
payment and performance of the obligations of the Canadian Borrower under this
Agreement. The Canadian Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Canadian Administrative
Agent and at the Canadian Borrower’s risk and expense, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Canadian
Administrative Agent for the satisfaction of the obligations of the Canadian
Borrower with respect to the BA Exposure at any BA Maturity Date or, if the
maturity of the Loans has been accelerated, be applied to satisfy other
obligations of the Canadian Borrower under this Agreement (but subject to the
consent of Canadian Tranche Revolving Lenders with BA Exposure representing
greater than 50% of the total BA Exposure). If the Canadian Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Canadian Borrower within three (3) Business Days after
all Events of Default have been cured or waived.
     (j) Drafts of the Canadian Borrower to be accepted as Bankers’ Acceptances
and BA Equivalent Notes hereunder shall be duly executed on behalf of the
Canadian Borrower. Notwithstanding that any person whose signature appears on
any Bankers’ Acceptance or BA Equivalent Note as a signatory for the Canadian
Borrower may no longer be an authorized signatory for the Canadian Borrower at
the date of issuance of a Bankers’ Acceptance or advance of a BA Equivalent
Loan, such signature shall nevertheless be valid and sufficient for all purposes
as if such authority had remained in force at the time of such issuance or
advance, and any such Bankers’ Acceptance or BA Equivalent Note so signed shall
be binding on the Canadian Borrower.
     (k) Each Canadian Tranche Revolving Lender may at any time and from time to
time hold, sell, rediscount or otherwise dispose of any or all Bankers’
Acceptances accepted and purchased by it.
     (l) If the Canadian Administrative Agent determines in good faith, which
determination shall be final, conclusive and binding upon the Canadian Borrower,
and so notifies the Canadian Borrower, that there does not exist at the
applicable time a normal market in Canada for the purchase and sale of Bankers’
Acceptances, any right of the Canadian Borrower to require the Canadian Tranche
Revolving Lenders to purchase Bankers’ Acceptances and BA Equivalent Notes under
this Agreement shall be suspended until the Canadian Administrative Agent
determines that such market does exist and gives notice thereof to the Canadian
Borrower; and any outstanding borrowing notice requesting Bankers’ Acceptances
shall be deemed to be a

-61-



--------------------------------------------------------------------------------



 



borrowing notice requesting a Canadian Prime Rate Loan in the same aggregate
Principal Amount.
          (m) Bankers’ Acceptances and BA Equivalent Notes may not be repaid
prior to their respective BA Maturity Dates, unless the Canadian Borrower
deposits cash with the Canadian Administrative Agent (for the benefit of the
applicable Accepting Lenders) equal to the full Principal Amount at maturity of
such Bankers’ Acceptances and/or BA Equivalent Notes, and concurrently delivers
to the Canadian Administrative Agent a cash collateral agreement, supporting
resolutions, certificates and opinions in form and substance satisfactory to the
applicable Accepting Lenders as requested.
ARTICLE III
Payments of Principal and Interest
     Section 3.01 Repayment of Loans.
          (a) Revolving Loans. Except as otherwise provided in
Section 2.01(a)(vi)(A), on the Revolving Loan Maturity Date the Applicable
Borrower shall pay to the Applicable Administrative Agent, for the account of
each Applicable Lender, the outstanding aggregate principal and accrued and
unpaid interest under the Revolving Loans.
          (b) Term Loans.
          (i) The US Borrower hereby unconditionally promises to pay to the US
Administrative Agent for the account of each Term Loan Lender the Term Loans on
the last Business Day of each March, June, September and December, as set forth
below:

      Payment Date   Principal Installment
September 2009
  1.25% of the Maximum Term Loans Outstanding
December 2009
  1.25% of the Maximum Term Loans Outstanding
March 2010
  1.25% of the Maximum Term Loans Outstanding
June 2010
  1.25% of the Maximum Term Loans Outstanding
September 2010
  1.25% of the Maximum Term Loans Outstanding
December 2010
  1.25% of the Maximum Term Loans Outstanding

-62-



--------------------------------------------------------------------------------



 



      Payment Date   Principal Installment
March 2011
  1.25% of the Maximum Term Loans Outstanding
June 2011
  1.25% of the Maximum Term Loans Outstanding
September 2011
  2.50% of the Maximum Term Loans Outstanding
December 2011
  2.50% of the Maximum Term Loans Outstanding
March 2012
  2.50% of the Maximum Term Loans Outstanding
June 2012
  2.50% of the Maximum Term Loans Outstanding
September 2012
  20.00% of the Maximum Term Loans Outstanding
December 2012
  20.00% of the Maximum Term Loans Outstanding
March 2013
  20.00% of the Maximum Term Loans Outstanding
June 2013
  20.00% of the Maximum Term Loans Outstanding

; provided that each prepayment of Term Loans pursuant to Section 2.07 shall be
applied in the order contemplated by Section 2.07 and shall reduce the
appropriate installments accordingly.
          (ii) If not sooner paid, the US Borrower shall pay to the US
Administrative Agent, for the account of each Term Loan Lender, the outstanding
aggregate principal and accrued and unpaid interest under the Term Loan on the
Term Loan Maturity Date.
     Section 3.02 Interest.
          (a) Interest Rates. The Applicable Borrower shall pay to the
Applicable Administrative Agent, for the account of each Applicable Lender,
interest on the unpaid Principal Amount of each Loan made by such Lender for the
period commencing on the date such Loan is made to, but excluding, the date such
Loan shall be paid in full, at the following rates per annum:

-63-



--------------------------------------------------------------------------------



 



     (i) with respect to the Revolving Credit Facility, if such a Loan (other
than a Swingline Loan) is a US Dollar Base Rate Loan, the US Dollar Base Rate
(as in effect from time to time) plus the Applicable Margin, but in no event to
exceed the Highest Lawful Rate;
     (ii) with respect to the Revolving Credit Facility, if such a Loan (other
than a Swingline Loan) is a US Dollar LIBOR Loan, for each Interest Period
relating thereto, the US Dollar LIBO Rate for such Loan plus the Applicable
Margin, but in no event to exceed the Highest Lawful Rate;
     (iii) with respect to the Revolving Credit Facility, if such a Loan is a
Canadian Prime Rate Loan, the Canadian Prime Rate (as in effect from time to
time) plus the Applicable Margin, but in no event to exceed the Highest Lawful
Rate;
     (iv) with respect to the Revolving Credit Facility, if such a Loan is a
Swingline Loan, the US Dollar LIBOR Reference Rate (as in effect from time to
time) plus the Applicable Margin for US Dollar LIBOR Reference Rate Loans, but
in no event to exceed the Highest Lawful Rate;
     (v) with respect to the Term Loan Facility, if such a Loan is a US Dollar
Base Rate Loan, the US Dollar Base Rate (as in effect from time to time) plus
the Applicable Margin, but in no event to exceed the Highest Lawful Rate; and
     (vi) with respect to the Term Loan Facility, if such a Loan is a US Dollar
LIBOR Loan, for each Interest Period relating thereto, the US Dollar LIBO Rate
for such Loan plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.
     (b) Canadian Interest.
     (i) For purposes of disclosure under the Interest Act (Canada), where
interest is calculated pursuant Section 3.02(a)(iii) at a rate based upon a 360,
365 or 366 day year, as the case may be, (the “First Rate”), it is hereby agreed
that the rate or percentage of interest on a yearly basis is equivalent to such
First Rate multiplied by the actual number of days in the year divided by 360,
365 or 366, as applicable.
     (ii) Notwithstanding the provisions of this Section 3.02 or any other
provision of this Agreement, in no event shall the aggregate “interest” (as that
term is defined in Section 347 of the Criminal Code (Canada)) exceed the
effective annual rate of interest on the “credit advanced” (as defined therein)
lawfully permitted under Section 347 of the Criminal Code (Canada). The
effective annual rate of interest shall be determined in accordance with
generally accepted actuarial practices and principles over the term of the
applicable Canadian Tranche Loan, and in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries qualified for a period of ten
(10) years appointed by the Canadian Administrative Agent and approved by the
Canadian Borrower, such approval shall not be unreasonably withheld or delayed,
will be conclusive for the purposes of such determination absent manifest error.

-64-



--------------------------------------------------------------------------------



 



          (iii) A certificate of an authorized signing officer of the US
Administrative Agent as to each amount and/or each rate of interest payable
hereunder from time to time shall be conclusive evidence of such amount and of
such rate, absent manifest error.
          (iv) Wherever in this Agreement reference is made to a rate of
interest “per annum” or a similar expression is used, such interest shall be
calculated using the nominal rate method of calculation and shall not be
calculated using the effective rate method of calculation or any other basis
that gives effect to the principal of deemed reinvestment of interest.
          (c) Post-Default Rate. Notwithstanding the foregoing, each Borrower
will pay to the Applicable Administrative Agent, for the account of each
Applicable Lender interest at the applicable Post-Default Rate on any principal
of any Loan (excluding Bankers’ Acceptances and BA Equivalent Loans) made by
such Lender, and (to the fullest extent permitted under law) on any other amount
payable by each Borrower hereunder, under any Loan Document or under any Note
held by such Lender to or for account of such Lender, for the period commencing
on the date of an Event of Default until the same is paid in full or all Events
of Default are cured or waived.
          (d) Due Dates. Accrued interest on US Dollar Base Rate Loans and
Canadian Prime Rate Loans shall be payable on each Quarterly Date, and accrued
interest on each US Dollar LIBOR Loan shall be payable on the last day of the
Interest Period therefor and, if such Interest Period is longer than three
months, at three-month intervals following the first day of such Interest
Period, except that interest payable at the Post-Default Rate shall be payable
from time to time on demand and interest on any US Dollar LIBOR Loan that is
converted into a US Dollar Base Rate Loan (pursuant to Section 5.04) shall be
payable on the date of conversion (but only to the extent so converted). Any
accrued and unpaid interest on the Revolving Loans shall be paid on the
Revolving Loan Maturity Date. Any accrued and unpaid interest on the Term Loans
shall be paid on the Term Loan Maturity Date.
          (e) Determination of Rates. Promptly after the determination of any
interest rate provided for herein or any change therein, the US Administrative
Agent shall notify the Lenders (including the Canadian Administrative Agent) to
which such interest is payable and the Applicable Borrower thereof. Each
determination by the US Administrative Agent of an interest rate or fee
hereunder shall, except in cases of manifest error, be final, conclusive and
binding on the parties.
ARTICLE IV
Payments; Pro Rata Treatment; Computations; Etc.
     Section 4.01 Payments         . Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by each
Borrower under this Agreement and the Loans shall be made in US Dollars in the
case of US Tranche Loans, and in Canadian Dollars or US Dollars, as the case may
be, in the case of Canadian Tranche Loans, in immediately available funds, to
the Applicable Administrative Agent at such account as such Applicable
Administrative Agent shall specify by notice to the Applicable Borrower from
time to time, not later than 1:00 p.m. Eastern time on the date on which such
payments shall become

-65-



--------------------------------------------------------------------------------



 



due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Such payments shall be made
without (to the fullest extent permitted under applicable law) defense, set-off
or counterclaim. Each such payment so received by the Applicable Administrative
Agent under this Agreement or any Note for account of a Lender shall be paid
promptly to such Lender in immediately available funds. Except as otherwise
provided in the definition of “Interest Period”, if the due date of any payment
under this Agreement, any Loan or any Note would otherwise fall on a day which
is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for any principal so extended for the
period of such extension. At the time of each payment to the Applicable
Administrative Agent of any principal of or interest on any Borrowing, the
Applicable Borrower shall notify the Applicable Administrative Agent of the
Loans to which such payment shall apply. In the absence of such notice, the
Administrative Agents may specify the Loans to which such payment shall apply,
but to the extent possible such payment or prepayment will be applied first to
the Loans comprised of US Dollar Base Rate Loans or Canadian Prime Rate Loans.
     Section 4.02 Pro Rata Treatment. Except to the extent otherwise provided
herein, each Lender agrees that: (a) each Borrowing under Section 2.01 and each
continuation and conversion under Section 2.02 shall be made from the Applicable
Lenders pro rata in accordance with their US Tranche Percentages, Canadian
Tranche Percentages or Term Loan Percentages, as the case may be, each payment
of fees under Section 2.04 shall be made for account of the Applicable Lenders
pro rata in accordance with such same percentages; (b) each termination or
reduction of the amount of the Aggregate US Tranche Commitments under
Section 2.03(b)(i) shall be applied to the US Tranche Commitment of each
Applicable Lender, pro rata in accordance with its US Tranche Percentage;
(c) each allocation and reallocation of the Aggregate US Tranche Commitments and
the Canadian Allocated Commitments under Section 2.03(b)(ii) shall be made for
the account of each US Tranche Revolving Lender and each Canadian Tranche
Revolving Lender according to its respective Percentage Share; (d) each payment
of Commitment Fees under Section 2.04(a) shall be made to each US Tranche
Revolving Lender and Canadian Tranche Revolving Lender or Term Loan Lender, as
applicable, in accordance with their respective Percentage Shares; (e) each
payment or prepayment of principal of Loans by each Borrower shall be made for
account of the Applicable Lenders pro rata in accordance with the respective
unpaid Principal Amount of the Loans held by the Applicable Lenders; (f) each
payment of interest on Loans by each Borrower shall be made for account of the
Applicable Lenders pro rata in accordance with the amounts of interest due and
payable to the Applicable Lenders; and (g) each reimbursement by the US Borrower
of disbursements under Letters of Credit shall be made for account of the
applicable Issuing Bank or, if funded by the US Tranche Revolving Lenders, pro
rata for the account of the US Tranche Revolving Lenders, in accordance with the
amounts of reimbursement obligations due and payable to each respective US
Tranche Revolving Lender.
     Section 4.03 Computations. Interest on US Dollar LIBOR Loans and US Dollar
LIBOR Reference Rate Loans and fees shall be computed on the basis of a year of
360 days and actual days elapsed (including the first day but excluding the last
day) occurring in the period for which such interest is payable, unless such
calculation would exceed the Highest Lawful Rate, in which case interest shall
be calculated on the per annum basis of a year of 365 or 366 days, as the case
may be. Interest on US Dollar Base Rate Loans shall be computed on the basis of
a year

-66-



--------------------------------------------------------------------------------



 



of 365 or 366 days, as the case may be, and actual days elapsed (including the
first day but excluding the last day) occurring in the period for which such
interest is payable. Interest on Canadian Prime Rate Loans shall be computed as
provided in Section 3.02(b).
     Section 4.04 Agent Reliance. Except with respect to Swingline Loans made
pursuant to Section 2.01(a)(iv), unless the US Administrative Agent shall have
received notice from a Lender before the date of any Borrowing of the proceeds
of the Loan that such Lender will not make available to the Applicable
Administrative Agent such Lender’s Percentage Share of such advance, such
Applicable Administrative Agent may assume that such Lender has made its
Percentage Share of such Borrowing available to such Applicable Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(c) and such
Applicable Administrative Agent may, in reliance upon such assumption, make
available to the Applicable Borrower on such date a corresponding amount. If and
to the extent that such Lender shall not have so made its Percentage Share of
such Borrowing available to such Applicable Administrative Agent, such Lender
agrees to immediately pay to such Applicable Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Applicable Borrower until the date
such amount is paid to the Applicable Administrative Agent, at the overnight
Federal Funds Rate. If such Lender shall pay to the Applicable Administrative
Agent such corresponding amount and interest as provided above, such
corresponding amount so paid shall constitute such Lender’s advance as part of
such Borrowing for purposes of this Agreement even though not made on the same
day as the other advances comprising such Borrowing.
     Section 4.05 Set-off, Sharing of Payments, Etc.
          (a) Each Borrower agrees that, in addition to (and without limitation
of) any right of set-off, bankers’ lien or counterclaim a Lender may otherwise
have, each Lender shall have the right and be entitled (after consultation with
the US Administrative Agent), at its option, to offset balances held by it or by
any of its Affiliates for account of the Applicable Borrower at any of its
offices, in US Dollars or in any other currency, against any principal of or
interest on any of such Lender’s Loans, or any other amount payable to such
Lender hereunder, which is not paid when due (including applicable grace
periods) (regardless of whether such balances are then due to such Borrower), in
which case it shall promptly notify the Applicable Borrower and the US
Administrative Agent thereof, provided that such Lender’s failure to give such
notice shall not affect the validity thereof.
          (b) If any Lender shall obtain payment of any principal of or interest
on any Loan made by it to a Borrower under this Agreement (or reimbursement as
to any Letter of Credit) through the exercise of any right of set-off, banker’s
lien or counterclaim or similar right or otherwise, and, as a result of such
payment, such Lender shall have received a greater percentage of the principal
or interest (or reimbursement) then due hereunder by the Applicable Borrower to
such Lender than the percentage received by any other Applicable Lenders, it
shall promptly (i) notify the US Administrative Agent and each other Lender
(including the Canadian Administrative Agent) thereof and (ii) purchase from
such other Applicable Lenders participations in (or, if and to the extent
specified by such Applicable Lender, direct interests in) the Loans (or
participations in Letters of Credit) made by such other Applicable Lenders (or
in interest due thereon, as the case may be) in such amounts, and make such
other adjustments from

-67-



--------------------------------------------------------------------------------



 



time to time as shall be equitable, to the end that all the Applicable Lenders
shall share the benefit of such excess payment (net of any expenses which may be
incurred by such Lender in obtaining or preserving such excess payment) pro rata
in accordance with the unpaid principal and/or interest on the Loans held by
each of the Applicable Lenders (or reimbursements of Letters of Credit). To such
end all the Applicable Lenders shall make appropriate adjustments among
themselves (by the resale of participations sold or otherwise) if such payment
is rescinded or must otherwise be restored. Each Borrower agrees that any Lender
so purchasing a participation (or direct interest) in the Loans made by other
Lenders (or in interest due thereon, as the case may be) may exercise all rights
of set-off, banker’s lien, counterclaim or similar rights with respect to such
participation as fully as if such Lender were a direct holder of Loans (or
Letters of Credit) in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of each Borrower. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a set-off to which this Section 4.05 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Applicable Lenders
entitled under this Section 4.05 to share the benefits of any recovery on such
secured claim.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, the Lenders hereby agree that they shall not set off any funds in any
lock boxes whatsoever in connection with this Agreement, except for such lock
boxes which may be established in connection with this Agreement.
     Section 4.06 Taxes.
          (a) Payments Free and Clear. Any and all payments by each Borrower
hereunder shall be made, in accordance with Section 4.01, free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender, the Issuing Bank and the Administrative
Agents (each a “Recipient”), taxes imposed on (or measured by) its net income
and franchise, margin or similar taxes imposed on it, by (i) any jurisdiction
(or political subdivision thereof) of which such Recipient is a citizen or
resident or in which such Lender has an Applicable Lending Office, (ii) the
jurisdiction (or any political subdivision thereof) in which such Recipient is
organized or (iii) any jurisdiction (or political subdivision thereof) in which
such Recipient is presently doing business which taxes are imposed solely as a
result of doing business in such jurisdiction (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). For the avoidance of doubt, any withholding
taxes imposed by the United States of America on payments made by any Borrower
hereunder shall be included within the definition of “Taxes.” If any Borrower
shall be required by law to deduct any Taxes or Other Taxes from or in respect
of any sum payable hereunder to a Recipient, (A) except as provided in
Section 13.06(b), the sum payable shall be increased by the amount necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 4.06) such Recipient shall receive an
amount equal to the sum it would have received had no such deductions been made,
(B) such Borrower shall make such deductions and (C) such

-68-



--------------------------------------------------------------------------------



 



Borrower shall pay the full amount deducted to the relevant taxing authority or
other Governmental Authority in accordance with applicable law.
          (b) Other Taxes. In addition, to the fullest extent permitted under
applicable law, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, any
Assignment or any Security Instrument (hereinafter referred to as “Other
Taxes”).
          (c) Indemnification. To the fullest extent permitted under applicable
law, the Applicable Borrower will indemnify each Applicable Lender and the
Applicable Administrative Agent, and in the case of the US Borrower only, each
Issuing Bank, for the full amount of Taxes and Other Taxes (including, but not
limited to, any Taxes or Other Taxes imposed by any Governmental Authority on
amounts payable under this Section 4.06) paid by such Applicable Lender,
Applicable Administrative Agent (on its behalf or on behalf of any Applicable
Lender) or the Issuing Bank, as the case may be, and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted
unless the payment of such Taxes was not correctly or legally asserted and such
Lender’s payment of such Taxes or Other Taxes was the result of its or its
officers’, employees’, agents’ or representatives’ gross negligence or willful
misconduct. Any payment pursuant to such indemnification shall be made within
thirty (30) days after the date the Applicable Lender, the Applicable
Administrative Agent or the Issuing Bank, as the case may be, make written
demand therefore and the Applicable Borrower shall deliver notice of such
payment to the Applicable Lender, the Applicable Administrative Agent or the
Issuing Bank, as the case may be. If a Lender, an Administrative Agent or an
Issuing Bank receives a refund or credit in respect of any Taxes or Other Taxes
for which such Lender, the Administrative Agent or Issuing Bank has received
payment from the Applicable Borrower it shall promptly notify the Applicable
Borrower of such refund or credit and shall, if no Default has occurred and is
continuing, within thirty (30) days after receipt of a request by the Applicable
Borrower (or promptly upon receipt, if the Applicable Borrower has requested
application for such refund or credit pursuant hereto), pay an amount equal to
such refund or credit to the Applicable Borrower without interest (but with any
interest so refunded or credited), provided that the Applicable Borrower, upon
the request of such Lender, Issuing Bank, the Administrative Agent or the
Canadian Administrative Agent, agrees to return such refund or credit (plus
penalties, interest or other charges) to such Lender, Administrative Agent or
Issuing Bank in the event such Lender, Administrative Agent or Issuing Bank is
required to repay such refund or credit.
          (d) Lender Representations.
          (i) Each US Lender represents that it is either (A) a “United States
person” (as such term is defined in Code Section 7701(a)(30)) or (B) is entitled
to complete exemption from United States withholding tax imposed on or with
respect to any payments, including fees, to be made to it pursuant to this
Agreement (1) under an applicable provision of a tax convention to which the
United States of America is a party, (2) because such US Lender is not described
in Code Sections 871(h)(3) or 881(c)(3), or (3) because it is acting through a
branch, agency or office in the United States of America

-69-



--------------------------------------------------------------------------------



 



and any payment to be received by it hereunder is effectively connected with a
trade or business in the United States of America. Each US Lender that is not a
“United States person” (as such term is defined in Code Section 7701(a)(30))
agrees to provide to the US Borrower and the US Administrative Agent on the
Initial Funding Date, or on the date of its delivery of the Assignment pursuant
to which it becomes a US Tranche Revolving Lender or Term Loan Lender, and at
such other times as required by United States law or as a US Borrower or the US
Administrative Agent shall reasonably request, two accurate and complete
original signed copies of IRS Form W-8BEN, W-8ECI or W-8IMY (or successor or
other applicable forms prescribed by the IRS) certifying to such US Lender’s
entitlement to a complete exemption from United States withholding Tax on
interest payments to be made under this Agreement; provided, however, that no
such US Lender shall be required to deliver an IRS Form W-8BEN, W-8ECI, or
W-8IMY to the extent that the delivery of such form is not authorized by law due
to a change in a Governmental Requirement occurring subsequent to the date on
which a form was originally required to be provided; provided further, however,
that in the event that a US Lender provides the US Borrower or the US
Administrative Agent with an IRS Form W-8-IMY (or substitute form) indicating
that it is a “flow through” entity, as defined in Treasury Regulations
promulgated under Code Section 1441, or otherwise, not a beneficial owner of
interest payments under this Agreement, such US Lender agrees, on or prior to
the Initial Funding Date, or the date of Assignment to such US Lender, as
applicable, to take any actions necessary, and to deliver to the US Borrower and
the US Administrative Agent all forms necessary, to establish such US Lender’s
entitlement to a complete exemption from United States withholding Tax on
payments of interest to be made under this Agreement, including causing its
partners, members, beneficiaries, beneficial owners, and their beneficial
owners, if any, to take any actions and deliver any forms necessary to establish
such exemption. Notwithstanding the foregoing, a withholding foreign
partnership, withholding foreign trust, and qualified intermediary shall only
provide such information as is required by Treasury Regulations promulgated
under Code Section 1441. For purposes of this Agreement, the term “forms” shall
include any attachments to IRS Forms W-8IMY required to be filed by the US
Lender.
     (ii) Each US Lender that is a “United States person” (as such term is
defined in Code Section 7701(a)(30)) shall provide two properly completed and
duly executed copies of IRS Form W-9, or any successor or other applicable form.
Each such US Lender shall deliver to the US Borrower and the US Administrative
Agent (provided that such US Lender remains lawfully able to do so), two further
duly executed copies of such form or statement, properly completed in all
material respects, at or before the time any such form or statement expires or
becomes obsolete, or otherwise as reasonably requested by the US Borrower. Each
such US Lender shall promptly notify the US Borrower at any time it determines
that it is no longer in a position to provide any previously delivered form or
statement to the US Borrower and the US Administrative Agent (or any other form
or statement adopted by U.S. taxing authorities for such purpose).
     (iii) Each US Lender also agrees to deliver to the US Borrower and the US
Administrative Agent such other or supplemental forms as may at any time be
required as a result of changes in applicable law or regulation in order to
confirm or maintain in effect its entitlement to exemption from United States
withholding Tax on any payments

-70-



--------------------------------------------------------------------------------



 



hereunder, provided that the circumstances of such US Lender at the relevant
time and applicable laws permit it to do so. If a US Lender determines, as a
result of any change in either (i) a Governmental Requirement or (ii) its
circumstances, that it is unable to submit any form or certificate that it is
obligated to submit pursuant to this Section 4.06, or that it is required to
withdraw or cancel any such form or certificate previously submitted, it shall
promptly notify the US Borrower and the US Administrative Agent of such fact.
Except as provided in Section 4.06(d)(iv), each US Lender agrees to indemnify
and hold harmless the US Borrower or the US Administrative Agent, as applicable,
from any United States Taxes, penalties, interest and other expenses, costs and
losses incurred or payable by (A) the US Borrower or the US Administrative Agent
as a result of such US Lender’s failure to submit any form or certificate that
it is required to provide pursuant to this Section 4.06 or (B) the US Borrower
or the US Administrative Agent as a result of their reliance on any such form or
certificate which such US Lender has provided to them pursuant to this
Section 4.06.
     (iv) For any period with respect to which a US Lender has failed to provide
the US Borrower with the form required pursuant to this Section 4.06, if any
(other than if such failure is due to a change in a Governmental Requirement
occurring subsequent to the date on which a form originally was required to be
provided, in which case, such US Lender shall be entitled to indemnification
under this Section 4.06 (including the right to receive additional amounts
pursuant to Section 4.06(a)(A)) and shall not be required to indemnify the US
Borrower or the US Administrative Agent pursuant to Section 4.06(d)(iii)(A)),
such US Lender shall not be entitled to indemnification under Section 4.06 with
respect to Taxes imposed by the United States which Taxes would not have been
imposed but for such failure to provide such forms; provided, however, that if a
US Lender, which is otherwise exempt from or subject to a reduced rate of
withholding Tax, becomes subject to Taxes because of its failure to deliver a
form required hereunder, the US Borrower shall take such steps as such US Lender
shall reasonably request to assist such US Lender to recover such Taxes.
     (v) Any US Lender claiming any additional amounts payable pursuant to this
Section 4.06 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document requested by the US Borrower
or the US Administrative Agent or to change the jurisdiction of its Applicable
Lending Office or to contest any Tax imposed if the making of such a filing or
change or contesting such Tax would avoid the need for or reduce the amount of
any such additional amounts that may thereafter accrue and would not, in the
sole determination of such US Lender, be otherwise disadvantageous to such US
Lender.
     (vi) Each Canadian Tranche Revolving Lender represents that it is
(A) either (x) not a non-resident of Canada for purposes of the Income Tax Act
(Canada) or (y) a deemed resident of Canada for purposes of Part XIII of the
Income Tax Act (Canada) and (B) an Affiliate of a US Tranche Revolving Lender.
Each Canadian Tranche Revolving Lender agrees to indemnify and hold harmless the
Canadian Borrower or the Canadian Administrative Agent, as applicable, from any
Canadian taxes, penalties, interest and other expenses, costs and losses
incurred or payable by the Canadian Borrower or the Canadian Administrative
Agent as a result of its reliance on any representation in this

-71-



--------------------------------------------------------------------------------



 



Section 4.06(d)(vi) (other than if such misrepresentation is due to a change in
a Governmental Requirement occurring subsequent to the date on which such
representation was made, in which case, such Canadian Tranche Revolving Lender
shall be entitled to indemnification under this Section 4.06 (including the
right to receive additional amounts pursuant to Section 4.06(a)(A)) and shall
not be required to indemnify the Canadian Borrower or the Canadian
Administrative Agent pursuant to Section 4.06(d)(vi)).
          (e) Any Person demanding payment pursuant to this Section 4.06 shall
make written demand on the Applicable Borrower for reimbursement hereunder no
later than 180 days after the date on which such Person makes payment of such
amount. Any such demand shall describe in reasonable detail such item to be
reimbursed, including the amount thereof if then known to such Person. In the
event that such Person fails to give the Applicable Borrower timely notice as
provided herein, the Applicable Borrower shall have no obligation to pay such
claim for reimbursement.
ARTICLE V
Capital Adequacy
     Section 5.01 Additional Costs.
          (a) Regulations, etc. The Borrowers shall pay directly to each
Applicable Lender from time to time such amounts as such Lender may determine to
be necessary to compensate such Lender for any increased costs which it
determines are attributable to its making or maintaining of any US Dollar LIBOR
Loans, accepting and purchasing Bankers’ Acceptances, making or maintaining BA
Equivalent Loans or issuing or participating in Letters of Credit hereunder or
its obligation to make any US Dollar LIBOR Loans, purchase any Bankers’
Acceptances, make any BA Equivalent Loans or issue or participate in any Letters
of Credit hereunder, or any reduction in any amount receivable by such Lender
hereunder in respect of any of such US Dollar LIBOR Loans, Bankers’ Acceptances,
BA Equivalent Loans, Letters of Credit or such obligation, resulting from any
Regulatory Change which: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement, any Loan or any Note or BA
Equivalent Note or BA Equivalent Loan in respect of any of such US Dollar LIBOR
Loans, Bankers’ Acceptances, BA Equivalent Loans or Letters of Credit (other
than taxes imposed on the overall net income of such Lender or of its Applicable
Lending Office for any of such US Dollar LIBOR Loans by the jurisdiction in
which such Lender has its principal office or Applicable Lending Office or any
other taxes excluded from the definitions of Taxes and Other Taxes); or
(ii) imposes or modifies any reserve, special deposit, minimum capital, capital
ratio or similar requirements relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of such Lender or Issuing
Bank, or the US Tranche Commitment, Canadian Allocated Commitment, Term
Commitment or Loans of such Lender or the London interbank market or the Letters
of Credit of an Issuing Bank; or (iii) imposes any other condition affecting
this Agreement, any Note, BA Equivalent Note (or any of such extensions of
credit or liabilities) or Letters of Credit, or such Lender’s US Tranche
Commitment, Canadian Allocated Commitment, Term Commitment or Loans or the
Letters of Credit of an Issuing Bank. Each Lender and Issuing Bank will notify
the US Administrative Agent and the Applicable Borrower of any event occurring
after the Initial Funding Date which will entitle such Lender or Issuing

-72-



--------------------------------------------------------------------------------



 



Bank to compensation pursuant to this Section 5.01(a) as promptly as practicable
after it obtains knowledge thereof and determines to request such compensation,
and shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (y) would eliminate
or reduce amounts of such compensation in the future and (z) would not subject
such Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment. If any Lender requests compensation from any Borrower
under this Section 5.01(a), such Borrower may, by notice to such Lender, suspend
the obligation of such Lender to make additional Loans of the Type with respect
to which such compensation is requested until the Regulatory Change giving rise
to such request ceases to be in effect (in which case the provisions of
Section 5.04 shall be applicable).
          (b) Regulatory Change. Without limiting the effect of the provisions
of Section 5.01(a), in the event that at any time (by reason of any Regulatory
Change or any other circumstances arising after the Initial Funding Date
affecting (i) any Lender, (ii) the London interbank market or (iii) such
Lender’s position in such market), the US Dollar LIBO Rate, as determined in
good faith by such Lender, will not adequately and fairly reflect the cost to
such Lender of funding its US Dollar LIBOR Loans or its US Dollar LIBOR
Reference Rate Loans, then, if such Lender so elects, by notice to the US
Borrower and the US Administrative Agent, the obligation of such Lender to make
additional US Dollar LIBOR Loans or US Dollar LIBOR Reference Rate Loans shall
be suspended until such Regulatory Change or other circumstances ceases to be in
effect (in which case the provisions of Section 5.04 shall be applicable).
          (c) Capital Adequacy. Without limiting the effect of the foregoing
provisions of this Section 5.01 (but without duplication), the Borrowers shall
pay directly to any Applicable Lender or Issuing Bank from time to time on
request such amounts as such Lender or Issuing Bank may reasonably determine to
be necessary to compensate such Lender or Issuing Bank or its parent or holding
company for any increased costs which it determines are attributable to the
maintenance by such Lender or Issuing Bank or its parent or holding company (or
any Applicable Lending Office), pursuant to any Governmental Requirement
following any Regulatory Change, of capital in respect of its US Tranche
Commitments, its Canadian Allocated Commitments, its Term Commitments, its Note,
its Loans or any interest held by it in any Letter of Credit, such compensation
to include, without limitation, an amount equal to any reduction of the rate of
return on assets or equity of such Lender or Issuing Bank or its parent or
holding company (or any Applicable Lending Office) to a level below that which
such Lender or Issuing Bank or its parent or holding company (or any Applicable
Lending Office) could have achieved but for such Governmental Requirement. Such
Lender and Issuing Bank will notify the Applicable Borrower that it is entitled
to compensation pursuant to this Section 5.01(c) as promptly as practicable
after it determines to request such compensation, and, if such Borrower so
elects, by notice to such Lender and the US Administrative Agent, the obligation
of such Lender to make additional Loans shall be suspended until such
circumstances cease to be in effect.
          (d) Compensation Procedure. Any Lender or Issuing Bank notifying the
Applicable Borrower of the incurrence of additional costs under this
Section 5.01 shall in such

-73-



--------------------------------------------------------------------------------



 



notice to such Borrower and the US Administrative Agent set forth in reasonable
detail the basis and amount of its request for compensation no later than
180 days after the event giving rise to the claim for compensation.
Determinations and allocations by each Lender and Issuing Bank for purposes of
this Section 5.01 of the effect of any Regulatory Change pursuant to
Section 5.01(a) or (b), or of the effect of capital maintained pursuant to
Section 5.01(c), on its costs or rate of return of maintaining Loans or its
obligation to make Loans or issue Letters of Credit, or on amounts receivable by
it in respect of Loans or Letters of Credit, and of the amounts required to
compensate such Lender or Issuing Bank under this Section 5.01, shall be
conclusive and binding for all purposes, provided that such determinations and
allocations are made on a reasonable basis. Any request for additional
compensation under this Section 5.01 shall be paid by the Applicable Borrower
within thirty (30) days of the receipt by such Borrower of the notice described
in this Section 5.01(d) unless such Lender has failed to timely give notice to
such Borrower of such claim for compensation as provided herein, in which event
such Borrower shall not have any obligation to pay such claim; provided however,
if the event giving rise to such claim is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof.
     Section 5.02 Limitation on US Dollar LIBOR Loans. Anything herein to the
contrary notwithstanding, if, on or prior to the determination of any US Dollar
LIBO Rate for any Interest Period:
          (a) the US Administrative Agent determines (which determination shall
be conclusive, absent manifest error) that quotations of interest rates for the
relevant deposits referred to in the applicable definition of “US Dollar LIBO
Rate” in Section 1.02 are not being provided in the relevant amounts or for the
relevant maturities for purposes of determining rates of interest for US Dollar
LIBOR Loans or US Dollar LIBOR Reference Rate Loans as provided herein; or
          (b) the US Administrative Agent determines (which determination shall
be conclusive, absent manifest error) that the relevant rates of interest
referred to in the applicable definition of “US Dollar LIBO Rate” in
Section 1.02 upon the basis of which the rate of interest for US Dollar LIBOR
Loans or US Dollar LIBOR Reference Rate Loans for such Interest Period is to be
determined are not sufficient to adequately cover the cost to the Lenders of
making or maintaining US Dollar LIBOR Loans and US Dollar LIBOR Reference Rate
Loans;
then the US Administrative Agent shall give the US Borrower prompt notice
thereof, and so long as such condition remains in effect, the Lenders shall be
under no obligation to make additional US Dollar LIBOR Loans or US Dollar LIBOR
Reference Rate Loans.
     Section 5.03 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain US Dollar
LIBOR Loans or US Dollar LIBOR Reference Rate Loans hereunder, then such Lender
shall promptly notify the US Borrower thereof and such Lender’s obligation to
make US Dollar LIBOR Loans and US Dollar LIBOR Reference Rate Loans shall be
suspended until such time as such Lender may again make and maintain US Dollar
LIBOR Loans or US Dollar LIBOR Reference Rate Loans (in which case the
provisions of Section 5.04 shall be applicable).

-74-



--------------------------------------------------------------------------------



 



     Section 5.04 US Dollar Base Rate Loans Pursuant to Sections 5.01, 5.02 and
5.03. If the obligation of any Lender to make US Dollar LIBOR Loans or US Dollar
LIBOR Reference Rate Loans shall be suspended pursuant to Sections 5.01, 5.02 or
5.03 (“Affected Loans”), all Affected Loans which would otherwise be made by
such Lender shall be made instead as US Dollar Base Rate Loans (and, if an event
referred to in Section 5.01(b) or Section 5.03 has occurred and such Lender so
requests by notice to the US Borrower, all Affected Loans of such Lender then
outstanding shall be automatically converted into US Dollar Base Rate Loans on
the date specified by the Lender in such notice) and, to the extent that
Affected Loans are so made as (or converted into) US Dollar Base Rate Loans, all
payments of principal which would otherwise be applied to such Lender’s Affected
Loans shall be applied instead to its respective US Dollar Base Rate Loans.
     Section 5.05 Compensation.
          (a) Subject to Section 5.05(c), the Borrowers shall pay to each
Applicable Lender within thirty (30) days of receipt of written request of such
Lender (which request shall set forth, in reasonable detail, the basis for
requesting such amounts and which shall be conclusive and binding for all
purposes provided that such determinations are made on a reasonable basis), such
amount or amounts as shall compensate it for any loss, cost, expense or
liability which such Lender determines are attributable to:
     (i) any payment, prepayment or conversion of a US Dollar LIBOR Loan
properly made by such Lender or any Borrower for any reason (including the
acceleration of the Loans pursuant to Section 11.02) on a date other than the
last day of the Interest Period for such Loan; or
     (ii) any failure by a Borrower for any reason (including but not limited
to, the failure of any of the conditions precedent specified in ARTICLE VI to be
satisfied) to borrow, continue or convert a US Dollar LIBOR Loan from such
Lender on the date for such Borrowing, continuation or conversion specified in
the relevant notice given pursuant to Section 2.02(c).
Without limiting the effect of the preceding sentence, such compensation shall
include an amount equal to the excess, if any, of (A) the amount of interest
component which would have accrued on the Principal Amount so paid, prepaid or
converted or not borrowed for the period from the date of such payment,
prepayment or conversion or failure to borrow to the last day of the Interest
Period for such Loan (or, in the case of a failure to borrow, the Interest
Period for such Loan which would have commenced on the date specified for such
Borrowing) at the applicable rate of interest for such Loan provided for herein
over (B) the interest component of the amount such Lender would have bid in the
London interbank market for US Dollar deposits of leading banks in amounts
comparable to such Principal Amount and with maturities comparable to such
period (as reasonably determined by such Lender).
          (b) Subject to Section 5.05(c), in the event of (i) the payment of any
Principal Amount of any BA Equivalent Loan or Bankers’ Acceptance other than on
the applicable BA Maturity Date (including as a result of an Event of Default),
(ii) the continuation of any BA Equivalent Loan other than on the applicable BA
Maturity Date, (iii) the failure to

-75-



--------------------------------------------------------------------------------



 



borrow any such Bankers’ Acceptance or borrow or continue any BA Equivalent Loan
on the date specified in any notice delivered pursuant hereto or (iv) the
assignment of any BA Equivalent Loan or Bankers’ Acceptance other than on the
applicable BA Maturity Date as a result of a request by the Canadian Borrower,
then, in any such event, the Canadian Borrower shall compensate each Applicable
Lender for the loss, cost and expense attributable to such event. Subject to
Section 5.05(c), a certificate of any such Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.05(b)
shall be delivered to the Canadian Borrower and the Administrative Agents and
shall be conclusive absent manifest error. Subject to Section 5.05(c), the
Canadian Borrower shall pay such Lender the amount shown as due on any such
certificate within thirty (30) days after receipt thereof. Notwithstanding
anything to the contrary contained herein, nothing in this Section 5.05(b) shall
be construed as giving rise to any right of the Canadian Borrower to prepay any
Bankers’ Acceptance or BA Equivalent Loan.
          (c) The Applicable Borrower shall not be obligated to pay any such
compensation under Section 5.05(a) or 5.05(b) if the Applicable Lender making
such claim for compensation fails to provide to such Borrower the written
request or certificate, as applicable, contemplated thereby no later than
180 days after the event giving rise to the claim for compensation; provided
however, if the event giving rise to such claim is retroactive, then the 180 day
period referred to above shall be extended to include the period of retroactive
effect thereof.
     Section 5.06 Replacement Lenders.
          (a) If any Lender has notified the Borrowers and the US Administrative
Agent of its incurring additional costs under Section 5.01 or has required the
Borrowers to make payments for Taxes under Section 4.06, then the Borrowers may,
unless such Lender has notified the Borrowers and the US Administrative Agent
that the circumstances giving rise to such notice no longer apply, terminate, in
whole but not in part, the Additional Term Loan Commitment, the Canadian
Allocated Commitment, the Term Commitment, the US Tranche Commitment, and the
Credit Exposure, if any, of any Lender (other than the Administrative Agents)
(the “Terminated Lender”) at any time upon five (5) Business Days’ prior written
notice to the Terminated Lender and the US Administrative Agent (such notice
referred to herein as a “Notice of Termination”).
          (b) In order to effect the termination of the Additional Term Loan
Commitment, the Canadian Allocated Commitment, the Term Commitment, the US
Tranche Commitment, and the Credit Exposure, as applicable, of the Terminated
Lender, the Borrowers shall: (i) obtain an agreement with one or more Lenders to
increase their Additional Term Loan Commitment, Canadian Allocated Commitment,
Term Commitment, US Tranche Commitment, or Credit Exposure, as applicable and/or
(ii) request any one or more other banking institutions to become parties to
this Agreement in place and instead of such Terminated Lender and agree to
accept such commitment or commitments; provided, however, that such one or more
other banking institutions are reasonably acceptable to the Administrative
Agents and become parties by executing an Assignment and that any replacement of
a terminated Canadian Tranche Revolving Lender shall satisfy the Canadian
residency requirements of a Canadian Tranche Revolving Lender (the Lenders or
other banking institutions that agree to accept in whole or in part the
Additional Term Loan Commitment, the Canadian Allocated Commitment, the Term

-76-



--------------------------------------------------------------------------------



 



Commitment, the US Tranche Commitment, and the Credit Exposure, if any, of the
Terminated Lender being referred to herein as the “Replacement Lenders”), such
that the aggregate increased and/or accepted commitments and the Credit Exposure
of the Replacement Lenders under clauses (i) and (ii) above equal the Additional
Term Loan Commitment, the Canadian Allocated Commitment, the Term Commitment,
the US Tranche Commitment, and the Credit Exposure, if any, of the Terminated
Lender.
          (c) The Notice of Termination shall include the name of the Terminated
Lender, the date the termination will occur (the “Lender Termination Date”), and
the Replacement Lender or Replacement Lenders, if any, to which the Terminated
Lender will assign its Additional Term Loan Commitment, Canadian Allocated
Commitment, Term Commitment, US Tranche Commitment, and Credit Exposure, if any,
and, if there will be more than one Replacement Lender, the portion of the
Terminated Lender’s US Tranche Commitment, Canadian Allocated Commitment and
Term Loans, if any, to be assigned to each Replacement Lender.
          (d) On the Lender Termination Date (i) the Terminated Lender shall by
execution and delivery of an Assignment assign its Additional Term Loan
Commitment, Canadian Allocated Commitment, Term Commitment, US Tranche
Commitment, and Credit Exposure, if any, to the Replacement Lender or
Replacement Lenders (pro rata, if there is more than one Replacement Lender, in
proportion to the portion of the Terminated Lender’s Additional Term Loan
Commitment, Canadian Allocated Commitment, Term Commitment, US Tranche
Commitment, and Credit Exposure, if any, to be assigned to each Replacement
Lender) indicated in the Notice of Termination, (ii) the Terminated Lender shall
endorse its Note(s), Bankers’ Acceptances and BA Equivalent Notes, payable
without recourse, representation or warranty to the order of the Replacement
Lender or Replacement Lenders (pro rata as aforesaid), (iii) the Replacement
Lender or Replacement Lenders shall purchase the Note(s), Bankers’ Acceptances
and BA Equivalent Notes held by the Terminated Lender (pro rata as aforesaid) at
a price equal to the unpaid Principal Amount thereof plus interest and facility
and other fees accrued and unpaid to the Lender Termination Date, and (iv) the
Replacement Lender or Replacement Lenders will thereupon (pro rata as aforesaid)
succeed to and be substituted in all respects for the Terminated Lender with
like effect as if becoming a Lender pursuant to the terms of Section 13.06(b),
and the Terminated Lender will have the rights and benefits of an assignor under
Section 13.06(b). To the extent not in conflict, the terms of Section 13.06(b)
shall supplement the provisions of this Section 5.06(d). For each Assignment
made under this Section 5.06, the Replacement Lender shall pay to the Applicable
Administrative Agent the processing fee provided for in Section 13.06(b). The
Borrowers will be responsible for the payment of any breakage costs incurred in
connection with the sale of Loans by Terminated Lenders to Replacement Lenders,
as if such Loans had been prepaid and breakage costs had accrued thereto in
accordance with Section 5.05.
ARTICLE VI
Conditions Precedent
     Section 6.01 Initial Funding Date Effectiveness. The Initial Funding Date
shall occur, the Lenders shall make Loans and the Issuing Banks shall issue
Letters of Credit and the Existing Letters of Credit shall each be deemed issued
hereunder by the Issuing Banks to the

-77-



--------------------------------------------------------------------------------



 



beneficiaries thereof, on the Business Day on which each of the following
conditions is satisfied, each of which shall be reasonably satisfactory to the
US Administrative Agent in form and substance:
          (a) A certificate of the Secretary or an Assistant Secretary of the US
Borrower setting forth (i) resolutions of its board of directors with respect to
the authorization of the US Borrower to execute and deliver the Loan Documents
to which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the US Borrower (A) who are authorized to sign
the Loan Documents to which the US Borrower is a party and (B) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers, and
(iv) the Organization Documents, certified as being true and complete. The
Administrative Agents and the Lenders may conclusively rely on such certificate
until the Administrative Agents receive notice in writing from the US Borrower
to the contrary.
          (b) A certificate of the Secretary or an Assistant Secretary of
Exterran Canadian Holdings, on behalf of the Canadian Borrower setting forth
(i) resolutions of the partners of the Canadian Borrower with respect to the
authorization of the Canadian Borrower to execute and deliver the Loan Documents
to which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of Exterran Canadian Holdings who, on behalf of the
Canadian Borrower, (A) are authorized to sign the Loan Documents to which the
Canadian Borrower is a party and (B) will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the transactions contemplated hereby,
(iii) specimen signatures of the authorized officers, and (iv) the Organization
Documents, certified as being true and complete. The Administrative Agents and
the Lenders may conclusively rely on such certificate until the Administrative
Agents receive notice in writing from the Canadian Borrower to the contrary.
          (c) A certificate of the Secretary or an Assistant Secretary (or its
equivalent) of each Subsidiary (other than the Canadian Borrower) party to a
Loan Document, setting forth (i) resolutions of its board of directors (or its
equivalent) with respect to the authorization of such Subsidiary to execute and
deliver the Loan Documents to which it is a party and to enter into the
transactions contemplated in those documents, (ii) the officers (or its
equivalent) of such Subsidiary (A) who are authorized to sign the Loan Documents
to which such Subsidiary is a party and (B) who will, until replaced by another
officer or officers (or its equivalent) duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of the authorized officers (or
its equivalent), and (iv) the Organization Documents, certified as being true
and complete. The Administrative Agents and the Lenders may conclusively rely on
such certificate until they receive notice in writing from any Borrower or such
Subsidiary to the contrary.

-78-



--------------------------------------------------------------------------------



 



          (d) Certificates of the appropriate governmental agencies with respect
to the existence, qualification and good standing of the Borrowers and each
Subsidiary party to a Loan Document from the respective jurisdiction of
organization of such entity.
          (e) A compliance certificate which shall be substantially in the form
of Exhibit C-1, duly and properly executed by a Responsible Officer of the
Borrowers and dated as of the Initial Funding Date.
          (f) The Security Instruments to be delivered on or before the Initial
Funding Date, including those described on Exhibit D, duly completed and
executed in sufficient number of counterparts for recording, if necessary.
          (g) (i) An opinion of Baker Botts, LLP, counsel to the US Borrower and
each Domestic Subsidiary party to a Loan Document as to such matters incident to
the transactions herein contemplated and as the US Administrative Agent may
reasonably request, (ii) an opinion of Cox & Palmer, Nova Scotia counsel to the
Canadian Borrower as to such matters incident to the transactions herein
contemplated and as the US Administrative Agent may reasonably request and
(iii) an opinion of Fraser Milner Casgrain LLP, Alberta counsel to Exterran
Canadian Holdings as to such matters incident to the transactions herein
contemplated and as the US Administrative Agent may reasonably request.
          (h) A certificate of insurance coverage of the US Borrower and its
Significant Subsidiaries.
          (i) Appropriate Uniform Commercial Code search certificates or its
Canadian equivalent reflecting no prior Liens encumbering the Properties of the
Borrowers and any Subsidiary party to a Loan Document (under their present names
and any previous names within the last five years) all jurisdictions requested
by the US Administrative Agent or Canadian Administrative Agent; other than
those being assigned or released on or prior to the Initial Funding Date or
Liens permitted by Section 10.02.
          (j) Except as set forth on Schedule 6.01(j), all Property in which the
Applicable Administrative Agent shall, at the Initial Funding Date, be entitled
to have a Lien pursuant to this Agreement or any other Security Instrument shall
have been physically delivered to the possession of the Applicable
Administrative Agent, or any bailee accepted by the US Administrative Agent to
the extent that such possession is necessary for the purpose of perfecting the
Applicable Administrative Agent’s Lien in such Collateral.
          (k) (i) Each document (including any Uniform Commercial Code or
Personal Property Security Act (Alberta) financing statement or financing
statement under comparable Canadian legislation) to be delivered on or before
the Initial Funding Date and required by this Agreement or under law or
reasonably requested by the Applicable Administrative Agent to be filed,
registered or recorded in order to create in favor of the Applicable
Administrative Agent, for the benefit of the Lenders, a perfected Lien on the
Collateral described therein prior and superior in right to any other Person
(other than Permitted Liens), shall be in proper form for filing, registration
or recordation and (ii) all necessary

-79-



--------------------------------------------------------------------------------



 



acknowledgements, consents and subordinations from existing secured creditors of
the Canadian Borrower that have effective filings against the assets of the
Canadian Borrower.
          (l) The financial statements referred to in Section 7.02(a).
          (m) The Notes duly completed and executed for each Lender that has
requested a Note.
          (n) A borrowing notice in the form of Exhibit B-1, or Exhibit B-2, as
applicable, duly completed and executed by the Applicable Borrower.
          (o) A Letter of Credit Application pertaining to each new Letter of
Credit to be issued on the Initial Funding Date, if any, duly completed and
executed by the US Borrower.
          (p) All costs, fees, expenses (including all fees payable pursuant to
Section 2.04, all reasonable legal fees and expenses and recording taxes and
fees) and other compensation contemplated by this Agreement and the other Loan
Documents, and for which statements or invoices have been submitted to the US
Borrower, payable to the Lenders through the Initial Funding Date shall have
been paid.
          (q) The US Administrative Agent shall have received (i) a certificate
of a Responsible Officer of the US Borrower certifying that the US Borrower is
concurrently consummating the Merger in accordance with the terms of the Merger
Documents (with all of the material conditions precedent thereto having been
satisfied in all material respects by the parties thereto); (ii) a true and
complete photocopy of each of the executed Merger Documents; and (iii) such
other related documents and information as the US Administrative Agent shall
have reasonably requested.
          (r) The US Administrative Agent shall have received an executed
counterpart of the Account Designation Letter.
          (s) The US Administrative Agent shall have received all information
and instructions requested for the flow of funds memorandum.
          (t) The Existing Indebtedness under the 7 1/4% Notes shall have been
repaid; and all of the agreements evidencing and securing such Existing
Indebtedness shall have been terminated and the related financing statements
released, amended or assigned as required by the US Administrative Agent.
          (u) The Lenders shall have received all information from the US
Borrower and each Subsidiary party to a Loan Document necessary for compliance
with the requirements of the USA Patriot Act.
          (v) The Intercreditor Agreement shall be in form, structure and
substance reasonably satisfactory to the US Administrative Agent.
          (w) The initial issuance of Debt under the ABS Facility shall be
concurrently occurring.

-80-



--------------------------------------------------------------------------------



 



          (x) Such other documents as the US Administrative Agent, the Canadian
Administrative Agent or any Lender or special counsel to the US Administrative
Agent or the Canadian Administrative Agent may reasonably request.
The US Administrative Agent shall notify the Lenders of the Initial Funding
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, this Agreement (and the Aggregate Commitments) shall terminate if
each of the foregoing conditions set forth in Section 6.01 are not satisfied (or
waived pursuant to Section 13.04) at or prior to 2:00 p.m. Eastern time, on
February 15, 2008.
     Section 6.02 Loans and Letters of Credit. The obligation of the Lenders to
make Loans to the Borrowers upon the occasion of each Borrowing hereunder and to
issue, renew, extend, increase or reissue Letters of Credit and to accept and
purchase Bankers’ Acceptances for the account of the US Borrower is subject to
the further conditions precedent that:
          (a) No Default shall have occurred and be continuing.
          (b) No Material Adverse Effect shall have occurred and be continuing.
          (c) The representations and warranties made by each Borrower in
ARTICLE VII and ARTICLE VIII and in the Security Instruments shall be true on
and as of the date of the making of such Loans or issuance, renewal, extension,
increase or reissuance of a Letter of Credit with the same force and effect as
if made on and as of such date and following such new Borrowing, except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date of such Borrowing or the date
of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date or the Majority Lenders may expressly
consent in writing to the contrary.
Each request for a Borrowing by the Borrowers or issuance, renewal, extension,
increase or reissuance of a Letter of Credit by the US Borrower or for the
acceptance and purchase of a Bankers’ Acceptance by the Canadian Borrower
hereunder shall constitute a certification by such Borrower to the effect set
forth in Section 6.02(c) (both as of the date of such notice and, unless such
Borrower otherwise notifies the US Administrative Agent prior to the date of and
immediately following such Borrowing or issuance, renewal, extension or
reissuance of a Letter of Credit as of the date thereof).
     Section 6.03 Conditions Precedent to Commitment Increases and Additional
Term Loans. The obligation of the Lenders to make Commitment Increases and
Additional Term Loans under this Agreement is subject to the receipt by the US
Administrative Agent and the Lenders of all fees payable by written agreement
between the US Borrower and the US Administrative Agent on or before the date on
which any Commitment Increase shall be effective and the Additional Term Loans
shall be made, and the receipt by the US Administrative Agent of the following
documents and satisfaction of the other conditions provided in this
Section 6.03, each of which shall be reasonably satisfactory to the US
Administrative Agent in form and substance:

-81-



--------------------------------------------------------------------------------



 



          (a) All reasonable costs, fees, expenses (including legal fees and
expenses and recording taxes and fees) and other compensation contemplated by
this Agreement and the other Loan Documents payable to the Lenders, to the
extent invoices and statements have been received, shall have been paid.
          (b) The Notes duly completed and executed for each Lender that has
requested a Note.
          (c) Each document (including any Uniform Commercial Code or Personal
Property Security Act (Alberta) financing statement or financing statement under
comparable Canadian legislation) required by the Security Instruments then in
effect or under law or reasonably requested by the Applicable Administrative
Agent to be filed, registered or recorded in order to create in favor of the
Applicable Administrative Agent, for the benefit of the Applicable Lenders, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than Permitted Liens), all of which shall be in
proper form for filing, registration or recordation.
          (d) All conditions required by Section 6.01(a), (c), (d), (e), (n) and
(p) and Section 6.02 as they relate to the Commitment Increases and Additional
Term Loans shall be repeated as if set forth herein.
          (e) Such other documents as the US Administrative Agent or any Lender
or special counsel to the US Administrative Agent may reasonably request.
ARTICLE VII
Representations and Warranties of US Borrower
     The US Borrower represents and warrants to each of the Administrative
Agents and the Lenders (each representation and warranty herein is given as of
the Initial Funding Date after giving effect to the Merger and shall be deemed
repeated and reaffirmed on the dates of each Borrowing and issuance, renewal,
extension or reissuance of a Letter of Credit as provided in Section 6.01 and
Section 6.02):
     Section 7.01 Legal Existence. With respect to itself and each of its
Significant Domestic Subsidiaries: (a) is a legal entity duly organized, legally
existing and in good standing (if applicable) under the laws of the jurisdiction
of its current organization, except as permitted under Section 10.08; (b) has
all requisite power, and has all material governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would result in a
Material Adverse Effect.
     Section 7.02 Financial Condition. With respect to the US Borrower, (a) the
audited consolidated balance sheet of Hanover and its Consolidated Subsidiaries
as at December 31, 2006 and the related consolidated statement of income,
stockholders’ equity and cash flow of Hanover and its Consolidated Subsidiaries
for the fiscal year ended on said date, with the opinion thereon of
PricewaterhouseCoopers LLP, (b) the audited consolidated balance sheet of
Holdings and its Consolidated Subsidiaries as at December 31, 2006 and the
related consolidated statement

-82-



--------------------------------------------------------------------------------



 



of income, stockholders’ equity and cash flow of Holdings and its Consolidated
Subsidiaries for the fiscal year ended on said date, with the opinion thereon of
Deloitte Touche, (c) the unaudited consolidated balance sheet of Hanover and its
Consolidated Subsidiaries as of June 30, 2007 and the related consolidated
statements of income, stockholders’ equity and cash flow of the Hanover and its
Consolidated Subsidiaries for the six (6) month period ended on such date,
(d) the unaudited consolidated balance sheet of Holdings and its Consolidated
Subsidiaries as of June 30, 2007 and the related consolidated statements of
income, stockholders’ equity and cash flow of Holdings and its Consolidated
Subsidiaries for the six (6) month period ended on such date and (e) the
unaudited pro forma combined condensed balance sheet of the US Borrower and its
Subsidiaries as of March 31, 2007 and the unaudited combined condensed
statements of operations of the US Borrower and its Subsidiaries for each of the
three months ended March 31, 2007 and the 12 months ended December 31, 2006 have
been furnished to the Lenders. Such financial statements described in clauses
(a), (b), (c) and (d) above present fairly, in all material respects, the
consolidated financial condition of Hanover and its Consolidated Subsidiaries
and Holdings and its Consolidated Subsidiaries, as applicable, as of said dates
and the results of its operations for the periods ended on said dates in all
material respects, all in accordance with GAAP, as applied on a consistent basis
(subject, in the case of the interim financial statements, to normal year-end
adjustments and abbreviated footnotes). The unaudited pro forma combined
condensed balance sheet described in clause (e) above have been prepared with
due care based on the assumptions specified therein. Neither the US Borrower nor
any of its Subsidiaries has any material Debt, contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments, except as referred to or
reflected or provided for in the Financial Statements or in Schedule 7.02 or
permitted under this Agreement. Since December 31, 2006, there has been no
change or event having a Material Adverse Effect.
     Section 7.03 Litigation. Except as disclosed to the Lenders in
Schedule 7.03 hereto, at the Initial Funding Date there is no litigation, legal,
administrative or arbitral proceeding, investigation or other action of any
nature pending or, to its knowledge threatened against or affecting it or any of
its Subsidiaries which involves the possibility of any judgment or liability
against it or any of its Subsidiaries which would reasonably be expected to have
a Material Adverse Effect.
     Section 7.04 No Breach. Neither the execution and delivery of the Loan
Documents nor the compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Initial Funding Date under, the respective Organization
Documents of it or any of its Restricted Subsidiaries, or any Governmental
Requirement or any agreement or instrument to which it or any of its Restricted
Subsidiaries is a party or by which it is bound or to which it or its Properties
are subject, or constitute a default under any such agreement or instrument, or
result in the creation or imposition of any Lien upon any of the revenues or
assets of it or any of its Restricted Subsidiaries pursuant to the terms of any
such agreement or instrument other than the Liens created by the Loan Documents.
     Section 7.05 Authority. It and each of its Restricted Subsidiaries have all
necessary power and authority to execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and the execution, delivery and
performance by it and each Restricted

-83-



--------------------------------------------------------------------------------



 



Subsidiary of the Loan Documents to which it is a party, have been duly
authorized by all necessary action on its part; and the Loan Documents
constitute the legal, valid and binding obligations of it and each of its
Restricted Subsidiaries, enforceable in accordance with their terms, except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
     Section 7.06 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by it or any of its Restricted Subsidiaries
of the Loan Documents or for the validity or enforceability thereof, except for
the recording and filing of the Security Instruments as required by this
Agreement.
     Section 7.07 Use of Loans.
          (a) Revolving Loans. The US Borrower will use the proceeds of the
Revolving Loans and Letters of Credit for working capital, letters of credit and
other general corporate purposes (including capital expenditures, permitted
acquisitions, share repurchases, prepayment or refinancing of Debt and
dividends) not in contravention of any Governmental Requirement or of any Loan
Document.
          (b) Initial Term Loans. The US Borrower will use the proceeds of the
Initial Term Loans for repayment of all or a portion of the Existing
Indebtedness, and for general corporate purposes not in contravention of any
Governmental Requirement or of any Loan Document.
          (c) Additional Term Loans. The US Borrower will use the proceeds of
the Additional Term Loans for working capital and other general corporate
purposes (including capital expenditures, permitted acquisitions, share
repurchases, prepayment or refinancing of Debt and dividends) not in
contravention of any Governmental Requirement or of any Loan Document or as
otherwise set forth in the applicable Commitment Increase Certificate.
          (d) Margin Stock. The US Borrower is not engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying margin
stock (within the meaning of Regulation T, U or X of the Board of Governors of
the Federal Reserve System) and no part of the proceeds of any Loan hereunder
will be used to buy or carry any margin stock.
     Section 7.08 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $100,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for

-84-



--------------------------------------------------------------------------------



 



purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $100,000 the fair market value of the assets of all such
underfunded Plans, except in each case as could not reasonably be expected to
result in a Material Adverse Effect.
     Section 7.09 Taxes. Except as set out in Schedule 7.09, it and its Domestic
Subsidiaries have filed all United States Federal income tax returns and all
other tax returns which are required to be filed by them and have paid all taxes
due pursuant to such returns or pursuant to any assessment received by it or any
of its Domestic Subsidiaries, except where the failure to file such tax returns
and pay such taxes could not reasonably be expected to result in a Material
Adverse Effect. The charges, accruals and reserves on the books of it and its
Domestic Subsidiaries in respect of taxes and other governmental charges are, in
the opinion of the US Borrower, adequate. No tax lien has been filed and, to the
knowledge of the US Borrower, no claim is being asserted with respect to any
such tax, fee or other charge which could not reasonably be expected to result
in a Material Adverse Effect.
     Section 7.10 Titles, Etc.
          (a) Except as set out in Schedule 7.10, it and its Restricted
Subsidiaries have good and marketable title to their material Properties,
(i) except in cases where the failure to have said good and marketable title
would not result in a Material Adverse Effect and (ii) free and clear of all
Liens, except Liens permitted under Section 10.02.
          (b) All leases and agreements necessary for the conduct of the
business of it and its Restricted Subsidiaries are valid and subsisting and in
full force and effect except as could not reasonably be expected to result in a
Material Adverse Effect and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or agreement and which default, event or
circumstance would result in a Material Adverse Effect.
     Section 7.11 No Material Misstatements. No written information, statement,
exhibit, certificate, document or report (other than projections) furnished to
the Administrative Agents and the Lenders (or any of them) by it or any of its
Restricted Subsidiaries in connection with the negotiation of this Agreement,
including the Offering Memorandum, or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state a material fact necessary to make the
statements contained therein not materially misleading in the light of the
circumstances in which made and with respect to it and its Restricted
Subsidiaries taken as a whole. To the US Borrower’s knowledge, there is no fact
peculiar to it or any of its Restricted Subsidiaries which has a Material
Adverse Effect and which has not been set forth in this Agreement or the other
documents, certificates and statements furnished to the Administrative Agents by
or on behalf of it or any of its Restricted Subsidiaries or otherwise prior to,
or on, the Initial Funding Date in connection with the transactions contemplated
hereby. All projections by or on behalf of the US Borrower have been prepared on
the basis of reasonable assumptions and the US Borrower has no reason to believe
they are incorrect or misleading in any material respect.

-85-



--------------------------------------------------------------------------------



 



     Section 7.12 Investment Company Act. Neither it nor any of its Subsidiaries
is an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.
     Section 7.13 Anti-Terrorism Law.
          (a) Neither it nor any of its Subsidiaries is, and to its knowledge,
none of its Affiliates, officers or directors are in violation in any material
respect of any applicable Governmental Requirement relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”), the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56 (the “USA
Patriot Act”), and the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., in
each case, as amended from time to time.
          (b) Neither it nor any of its Subsidiaries is, and to its knowledge,
none of its Affiliates, officers or directors are any of the following:
     (i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
     (ii) a Person owned or controlled by, or acting for or on behalf of, any
Person that is listed in the annex to, or is otherwise subject to the provisions
of, Section 1 of the Executive Order;
     (iii) a Person with which any Lender is prohibited by any Anti-Terrorism
Law from dealing or otherwise engaging in any transaction;
     (iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
     (v) a Person that is named as a “specially designated national and blocked
Person” on the most currently published list by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
          (c) Neither it nor any of its Subsidiaries is, and to its knowledge,
none of it or its Subsidiaries’ brokers or other agents acting in any capacity
in connection with the Loans (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in paragraph (b) above, (ii) deals in, or otherwise engages
in any transaction relating to, any Property or interests in Property blocked
pursuant to the Executive Order, or (iii) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
     Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as
otherwise provided to the US Administrative Agent in writing pursuant to
Section 13.02, as of the Initial Funding Date, it has no Subsidiaries.

-86-



--------------------------------------------------------------------------------



 



     Section 7.15 Location of Business and Offices. The US Borrower’s principal
place of business and chief executive office is located at the addresses
specified in Section 13.02 (or as set forth in a notice delivered to the US
Administrative Agent in writing pursuant to Section 13.02).
     Section 7.16 Defaults. Neither it nor any of its Restricted Subsidiaries is
in material default nor has any event or circumstance occurred which, but for
the expiration of any applicable grace period or the giving of notice, or both,
would constitute a material default under any material agreement or instrument
to which it or any of its Restricted Subsidiaries is a party or by which it or
any of its Restricted Subsidiaries is bound, which default would result in a
Material Adverse Effect. No Default hereunder has occurred and is continuing.
     Section 7.17 Environmental Matters. Except (a) as provided in a notice to
all Lenders or (b) as would not have a Material Adverse Effect:
     (i) Neither any Property of it or any of its Subsidiaries nor the
operations conducted thereon violate any order or requirement of any court or
Governmental Authority or any Environmental Laws;
     (ii) Without limitation of clause (i) above, no Property of it or any of
its Subsidiaries nor the operations currently conducted thereon or, to the best
knowledge of it, by any prior owner or operator of such Property or operation,
are in violation of or subject to any existing, pending or threatened action,
suit, investigation, inquiry or proceeding by or before any court or
Governmental Authority or to any remedial obligations under Environmental Laws;
     (iii) All notices, permits, licenses or similar authorizations, if any,
required to be obtained or filed by it or any of its Subsidiaries in connection
with the operation or use of any and all Property of it and each of its
Subsidiaries, including without limitation past or present treatment, storage,
disposal or release of a hazardous substance or solid waste into the
environment, have been duly obtained or filed, and it and each of its
Subsidiaries are in compliance with the terms and conditions of all such
notices, permits, licenses and similar authorizations;
     (iv) To the best knowledge of it, all hazardous substances, solid waste,
and oil and gas exploration and production wastes, if any, generated at any and
all Property of it or any of its Subsidiaries have in the past been transported,
treated and disposed of in accordance with Environmental Laws and, to the best
knowledge of it, all such transport carriers and treatment and disposal
facilities have been and are operating in compliance with Environmental Laws and
are not the subject of any existing, pending or threatened action, investigation
or inquiry by any Governmental Authority in connection with any Environmental
Laws;
     (v) To the best knowledge of it, no hazardous substances, solid waste, or
oil and gas exploration and production wastes, have been disposed of or
otherwise released and there has been no threatened release of any hazardous
substances on or to any Property of it or any of its Subsidiaries except in
compliance with Environmental Laws;

-87-



--------------------------------------------------------------------------------



 



     (vi) To the extent applicable, all Property of it and each of its
Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by OPA or scheduled as of the Initial Funding Date to be
imposed by OPA during the term of this Agreement, and it does not have any
reason to believe that such Property, to the extent subject to OPA, will not be
able to maintain compliance with OPA requirements during the term of this
Agreement; and
     (vii) Neither it nor any of its Subsidiaries has any known contingent
liability in connection with any release or threatened release of any oil,
hazardous substance or solid waste into the environment.
     Section 7.18 Compliance with the Law. Neither it nor any of its
Subsidiaries has violated any Governmental Requirement or failed to obtain any
license, permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would (in the event such violation or failure were asserted
by any Person through appropriate action) result in a Material Adverse Effect.
     Section 7.19 Hedging Agreements. Schedule 7.19 sets forth, as of the
Initial Funding Date, a true and complete list of all Hedging Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) of it and each of its Restricted Subsidiaries or issued
pursuant to the ABS Facility, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied), and the counterparty to each such
agreement.
     Section 7.20 Restriction on Liens. Except as set forth on Schedule 7.20 or
permitted under Section 10.10, as of the Initial Funding Date, neither it nor
any of its Restricted Subsidiaries is a party to any agreement or arrangement
(other than this Agreement and the Security Instruments), or subject to any
order, judgment, writ or decree, which either restricts or purports to restrict
its ability to grant Liens pursuant to this Agreement and the Security
Instruments to other Persons on or in respect of its material Properties.
ARTICLE VIII
Representations and Warranties of Canadian Borrower
     The Canadian Borrower represents and warrants to each of the Administrative
Agents and the Canadian Tranche Revolving Lenders (each representation and
warranty herein is given as of the Initial Funding Date after giving effect to
the Merger and shall be deemed repeated and reaffirmed on the dates of each
Borrowing as provided in Section 6.01 and Section 6.02) with respect to the
Canadian Tranche:
     Section 8.01 Legal Existence. The Canadian Borrower and each Significant
Canadian Subsidiary: (a) is a limited partnership or legal entity, as the case
may be, duly formed, legally existing and in good standing under the laws of the
jurisdiction of its current organization; (b) has all requisite power, and has
all material governmental licenses, authorizations, consents and approvals
necessary to own its assets and carry on its business as

-88-



--------------------------------------------------------------------------------



 



now being or as proposed to be conducted; and (c) is qualified to do business in
all jurisdictions in which the nature of the business conducted by it makes such
qualification necessary and where failure so to qualify would result in a
Material Adverse Effect.
     Section 8.02 No Breach. Neither the execution and delivery of the Loan
Documents nor the compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the Initial Funding Date under, the Organization Documents of the
Canadian Borrower and the Significant Canadian Subsidiaries, or any Governmental
Requirement or any agreement or instrument to which the Canadian Borrower or the
Significant Canadian Subsidiaries are a party or by which they are bound or to
which they or their Properties are subject, or constitute a default under any
such agreement or instrument, or result in the creation or imposition of any
Lien upon any of the revenues or assets of the Canadian Borrower or the
Significant Canadian Subsidiaries pursuant to the terms of any such agreement or
instrument other than the Liens created by the Loan Documents.
     Section 8.03 Authority. The Canadian Borrower and the Significant Canadian
Subsidiaries have all necessary power and authority to execute, deliver and
perform their obligations under the Loan Documents to which they are a party;
and the execution, delivery and performance by the Canadian Borrower and the
Significant Canadian Subsidiaries of the Loan Documents to which they are a
party, have been duly authorized by all necessary action on their part; and the
Loan Documents constitute the legal, valid and binding obligations of the
Canadian Borrower and the Significant Canadian Subsidiaries, enforceable in
accordance with their terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
     Section 8.04 Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Canadian Borrower or the Significant
Canadian Subsidiaries of the Loan Documents or for the validity or
enforceability thereof except for the recording and filing of any Security
Instrument required hereby.
     Section 8.05 Defaults. Neither the Canadian Borrower nor the Significant
Canadian Subsidiaries are in material default or have any event or circumstance
occurred which, but for the expiration of any applicable grace period or the
giving of notice, or both, would constitute a material default under any
material agreement or instrument to which the Canadian Borrower or the
Significant Canadian Subsidiaries are a party or by which the Canadian Borrower
or the Significant Canadian Subsidiaries are bound, which default would result
in a Material Adverse Effect.
     Section 8.06 Income Tax Act (Canada). The Canadian Borrower and each
Significant Canadian Subsidiary is either not a non-resident of Canada for
purposes of the Income Tax Act (Canada) or is deemed a resident of Canada for
purposes of Part XIII of the Income Tax Act (Canada).

-89-



--------------------------------------------------------------------------------



 



     Section 8.07 Use of Loans. The Canadian Borrower will use the proceeds of
the Canadian Tranche Loans for working capital and other general corporate
purposes (including capital expenditures, permitted acquisitions, share
repurchases, prepayment or refinancing of Debt and dividends) not in
contravention of any Governmental Requirement or of any Loan Document.
     Section 8.08 Canadian Taxes. Except as set out in Schedule 8.08, the
Canadian Borrower and each of its Subsidiaries have filed all federal,
provincial and income taxes and all other tax returns which are required to be
filed by them and have paid all taxes due pursuant to such returns or pursuant
to any assessment received by it or any of its Subsidiaries, except where the
failure to file such tax returns and pay such taxes could not reasonably be
expected to result in a Material Adverse Effect. The charges, accruals and
reserves on the books of it and its Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of the Canadian Borrower, adequate. No
tax lien has been filed and, to the knowledge of the Canadian Borrower, no claim
is being asserted with respect to any such tax, fee or other charge which could
not reasonably be expected to result in a Material Adverse Effect.
     Section 8.09 Location of Business; Names. The only provinces in which the
Canadian Borrower or any of its Significant Canadian Subsidiaries has any place
of business, real property or stores any tangible personal property in excess of
$50,000,000 are set forth on Schedule 8.09. Such schedule also sets out (i) the
chief executive office or principal place of business in Canada of the Canadian
Borrower and each Significant Canadian Subsidiary and (ii) the full and correct
name of the Canadian Borrower and each Significant Canadian Subsidiary,
including any French and English forms of its name.
     Section 8.10 Canadian Welfare and Pension Plans. The Canadian Borrower and
each Significant Canadian Subsidiary have adopted all Canadian Welfare Plans
required by applicable Governmental Requirements and each of such plans has been
maintained and is in compliance with such Governmental Requirements in all
material respects including all requirements relating to employee participation,
funding, investment of funds, benefits and transactions with the Canadian
Borrower and the Significant Canadian Subsidiaries and persons related to them,
except in each case that could not reasonably be expected to result in a
Material Adverse Effect. Should there exist any Canadian Pension Plans, the
Canadian Borrower confirms that: (a) no steps have been taken to terminate any
Canadian Pension Plan (wholly or in part) which could result in the Canadian
Borrower or any Significant Canadian Subsidiary being required to make an
additional contribution to the Canadian Pension Plan; (b) no contribution
failure has occurred with respect to any Canadian Pension Plan sufficient to
give rise to a Lien or charge under any applicable pension benefits laws of any
other jurisdiction other than an Excepted Lien; (c) no condition exists and no
event or transaction has occurred with respect to any Canadian Pension Plan
which is reasonably likely to result in the Canadian Borrower or any Significant
Canadian Subsidiary incurring any material liability, fine or penalty; and (d)
neither the Canadian Borrower nor any Significant Canadian Subsidiary has a
material contingent liability with respect to any post-retirement benefit under
a Canadian Welfare Plan, except in each case that could not reasonably be
expected to result in a Material Adverse Effect.

-90-



--------------------------------------------------------------------------------



 



ARTICLE IX
Affirmative Covenants
     The US Borrower covenants and agrees that, so long as any of the Aggregate
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Borrowers hereunder:
     Section 9.01 Reporting Requirements. It shall deliver, or shall cause to be
delivered, to the US Administrative Agent:
          (a) Financial Statements. (i) Within 30 days after the same is
required to be filed with the SEC or any successor agency (but in any event
within 90 days of the end of each fiscal year of the US Borrower), a copy of
each annual report and any amendment to a report filed with the SEC or any
successor agency pursuant to Section 13 or 15(d) of the Exchange Act (currently
Form 10-K), as the same may be amended from time to time, (ii) within 30 days
after the same is required to be filed with the SEC or any successor agency (but
in any event within 60 days after the end of each of the first three fiscal
quarters of the US Borrower), a copy of each quarterly report and any amendment
to any quarterly report filed with the SEC or any successor agency pursuant to
Section 13 or 15(d) of the Exchange Act (currently Form 10-Q), as the same may
be amended, from time to time and (iii) promptly after the same become
available, but in any event within fifteen (15) days following the date the same
are required to be filed with the SEC, all other reports, notices, proxy
statements or other documents that are distributed by the US Borrower to its
shareholders and all regular and periodic final reports (including reports on
Form 8-K) filed by the US Borrower with the SEC, which are publicly available;
provided, however, that the US Borrower shall be deemed to have furnished the
information required by this Section 9.01(a) if the US Borrower shall have
timely made the same available on “EDGAR” and/or on its home page on the
worldwide web (at the date of this Agreement located at
http://www.exterran.com); provided further, however, that if the US
Administrative Agent is unable to access “EDGAR” or the US Borrower’s home page
on the worldwide web, the US Borrower agrees to provide the US Administrative
Agent with paper copies of the information required to be furnished pursuant to
this Section 9.01(a) promptly following notice from the US Administrative Agent.
          (b) Budget, Projections. Within 90 days following the end of each
fiscal year of the US Borrower, a copy of the projections of the operating
budget and cash flow budget of the US Borrower and its Subsidiaries prepared on
a consolidated basis for the succeeding fiscal year, such projections to be
accompanied by a certificate of a Responsible Officer to the effect that such
projections have been prepared on the basis of reasonable assumptions and that
such Responsible Officer has no reason to believe they are incorrect or
misleading in any material respect.
          (c) Notice of Default, Etc. Promptly after it or the Canadian Borrower
knows that any Default or Material Adverse Effect has occurred, a notice of such
Default or Material Adverse Effect, describing the same in reasonable detail and
the action such Borrower proposes to take with respect thereto.

-91-



--------------------------------------------------------------------------------



 



          (d) Management Letters. Promptly after it or any Significant
Subsidiary’s receipt thereof, a copy of any “management letter” addressed to the
board of directors of it or such Significant Subsidiary from its certified
public accountants and any internal control memoranda relating thereto.
          (e) Other Matters. From time to time such other information regarding
the business, affairs or financial condition of it or any Significant Subsidiary
(including any Plan, Multiemployer Plan, Canadian Pension Plan or Canadian
Welfare Plan and any reports or other information required to be filed under
ERISA) as the US Administrative Agent may reasonably request.
          (f) Rating Change. Promptly after Moody’s or S&P shall have announced
a change in the Index Debt Rating, a notice of such change describing the same
in detail.
          (g) Labor Disputes. Promptly upon becoming aware of any labor dispute
which would result in a Material Adverse Effect, a notice of such dispute
describing same in detail and the action the US Borrower proposes to take with
respect thereto.
          (h) Compliance Certificate. The US Borrower, within ten (10) Business
Days of any deemed delivery of any annual report or quarterly report pursuant to
paragraph (a) above, will furnish to the US Administrative Agent (i) a
certificate substantially in the form of Exhibit C-2 executed by a Responsible
Officer of the US Borrower (A) certifying as to the matters set forth therein
and stating that no Default has occurred and is continuing (or, if any Default
has occurred and is continuing, describing the same in reasonable detail) and
(B) setting forth in reasonable detail the computations necessary to determine
whether the US Borrower is in compliance with Section 10.13(a), (b) and (c) as
of the end of the respective fiscal quarter or fiscal year; and (ii) a report,
in form and substance satisfactory to the US Administrative Agent, setting forth
as of such Quarterly Date a true and complete list of all Hedging Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) of it, each of its Restricted Subsidiaries or pursuant to
the ABS Facility, the material terms thereof (including the type, term,
effective date, termination date and notional amounts or volumes), the net mark
to market value therefor, any new credit support agreements relating thereto not
listed on Schedule 7.19, any margin required or supplied under any credit
support document, and the counter party to each such agreement.
          (i) Consolidating Financials. Within the time period required for the
delivery of the financial statements required by Section 9.01(a), the US
Borrower shall deliver consolidating information with respect to the
Unrestricted Subsidiaries.
     Section 9.02 Litigation. It shall promptly give to the US Administrative
Agent notice of any litigation or governmental investigation or proceeding
pending against it or any of its Subsidiaries which would result in a Material
Adverse Effect.
     Section 9.03 Maintenance, Etc.
          (a) Generally. Except as otherwise permitted under Section 10.08, it
shall and shall cause each Significant Subsidiary to: (i) preserve and maintain
its legal entity

-92-



--------------------------------------------------------------------------------



 



existence; (ii) preserve and maintain all of its material rights, privileges,
franchises, patents, trademarks, copyrights and licenses except which could not
reasonably be expected to results in a Material Adverse Effect; (iii) comply
with all Governmental Requirements if failure to comply with such requirements
will have a Material Adverse Effect; (iv) pay and discharge all taxes,
assessments and governmental charges or levies imposed on it or on its income or
profits or on any of its Property prior to the date on which penalties attach
thereto, except for any such tax, assessment, charge or levy the payment of
which is being contested in good faith and by proper proceedings and against
which adequate reserves are being maintained in accordance with GAAP or except
which could not reasonably be expected to results in a Material Adverse Effect;
and (v) upon reasonable notice, permit representatives of the Administrative
Agents, during normal business hours, to examine, copy and make extracts from
its books and records, to inspect its Properties, and to discuss its business
and affairs with its officers, all to the extent reasonably requested by such
Administrative Agent.
          (b) Proof of Insurance. It shall and shall cause each Significant
Subsidiary to maintain, with financially sound and reputable insurance
companies, insurance policies which (i) are sufficient for compliance with all
requirements of law and of all agreements to which it or any Significant
Subsidiary is a party; (ii) are valid, outstanding and enforceable policies; and
(iii) provide adequate insurance coverage in at least such amounts and against
at least such risks (but including in any event public liability) as are usually
insured against in the same general area by companies engaged in the same or a
similar business for the assets and operations of it and each Significant
Subsidiary. Within 30 days after the renewal thereof, the US Borrower will
furnish or cause to be furnished to the US Administrative Agent a certificate of
insurance coverage from the insurer in form and substance reasonably
satisfactory to the US Administrative Agent and, if requested, will furnish the
US Administrative Agent copies of the applicable policies.
          (c) Operation of Properties. It will and will cause each of its
Restricted Subsidiaries to operate its Properties or cause such Properties to be
operated in a careful and efficient manner (i) in compliance with the practices
of the industry, (ii) in compliance with all applicable contracts and agreements
and (iii) in compliance in all material respects with all Governmental
Requirements, except where the noncompliance therewith would not result in a
Material Adverse Effect.
     Section 9.04 Environmental Matters.
          (a) Establishment of Procedures. It will and will cause each of its
Subsidiaries to establish and implement such reasonable procedures as may be
necessary to assure that any failure of the following does not have a Material
Adverse Effect: (i) all Property of it and its Subsidiaries and the operations
conducted thereon and other activities of it and its Subsidiaries are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil, hazardous substances or solid wastes are disposed of or otherwise
released on or to any Property owned by any such party except in compliance with
Environmental Laws and (iii) no hazardous substance will be released on or to
any such Property in a quantity equal to or exceeding that quantity which
requires reporting pursuant to Section 103 of CERCLA.
          (b) Notice of Action. The US Borrower will promptly notify the US
Administrative Agent in writing of any threatened action, investigation or
inquiry by any

-93-



--------------------------------------------------------------------------------



 



Governmental Authority of which the US Borrower has knowledge in connection with
any Environmental Laws, which would result in a Material Adverse Effect.
     Section 9.05 Further Assurances. It will and will cause each of its
Restricted Subsidiaries to cure promptly any defects in the creation and
issuance of the Notes and the execution and delivery of the Security Instruments
and this Agreement. It at its expense will and will cause each of its Restricted
Subsidiaries to promptly execute and deliver to the Applicable Administrative
Agent upon request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of it or any of its
Restricted Subsidiaries, as the case may be, in the Security Instruments and
this Agreement, or to further evidence and more fully describe the collateral
intended as security for the Loans, or to correct any omissions in the Security
Instruments, or to state more fully the security obligations set out herein or
in any of the Security Instruments, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be reasonably necessary
or appropriate in connection therewith.
     Section 9.06 Performance of Obligations. The Borrowers will pay their Loans
according to the reading, tenor and effect thereof; and they will and will cause
each of their Subsidiaries to do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Security
Instruments and this Agreement, at the time or times and in the manner
specified.
     Section 9.07 Collateral and Guaranties.
          (a) United States.
     (i) It shall and it shall cause each wholly-owned Significant Domestic
Subsidiary to grant a Lien pursuant to the Security Instruments on substantially
all of its Properties located in the United States now owned or at any time
hereafter acquired by it or a Subsidiary Guarantor, including all Equipment,
Accounts, Chattel Paper, Documents, General Intangibles, Instruments, Inventory
and real property; provided that the foregoing shall not require the creation or
perfection of pledges of, security interests in or mortgages on, with respect to
(A) Hanover’s chief executive offices located at 12001 North Houston Rosslyn,
Houston, Texas 77086 and any real property that has a value of less than
$10,000,000, (B) the GP Interests and IDRs, (C) any Property as provided on
Schedule 9.07(a), (D) any Property of any ABS Subsidiary and (E) any Property
that in the judgment of the US Administrative Agent, the cost of creating or
perfecting such pledges, security interests or mortgages on such Property would
be excessive in view of the benefits to be obtained by the Lenders therefrom;
provided further that it and any wholly-owned Significant Domestic Subsidiary
will promptly, but no later than ninety (90) days, perfect Liens on real
Property acquired in an acquisition (subject to the limitations set forth
above); provided further that any newly created or acquired Significant Domestic
Subsidiary shall promptly, but no later than ninety (90) days from its creation
or acquisition, perfect Liens on its other Property required to be perfected
under the other terms of this Section 9.07(a)(i) and upon any Domestic
Subsidiary becoming a Significant Domestic Subsidiary shall, within thirty
(30) days

-94-



--------------------------------------------------------------------------------



 



after the delivery of the most recent fiscal year end financial statements,
perfect Liens on its other Property required to be perfected under the other
terms of this Section 9.07(a)(i).
     (ii) It shall promptly cause each wholly-owned Significant Domestic
Subsidiary now existing or hereafter formed or acquired to, guarantee the
Indebtedness pursuant to the execution and delivery of the Guaranty Agreement –
US or a supplement thereto; provided that any newly created or acquired
Significant Domestic Subsidiary shall promptly, but no later than ninety
(90) days from its creation or acquisition, guarantee the Indebtedness pursuant
to the execution and delivery of the Guaranty Agreement – US under the other
terms of this Section 9.07(a)(ii) and upon any Domestic Subsidiary becoming a
Significant Domestic Subsidiary shall, within thirty (30) days after the
delivery of the most recent fiscal year end financial statements, guarantee the
Indebtedness pursuant to the execution and delivery of the Guaranty Agreement –
US under the other terms of this Section 9.07(a)(ii).
     (iii) Other than any Property that in the judgment of the US Administrative
Agent, the cost of creating or perfecting such pledges, security interests or
mortgages on such Property would be excessive in view of the benefits to be
obtained by the Lenders therefrom, it shall cause to be pledged by the
appropriate Subsidiary:
     (A) on the Initial Funding Date, all of the Equity Interests of each
Significant Domestic Subsidiary directly or indirectly owned by the US Borrower
(excluding any ABS Subsidiary);
     (B) all LP Units and Subordinated Units in EPLP owned by a US Domestic
Subsidiary;
     (C) the Equity Interests in the General Partner;
     (D) the Equity Interests in the owners of the General Partner;
     (E) on the Initial Funding Date, 65% of the Equity Interests of Exterran
Argentina, Exterran NLBV, Exterran Spain and Exterran Venezuela;
     (F) to the extent not already pledged under clauses (A) through (E) above,
ninety (90) after the Initial Funding Date, (1) all of the Equity Interests of
each Domestic Subsidiary directly or indirectly owned by the US Borrower
(excluding any ABS Subsidiary) and (2) 65% of the Equity Interests of each first
tier Foreign Subsidiary (excluding the Exterran Cayman Entities); provided that
on such date, the US Borrower shall deliver or cause its Subsidiaries to
deliver, to the extent certificated, original stock certificates or other
certificates evidencing such Equity Interests, together with an appropriate
undated stock power for each certificate duly executed in blank by the
registered owner thereof except to the extent that the delivery of such
certificates is not authorized due to a Governmental Requirement; and
     (G) promptly, but no later than ninety (90) days from the creation,
acquisition of any Subsidiary (1) all of the Equity Interests of each Domestic

-95-



--------------------------------------------------------------------------------



 



Subsidiary directly or indirectly owned by the US Borrower (excluding any ABS
Subsidiary) or (2) 65% of the Equity Interests of each first tier Foreign
Subsidiary (excluding the Exterran Cayman Entities) directly or indirectly owned
by the US Borrower; provided that on such date, the US Borrower shall deliver or
cause its Subsidiaries to deliver, to the extent certificated, original stock
certificates or other certificates evidencing such Equity Interests, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof except to the extent that the delivery of
such certificates is not authorized due to a Governmental Requirement.
On the Initial Funding Date, the US Borrower shall deliver or cause its
Subsidiaries to deliver, to the extent certificated, original stock certificates
or other certificates evidencing the Equity Interests pledged in clauses
(A) through (E) above for those certificates held by the respective
administrative agents (or their representatives) immediately prior to the
Initial Funding Date under the Existing Universal Credit Agreement and Existing
Hanover Credit Agreement, together with an appropriate undated stock power for
each certificate duly executed in blank by the registered owner thereof.
          (b) Canada.
     (i) It shall cause the Canadian Borrower and each wholly-owned Significant
Canadian Subsidiary to grant a Lien pursuant to the Security Instruments on
substantially all of its Properties located in Canada now owned or at any time
hereafter acquired by it or a wholly-owned Significant Canadian Subsidiary,
including all Equipment, Investment Property, Goods, Accounts, Chattel Paper,
Documents of Title, Intangibles, Instruments and Inventory (each as defined in
Personal Property Security Act (Alberta)) and real property; provided that the
foregoing shall not require the creation or perfection of pledges of, security
interests in or mortgages on, with respect to (A) the Canadian Borrower’s
offices located at 4949 76th Avenue SE, Calgary, Alberta T2C 3C6, Canada and any
real property that has a value of less than $10,000,000, (B) the GP Interests
and IDRs, (C) any Property as provided on Schedule 9.07(b), (D) any property
which would constitute “serial number goods” under the Personal Property
Security Act (Alberta) or other applicable Canadian province, (E) any Property
of any ABS Subsidiary and (F) any Property that in the judgment of the Canadian
Administrative Agent, the cost of creating or perfecting such pledges, security
interests or mortgages on such Property would be excessive in view of the
benefits to be obtained by the Canadian Tranche Lenders therefrom, provided
further that it and any wholly-owned Significant Canadian Subsidiary will
promptly, but no later than ninety (90) days, perfect Liens on real Property
acquired in an acquisition (subject to the limitations set forth above);
provided further that any newly created or acquired Significant Canadian
Subsidiary shall promptly, but no later than ninety (90) days from its creation
or acquisition, perfect Liens on its other Property required to be perfected
under the other terms of this Section 9.07(b)(i) and upon any Canadian
Subsidiary becoming a Significant Canadian Subsidiary shall, within thirty
(30) days after the delivery of the most recent fiscal year end financial
statements, perfect Liens on its other Property required to be perfected under
the other terms of this Section 9.07(b)(i).

-96-



--------------------------------------------------------------------------------



 



     (ii) It shall promptly cause each wholly-owned Significant Canadian
Subsidiary now existing or hereafter formed or acquired to, guarantee the
Indebtedness under the Canadian Tranche pursuant to the execution and delivery
of the Guaranty Agreement – Canada or a supplement thereto; provided further
that any newly created or acquired Significant Canadian Subsidiary shall
promptly, but no later than ninety (90) days from its creation or acquisition,
guarantee the Indebtedness under the Canadian Tranche pursuant to the execution
and delivery of the Guaranty Agreement – Canada under the other terms of this
Section 9.07(b)(ii) and upon any Canadian Subsidiary becoming a Significant
Canadian Subsidiary shall, within thirty (30) days after the delivery of the
most recent fiscal year end financial statements, guarantee the Indebtedness
under the Canadian Tranche pursuant to the execution and delivery of the
Guaranty Agreement – Canada under the other terms of this Section 9.07(b)(ii).
     (iii) It shall cause to be pledged by the appropriate Subsidiary:
     (A) on the Initial Funding Date, all of the Equity Interests of each
Significant Canadian Subsidiary owned directly or indirectly by the US Borrower
(excluding any ABS Subsidiary); provided that for any certificated Equity
Interests required to be pledged in this clause (A), it will have ninety
(90) after the Initial Funding Date to perfect Liens on such certificated Equity
Interests;
     (B) on the Initial Funding Date, all LP Units and Subordinated Units in
EPLP owned by a Canadian Subsidiary; provided that on such date, the Canadian
Borrower shall deliver or cause its Subsidiary to deliver to the extent
certificated, original share certificates or other certificates evidencing such
Equity Interests, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof;
     (C) to the extent not already pledged under clauses (A) and (B) above,
ninety (90) after the Initial Funding Date, all of the Equity Interests of each
Canadian Subsidiary owned directly or indirectly by the US Borrower (excluding
any ABS Subsidiary); provided that on such date, the Canadian Borrower shall
deliver or cause its Subsidiaries to deliver, to the extent certificated,
original share certificates or other certificates evidencing such Equity
Interests, together with an appropriate undated stock power for each certificate
duly executed in blank by the registered owner thereof except to the extent that
the delivery of such certificates is not authorized due to a Governmental
Requirement; and
     (D) promptly, but no later than ninety (90) days from the creation or
acquisition of any Subsidiary all of the Equity Interests that are owned by a
Significant Canadian Subsidiary of each Canadian Subsidiary (excluding any ABS
Subsidiary); provided that on such date, the Canadian Borrower shall deliver or
cause its Subsidiaries to deliver, to the extent certificated, original share
certificates or other certificates evidencing such Equity Interests, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof except to the extent that the delivery of
such certificates is not authorized due to a Governmental Requirement.

-97-



--------------------------------------------------------------------------------



 



          (c) Generally. The US Borrower shall, and shall cause its Subsidiaries
to, take such actions and execute and/or deliver to the Applicable
Administrative Agent such documents as the Applicable Administrative Agent shall
reasonably require to confirm the creation, validity, perfection and priority of
such pledges, security interests or mortgages set forth in Sections 9.07(a) and
9.07(b) above, including Uniform Commercial Code search certificates or its
equivalent, resolutions and opinions of US and Canadian counsel. To the extent
any Equity Interests set forth in Sections 9.07(a) and 9.07(b) above are not
certificated, no certificates evidencing such Equity Interests will be required.
          (d) Releases.
     (i) The Borrowers and the Subsidiary Guarantors are authorized to release
any Collateral that is Transferred in compliance with Sections 10.08, 10.11 and
10.14 and upon such Transfer, all security interests and liens arising under the
Loan Documents shall be released and discharged without further action; provided
that so long as the lien in favor of the US Administrative Agent or the Canadian
Administrative Agent, as applicable, continues in the proceeds of such Transfer
of such Collateral, or to the extent such Collateral is Transferred to any
Borrower or any Subsidiary Guarantor, such lien continues in such Collateral.
     (ii) Upon (A) a sale, transfer or other disposition as permitted in this
Agreement (whether in a single transaction or a series of related transactions
and whether by merger, consolidation or otherwise) of all the Equity Interests
or Property of any Subsidiary (each such Subsidiary a “Transferred Subsidiary”)
to any Person that is not, at the time of such sale, transfer or other
disposition, a Borrower or a Subsidiary of a Borrower and the receipt of written
notice by the Applicable Administrative Agent from the US Borrower requesting a
release of such Equity Interests or Property or (B) the dissolution of any
Subsidiary as permitted in this Agreement (each such Subsidiary a “Dissolved
Subsidiary”) and the receipt of written notice by the Applicable Administrative
Agent from the US Borrower requesting a release of such Equity Interests or
Property, then such Transferred Subsidiary or Dissolved Subsidiary, as the case
may be, shall, upon the consummation of such sale, transfer, other disposition
or dissolution, be released from its obligations under the applicable Guaranty
Agreement and its obligations to pledge and grant any Collateral owned by it
pursuant to any Security Instrument and no Administrative Agent, Lender or
Affiliate of a Lender that is party to a Hedging Agreement or a Treasury
Management Agreement (collectively, the “Secured Creditors”) shall have any
claim against such Transferred Subsidiary or Dissolved Subsidiary, as the case
may be, under any Loan Document, and, in the case of a sale of all of the Equity
Interests of the Transferred Subsidiary, the pledge of such Equity Interests to
the Applicable Administrative Agent pursuant to the Security Instruments shall
be released.
     (iii) Upon a Significant Subsidiary no longer being a Significant
Subsidiary wholly-owned by the US Borrower as permitted hereunder and the
receipt of written notice by the Applicable Administrative Agent from the US
Borrower requesting a release of such Subsidiary’s guaranty and Collateral, then
such Subsidiary shall, upon the consummation of such change from being a
Significant Subsidiary, be released from its

-98-



--------------------------------------------------------------------------------



 



obligations under the applicable Guaranty Agreement and its obligations to
pledge and grant any Collateral owned by it pursuant to any Security Instrument
and no Secured Creditor shall have any claim against such Subsidiary under such
Security Instruments. For the avoidance of doubt and subject to
Sections 9.07(d)(i), (ii), (iv) and (v), such Subsidiary shall not be released
from its obligations under Sections 9.07(a)(iii) and 9.07(b)(iii).
     (iv) All Collateral shall be released upon the US Borrower’s long-term
unsecured non-enhanced debt receiving (A) an investment grade rating from
Moody’s or S&P and a rating no lower than one notch below investment grade from
the other agency and (B) a stable outlook or better from both Moody’s and S&P.
For avoidance of doubt, the Guaranty Agreements — Canada pursuant to
Section 9.07(b) and the Guaranty pursuant to ARTICLE XIV shall not be terminated
pursuant to this clause (iv).
     (v) Upon the permanent termination of the US Borrower’s right to allocate a
portion of the Aggregate US Tranche Commitments as the Canadian Allocated
Aggregate Commitments pursuant to Section 2.03(b)(iii), each Guaranty Agreement
– Canada pursuant to Section 9.07(b) and the Guaranty pursuant to ARTICLE XIV
shall be terminated and all Collateral pursuant to Section 9.07(b) shall be
released.
     (vi) In connection with any releases or terminations of security interests
and liens in accordance with this Section 9.07(d), the Applicable Administrative
Agent shall take such reasonable actions as are necessary to confirm, evidence
or otherwise effect each release described in this Section 9.07(d) in accordance
with the relevant provisions of the Security Instruments.
     Section 9.08 Notice of an ERISA Event (a). It will promptly furnish to the
US Administrative Agent written notice of the occurrence of any ERISA Event (or
comparable event with respect to a Canadian Pension Plan) that, alone or
together with any other ERISA Events (or comparable events with respect to a
Canadian Pension Plan) that have occurred, could reasonably be expected to
result in liability of it and its Subsidiaries in an aggregate amount exceeding
$50,000,000.
     Section 9.09 Ownership of the General Partner (a). It shall maintain at all
times, directly or indirectly, a majority of the legal and beneficial ownership
and majority voting control of the General Partner.
     Section 9.10 Existing Indebtedness.
          (a) The US Borrower shall or shall cause the Existing Indebtedness
under the Universal Credit Agreement, the Hanover Credit Agreement, the 7 1/2%
Notes and the 9.00% Notes to be repaid or redeemed with proceeds of the Loans
requested on the Initial Funding Date; and all of the agreements evidencing and
securing such Existing Indebtedness shall have been terminated and the related
financing statements released, amended or assigned as required by the US
Administrative Agent.
          (b) Subject to Section 10.01(b), the US Borrower shall or shall cause
the Existing Indebtedness under the 8.625% Notes to be repaid or redeemed with
proceeds of the

-99-



--------------------------------------------------------------------------------



 



Loans requested on the Initial Funding Date so that the face amount outstanding
as of such date after such payment or redemption does not exceed $200,000.
          (c) The US Borrower shall issue (or shall cause the issuance of)
irrevocable call notices for the 8.50% Equipment Lease Notes and the 8.75%
Equipment Lease Notes within fifteen (15) Business Days after the later of the
Initial Funding Date and the effective date of the Merger.
ARTICLE X
Negative Covenants
     The US Borrower covenants and agrees that, so long as any of the Aggregate
Commitments are in effect and until payment in full of all Loans hereunder, all
interest thereon and all other amounts payable by the Borrowers hereunder,
without the prior written consent of the Majority Lenders:
     Section 10.01 Debt. Neither it nor any of its Restricted Subsidiaries will
incur, create, assume or permit to exist any Debt, except:
          (a) the Loans, the BA Equivalent Loans, the Bankers’ Acceptances or
other Indebtedness or any guaranty of or suretyship arrangement for the Loans,
the BA Equivalent Loans, the Bankers’ Acceptances or other Indebtedness;
          (b) Debt of it or its Subsidiaries existing on the Initial Funding
Date which is reflected on Schedule 10.01, and any renewals, extensions,
refinancings and modifications (but not increases) thereof, exclusive of the
Existing Indebtedness (except for the amounts set forth in Section 9.10(b) and
subject to the proviso below), with financial covenants not materially more
restrictive, taken as a whole, than those existing on the Initial Funding Date;
provided that any agreements evidencing or securing the 8.625% Notes shall be
supplemented to modify the existing agreements to contain terms and conditions
reasonably satisfactory to the US Administrative Agent;
          (c) Debt with respect to the ABS Facility subject to the Intercreditor
Agreement, not to exceed $1,000,000,000 in the aggregate (as such amount may be
reduced as provided in the definition of “ABS Facility” and in
Section 2.03(a)(ii)(I)) outstanding at any time; provided that no US Borrower or
any Domestic Subsidiary other than the ABS Subsidiaries is liable for such Debt;
          (d) accounts payable (other than any accounts payable by any ABS
Subsidiary) (for the deferred purchase price of Property or services) from time
to time incurred in the ordinary course of business which, if greater than
90 days past due, (i) are being contested in good faith by appropriate
proceedings if reserves adequate under GAAP shall have been established
therefore or (ii) would not exceed $25,000,000 in the aggregate outstanding at
any time;
          (e) Debt of it and its Restricted Subsidiaries (other than any ABS
Subsidiary) under Hedging Agreements which are for bona fide business purposes
and are not speculative;

-100-



--------------------------------------------------------------------------------



 



          (f) other Debt of it and its Domestic Subsidiaries (other than any ABS
Subsidiary); provided that (A) no Default or Event of Default (after giving pro
forma effect to the incurrence of such Debt) exists and is continuing after the
incurrence thereof, (B) the scheduled final maturity of such Debt is at least
six (6) months after scheduled final the Revolving Loan Maturity Date and the
scheduled final Term Loan Maturity Date, (C) the Weighted Average Life to
Maturity of such Debt is greater than the number of years (calculated to the
nearest one-twelfth) to the Revolving Loan Maturity Date and the Term Loan
Maturity Date and (D) such Debt (i) has terms substantially similar to those
customary in high-yield facilities or (ii) contains financial covenants not
materially more restrictive, taken as a whole, than those existing hereunder;
          (g) Debt meeting the qualifications set forth in Section 10.01(f)
assumed by the US Borrower or one of its Restricted Subsidiaries (other than any
ABS Subsidiary), or of a Restricted Subsidiary of the US Borrower acquired,
pursuant to an acquisition or merger permitted pursuant to the terms of this
Agreement (and extensions, renewals, refundings and refinancings thereof that do
not increase the principal thereof except for costs incurring in connection with
such extensions, renewals, refundings and refinancings); provided that up to
$200,000,000 of such Debt outstanding at any time does not need to meet the
qualifications of Section 10.01(f)(B), (C) and (D);
          (h) Debt (other than Debt of any ABS Subsidiary) evidenced by Capital
Lease Obligations and Purchase Money Indebtedness; provided that, except for
intercompany Capital Leases between Restricted Subsidiaries or between the US
Borrower and any Restricted Subsidiary, in no event shall the aggregate
principal amount of Capital Lease Obligations and Purchase Money Indebtedness
permitted under this clause (h) exceed $50,000,000 at any time outstanding;
          (i) Debt with respect to appeal and similar bonds in connection with
judgments that do not result in a Default or an Event of Default, provided that
the aggregate outstanding amount of all appeal and similar bonds permitted under
this clause (i) shall not exceed $50,000,000 in the aggregate outstanding at any
time;
          (j) Debt of any Foreign Subsidiary used for such Foreign Subsidiary’s
and/or its Foreign Subsidiaries’ working capital and general business purposes
not to exceed $200,000,000; provided that no more than $100,000,000 in the
aggregate outstanding at any time of such Debt shall be Debt which is other than
Non-Recourse Foreign Debt;
          (k) Debt of the US Borrower owed to any Restricted Subsidiary (other
than any ABS Subsidiary) and any Debt owed by any Restricted Subsidiary (other
than any ABS Subsidiary) to the US Borrower or to any other Restricted
Subsidiary (other than any ABS Subsidiary);
          (l) other Debt (other than Debt of any ABS Subsidiary) not to exceed
$50,000,000 in the aggregate outstanding at any time;
          (m) guaranties entered into by the US Borrower or any Restricted
Subsidiary (other than any ABS Subsidiary) that guarantee the performance (but
not Debt for borrowed

-101-



--------------------------------------------------------------------------------



 



money) of a Restricted Subsidiary (other than any ABS Subsidiary) in the
ordinary course of business;
          (n) the ABS Subsidiaries may issue or have outstanding: (i) manager
advances payable to or for the benefit of the manager or back-up manager acting
in connection with the ABS Facility that were advanced for the payment of debt
service obligations of the ABS Subsidiaries and do not exceed $25,000,000 in the
aggregate outstanding at any time for the first four (4) months following the
Initial Funding Date and, thereafter, $15,000,000 in the aggregate outstanding
at any time, (ii) trade payables and other expenses incurred in the ordinary
course and that are incidental to the purposes permitted pursuant to the ABS
Subsidiaries’ liability company agreements, (iii) obligations incurred pursuant
to Hedging Agreements, (iv) Debt owing by any ABS Subsidiary to another ABS
Subsidiary and (v) Debt in respect of reimbursement obligations and obligations
incurred pursuant to agreements governing the rights and benefits provided to
the holders of any Debt issued under the ABS Facility pursuant to any surety
bond, financial guaranty insurance policy, insurance agreement or other similar
arrangement; and
          (o) Debt associated with deposits, bank guarantees, customs, bid,
performance, refund and surety bonds or surety and similar obligations of the US
Borrower or any Restricted Subsidiary (other than any ABS Subsidiary) that
guarantee the performance (but not Debt for borrowed money) of the US Borrower
or a Restricted Subsidiary (other than any ABS Subsidiary) in the ordinary
course of business.
     Section 10.02 Liens. Neither it nor any of its Restricted Subsidiaries will
create, incur, assume or permit to exist any Lien on any of its Properties (now
owned or hereafter acquired), except (herein referred to as “Permitted Liens”):
          (a) Liens arising under the Security Instruments securing the payment
of any Indebtedness;
          (b) Liens disclosed on Schedule 10.02;
          (c) Excepted Liens;
          (d) Liens on Property held or pledged in connection with the ABS
Facility, provided that such Liens do not extend to or cover any Property of the
US Borrower or any of its Restricted Subsidiaries other than the Property of the
ABS Subsidiaries; provided further that Liens securing the ABS Facility Excess
Utilization are not permitted by this Section 10.02(d) but are permitted, to the
extent available, under Section 10.02(e);
          (e) Liens relating to Debt permitted under Sections 10.01(c) (only as
it relates to the ABS Facility Excess Utilization), (f), (g) or (l) provided
that the aggregate amount of Debt secured by such Liens shall not exceed
$300,000,000 in the aggregate outstanding at any time; provided further that
such Liens for Debt permitted under Section 10.01(c) do not extend to or cover
any Property of the US Borrower or any of its Restricted Subsidiaries other than
the Property of the ABS Subsidiaries; provided further that such Liens for Debt
permitted under Section 10.01(f) or 10.01(l) do not extend to or cover any
Property other than the Property that was acquired with such Debt (other than
any repairs, renewals, replacements, additions,

-102-



--------------------------------------------------------------------------------



 



accessions, betterments, improvements, modifications or proceeds thereof or of
the foregoing); provided further that such Liens for Debt permitted under
Section 10.01(g) do not extend to or cover any Property other than the Property
that secured such Debt prior to the time it was acquired or assumed (other than
any repairs, renewals, replacements, additions, accessions, betterments,
improvements, modifications or proceeds thereof or of the foregoing and any
receivables, contract rights or intangibles related thereto);
          (f) Liens on assets of Foreign Subsidiaries under Foreign Credit
Facilities; and
          (g) Liens securing Capital Lease Obligations and Purchase Money
Indebtedness allowed under Section 10.01(h), but only on the Property under
lease or acquired, constructed or improved.
     Section 10.03 Investments. Neither it nor any of its Restricted
Subsidiaries will make any Investments in any Person, except that, so long as no
Event of Default has occurred and is continuing, the foregoing restriction shall
not apply to:
          (a) Investments reflected in the financial statements described in
Section 7.02 or which are disclosed to the Lenders in Schedule 10.03;
          (b) accounts receivable arising in the ordinary course of business;
          (c) Cash Equivalents;
          (d) payroll advances and employee loans up to $10,000,000 in the
aggregate outstanding at any time;
          (e) Investments by it or by any of its Restricted Subsidiaries in any
other Restricted Subsidiary or in it; provided that it or any Restricted
Subsidiary may have Investments in the ABS Subsidiaries in an amount not
exceeding the aggregate amount of Debt of the ABS Subsidiary permitted under
Section 10.01(n) plus the excess of book value of Compression Assets and other
collateral for the ABS Facility over the liabilities of the ABS Subsidiaries;
          (f) Investments otherwise permitted under Sections 10.01 or 10.14;
          (g) other Investments not to exceed $70,000,000 in the aggregate
outstanding at any time;
          (h) except for Investments in the General Partner permitted under
Section 10.03(j), Investments in Unrestricted Subsidiaries, joint ventures,
minority interests in Persons or similar arrangements so long as after giving
effect to any such Investment, the Senior Secured Leverage Ratio is less than
3.75 to 1.00 for the most recent Testing Period at such time. For purposes of
this Section 10.03(h), the Senior Secured Leverage Ratio shall include any
Senior Secured Debt incurred to make such Investment;
          (i) Investments in connection with any acquisition of wholly-owned
assets, business units or Persons; provided, however, that (A) such wholly-owned
assets, business units

-103-



--------------------------------------------------------------------------------



 



or Persons shall not be materially different than the lines of business of the
US Borrower and its Restricted Subsidiaries; provided that Investments not to
exceed $20,000,000 in the aggregate outstanding at any time may be in
wholly-owned assets, business units or Persons engaged in materially different
lines of business than the US Borrower and its Restricted Subsidiaries, (B) such
acquisition shall not be a hostile take over of a Person and (C) both before and
after giving pro forma effect to such acquisition and the Debt incurred to make
such acquisition, no Default or Event of Default shall exist and be continuing;
          (j) Investments in GP Interests to maintain its two percent (2%)
investment in EPLP; and
          (k) Investments in securities acquired in settlements of claims and
disputes.
     Section 10.04 Dividends, Distributions and Redemptions. The US Borrower
will not declare or pay any dividend, purchase, redeem or otherwise acquire for
value any of its Equity Interests now or hereafter outstanding, return any
capital to its stockholders or make any distribution of their assets to its
stockholders; except that so long as there shall exist no Default or Event of
Default (both before and after giving effect to the payment thereof), the US
Borrower may declare or pay any dividend, purchase, redeem or otherwise acquire
for value any of its stock now or hereafter outstanding, return any capital to
its stockholders or make any distribution of their assets to its stockholders so
long as the Senior Secured Leverage Ratio is less than 3.75 to 1.00. For
purposes of this Section 10.04, the Senior Secured Leverage Ratio shall include
any Senior Secured Debt incurred to make such dividend, purchase, redemption or
acquisition.
     Section 10.05 Subsidiaries.
          (a) It shall not, and shall not permit any of its Restricted
Subsidiaries to, create any additional Subsidiaries except for (a) Restricted
Subsidiaries resulting from future mergers, amalgamations or acquisitions
permitted hereunder, (b) new Restricted Subsidiaries created by it in compliance
with Section 10.03, (c) Restricted Subsidiaries created in connection with the
reorganization of it or any Subsidiary and (d) Unrestricted Subsidiaries
permitted under Section 10.05(b). Upon the creation of any new Restricted
Subsidiaries, the Equity Interests shall be pledged as Collateral for this
Agreement (subject to the 65% limitation for first-tier Foreign Subsidiaries
being pledged to support the obligations of the US Borrower).
          (b) It shall not designate any Subsidiary as an Unrestricted
Subsidiary, unless:
               (i) such designation of an “Unrestricted Subsidiary” is made by a
Responsible Officer at the time of its creation or acquisition; provided that no
Debt or other obligation of such Unrestricted Subsidiary may be assumed or
guaranteed by any Borrower or any Restricted Subsidiary except to the extent
otherwise permitted under Section 10.01, nor may any asset of any Borrower or
any Restricted Subsidiary, directly or indirectly, contingently or otherwise,
become encumbered or otherwise subject to the satisfaction thereof except to the
extent otherwise permitted under Section 10.02 at the time of such designation
and immediately after giving effect thereto, no Default shall have occurred and
be continuing; and

-104-



--------------------------------------------------------------------------------



 



               (ii) it would have been in compliance with Section 10.13 on the
last day of its most recently ended fiscal quarter had such Subsidiary been an
Unrestricted Subsidiary on such day.
     Section 10.06 Nature of Business. Neither it nor any Significant Subsidiary
will materially change the lines of business of it or any of its Subsidiaries
taken as a whole.
     Section 10.07 The General Partner. It will not permit the General Partner
to (i) create, incur, assume or permit to exist any Debt or Liens on behalf of
the General Partner or (ii) conduct any business other than serving as the
general partner of EPLP.
     Section 10.08 Mergers, Etc. Neither it nor any of its Restricted
Subsidiaries will merge into or with or amalgamate or consolidate with any other
Person, or Transfer except as permitted under Section 10.14 (whether in one
transaction or in a series of transactions) all or substantially all of its
Property or Equity Interests of any of its Restricted Subsidiaries to any other
Person except that (a) any Restricted Subsidiary of it may be merged into or
amalgamated or consolidated with or Transfer all or substantially all of its
Property to (i) the US Borrower, so long as the US Borrower is the surviving
business entity or (ii) another Restricted Subsidiary of the US Borrower, (b) it
may merge into or amalgamate or consolidate with any Person provided, in each
case (i) immediately thereafter and giving effect thereto, no event shall occur
and be continuing which constitutes a Default or Event of Default and (ii) it is
the surviving business entity (or, so long as no Change of Control shall have
occurred, the surviving entity is a Person organized under the laws of the
United States or any state thereof that assumes all of the obligations and
liabilities applicable to it under this Agreement) and (c) any Restricted
Subsidiary of it may liquidate, dissolve or sell so long as it determines in
good faith that such liquidation, dissolution or sale is in the best interest of
it.
     Section 10.09 Proceeds of Loans; Letters of Credit. The Borrowers will not
permit the proceeds of the Loans, the Bankers’ Acceptances, the BA Equivalent
Loans or Letters of Credit to be used for any purpose other than those permitted
under Sections 7.07 or 8.07. Neither the US Borrower nor any Person acting on
behalf of the US Borrower has taken or will take any action which might cause
any of the Loan Documents to violate Regulation T, U or X or any other
regulation of the Board of Governors of the Federal Reserve System or to violate
Section 7 of the Exchange Act or any rule or regulation thereunder, in each case
as now in effect or as the same may hereinafter be in effect.
     Section 10.10 Negative Pledge Agreements.
          (a) Except as permitted under this Agreement, neither it nor any of
its Restricted Subsidiaries will create, incur, assume or permit to exist any
contract or agreement (other than this Agreement and the Security Instruments)
which in any way (a) prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property as may be required in connection
with this Agreement or (b) restricts any of its Restricted Subsidiaries from
paying dividends to the US Borrower or another Restricted Subsidiary, or which
requires the consent of or notice to other Persons in connection therewith,
except for any such contract or agreement existing as of the Initial Funding
Date and any extensions, renewals or replacements of any contracts or agreements
permitted hereunder; provided that such

-105-



--------------------------------------------------------------------------------



 



prohibitive terms of such contract or agreement are no more restrictive than the
terms reflected in such contract or agreement existing as of the Initial Funding
Date; provided, however, that (i) the foregoing shall not apply to customary
restrictions with respect to a Restricted Subsidiary of the US Borrower pursuant
to an agreement that has been entered into for the sale of all or substantially
all of the Equity Interests or assets of such Restricted Subsidiary provided
that such restrictions apply only to such Restricted Subsidiary, (ii) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to Debt permitted under Section 10.01 if such
restrictions or conditions apply only to the property or assets securing such
Debt and (iii) clause (a) of the foregoing shall not apply to customary
provisions in contracts restricting the assignment thereof.
     Section 10.11 Sale or Discount of Receivables. Neither it nor any of its
Restricted Subsidiaries will discount or sell (with or without recourse) any of
its notes receivable or accounts receivable, except in the ordinary course of
business.
     Section 10.12 Fiscal Year Change. It will not permit any change in its
fiscal year.
     Section 10.13 Certain Financial Covenants.
          (a) Interest Coverage Ratio. It will not permit Interest Coverage
Ratio as of the end of any Testing Period to be less than 2.25 to 1.00.
          (b) Total Leverage Ratio. It will not, at any time, permit its Total
Leverage Ratio to be greater than 5.00 to 1.00.
          (c) Senior Secured Leverage Ratio. It will not, at any time, permit
its Senior Secured Leverage Ratio to be greater than 4.00 to 1.00.
     Section 10.14 Sale of Properties. It will not, and will not permit any of
its Restricted Subsidiaries to, Transfer (excluding the granting of a Lien) any
Property to any Person other than to it or to any of its Restricted Subsidiaries
(but excluding any ABS Subsidiary), except:
          (a) it and any of its Restricted Subsidiaries may sell or otherwise
dispose of any Property which, in the reasonable judgment of such Person, is
obsolete, worn out or otherwise no longer used or useful in the conduct of such
Person’s business;
          (b) it and any of its Restricted Subsidiaries may Transfer inventory
or equipment (other than Compression Assets) in the ordinary course of business;
          (c) it and any of its Restricted Subsidiaries (other than any ABS
Subsidiary) may Transfer Compression Assets in the ordinary course of business
(including any Transfer of Compression Assets to the EPLP Group pursuant to the
Omnibus Agreement for purposes of compressor fleet management in the ordinary
course of business but excluding any other Transfers to the EPLP Group);
provided, however, that when any such Transfers result in the US Borrower and
the Restricted Subsidiaries receiving more than $65,000,000 in Net Proceeds in
any fiscal year or $200,000,000 in Net Proceeds on a cumulative basis, fifty
percent (50%) of Net Proceeds received in excess of $65,000,000 in any fiscal
year or $200,000,000 on a cumulative basis, as applicable, shall be applied as a
mandatory prepayment as provided in

-106-



--------------------------------------------------------------------------------



 



Section 2.07(b)(iii). Notwithstanding the foregoing to the contrary, sales in
accordance with Section 10.14(d) shall not apply to this Section 10.14(c);
          (d) it and any of its Restricted Subsidiaries (other than any ABS
Subsidiary) may sell, assign, contribute or convey all or substantially all of
the Equity Interests of any ABS Subsidiary or Compression Assets to one or more
members of the EPLP Group; provided, however, that when any sales, assignments,
contributions or conveyances result in the US Borrower and the Restricted
Subsidiaries receiving cash consideration and assumed obligations in excess of
75% of the total consideration received for such sale, assignment, contribution
or conveyance, the US Borrower will make a mandatory prepayment as required
under Section 2.07(b)(iv); provided further that for any individual sale,
assignment, contribution or conveyance of more than $100,000,000 of Equity
Interests or Compression Assets not otherwise permitted under Section 10.14(c)
(i) if the sales price for the Equity Interests or Compression Assets is less
than 7 times the EBITDA of the US Borrower and its Consolidated Subsidiaries for
the last 4 quarters attributable to such assets, the US Borrower will deliver to
the Lenders a fairness opinion from a Person reasonably acceptable to the US
Administrative Agent with respect to the value of the consideration of such
sale, assignment, contribution or conveyance, (ii) in the event any fairness
opinion is delivered to its board of directors in connection with such sale,
assignment, contribution or conveyance, a copy of such fairness opinion will be
delivered to the Lenders and (iii) the consideration for any such sale,
assignment, contribution or conveyance shall consist of either cash, assumed
obligations or partnership interests in EPLP;
          (e) it and any of its Restricted Subsidiaries (other than any ABS
Subsidiary) may Transfer Compression Assets to any ABS Subsidiary so that it may
become collateral for the ABS Facility as follows:
     (i) in an amount not to exceed an aggregate fair market value of up to
$1,150,000,000 as collateral for the initial funding of up to $800,000,000 of
the ABS Facility; or
     (ii) in an amount not to exceed an aggregate fair market value of
$300,000,000 as collateral for the ABS Facility Excess Utilization; or
     (iii) in exchange for Compression Assets received substantially
contemporaneously from any ABS Subsidiary; provided that such exchange, which
can be in the form of sales or other Transfers between the parties, results in
the US Borrower or such Restricted Subsidiary receiving substantially similar
Compression Assets that have, in the aggregate, substantially similar cash flow
generating capacity and fair market value as those Compression Assets received
by such ABS Subsidiary; or
     (iv) in an amount not to exceed an aggregate fair market value of
$10,000,000 on an annual basis.
     ; provided, however, that no Default or Event of Default exists or will
occur after giving effect to such Transfer on a pro forma basis. The Transfers
under clauses (i) and (ii) above may occur as collateral is required under the
terms of the ABS Facility documents; provided that the aggregate fair market
value of such collateral does not exceed 155% of the outstanding amount

-107-



--------------------------------------------------------------------------------



 



of the Debt under the ABS Facility. Notwithstanding the foregoing to the
contrary, sales in accordance with Section 10.14(d) shall not apply to this
Section 10.14(e);
          (f) any ABS Subsidiary may Transfer Property to any other ABS
Subsidiary;
          (g) any ABS Subsidiary may Transfer Property to the US Borrower or any
Restricted Subsidiary (other than an ABS Subsidiary);
          (h) it and any of its Restricted Subsidiaries (other than any ABS
Subsidiary) may sell or otherwise dispose of Property (other than Compression
Assets) having an aggregate value of up to $50,000,000 in any fiscal year or
$150,000,000 during the term of this Agreement;
          (i) it and any of its Restricted Subsidiaries (other than any ABS
Subsidiary) may sell LP Units, IDRs, Subordinated Units and GP Interests,
subject to the provisions of Section 2.03(c)(i) and Section 2.07(b)(v);
          (j) it and any of its Restricted Subsidiaries (other than any ABS
Subsidiary) may Transfer the property listed on Schedule 10.14(j); and
          (k) it and any of its Restricted Subsidiaries (other than to any ABS
Subsidiary) may sell Property located outside the United States and Canada that
is used in the production, processing, treating, fractionation or transportation
of hydrocarbons, including any related compression equipment and contract
rights, and is capitalized on the US Borrower’s balance sheet as fixed assets or
inventory; provided that the fair market value of such Property sold (determined
for each piece of Property as of the date such Property was sold) during the
term of this Agreement does not exceed ten percent (10%) of the aggregate gross
asset value in accordance with GAAP of all Property located outside the United
States and Canada; provided further that any Net Proceeds received from such
sale are reinvested to acquire or repair assets useful in its business within
365 days from the date of such sale; provided further that if such Net Proceeds
are not reinvested within 365 days from the date of such sale, the US Borrower
will make a mandatory prepayment as required under Section 2.07(b)(vi).
provided that (1) with respect to (c), (d), (h), (i) and (j) above, (A) fair
market value is received, (B) any LP Units, IDRs, Subordinated Units and GP
Interests received as consideration shall be pledged in accordance with
Sections 9.07(a) and 9.07(b), (C) the US Borrower demonstrates pro forma in
compliance with Section 10.13 and (D) no Default or Event of Default will occur
after giving effect to such sale on a pro forma basis and (2) with respect to
(i) above, the US Borrower maintains, directly or indirectly, majority legal and
beneficial ownership and voting control of the General Partner, including the GP
Interests and the IDRs.
     Section 10.15 Environmental Matters. Except as would not have a Material
Adverse Effect, neither it nor any of its Subsidiaries will cause or permit any
of its Property to be in violation of Environmental Laws, or do anything or
permit anything to be done which will subject any such Property to any remedial
obligations under any Environmental Laws.
     Section 10.16 Transactions with Affiliates. Except as set forth on
Schedule 10.16, neither it nor any of its Restricted Subsidiaries will enter
into any transaction, including any

-108-



--------------------------------------------------------------------------------



 



purchase or Transfer of Property or the rendering of any service, with any
Affiliate unless such transactions are otherwise permitted under this Agreement,
are in the ordinary course of its business and are upon fair and reasonable
terms that it or such Restricted Subsidiary reasonably believes to be comparable
to those available in an arm’s length transaction with a Person not an
Affiliate.
ARTICLE XI
Events of Default; Remedies
     Section 11.01 Events of Default. One or more of the following events which
continue beyond any applicable cure period shall constitute an “Event of
Default”:
          (a) any Borrower shall default in the payment or prepayment when due
of any principal of or interest on any Loan, or any reimbursement obligation for
a disbursement made under any Letter of Credit, or any fees or other amount
payable by it hereunder or under any Security Instrument and such default, other
than a default of a payment or prepayment of principal (which shall have no cure
period), shall continue unremedied for a period of five (5) Business Days; or
          (b) any Borrower or any Restricted Subsidiary shall default in the
payment when due of any principal of or interest on any of its other Debt
aggregating $50,000,000 or more outstanding at any time, or any event or
condition occurs that results in such Debt becoming due prior to its scheduled
maturity or that enables or permits (with the giving of any notice, the lapse of
time or both) the holder or holders of such Debt or any trustee or agent on its
or their behalf to cause such Debt to become due prior to its scheduled
maturity; or
          (c) any representation, warranty or certification made or deemed made
herein or in any Security Instrument by any Borrower or any Subsidiary, or any
certificate furnished to any Lender or the Administrative Agents pursuant to the
provisions hereof or any Security Instrument, shall prove to have been false or
misleading as of the time made or furnished in any material respect, and such
materially false or misleading representation, warranty or certification shall
continue unremedied for a period of thirty (30) days after an officer of such
Borrower has actual knowledge that such representation, warranty or
certification was false or misleading when made; or
          (d) any Borrower shall default in the performance of any of its
obligations under this Agreement other than under Sections 10.05, 10.13(c) or
10.15 or ARTICLE IX (excluding Section 9.10); or any Borrower or any Restricted
Subsidiary shall default in the performance of any of its obligations under
Sections 10.05, 10.13(c) or 10.15 or ARTICLE IX (excluding Section 9.10) or any
Security Instrument (other than the payment of amounts due which shall be
governed by Section 11.01(a)) and such default shall continue unremedied for a
period of thirty (30) days after the earlier to occur of (i) notice thereof to
such Borrower by the Applicable Administrative Agent or any Lender (through the
Applicable Administrative Agent), or (ii) such Borrower otherwise becoming aware
of such default; or

-109-



--------------------------------------------------------------------------------



 



          (e) any Borrower, any Significant Subsidiary or any Significant
Foreign Subsidiary shall admit in writing its inability to, or be generally
unable to, pay its debts as such debts become due; or
          (f) any Borrower, any Significant Subsidiary or any Significant
Foreign Subsidiary shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property, (ii) make a general assignment
for the benefit of its creditors, (iii) commence a voluntary case under the
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the Companies’
Creditors Arrangement Act (Canada), as applicable, (iv) file a petition seeking
to take advantage of any other law relating to bankruptcy, insolvency,
reorganization, winding-up, liquidation or composition or readjustment of debts,
(v) fail to controvert in a timely and appropriate manner, or acquiesce in
writing to, any petition filed against it in an involuntary case under the
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada) or the Companies’
Creditors Arrangement Act (Canada), as applicable, or (vi) take any corporate
action for the purpose of effecting any of the foregoing; or
          (g) a proceeding or case shall be commenced, without the application
or consent of any Borrower, any Significant Subsidiary or any Significant
Foreign Subsidiary, in any court of competent jurisdiction, seeking (i) its
liquidation, reorganization, dissolution or winding-up, or the composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of any Borrower, any Significant Subsidiary or
any Significant Foreign Subsidiary of all or any substantial part of its assets,
or (iii) similar relief in respect of any Borrower, any Significant Subsidiary
or any Significant Foreign Subsidiary under any law relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts,
and such proceeding or case shall continue undismissed, or an order, judgment or
decree approving or ordering any of the foregoing shall be entered and continue
unstayed and in effect, for a period of 60 days; or (iv) an order for relief
against any Borrower, any Significant Subsidiary or any Significant Foreign
Subsidiary shall be entered in an involuntary case under the Bankruptcy Code,
the Bankruptcy and Insolvency Act (Canada) or the Companies’ Creditors
Arrangement Act (Canada), as applicable; or
          (h) any Borrower, any Significant Subsidiary or any Significant
Foreign Subsidiary fails within sixty (60) days to vacate, pay, bond or
otherwise discharge any judgments or orders for the payment of money the
uninsured portion of which is in excess of $50,000,000 in the aggregate and
which are not stayed on appeal or otherwise being appropriately contested in
good faith in a manner that stays execution; or
          (i) the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted under the terms thereof, cease to be in full
force and effect and valid, binding and enforceable in accordance with their
terms, or, with respect to the Security Instruments, shall cease to create a
valid and perfected Lien of the priority required thereby on any of the
Collateral purported to be covered thereby, except to the extent permitted under
the terms of this Agreement, or any Borrower or any Restricted Subsidiary shall
so state in writing; or
          (j) a Change of Control shall occur; or

-110-



--------------------------------------------------------------------------------



 



          (k) an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of a Borrower and
any of its Restricted Subsidiaries in an aggregate amount exceeding $50,000,000
outstanding at any time; or
          (l) the institution of any steps by the Canadian Borrower or any
Canadian Guarantor or any applicable regulatory authority to terminate a
Canadian Pension Plan (wholly or in part) if, as a result of such termination,
the Canadian Borrower or any Canadian Guarantor may be required to make an
additional contribution to such Canadian Pension Plan or to incur an additional
liability or obligation to such Canadian Pension Plan, equal to or in excess of
$50,000,000 for all periods.
     Section 11.02 Remedies.
          (a) In the case of an Event of Default other than one referred to in
clauses (f) or (g) of Section 11.01, the Applicable Administrative Agent, upon
request of the Majority Lenders, shall, by notice to the Borrowers, cancel the
Aggregate Revolving Commitments and/or declare the Principal Amount then
outstanding of, and the accrued interest on, the Loans and all other amounts
payable by the Borrowers hereunder and under the Notes (including without
limitation the payment of cash collateral to secure the LC Exposure as provided
in Section 2.10(b) and the BA Exposure as provided in Section 2.11(i)) to be
forthwith due and payable, whereupon such amounts shall be immediately due and
payable without presentment, demand, protest, notice of intent to accelerate,
notice of acceleration or other formalities of any kind, all of which are hereby
expressly waived by the Applicable Borrower.
          (b) In the case of the occurrence of an Event of Default referred to
in clauses (f) or (g) of Section 11.01, the Aggregate Revolving Commitments and
the Aggregate Term Commitments shall be automatically canceled and the Principal
Amount then outstanding of, and the accrued interest on, the Loans and all other
amounts payable by the Borrowers hereunder and under the Notes (including
without limitation the payment of cash collateral to secure the LC Exposure as
provided in Section 2.10(b) and the BA Exposure as provided in Section 2.11(i))
shall become automatically immediately due and payable without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
formalities of any kind, all of which are hereby expressly waived by the
Borrowers.
          (c) Notwithstanding anything to the contrary in the Loan Documents, on
the CAM Exchange Date, the Lenders shall automatically and without further act
be deemed to have exchanged interests in the Aggregate Credit Exposure under the
Tranches (including participations in the undrawn amounts of Letters of Credit)
such that, in lieu of the interest of each Lender in the Credit Exposure under
each Tranche in which it shall participate as of such date (including the
principal, reimbursement, interest and fee obligations of each Borrower in
respect of each such Tranche and such Lender’s participation in undrawn Letters
of Credit), such Lender shall own an interest equal to such Lender’s CAM
Percentage in the Aggregate Credit Exposure under the Tranches (including the
principal, reimbursement, interest and fee obligations of each Borrower in
respect of each such Tranche and hold a participation in the undrawn amount of
each outstanding Letter of Credit equal to its CAM Percentage thereof). Each
Lender, each person acquiring a participation from any Lender as contemplated by
Section

-111-



--------------------------------------------------------------------------------



 



13.06(c) and each Borrower hereby consents and agrees to the CAM Exchange. Each
Borrower and each Lender agrees from time to time to execute and deliver to the
US Administrative Agent all such Notes and other instruments and documents as
the US Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any Notes originally received
by it in connection with its Loans hereunder to the US Administrative Agent
against delivery of any Notes so executed and delivered; provided, however, that
the failure of any Borrower to execute or deliver or of any Lender to accept any
such Note, instrument or document shall not affect the validity or effectiveness
of the CAM Exchange. In the event the CAM Exchange Date shall occur,
Indebtedness owed by the Borrowers under the Loan Documents denominated in
Canadian Dollars (other than, for the avoidance of doubt, obligations in respect
of undrawn Offshore Currency Letters of Credit) shall, automatically and with no
further act required, be converted to obligations of the same Borrower
denominated in US Dollars. Such conversion shall be effected based upon the
exchange rate described in the definition of “US Dollar Equivalent Amount” on
the CAM Exchange Date. On and after any such conversion, all amounts accruing
and owed to any Lender in respect of the Indebtedness owed to it under the Loan
Documents shall accrue and be payable in US Dollars at the rates otherwise
applicable hereunder. Subject to Section 11.02(d), as a result of the CAM
Exchange, upon and after the CAM Exchange Date, each payment or proceeds
received by the Applicable Administrative Agent pursuant to or as a result of
the execution of any remedy under any Loan Document in respect of the
Indebtedness of the Borrowers under the Loan Documents shall be distributed to
the Lenders pro rata in accordance with their respective CAM Percentages. Any
direct payment received by a Lender upon or after the CAM Exchange Date,
including by way of set-off, in respect of the Indebtedness under the Loan
Documents shall be paid over to the US Administrative Agent for distribution to
the Lenders in accordance herewith.
          (d) Hedging Agreements and Treasury Management Agreements between the
US Borrower and any of its Subsidiaries and the Administrative Agents or a
Lender and/or any Lender Affiliate are secured by the Security Instruments pari
passu with all other Indebtedness. As such, proceeds from the Security
Instruments shall be shared pro rata on all Indebtedness. All proceeds received
after the later to occur of the Term Loan Maturity Date or the Revolving
Maturity Date, whether by acceleration or otherwise, shall be applied first to
reimbursement of expenses provided for in the Security Instruments; next to be
shared pro rata between the Hedging Agreements and Treasury Management
Agreements (which form part of the Indebtedness) on the one hand and all other
Indebtedness pursuant to this Agreement and the other Loan Documents on the
other hand. Thereafter, all such proceeds applicable to the Loans and other
obligations under this Agreement and the other Loan Documents shall be applied,
first to reimbursement of expenses and indemnities provided for in this
Agreement and the other Loan Documents; second to accrued interest on the Loans;
third to fees; fourth pro rata to principal outstanding on the Loans and other
Indebtedness and to serve as cash collateral to be held by the US Administrative
Agent to secure the LC Exposure and by the Canadian Administrative Agent to
secure outstanding BA Exposure; and any excess shall be paid to the US Borrower
or as otherwise required by any Governmental Requirement.
          (e) Acceleration and termination of all Hedging Agreements and
Treasury Management Agreements involving the Administrative Agents or Lenders or
the Lender

-112-



--------------------------------------------------------------------------------



 



Affiliates shall be governed by the terms of the Hedging Agreements and Treasury
Management Agreements, respectively.
     Section 11.03 Letters of Credit.
          (a) In the event that on the CAM Exchange Date any LC Exposure shall
be outstanding, each US Tranche Revolving Lender shall promptly pay over to the
US Administrative Agent, in immediately available funds, an amount in US Dollars
equal to such US Tranche Revolving Lender’s US Tranche Percentage of such LC
Exposure (or, in the case of any Offshore Currency Letter of Credit, the US
Dollar Equivalent of such LC Exposure) together with interest thereon from the
CAM Exchange Date to the date on which such amount shall be paid to the US
Administrative Agent at the rate that would be applicable at the time to a US
Dollar Base Rate Loan in a Principal Amount equal to such US Lender’s US Tranche
Percentage of the LC Exposure. The US Administrative Agent shall establish a
separate account (each, a “Reserve Account”) or accounts for each Lender for the
amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence. The US Administrative Agent shall have sole dominion and
control over each Reserve Account, and the amounts deposited in each Reserve
Account shall be held in such Reserve Account until withdrawn as provided in
paragraph (b), (c), (d) or (e) below. The US Administrative Agent shall maintain
records enabling it to determine the amounts paid over to it and deposited in
the Reserve Accounts in respect of each Letter of Credit and the amounts on
deposit in respect of each letter of Credit attributable to each Lender’s CAM
Percentage. The amounts held in each Lender’s Reserve Account shall be held as a
reserve against the LC Exposure, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Borrower and
shall not give rise to any obligation on the part of the Borrowers to pay
interest to such Lender, it being agreed that the reimbursement obligations in
respect of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.10.
          (b) In the event that after the CAM Exchange Date any drawing shall be
made in respect of a Letter of Credit, the US Administrative Agent shall, at the
request of the applicable Issuing Bank, withdraw from the Reserve Account of
each Lender any amounts, up to the amount of such Lender’s CAM Percentage of
such drawing or payment, deposited in respect of such Letter of Credit and
remaining on deposit and deliver such amounts to such Issuing Bank in
satisfaction of the reimbursement obligations of the US Tranche Revolving
Lenders under Section 2.10(c). In the event that any US Tranche Revolving Lender
shall default on its obligation to pay over any amount to the US Administrative
Agent as provided in this Section 11.03, the applicable Issuing Bank shall have
a claim against such US Tranche Revolving Lender to the same extent as if such
US Tranche Revolving Lender had defaulted on its obligations under
Section 2.10(c), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in the US
Borrower’s reimbursement obligations pursuant to Section 11.02(c). Each other
Lender shall have a claim against such defaulting US Tranche Revolving Lender
for any damages sustained by it as a result of such default, including, in the
event that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.
          (c) In the event that after the CAM Exchange Date any Letter of Credit
shall expire undrawn, the US Administrative Agent shall withdraw from the
Reserve Account of each Lender

-113-



--------------------------------------------------------------------------------



 



the amount remaining on deposit therein in respect of such Letter of Credit, and
distribute such amount to such Lender.
          (d) With the prior written approval of the US Administrative Agent
(not to be unreasonably withheld), any Lender may withdraw the amount held in
its Reserve Account in respect of the undrawn amount of any Letter of Credit.
Any Lender making such a withdrawal shall be unconditionally obligated, in the
event there shall subsequently be a drawing under such Letter of Credit, to pay
to the US Administrative Agent, for the account of the Issuing Bank, on demand,
its CAM Percentage of such drawing or payment.
          (e) Pending the withdrawal by any Lender of any amounts from its
Reserve Account as contemplated by the above paragraphs, the US Administrative
Agent will, at the direction of such Lender and subject to such rules as the US
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Investments described in Section 10.03(c). Each Lender that has
not withdrawn its amounts in its Reserve Account as provided in paragraph
(d) above shall have the right, at intervals reasonably specified by the US
Administrative Agent, to withdraw the earnings on investments so made by the US
Administrative Agent with amounts in its Reserve Account and to retain such
earnings for its own account.
ARTICLE XII
The Administrative Agent
     Section 12.01 Appointment, Powers and Immunities of the Administrative
Agents. Each Applicable Lender hereby irrevocably appoints and authorizes the
Applicable Administrative Agent to act as its administrative agent hereunder and
under the Security Instruments with such powers as are specifically delegated to
such Applicable Administrative Agent by the terms of this Agreement and the
Security Instruments, together with such other powers as are reasonably
incidental thereto. The Applicable Administrative Agent (which term as used in
this sentence and in Section 12.05 and Section 12.06 shall include reference to
its Affiliates and its and its Affiliates’ officers, directors, employees,
attorneys, accountants, experts and administrative agents): (a) shall have no
duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of the Loan Documents be a trustee or
fiduciary for any Lender; (b) makes no representation or warranty to any Lender
and shall not be responsible to the Lenders for any recitals, statements,
representations or warranties contained in this Agreement, or in any certificate
or other document referred to or provided for in, or received by any of them
under, this Agreement, or for the value, validity, effectiveness, genuineness,
execution, effectiveness, legality, enforceability or sufficiency of this
Agreement, any Note or any other document referred to or provided for herein or
for any failure by the Borrowers or any other Person (other than the Applicable
Administrative Agent) to perform any of its obligations hereunder or thereunder
or for the existence, value, perfection or priority of any collateral security
or the financial or other condition of the Applicable Borrower, its Subsidiaries
or any other obligor or guarantor; (c) except pursuant to Section 12.07 shall
not be required to initiate or conduct any litigation or collection proceedings
hereunder; and (d) shall not be responsible for any action taken or omitted to
be taken by it hereunder or under any other document or instrument referred to
or provided for herein or in connection herewith including its own ordinary
negligence, except for its and its officers’, employees’, agents’ and
representatives’ gross negligence or willful misconduct; provided, however, the
Administrative Agents may

-114-



--------------------------------------------------------------------------------



 



employ administrative agents, accountants, attorneys and experts and shall not
be responsible for the negligence or misconduct of any such administrative
agents, accountants, attorneys or experts selected by it in good faith or any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such administrative agents, accountants, attorneys or experts. The
Administrative Agents may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
such Administrative Agents. The Administrative Agents are authorized to release
any collateral that is permitted to be sold or released pursuant to the terms of
the Loan Documents.
     Section 12.02 Reliance by the Administrative Agents. The Administrative
Agents shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, telex, telecopier, telegram
or cable) believed by it to be genuine and correct and to have been signed or
sent by or on behalf of the proper Person or Persons, and upon advice and
statements of legal counsel, independent accountants and other experts selected
by the Administrative Agents.
     Section 12.03 Defaults. The Administrative Agents shall not be deemed to
have knowledge of the occurrence of a Default (other than the non-payment of
principal of or interest on Loans or of fees or failure to reimburse for Letter
of Credit drawings or Bankers’ Acceptances) unless the Administrative Agents
have received notice from a Lender or a Borrower specifying such Default and
stating that such notice is a “Notice of Default.” In the event that the
Administrative Agents receive such a notice of the occurrence of a Default, the
Administrative Agents shall give prompt notice thereof to the Applicable
Lenders. In the event of a payment Default, the Administrative Agents shall give
each Applicable Lender prompt notice of each such payment Default.
     Section 12.04 Rights as a Lender. With respect to its US Tranche
Commitments or Canadian Allocated Commitments and the Loans made by it and its
participation in the issuance of Letters of Credit, each Applicable
Administrative Agent (and any successor acting as such Applicable Administrative
Agent) in its capacity as a Lender hereunder shall have the same rights and
powers hereunder as any other Lender and may exercise the same as though it were
not acting as the Applicable Administrative Agent, and the term “Lender” or
“Lenders” shall, unless the context otherwise indicates, include the Applicable
Administrative Agent in its individual capacity. Each Applicable Administrative
Agent (and any successor acting as such Applicable Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Applicable Borrower (and any of its Affiliates) as if
it were not acting as the Applicable Administrative Agent, and each Applicable
Administrative Agent and its Affiliates may accept fees and other consideration
from the Borrowers for services in connection with this Agreement or otherwise
without having to account for the same to the Lenders.
     Section 12.05 Indemnification. The Lenders agree to indemnify the
Administrative Agents and the Issuing Bank ratably in accordance with their
Percentage Shares prior to the CAM Exchange Date and with their CAM Percentage
on or after the CAM Exchange Date for the Indemnity Matters as

-115-



--------------------------------------------------------------------------------



 



described in Section 13.03 to the extent not indemnified or reimbursed by the
Borrowers under Section 13.03, but without limiting the obligations of the
Borrowers under said Section 13.03 and for any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Administrative Agents or the Issuing
Banks in such capacities in any way relating to or arising out of: (a) this
Agreement, the Security Instruments or any other documents contemplated by or
referred to herein or the transactions contemplated hereby, but excluding,
unless a Default has occurred and is continuing, normal administrative costs and
expenses incident to the performance of their agency duties hereunder or (b) the
enforcement of any of the terms of this Agreement, any Security Instrument or of
any such other documents; whether or not any of the foregoing specified in this
Section 12.05 arises from the sole or concurrent negligence of the
Administrative Agents or the Issuing Bank, provided that no Lender shall be
liable for any of the foregoing to the extent they arise from the gross
negligence or willful misconduct of the Administrative Agents or the Issuing
Bank, as the case may be; provided further that the obligation to indemnify the
Issuing Bank hereunder will be the obligations of the US Tranche Revolving
Lenders prior to the CAM Exchange Date and all of the Lenders on or after the
CAM Exchange Date.
     Section 12.06 Non-Reliance on the Administrative Agents and other Lenders.
Each Lender acknowledges and agrees that it has, independently and without
reliance on the Administrative Agents or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis of the Borrowers and its decision to enter into this Agreement, and
that it will, independently and without reliance upon the Administrative Agents
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own analysis and decisions in
taking or not taking action under this Agreement. The Administrative Agents
shall not be required to keep itself informed as to the performance or
observance by the Borrowers of this Agreement, the Notes, the Security
Instruments or any other document referred to or provided for herein or to
inspect the properties or books of the Borrowers. Except for notices, reports
and other documents and information expressly required to be furnished to the
Lenders by the Applicable Administrative Agent hereunder, such Applicable
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the affairs, financial
condition or business of the Borrowers (or any of its Affiliates) which may come
into the possession of such Applicable Administrative Agent or any of its
Affiliates. In this regard, each Lender acknowledges that Vinson & Elkins L.L.P.
is acting in this transaction as special US counsel to the US Administrative
Agent only and Goodmans LLP is acting in this transaction as special Canadian
counsel to the Canadian Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each
Lender will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
     Section 12.07 Action by the Administrative Agents. Except for action or
other matters expressly required of each Applicable Administrative Agent
hereunder, each Applicable

-116-



--------------------------------------------------------------------------------



 



Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder unless it shall (a) receive written instructions from
the Majority Lenders (or all of the Lenders if expressly required by
Section 13.04) specifying the action to be taken, and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions of the Majority Lenders (or all of the Lenders if expressly
required by Section 13.04) and any action taken or failure to act pursuant
thereto by the Applicable Administrative Agent shall be binding on all of the
Lenders. If a Default has occurred and is continuing, each Applicable
Administrative Agent shall take such action with respect to such Default as
shall be directed by the Majority Lenders (or all of the Lenders if required by
Section 13.04) in the written instructions (with indemnities) described in this
Section 12.07, provided that, unless and until the Applicable Administrative
Agent shall have received such directions, such Applicable Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable in the best
interests of the Lenders. In no event, however, shall the Applicable
Administrative Agent be required to take any action which exposes such
Applicable Administrative Agent to personal liability or which is contrary to
this Agreement and the Security Instruments or applicable law.
     Section 12.08 Resignation or Removal of the Administrative Agents. Subject
to the appointment and acceptance of a successor Applicable Administrative Agent
as provided below, each Applicable Administrative Agent may resign at any time
by giving notice thereof to the Lenders and the Borrowers, and each Applicable
Administrative Agent may be removed at any time with or without cause by the
Majority Lenders. Upon any such resignation or removal, the Majority Lenders
shall have the right to appoint a successor Applicable Administrative Agent. If
no successor Applicable Administrative Agent shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Applicable Administrative Agent’s giving of notice
of resignation or the Majority Lenders’ removal of the retiring Applicable
Administrative Agent, then the retiring Applicable Administrative Agent may, on
behalf of the Lenders, appoint a successor Applicable Administrative Agent. Upon
the acceptance of such appointment hereunder by a successor Applicable
Administrative Agent, such successor Applicable Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Applicable Administrative Agent, and the retiring
Applicable Administrative Agent shall be discharged from its duties and
obligations hereunder. After any retiring Applicable Administrative Agent’s
resignation or removal hereunder as Applicable Administrative Agent, the
provisions of this ARTICLE XII and Section 13.03 shall continue in effect for
its benefit in respect of any actions taken or omitted to be taken by it while
it was acting as an Administrative Agent.
     Section 12.09 Notification by US Administrative Agent. Subject to the
provisions herein to the contrary, the US Administrative Agent shall be required
to notify only the US Tranche Revolving Lenders of any Borrowings, continuations
or conversions or of any other act requiring notice to be provided by the US
Administrative Agent hereunder. Upon each US Tranche Revolving Lender’s receipt
of such notice from the US Administrative Agent pursuant to this Section 12.09,
such Lender shall notify its respective Canadian counterpart of such notice.

-117-



--------------------------------------------------------------------------------



 



     Section 12.10 Syndication Agent, Joint Lead Arrangers, Joint Book Runners,
Documentation Agents. The Syndication Agent, the Joint Lead Arrangers, the Joint
Book Runners, and the Documentation Agents shall have no duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents other than their duties, responsibilities and liabilities in their
capacity as Lenders hereunder.
ARTICLE XIII
Miscellaneous
     Section 13.01 Waiver. No failure on the part of the Administrative Agents
or any Lender to exercise and no delay in exercising, and no course of dealing
with respect to, any right, power or privilege under any of the Loan Documents
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under any of the Loan Documents preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The remedies provided herein are cumulative and not exclusive of any
remedies provided by law.
     Section 13.02 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone or other electronic communication (and
subject to Section 13.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
     (i) if to the US Borrower, to it at 4444 Brittmoore Road, Houston, Texas
77041; Attention: Chief Financial Officer (Telecopier No.: 713-466-6720) with
copies to 4444 Brittmoore Road, Houston, Texas 77041; Attention: General Counsel
(Telecopier No.: 713-335-7867) with a copy to Baker Botts L.L.P., One Shell
Plaza, 910 Louisiana, Houston, Texas 77002 Attention: Steve Krebs (Telecopier
No.: 713-229-7767);
     (ii) if to the Canadian Borrower, to it at 4444 Brittmoore Road, Houston,
Texas 77041; Attention: Chief Financial Officer (Telecopier No.: 713-466-6720)
with copies to 4444 Brittmoore Road, Houston, Texas 77041; Attention: General
Counsel (Telecopier No.: 713-335-7867) with a copy to Baker Botts L.L.P., One
Shell Plaza, 910 Louisiana, Houston, Texas 77002 Attention: Steve Krebs
(Telecopier No.: 713-229-7767);
     (iii) if to the US Administrative Agent, to it at Wachovia Bank, National
Association, 301 South College Street, 23rd Floor NC 0680, Charlotte, North
Carolina 28288; Attention: Syndication Agency Services (Telecopier No.:
704-383-0288) with a copy to Wachovia Capital Markets, LLC, 1001 Fannin,
Suite 2255, Houston, Texas 77002; Attention: David Humphreys (Telecopier No.:
713-650-6354);
     (iv) if to the Canadian Administrative Agent, to it at Wachovia Capital
Finance Corporation (Canada), 141 Adelaide St W., Suite 1500, Toronto, Ontario,
Canada M5H 3L9; Attention: Enza Agosta (Telecopier No.: 416-364-8165) with a
copy to Wachovia

-118-



--------------------------------------------------------------------------------



 



Capital Markets, LLC, 1001 Fannin, Suite 2255, Houston, Texas 77002; Attention:
David Humphreys (Telecopier No.: 713-650-6354); and
     (v) if to any other Lender, in its capacity as such, or any other Lender in
its capacity as an Issuing Bank, to it at its address (or telecopy number) set
forth in its administrative questionnaire.
          (b) Notices and other communications to the Lenders and the
Administrative Agents hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the US Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to ARTICLE II,
ARTICLE III, ARTICLE IV, ARTICLE V and ARTICLE XI unless otherwise agreed by the
Applicable Administrative Agent and the Applicable Lender. The Applicable
Administrative Agent or the Applicable Borrower may, in its discretion, agree to
accept notices and other communications hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 13.03 Payment of Expenses, Indemnities, etc.
          (a) The Borrowers agree:
     (i) whether or not the transactions hereby contemplated are consummated, to
pay all reasonable expenses of each Administrative Agent in the administration
(both before and after the execution hereof and including advice of counsel as
to the rights and duties of each Administrative Agent and the Lenders with
respect thereto) of, and in connection with the negotiation, syndication,
investigation, preparation, execution and delivery of, recording or filing of,
preservation of rights under, enforcement of, and refinancing, renegotiation or
restructuring of, the Loan Documents and any amendment, waiver or consent,
whether or not effective, relating thereto (including travel, photocopy,
mailing, courier, telephone and other similar expenses of each Administrative
Agent, ongoing Collateral monitoring and protection, Collateral releases and
workout matters, the cost of environmental audits, surveys and appraisals, the
reasonable fees and disbursements of counsel and other outside consultants for
the Administrative Agents limited to one US counsel and one Canadian counsel
and, in the case of enforcement, the reasonable fees and disbursements of
counsel for the Administrative Agents, any of the Lenders and any Issuing Bank
and the Administrative Agents shall promptly reimburse the Applicable Lenders
and Issuing Banks for such fees and disbursements) and promptly reimburse the
Administrative Agents for all such amounts expended, advanced or incurred by the
Administrative Agents, the Lenders or the Issuing Banks to satisfy any
obligation of the Borrowers under this Agreement or any Security Instrument,
including without limitation, all reasonable costs and expenses of foreclosure;

-119-



--------------------------------------------------------------------------------



 



     (ii) to indemnify each Administrative Agent and each Lender and each Lender
Affiliate and each Issuing Bank and each of their officers, directors,
employees, representatives, Administrative Agents, attorneys, accountants,
investment advisors, agents, trustees and experts (“Indemnified Parties”) from,
hold each of them harmless against and promptly upon demand pay or reimburse
each of them for, the Indemnity Matters which may be incurred by or asserted
against or involve any of them (whether or not any of them is designated a party
thereto) as a result of, arising out of or in any way related to (a) any actual
or proposed use by the Borrowers of the proceeds of any of the Loans or Letters
of Credit, (b) the execution, delivery and performance of the Loan Documents,
(c) the operations of the business of each Borrower and its Subsidiaries,
(d) the failure of each Borrower or any Subsidiary to comply with the terms of
any Security Instrument or this Agreement, or with any Governmental Requirement,
(e) any inaccuracy of any representation or any breach of any warranty of a
Borrower set forth in any of the Loan Documents, (f) the issuance, execution and
delivery or transfer of or payment or failure to pay under any Letter of Credit,
(g) the payment of a drawing under any Letter of Credit notwithstanding the
non-compliance, non-delivery or other improper presentation of the manually
executed draft(s) and certification(s), (h) any assertion that the Lenders were
not entitled to receive the proceeds received pursuant to the Security
Instruments or (i) any other aspect of the Loan Documents, including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such action, suit, proceeding (including any investigations, litigation or
inquiries) or claim and including all Indemnity Matters arising by reason of the
ordinary negligence of any Indemnified Party, but excluding all Indemnity
Matters arising solely by reason of claims between the Lenders or any Lender and
an Administrative Agent or a Lender’s shareholders against an Administrative
Agent or Lender or by reason of the gross negligence or willful misconduct on
the part of such Indemnified Party; and
     (iii) to indemnify and hold harmless from time to time the Indemnified
Parties from and against any and all Indemnity Matters to which any such Person
may become subject (a) under any Environmental Law applicable to a Borrower or
any Subsidiary or any of their Properties, including without limitation, the
treatment or disposal of hazardous substances on any of their Properties, (b) as
a result of the breach or non-compliance by a Borrower or any Subsidiary with
any Environmental Law applicable to a Borrower or any Subsidiary, (c) due to
past ownership by a Borrower or any Subsidiary of any of their Properties or
past activity on any of their Properties which, though lawful and fully
permissible at the time, could result in present liability, (d) the presence,
use, release, storage, treatment or disposal of hazardous substances on or at
any of the Properties owned or operated by a Borrower or any

-120-



--------------------------------------------------------------------------------



 



Subsidiary or (e) any other environmental, health or safety condition in
connection with the Loan Documents; provided, however, no indemnity shall be
afforded under this Section 13.03(a)(iii) in respect of any Property for any
occurrence arising from the acts or omissions of any Indemnified Party after the
date which the applicable Borrower or Subsidiary is divested of ownership of
such Property (whether by foreclosure or deed in lieu of foreclosure, as
mortgagee-in-possession or otherwise).
          (b) No Indemnified Party may settle any claim to be indemnified
without the consent of the indemnitor, such consent not to be unreasonably
withheld; provided, that the indemnitor may not reasonably withhold consent to
any settlement that an Indemnified Party proposes, if the indemnitor does not
have the financial ability to pay all its obligations outstanding and asserted
against the indemnitor at that time, including the maximum potential claims
against the Indemnified Party to be indemnified pursuant to this Section 13.03.
          (c) In the case of any indemnification hereunder, an Applicable
Administrative Agent or Lender, as appropriate shall give notice to the
Borrowers of any such claim or demand being made against the Indemnified Party
and the Borrowers shall have the non-exclusive right to join in the defense
against any such claim or demand provided that if the Borrowers provide a
defense, the Indemnified Party shall bear its own cost of defense unless there
is a conflict between the Borrowers and such Indemnified Party.
          (d) The foregoing indemnities shall extend to the Indemnified Parties
notwithstanding the sole or concurrent negligence of every kind or character
whatsoever, whether active or passive, whether an affirmative act or an
omission, including without limitation, all types of negligent conduct
identified in the restatement (second) of torts of one or more of the
Indemnified Parties or by reason of strict liability imposed without fault on
any one or more of the Indemnified Parties. To the extent that an Indemnified
Party is found to have committed an act of gross negligence or willful
misconduct, this contractual obligation of indemnification shall continue but
shall only extend to the portion of the claim that is deemed to have occurred by
reason of events other than the gross negligence or willful misconduct of the
Indemnified Party.
          (e) Each Borrower’s obligations under this Section 13.03 shall be its
joint and several obligations and shall survive any termination of this
Agreement and the payment of the Loans and shall continue thereafter in full
force and effect.
          (f) Each Borrower shall pay any amounts due under this Section 13.03
within thirty (30) days of the receipt by such Borrower of notice of the amount
due.
     Section 13.04 Amendments, Etc. Any provision of this Agreement or any
Security Instrument may be amended, modified or waived with the Borrowers’ and
the Majority Lenders’ prior written consent; provided that (a) no amendment,
modification or waiver which increases the Aggregate Commitments, forgives or
reduces the Principal Amount of any Indebtedness outstanding under this
Agreement, releases (except as otherwise permitted under the Loan Documents) all
or substantially all of the Collateral (excluding Transfers of Compression
Assets permitted under the Loan Documents) or any of the Subsidiary Guarantors
or the US Borrower

-121-



--------------------------------------------------------------------------------



 



as a guarantor of the Canadian Tranche, affects Sections 4.02, 4.05, 11.02(d),
13.04 or 13.06(a) or permits an Interest Period with a duration in excess of six
months or modifies the definition of “Majority Lenders” shall be effective
without the consent of all Lenders; (b) no amendment, modification or waiver
which extends any scheduled payment date or the final maturity of the Term Loans
or reduces the interest rate applicable to the Term Loans or the fees payable to
the Term Loan Lenders or extends the time for payment of such interest or fees
shall be effective without the consent of all the Term Loan Lenders (in lieu of
the consent of the Majority Lenders); (c) no amendment, modification or waiver
which extends any scheduled payment date or the final maturity of the Revolving
Loans, reduces the interest rate applicable to the Revolving Loans or the fees
payable to the US Tranche Revolving Lenders or the Canadian Tranche Revolving
Lenders or extends the time for payment of such interest or fees shall be
effective without the consent of all the US Tranche Revolving Lenders or the
Canadian Tranche Revolving Lenders, as applicable (in lieu of the consent of the
Majority Lenders); (d) no amendment, modification or waiver which increases the
US Tranche Commitment, Canadian Allocated Commitment or Term Commitment of any
Lender shall be effective without the consent of such Lender; (e) no amendment,
modification or waiver which modifies the rights, duties or obligations of an
Applicable Administrative Agent shall be effective without the consent of such
Applicable Administrative Agent; and (f) no amendment, modification or waiver
which affects Section 2.01(b), 2.02(g), 2.04(b)(ii), 2.04(b)(iii), 2.09, 2.10 or
11.03 shall be effective without the consent of all the Issuing Banks.
     Section 13.05 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
     Section 13.06 Assignments and Participations.
          (a) No Borrower nor Guarantor may assign its rights or obligations
hereunder or under the Loans, Bankers’ Acceptances, the BA Equivalent Loans or
any Letters of Credit without the prior consent of all of the Lenders and the
Administrative Agents.
          (b) Any Lender may assign to one or more assignees, all or a portion
of its rights and obligations under this Agreement pursuant to an Assignment
Agreement substantially in the form of Exhibit E (an “Assignment”) which prior
to execution shall be submitted in Microsoft Word format upon the written
consent (which consent shall not be unreasonably withheld) of (A) with respect
to the Revolving Credit Facility only, the US Administrative Agent, provided
that no such consent shall be required for an assignment to an assignee that is
an Affiliate (as defined in clause (a) of the definition of “Affiliate”) of such
Revolving Lender or a Revolving Lender immediately prior to giving effect to
such assignment, (B) with respect to the Term Loan Credit Facility only, the US
Administrative Agent, provided that no such consent shall be required for an
assignment to an assignee that is an Affiliate (as defined in clause (a) of the
definition of “Affiliate”) of such Term Loan Lender, a Related Fund or a Term
Loan Lender immediately prior to giving effect to such assignment, (C) the
Issuing Banks (with respect to the Revolving Credit Facility only), (D) with
respect to the Revolving Credit Facility only, the US Borrower, provided that no
such consent shall be required for an assignment to an assignee that is an
Affiliate (as defined in clause (a) of the definition of “Affiliate”) of such
Revolving Lender or a Revolving Lender immediately prior to giving effect to
such assignment, or if an Event of Default has occurred and is continuing, any
other assignee and (E) with respect to the Term Loan

-122-



--------------------------------------------------------------------------------



 



Credit Facility only, the US Borrower, provided that no such consent shall be
required for an assignment to an assignee that is an Affiliate (as defined in
clause (a) of the definition of “Affiliate”) of such Term Loan Lender, a Related
Fund or a Term Loan Lender immediately prior to giving effect to such
assignment; provided, however, that (i) any such assignment shall be in the
amount of at least $5,000,000 of a Tranche with respect to the Revolving Credit
Facility and at least $1,000,000 with respect to the Term Loan Facility or the
remaining amount of such Lender’s Credit Exposure and Commitments hereunder or
such lesser amount to which the US Borrower has consented, with Related Funds
treated as one assignee for purposes of determining compliance with such minimum
assignment amount; (ii) the assignee or assignor shall pay to the Applicable
Administrative Agent a processing and recordation fee of $3,500 for each
assignment; provided that only $3,500 shall be paid for pro rata assignments by
a Lender and its Canadian Lender Affiliate and only one such fee shall be
payable in connection with simultaneous assignments to or by two or more Related
Funds; (iii) if such assignment is made at a time when no Event of Default has
occurred and is continuing, any assignee of the Canadian Tranche Revolving
Lender shall satisfy the Canadian residency requirements of a Canadian Tranche
Revolving Lender; (iv) any assignee shall not be a competitor of the US Borrower
or any of its Subsidiaries; and (v) notwithstanding anything to the contrary
contained in this Agreement, if such assignment is made at a time when an Event
of Default has occurred and is continuing, (y) the Borrowers shall have the
right to withhold all Taxes required by law to be withheld from payments made
hereunder, and shall pay such Taxes to the relevant taxing authority or other
Governmental Authority in accordance with applicable law and (z) any assignee of
a Lender shall not be subject to the provisions of Section 4.06(d) (other than
subparagraph (ii) thereof, if applicable), and shall not be entitled to receive
any additional amounts payable pursuant to Section 4.06(a)(A) or indemnification
payments for Taxes pursuant to Section 4.06(c). Any such assignment will become
effective upon the execution and delivery to the US Administrative Agent of the
Assignment and the consent, if required above, of the US Administrative Agent,
the Issuing Banks and, unless an Event of Default has occurred and is
continuing, the US Borrower. Promptly after receipt of an executed Assignment,
the US Administrative Agent shall send to the Applicable Borrower a copy of such
executed Assignment. Upon receipt of such executed Assignment, such Borrower,
will, at its own expense, execute and deliver new Notes, Bankers’ Acceptances or
BA Equivalent Notes to the assignor and/or assignee, as appropriate, in
accordance with their respective interests as they appear. Upon the
effectiveness of any assignment pursuant to this Section 13.06(b), the assignee
will become a “Lender,” if not already a “Lender,” for all purposes of this
Agreement and the Security Instruments. The assignor shall be relieved of its
obligations hereunder to the extent of such assignment (and if the assigning
Lender no longer holds any rights or obligations under this Agreement, such
assigning Lender shall cease to be a “Lender” hereunder except that its rights
under Sections 4.06, 5.01, 5.05 and 13.03 shall not be affected). The US
Administrative Agent, acting as an agent of the Borrowers, shall maintain at one
of its offices a copy of each Assignment Agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Principal Amount of the Loans and LC Exposure owing to, each Lender pursuant to
the terms hereof from time to time (the “Register”). No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register.
          (c) Each Lender may transfer, grant or assign participations in all or
any part of such Lender’s interests hereunder pursuant to this Section 13.06(c)
to any Person that satisfies the requirements of Section 13.06(b)(iv) and either
Section 13.06(b)(iii) or Section

-123-



--------------------------------------------------------------------------------



 



13.06(b)(v)(z), as applicable, provided that: (i) such Lender shall remain a
“Lender” for all purposes of this Agreement and the transferee of such
participation shall not constitute a “Lender” hereunder and (ii) no participant
under any such participation shall have rights to approve any amendment to or
waiver of any of the Loan Documents; provided that such participation agreement
may provide that such Lender will not, without the consent of the participant,
agree to any amendment, modification or waiver described in clauses (a), (b) or
(c) of the proviso to Section 13.04 that affects such participant, and all
amounts payable by the Applicable Borrower hereunder shall be determined as if
such Lender had not sold such participation, provided that such participant
shall be entitled to receive additional amounts under ARTICLE V on the same
basis as if it were a Lender and be indemnified under Section 13.03 as if it
were a Lender; provided that no Participant shall be entitled to receive any
greater amount pursuant to such provisions than the transferor Lender would have
been entitled to receive in respect of the amount of the participation
transferred if no participation had been transferred. Anything herein to the
contrary notwithstanding, the Borrowers shall not, at any time, be obligated to
pay to any Lender and its participants, collectively, any sum in excess of the
sum the Borrowers would have been obligated to pay to such Lender hereunder if
such Lender had not sold any participation in its rights and obligations under
this Agreement or any other Credit Document. In addition, each agreement
creating any participation must include an agreement by the participant to be
bound by the provisions of Section 13.15 or confidentiality provisions at least
as restrictive as those of Section 13.15.
          (d) The Lenders may furnish any information concerning a Borrower in
the possession of the Lenders from time to time to assignees and participants
(including prospective assignees and participants); provided that such Persons
agree to be bound by the provisions of Section 13.15 or confidentiality
provisions at least as restrictive as those of Section 13.15.
          (e) Notwithstanding anything in this Section 13.06 to the contrary,
any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
          (f) Notwithstanding any other provisions of this Section 13.06, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require any Borrower to file a registration statement with the
SEC or to qualify the Loans under the “Blue Sky” laws of any state or similar
laws in any jurisdiction in Canada.
     Section 13.07 Invalidity. In the event that any one or more of the
provisions contained in any of the Loan Documents or the Letters of Credit,
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Notes, this Agreement or any Security Instrument.
     Section 13.08 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Agreement by signing
any such counterpart.

-124-



--------------------------------------------------------------------------------



 



     Section 13.09 USA Patriot Act Notice. Each US Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the US
Borrower and its Subsidiaries, which information includes the name and address
of the US Borrower and such Subsidiaries and other information that will allow
such US Lender to identify the US Borrower and such Subsidiaries in accordance
with the USA Patriot Act.
     Section 13.10 Survival. The obligations of the parties under Section 4.06,
ARTICLE V, and Sections 12.05 and 13.03 shall survive the repayment of the Loans
and the termination of the US Tranche Commitments, Canadian Allocated
Commitments and Term Commitments. To the extent that any payments on the
Indebtedness under the Loan Documents or proceeds of any Collateral are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver or other
Person under any bankruptcy law, common law or equitable cause, then to such
extent, the Indebtedness under the Loan Documents so satisfied shall be revived
and continue as if such payment or proceeds had not been received and each
Applicable Administrative Agent’s and Lenders’ Liens, security interests,
rights, powers and remedies under this Agreement and each Security Instrument
shall continue in full force and effect. In such event, each Security Instrument
shall be automatically reinstated and the Applicable Borrower shall take such
action as may be reasonably requested by the Applicable Administrative Agent and
the Lenders to effect such reinstatement.
     Section 13.11 Restatement. This Agreement amends, restates and supersedes
the Existing Universal Credit Agreement. It is the intention of the parties that
all Liens and security interests securing the Existing Universal Credit
Agreement continue to exist, remain valid and shall not be impaired or released
hereby and shall remain in full force and effect as provided in the Security
Instruments.
     Section 13.12 No Oral Agreements. The Loan Documents embody the entire
agreement and understanding between the parties and supersede all other
agreements and understandings between such parties relating to the subject
matter hereof and thereof. The Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
     Section 13.13 Governing Law; Submission to Jurisdiction.
          (a) This Agreement and the Notes shall be governed by, and construed
in accordance with, the laws of the State of Texas except to the extent that
United States federal law permits any US Lender to charge interest at the rate
allowed by the laws of the state where such Lender is located or applicable
Canadian Law permits any Canadian Tranche Revolving Lender to charge interest at
the rate allowed by the laws of the jurisdiction where such Lender is located.
Ch. 346 of the Texas Finance Code (which regulates certain revolving credit loan
accounts and revolving tri-party accounts) shall not apply to this Agreement or
the Notes.

-125-



--------------------------------------------------------------------------------



 



          (b) Any legal action or proceeding with respect to the Loan Documents
may be brought in the courts of the State of Texas or of the United States of
America for the Southern District of Texas in each case located in Houston,
Texas, and, by execution and delivery of this Agreement, each Borrower hereby
accepts for itself and (to the extent permitted under law) in respect of its
Property, generally and unconditionally, the jurisdiction of the aforesaid
courts. Each Borrower and Guarantor hereby irrevocably waives any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions. This submission to
jurisdiction is non-exclusive and does not preclude the Administrative Agents or
any Lender from obtaining jurisdiction over each Borrower and Guarantor in any
court otherwise having jurisdiction.
          (c) Each Borrower and Guarantor irrevocably consents to the service of
process of any of the aforementioned courts in any such action or proceeding by
the mailing of copies thereof by registered or certified mail, postage prepaid,
to such Borrower and Guarantor at its address specified in Section 13.02 or as
updated from time to time, such service to become effective thirty (30) days
after such mailing.
          (d) Nothing herein shall affect the right of the Administrative Agents
or any Lender or any holder of a Loan to serve process in any other manner
permitted under law or to commence legal proceedings or otherwise proceed
against the Borrowers or Guarantors in any other jurisdiction.
          (e) Notwithstanding anything to the contrary in any of the Loan
Documents, each Borrower, each Guarantor, each Issuing Bank, each Administrative
Agent, each Lender and each of the other parties hereto hereby (i) irrevocably
and unconditionally waive, to the fullest extent permitted under law, trial by
jury in any legal action or proceeding relating to this Agreement or any
Security Instrument and for any counterclaim therein; (ii) irrevocably waive, to
the maximum extent not prohibited by law, any right it may have to claim or
recover in any such litigation or otherwise any special, exemplary, punitive or
consequential damages (including loss of profits), or damages other than, or in
addition to, actual damages; (iii) certify that no party hereto nor any
representative thereof or counsel for any party hereto has represented,
expressly or otherwise, or implied that such party would not, in the event of
litigation, seek to enforce the foregoing waivers and (iv) acknowledge that it
has been induced to enter into this Agreement, the Security Instruments and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this Section 13.13.
     Section 13.14 Interest. It is the intention of the parties hereto that each
Lender shall conform strictly to usury laws applicable to it. Accordingly, if
the transactions contemplated hereby would be usurious as to any Lender under
laws applicable to it (including the laws of the United States of America and
the State of Texas or any other jurisdiction whose laws may be mandatorily
applicable to such Lender notwithstanding the other provisions of this
Agreement), then, in that event, notwithstanding anything to the contrary in any
of the Loan Documents or any agreement entered into in connection with or as
security for the Loans, the Bankers’ Acceptances and the BA Equivalent Loans, it
is agreed as follows: (a) the aggregate of all consideration which constitutes
interest under law applicable to any Lender that is contracted for,

-126-



--------------------------------------------------------------------------------



 



taken, reserved, charged or received by such Lender under any of the Loan
Documents or agreements or otherwise in connection with the Loans shall under no
circumstances exceed the maximum amount allowed by such applicable law, and any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Lender on the Principal Amount of the Indebtedness under the Loan
Documents (or, to the extent that the Principal Amount of the Indebtedness under
the Loan Documents shall have been or would thereby be paid in full, refunded by
such Lender to the Applicable Borrower); and (b) in the event that the maturity
of the Loans is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to any Lender may never include more
than the maximum amount allowed by such applicable law, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
by such Lender as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited by such Lender on the Principal Amount of
the Indebtedness under the Loan Documents (or, to the extent that the Principal
Amount of the Indebtedness under the Loan Documents shall have been or would
thereby be paid in full, refunded by such Lender to the Applicable Borrower).
All sums paid or agreed to be paid to any Lender for the use, forbearance or
detention of sums due hereunder shall, to the extent permitted under law
applicable to such Lender, be amortized, prorated, allocated and spread
throughout the full term of the Loans until payment in full so that the rate or
amount of interest on account of any Loans hereunder does not exceed the maximum
amount allowed by such applicable law. If at any time and from time to time
(i) the amount of interest payable to any Lender on any date shall be computed
at the Highest Lawful Rate applicable to such Lender pursuant to this
Section 13.14 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to such Lender would be less than the
amount of interest payable to such Lender computed at the Highest Lawful Rate
applicable to such Lender, then the amount of interest payable to such Lender in
respect of such subsequent interest computation period shall continue to be
computed at the Highest Lawful Rate applicable to such Lender until the total
amount of interest payable to such Lender shall equal the total amount of
interest which would have been payable to such Lender if the total amount of
interest had been computed without giving effect to this Section 13.14. To the
extent that Chapter 303 of the Texas Finance Code is relevant for the purpose of
determining the Highest Lawful Rate, such Lender elects to determine the
applicable rate ceiling under such Chapter by the indicated weekly rate ceiling
from time to time in effect.
     Section 13.15 Confidentiality. For the purposes of this Section 13.15,
“Confidential Information” means any non-public information about any Borrower
or its Subsidiaries furnished by any Borrower, any Subsidiary or its Affiliates
(collectively, the “Disclosing Parties”) to the Administrative Agents or any of
the Lenders, including, but not limited to, any actual or pending agreement,
business plans, budgets, projections, ecological data and accounting records,
financial statements, or other financial data of any kind, any title documents,
reports or other information relating to matters of title, any projects or
plans, whether actual or prospective, and any other documents or items embodying
any such Confidential Information; provided that such term does not include
information that (a) was publicly known or otherwise known prior to the time of
such disclosure, (b) subsequently becomes publicly known other than as a result
of unauthorized disclosure by the Administrative Agents or the Lenders or any
Person acting on behalf thereof, (c) otherwise becomes known to the
Administrative Agents or Lenders other than through disclosure by the Disclosing
Parties or a party known to be subject to a confidentiality

-127-



--------------------------------------------------------------------------------



 



agreement or (d) constitutes financial statements delivered to the
Administrative Agents and the Lenders under Section 9.01(a) that are otherwise
publicly available. The Administrative Agents and the Lenders will maintain the
confidentiality of such Confidential Information delivered to such Person,
provided that each such Person (a “Restricted Person”) may deliver or disclose
Confidential Information to (i) such Restricted Person’s directors, officers,
employees, agents, attorneys, investment advisors, trustees and Affiliates, who
agree to hold confidential the Confidential Information substantially in
accordance with the terms of this Section 13.15 or other provisions at least as
restrictive as this Section 13.15, (ii) such Restricted Person’s financial
advisors and other professional advisors who agree to hold confidential the
Confidential Information substantially in accordance with the terms of this
Section 13.15 or other provisions at least as restrictive as this Section 13.15,
(iii) any other Lender, (iv) any pledgee referred to in Section 13.06(e) or any
assignee to which such Restricted Person sells or offers to sell its Loan or any
part thereof or any participation therein (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 13.15 or other provisions at least as restrictive as
this Section 13.15), (v) any Person from which such Restricted Person offers to
purchase any security of the Borrowers (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by the
provisions of this Section 13.15 or other provisions at least as restrictive as
this Section 13.15), (vi) any Governmental Authority having jurisdiction or any
self-regulatory body claiming to have authority over such Restricted Person,
(vii) the National Association of Insurance Commissioners or any similar
organization, or any nationally recognized rating agency that requires access to
information about such Restricted Person’s investment portfolio, or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any Governmental Requirement
applicable to such Restricted Person, (B) in response to any subpoena or other
legal process, (C) in connection with any litigation to which such Restricted
Person is a party or (D) if an Event of Default has occurred and is continuing,
to the extent such Restricted Person may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of its rights and remedies under the Notes and this Agreement. Each
Lender, by its acceptance of a Loan or a participation agreement, will be deemed
to have agreed to be bound by and to be entitled to the benefits of this Section
13.15 as though it were a party to this Agreement. On reasonable request by any
Borrower in connection with the delivery to any Lender of information required
to be delivered to such Lender under this Agreement or requested by such Lender
(other than a Lender that is a party to this Agreement or its nominee), such
Lender will enter into an agreement with any Borrower embodying the provisions
of this Section 13.15.
     Section 13.16 Effectiveness. This Agreement shall be effective on the
Closing Date.
     Section 13.17 Exculpation Provisions. Each of the parties hereto
specifically agrees that it has a duty to read this Agreement and the Security
Instruments and agrees that it is charged with notice and knowledge of the terms
of this Agreement and the Security Instruments; that it has in fact read this
Agreement and is fully informed and has full notice and knowledge of the terms,
conditions and effects of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security

-128-



--------------------------------------------------------------------------------



 



Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the Security Instruments on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”
     Section 13.18 Hedging Agreements and Treasury Management Agreements.
Notwithstanding anything to the contrary contained herein, the terms and
provisions of this Agreement shall not apply to any Hedging Agreements or
Treasury Management Agreements, except to the extent necessary for all Hedging
Agreements or Treasury Management Agreements with Lenders and/or their Lender
Affiliate to be secured by the Security Instruments on a pari passu basis with
other Indebtedness and for the proceeds from the Security Instruments to be
applied as set forth in Section 11.02(d) hereof.
ARTICLE XIV
GUARANTY
     Section 14.01 The Guaranty.
          (a) The US Borrower irrevocably and unconditionally, guarantees to
each Canadian Tranche Revolving Lender and the Administrative Agents and their
respective successors and permitted assigns the full and punctual payment of
principal and interest on each Canadian Tranche Loan when due, whether at
maturity, by acceleration, by redemption or otherwise (the “Guaranteed
Obligations”).
          (b) The US Borrower further agrees that this Guaranty constitutes an
absolute, irrevocable, complete and continuing guarantee of payment, performance
and compliance and not merely of collection.
          (c) The obligations of the US Borrower to make any payment hereunder
may be satisfied by causing the Canadian Borrower to make such payment.
          (d) The US Borrower also agrees to pay any and all reasonable costs
and expenses (including reasonable attorneys’ fees incurred by any Applicable
Administrative Agent or any Canadian Tranche Revolving Lender in enforcing any
of their respective rights under this Guaranty, laws or otherwise) of each
Applicable Administrative Agent or any Canadian Tranche Revolving Lender against
the Canadian Borrower or any other Person or against such Applicable
Administrative Agent or any Canadian Tranche Revolving Lender for their payments
in respect of any amounts to any Canadian Tranche Revolving Lender pursuant to
the provisions of this Guaranty.
          (e) The US Borrower waives presentment to, demand of payment from and
protest to the Canadian Borrower of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment. The obligations of the US Borrower hereunder shall not be affected
by the failure of either of the Administrative Agents or any Canadian Tranche
Revolving Lender to assert any claim or demand or to enforce or exercise

-129-



--------------------------------------------------------------------------------



 



any right or remedy against the Canadian Borrower or any other Person under the
provisions of this Agreement, any other Loan Document or otherwise.
          (f) To the fullest extent permitted under applicable law, the
obligations of the US Borrower hereunder are absolute and unconditional and
shall not be subject to any reduction, limitation, impairment or termination for
any reason (other than the payment in full in cash of all the Guaranteed
Obligations), including any claim of waiver, release, surrender, alteration or
compromise of any of the Guaranteed Obligations, and shall not be subject to any
defense (other than a defense of payment or performance), set-off, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or any Note, other Loan Document
or otherwise.
          (g) The US Borrower waives any defense based on or arising out of any
defense of the Canadian Borrower or the unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Canadian Borrower, other than the final payment in full
in cash of all the Guaranteed Obligations.
          (h) To the fullest extent permitted under applicable law, this
Guaranty shall continue to be effective or be reinstated, as the case may be, if
at any time any payment of the Guaranteed Obligations is rescinded or must
otherwise be returned by any of the Canadian Tranche Revolving Lenders upon the
insolvency, bankruptcy or reorganization of the Canadian Borrower or otherwise,
all as though such payment had not been made.
     Section 14.02 Subrogation. The US Borrower shall be subrogated to any of
the rights (whether contractual, under applicable laws or otherwise) of either
of the Administrative Agents or any Canadian Tranche Revolving Lender against
the Canadian Borrower or any other Person for the payments in respect of any
amounts to any Canadian Tranche Revolving Lender pursuant to the provisions of
this Guaranty; provided, however, that the US Borrower shall not be entitled to
enforce, or to receive any payments arising out of or based upon, such right of
subrogation until all other Guaranteed Obligations shall have been paid in full
and the Canadian Allocated Aggregate Commitments terminated.
[Signatures Begin Next Page]

-130-



--------------------------------------------------------------------------------



 



The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

              US BORROWER AND   EXTERRAN HOLDINGS, INC.    
CANADIAN GUARANTOR:
           
 
           
 
  By:
Name:   /s/ J. Michael Anderson
 
J. Michael Anderson    
 
  Title:   Senior Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



                  CANADIAN BORROWER:   EXTERRAN CANADA, LIMITED PARTNERSHIP    
 
                    By:   EXTERRAN CANADIAN PARTNERSHIP HOLDINGS GP ULC,        
    its general partner    
 
               
 
      By:
Name:   /s/ J. Michael Anderson
 
J. Michael Anderson    
 
      Title:   Senior Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              US ADMINISTRATIVE AGENT
AND LENDER:   WACHOVIA BANK, NATIONAL
ASSOCIATION    
 
           
 
  By:
Name:   /s/ Todd Schanzlin
 
Todd Schanzlin    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              CANADIAN ADMINISTRATIVE AGENT
AND LENDER:   WACHOVIA CAPITAL FINANCE
CORPORATION (CANADA),    
 
           
 
  By:
Name:   /s/ Raymond N. Eghobamien
 
Raymond N. Eghobamien    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              SYNDICATION AGENT, TERM LOAN
LENDER AND US TRANCHE
REVOLVING LENDER:   JPMORGAN CHASE BANK, N.A.    
 
           
 
  By:
Name:   /s/ Dianne L. Russell
 
Dianne L. Russell    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              CANADIAN TRANCHE REVOLVING
LENDER:   JPMORGAN CHASE BANK, N.A., TORONTO BRANCH    
 
           
 
  By:
Name:   /s/ Dianne L. Russell
 
Dianne L. Russell    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              DOCUMENTATION AGENT AND   BANK OF AMERICA, N.A.  

US TRANCHE
   
       
REVOLVING LENDER:
  By:   /s/ Julie C. Vincent    
 
 
 
Name:  
 
Julie C. Vincent    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              CANADIAN TRANCHE   BANK OF AMERICA, N.A.  
REVOLVING LENDER:   (CANADA BRANCH)
 
           
 
  By:

 
Name:   /s/ Medina Sales de Andrade

 
Medina Sales de Andrade    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              TERM LOAN LENDER:   BANK OF AMERICA, N.A.  
 
 
  By:

 
Name:   /s/ Julie C. Vincent
 
Julie C. Vincent    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              DOCUMENTATION AGENT AND   CALYON NEW YORK BRANCH  

US TRANCHE
   
       
REVOLVING LENDER:
           
 
  By:

 
Name:
Title:   /s/ Dennis Petito

 
Dennis Petito
Managing Director    
 
           
 
  By:

 
Name:   /s/ Michael Willis

 
Michael Willis    
 
  Title:   Director    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              TERM LOAN LENDER:   CALYON NEW YORK BRANCH  

 
           
 
  By:

 
Name:
Title:   /s/ Dennis Petito

 
Dennis Petito
Managing Director    
 
           
 
  By:

 
Name:   /s/ Michael Willis

 
Michael Willis    
 
  Title:   Director    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              DOCUMENTATION AGENT AND   FORTIS CAPITAL CORP.  

US TRANCHE
   
       
REVOLVING LENDER:
  By:

 
Name:
Title:   /s/ Svein Engh

 
Svein Engh
Managing Director    
 
           
 
  By:

 
Name:   /s/ Gloria Beloti-Fields

 
Gloria Beloti-Fields    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              CANADIAN TRANCHE   FORTIS CAPITAL CORP.  

REVOLVING LENDER:
   
       
 
  By:

 
Name:   /s/ Svein Engh

 
Svein Engh    
 
  Title:   Managing Director    
 
           
 
  By:

 
Name:   /s/ Gloria Beloti-Fields

 
Gloria Beloti-Fields    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



              TERM LOAN LENDER:   FORTIS CAPITAL CORP.  

 
           
 
  By:

 
Name:   /s/ Svein Engh

 
Svein Engh    
 
  Title:   Managing Director    
 
           
 
  By:

 
Name:   /s/ Gloria Beloti-Fields

 
Gloria Beloti-Fields    
 
  Title:   Vice President    

Signature Page to Senior Secured Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF US REVOLVING NOTE

      $                                           , 20___

     FOR VALUE RECEIVED, EXTERRAN HOLDINGS, INC., a Delaware corporation (the
“US Borrower”), hereby promises to pay to ___(the “Lender”) or registered
assigns, at the principal office of WACHOVIA BANK, NATIONAL ASSOCIATION, as the
US Administrative Agent (the “US Administrative Agent”), at 301 South College
Street, Charlotte, North Carolina 28288-0608, the principal sum of ___US Dollars
($___) (or such lesser amount as shall equal the aggregate unpaid principal
amount of the US Tranche Loans made by the Lender to the US Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such US Tranche Loan, at such office, in like money and
funds, for the period commencing on the date of such US Tranche Loan until such
US Tranche Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
US Tranche Loan made by the Lender to the US Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, prior to any transfer of this Note, endorsed by the Lender on the schedules
attached hereto or any continuation thereof.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of August 20, 2007, among the US Borrower, Exterran Canada,
Limited Partnership, a Nova Scotia limited partnership, as the Canadian
Borrower, the US Administrative Agent, Wachovia Capital Finance Corporation
(Canada), as the Canadian Administrative Agent and the other Agents and Lenders
parties thereto (including the Lender) (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), and evidences US
Tranche Loans made by the Lender thereunder. Capitalized terms used in this Note
and not defined herein have the respective meanings assigned to them in the
Credit Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of US Tranche Loans upon
the terms and conditions specified therein and other provisions relevant to this
Note.

EXHIBIT A-1 -1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT A-1 -2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF CANADIAN REVOLVING NOTE

      $                                           , 20___

     FOR VALUE RECEIVED, EXTERRAN CANADA, LIMITED PARTNERSHIP, a Nova Scotia
limited partnership (the “Canadian Borrower”), hereby promises to pay to ___(the
“Lender”) or registered assigns, at the principal office of WACHOVIA CAPITAL
FINANCE CORPORATION (CANADA), as the Canadian Administrative Agent (the
“Canadian Administrative Agent”), at 141 Adelaide Street W., Suite 1500,
Toronto, Ontario, Canada M5G 3L9, the principal sum of ___US Dollars ($___) (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Canadian Tranche Loans made by the Lender to the Canadian Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of Canada or the
United States, as the case may be, and in immediately available funds, on the
dates and in the principal amounts and currency provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such
Canadian Tranche Loan, at such office, in like money and funds, for the period
commencing on the date of such Canadian Tranche Loan until such Canadian Tranche
Loan shall be paid in full, at the rates per annum and on the dates provided in
the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period, currency and
maturity of each Canadian Tranche Loan made by the Lender to the Canadian
Borrower, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedules attached hereto or any continuation
thereof.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of August 20, 2007, among Exterran Holdings, Inc., a Delaware
corporation, as the US Borrower, the Canadian Borrower, Wachovia Bank, National
Association, as the US Administrative Agent, the Canadian Administrative Agent
and the other Agents and Lenders parties thereto (including the Lender) (as the
same may be amended or supplemented from time to time, the “Credit Agreement”),
and evidences Canadian Tranche Loans made by the Lender thereunder. Capitalized
terms used in this Note and not defined herein shall have the respective
meanings assigned to them in the Credit Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of Canadian Tranche Loans
upon the terms and conditions specified therein and other provisions relevant to
this Note.

EXHIBIT A-2 -1



--------------------------------------------------------------------------------



 



     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

                      EXTERRAN CANADA, LIMITED PARTNERSHIP    
 
                    By:   EXTERRAN CANADIAN PARTNERSHIP
HOLDINGS GP ULC, its General Partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

EXHIBIT A-2 -2



--------------------------------------------------------------------------------



 



EXHIBIT A-3
FORM OF TERM NOTE

      $                                           , 20___

     FOR VALUE RECEIVED, EXTERRAN HOLDINGS, INC., a Delaware corporation (the
“US Borrower”), hereby promises to pay to ___(the “Lender”) or registered
assigns, at the principal office of WACHOVIA BANK, NATIONAL ASSOCIATION, as the
US Administrative Agent (the “US Administrative Agent”), at 301 South College
Street, Charlotte, North Carolina 28288-0608, the principal sum of ___US Dollars
($___) (or such lesser amount as shall equal the aggregate unpaid principal
amount of the Term Loans made by the Lender to the US Borrower under the Credit
Agreement, as hereinafter defined), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of such Term Loan, at such office, in like money and funds, for
the period commencing on the date of such Term Loan until such Term Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
     The date, amount, Type, interest rate, Interest Period and maturity of each
Term Loan made by the Lender to the US Borrower, and each payment made on
account of the principal thereof, shall be recorded by the Lender on its books
and, prior to any transfer of this Note, endorsed by the Lender on the schedules
attached hereto or any continuation thereof.
     This Note is one of the Notes referred to in the Senior Secured Credit
Agreement dated as of August 20, 2007, among the US Borrower, Exterran Canada,
Limited Partnership, a Nova Scotia limited partnership, as the Canadian
Borrower, the US Administrative Agent, Wachovia Capital Finance Corporation
(Canada), as the Canadian Administrative Agent and the other Agents and Lenders
parties thereto (including the Lender) (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), and evidences the Term
Loan made by the Lender thereunder. Capitalized terms used in this Note and not
defined herein shall have the respective meanings assigned to them in the Credit
Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the Security Instruments. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayments of the Term Loan upon the
terms and conditions specified therein and other provisions relevant to this
Note.
     THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

EXHIBIT A-3 -1



--------------------------------------------------------------------------------



 



EXHIBIT A-4
FORM OF BA EQUIVALENT NOTE

      $                                           , 20___

     FOR VALUE RECEIVED, EXTERRAN CANADA, LIMITED PARTNERSHIP, a Nova Scotia
limited partnership (the “Canadian Borrower”), hereby promises to pay to ___(the
“Lender”) or registered assigns, at the principal office of WACHOVIA CAPITAL
FINANCE CORPORATION (CANADA), as the Canadian Administrative Agent (the
“Canadian Administrative Agent”), at 141 Adelaide Street W., Suite 1500,
Toronto, Ontario, Canada M3H 3L9, the principal sum of ___Canadian Dollars
(C$___), in lawful money of Canada and in immediately available funds, on ___,
___.
     This BA Equivalent Note is one of the BA Equivalent Notes referred to in
the Senior Secured Credit Agreement dated as of August 20, 2007, among Exterran
Holdings, Inc., a Delaware corporation, as the US Borrower, the Canadian
Borrower, Wachovia Bank, National Association, as the US Administrative Agent,
Wachovia Capital Finance Corporation (Canada), as the Canadian Administrative
Agent and the other Agents and Lenders parties thereto (including the Lender)
(as the same may be amended or supplemented from time to time, the “Credit
Agreement”), and evidences BA Equivalent Loans made by the Lender thereunder.
Capitalized terms used in this BA Equivalent Note and not defined herein shall
have the respective meanings assigned to them in the Credit Agreement.
     This BA Equivalent Note is issued pursuant to the Credit Agreement and is
entitled to the benefits provided for in the Credit Agreement and the Security
Instruments. The Credit Agreement provides for the acceleration of the maturity
of this BA Equivalent Note upon the occurrence of certain events and for
prepayments of BA Equivalent Loans upon the terms and conditions specified
therein.

EXHIBIT A-4 -1



--------------------------------------------------------------------------------



 



     THIS BA EQUIVALENT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS.

                      EXTERRAN CANADA, LIMITED PARTNERSHIP    
 
                    By:   EXTERRAN CANADIAN PARTNERSHIP
HOLDINGS GP ULC, its General Partner    
 
               
 
      By:        
 
               
 
      Name:        
 
               
 
      Title:        
 
               

EXHIBIT A-4 -2



--------------------------------------------------------------------------------



 



EXHIBIT B — 1
FORM OF US BORROWING, CONTINUATION AND CONVERSION REQUEST
                    , 20___
     EXTERRAN HOLDINGS, INC., a Delaware corporation (the “US Borrower”),
pursuant to the Senior Secured Credit Agreement dated as of August 20, 2007,
among the US Borrower, Exterran Canada, Limited Partnership, a Nova Scotia
limited partnership, as the Canadian Borrower, Wachovia Bank, National
Association, as the US Administrative Agent, Wachovia Capital Finance
Corporation (Canada), as the Canadian Administrative Agent and the other Agents
and Lenders parties thereto (as the same may be amended or supplemented from
time to time, the “Credit Agreement”), hereby make the requests indicated below
(unless otherwise defined herein, capitalized terms are defined in the Credit
Agreement):
     1. US Tranche Loans:
(a) Aggregate amount of new US Tranche Loans to be borrowed is
$                    ;
(b) Requested funding date is                     , ___;
(c) $                     of such US Tranche Borrowings are to be US Dollar Base
Rate Loans;
(d) $                     of such US Tranche Borrowings are to be US Dollar
LIBOR Loans;
(i) Length of Interest Period for US Dollar LIBOR Loans is:
                                        .
(e) $                     of such US Tranche Borrowings are to be US Dollar
Libor Reference Rate Loans; and
(f) The location and number of the account is:
                                                            .
     2. US Dollar LIBOR Loan Continuation/Conversion for US Dollar LIBOR Loans
maturing on                     :
(a) Aggregate amount to be continued as US Dollar LIBOR Loans is
$                    ; and
(i) Length of Interest Period for continued US Dollar LIBOR Loans is
                    .
(b) Aggregate amount to be converted to US Dollar Base Rate Loans is
$                    .

Exhibit B-1 - 1



--------------------------------------------------------------------------------



 



     3. Conversion of outstanding US Dollar Base Rate Loans to US Dollar LIBOR
Loans:
(a) Convert $                     of the outstanding US Dollar Base Rate Loans
to US Dollar LIBOR Loans on                      with an Interest Period of
                    .
     4. Term Loans:
(a) Aggregate amount of [new] [Additional] Term Loans to be borrowed is
$                    ;
(b) Requested funding date is                     , ___;
(c) $                     of such [Additional] Term Loan Borrowings are to be US
Dollar Base Rate Loans;
(d) $                     of such [Additional] Term Loan Borrowings are to be US
Dollar LIBOR Loans;
(i) Length of Interest Period for US Dollar LIBOR Loans is:
                    ; and
(e) The location and number of the account is:
                                                            .
     The undersigned certifies that he is the                      of
                    , and that as such he is authorized to execute this
certificate on behalf of                     . The undersigned further
certifies, represents and warrants on behalf of                      that
                     is entitled to receive the requested Borrowing,
continuation or conversion under the terms and conditions of the Credit
Agreement.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit B-1 - 2



--------------------------------------------------------------------------------



 



EXHIBIT B – 2
FORM OF CANADIAN BORROWING, CONTINUATION
AND CONVERSION REQUEST
                    , 20___
     EXTERRAN CANADA, LIMITED PARTNERSHIP, a Nova Scotia limited partnership
(the “Canadian Borrower”), pursuant to the Senior Secured Credit Agreement dated
as of August 20, 2007, among the Canadian Borrower, Exterran Holdings, Inc., a
Delaware corporation, as the US Borrower, Wachovia Bank, National Association,
as the US Administrative Agent, Wachovia Capital Finance Corporation (Canada),
as the Canadian Administrative Agent and the other Agents and Lenders parties
thereto (as the same may be amended or supplemented from time to time, the
“Credit Agreement”), hereby makes the requests indicated below (unless otherwise
defined herein, capitalized terms are defined in the Credit Agreement):
     1. New Canadian Tranche Loans:
(a) Aggregate amount of new Canadian Tranche Loans to be borrowed is
$                    ;
(b) Requested funding date is                     , ___;
(c) $                     of such Canadian Tranche Borrowings are to be US
Dollar Base Rate Loans;
(d) $                     of such Canadian Tranche Borrowings are to be US
Dollar LIBOR Loans;
(i) Length of Interest Period for US Dollar LIBOR Loans is:
                    .
(e) $                     of such Canadian Tranche Borrowings are to be Canadian
Prime Rate Loans;
(f) $                     of such Canadian Tranche Borrowings are to be Bankers’
Acceptances or BA Equivalent Loans; and
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                     ; and
(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                     .
(g) The location and number of the account is:
                                                            .

Exhibit B-2 - 1



--------------------------------------------------------------------------------



 



     2. US Dollar LIBOR Loan Continuation/Conversion for US Dollar LIBOR Loans
maturing on                     :
(a) Aggregate amount to be continued as US Dollar LIBOR Loans is
$                    ;
(i) Length of Interest Period for continued US Dollar LIBOR Loans is
                    .
(b) Aggregate amount to be converted to US Dollar Base Rate Loans is
$                    ;
(c) Aggregate amount to be converted to Canadian Prime Rate Loans is
$                    ; and
(d) Aggregate amount to be converted to Bankers’ Acceptances or BA Equivalent
Loans is $                    .
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                     ; and
(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                     .
     3. US Dollar Base Rate Loan Conversion for US Dollar Base Rate Loans:
(a) Aggregate amount to be converted to US Dollar LIBOR Loans is:
$                                        ;
(i) Length of Interest Period for continued US Dollar LIBOR Loans is
                                        .
(b) Aggregate amount to be converted to Canadian Prime Rate Loans is
$                    ; and
(c) Aggregate amount to be converted to Bankers’ Acceptances or BA Equivalent
Loans is $                    .
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                     ; and
(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                     .
     4. Canadian Prime Rate Loan Conversion for Canadian Prime Rate Loans:

Exhibit B-2 - 2



--------------------------------------------------------------------------------



 



(a) Aggregate amount to be converted to Bankers’ Acceptances or BA Equivalent
Loans is $                    .
(i) The Acceptance Date with respect to Bankers’ Acceptances and BA Equivalent
Loans is:                     ; and
(ii) The maturity date with respect to Bankers’ Acceptances and BA Equivalent
Loans is (integral multiples of 30 days up to 180 days from the Acceptance
Date):                     .
(b) Aggregate amount to be converted to US Dollar LIBOR Loans is
$                    ; and
(i) Length of Interest Period for converted US Dollar LIBOR Loans is
                    .
(c) Aggregate amount to be converted to US Dollar Base Rate Loans is
$                    ;
5. Bankers’ Acceptances and BA Equivalent Loan Conversion for Bankers’
Acceptances and BA Equivalent Loans with a maturity date of
                    :
(a) Aggregate amount to be converted to Canadian Prime Rate Loans is
$                    .

Exhibit B-2 - 3



--------------------------------------------------------------------------------



 



     The undersigned certifies that he is the                      of
                    , and that as such he is authorized to execute this
certificate on behalf of                     . The undersigned further
certifies, represents and warrants on behalf of                      that
                     is entitled to receive the requested Borrowing,
continuation or conversion under the terms and conditions of the Credit
Agreement.

                  EXTERRAN CANADA, LIMITED PARTNERSHIP    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit B-2 - 4



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the                      of
EXTERRAN HOLDINGS, INC., a Delaware corporation (the “US Borrower”) and that as
such he is authorized to execute this certificate on behalf of US Borrower. With
reference to the Senior Secured Credit Agreement dated as of August 20, 2007,
among the US Borrower, Exterran Canada, Limited Partnership, a Nova Scotia
limited partnership (the “Canadian Borrower”), Wachovia Bank, National
Association, as the US Administrative Agent (the “US Administrative Agent”),
Wachovia Capital Finance Corporation (Canada), as the Canadian Administrative
Agent (the “Canadian Administrative Agent”) and the other Agents and Lenders
parties thereto (as the same may be amended or supplemented from time to time,
the “Credit Agreement”), the undersigned represents and warrants as follows
(each capitalized term used herein having the same meaning given to it in the
Credit Agreement unless otherwise specified):
(a) The representations and warranties of the US Borrower and the Canadian
Borrower contained in ARTICLES VII and VIII of the Credit Agreement and in the
Security Instruments were true and correct when made, and are repeated at and as
of the time of delivery hereof and are true and correct at and as of the time of
delivery hereof, except as such representations and warranties are expressly
limited to an earlier date or are modified to give effect to the transactions
expressly permitted by the Credit Agreement.
(b) The US Borrower and the Canadian Borrower have performed and complied with
all agreements and conditions contained in the Credit Agreement and in the
Security Instruments required to be performed or complied with by it prior to or
at the time of delivery hereof.
(c) Since December 31, 2006, there has been no change or event having a Material
Adverse Effect.
(d) No Default has occurred and is continuing under the Credit Agreement.

Exhibit C - 1 - 1



--------------------------------------------------------------------------------



 



EXECUTED AND DELIVERED this ___ day of ___.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit C - 1 - 2



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the                      of
EXTERRAN HOLDINGS, INC., a Delaware corporation (the “US Borrower”) and that as
such he is authorized as a Responsible Officer to execute this certificate on
behalf of the US Borrower. With reference to the Senior Secured Credit Agreement
dated as of August 20, 2007, among the US Borrower, Exterran Canada, Limited
Partnership, a Nova Scotia limited partnership (the “Canadian Borrower”),
Wachovia Bank, National Association, as US Administrative Agent (the “US
Administrative Agent”), Wachovia Capital Finance Corporation (Canada), as the
Canadian Administrative Agent (the “Canadian Administrative Agent”) and the
other Agents and Lenders parties thereto (as the same may be amended or
supplemented from time to time, the “Credit Agreement”), the undersigned
represents and warrants as follows (each capitalized term used herein having the
same meaning given to it in the Credit Agreement unless otherwise specified):
(a) No Default has occurred and is continuing under the Credit Agreement.
(b) The financial statements furnished to the US Administrative Agent with this
certificate fairly in all material respects present the consolidated financial
condition and results of operations of the US Borrower and its Consolidated
Subsidiaries as at the end of, and for, the [fiscal quarter] [fiscal year]
ending                      and such financial statements have been approved in
accordance with the accounting procedures specified in the Credit Agreement.
(c) Annex I hereto sets forth in reasonable detail computations necessary to
determine whether the US Borrower is in compliance with Section 10.13 of the
Credit Agreement as of the end of the [fiscal quarter] [fiscal year] ending
                    .
(d) Annex II hereto sets forth in reasonable detail computations reasonably
satisfactory to the US Administrative Agent necessary to determine compliance
with Section 10.14(k) of the Credit Agreement as of the end of the [fiscal
quarter] [fiscal year] ending                     .
EXECUTED AND DELIVERED this ____ day of ______________.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Exhibit C - 2 - 1



--------------------------------------------------------------------------------



 



EXHIBIT D
List of Security Instruments

1.   Deed of Trust, Security Agreement, Assignment of Rents and Leases, Fixture
Filing and Financing Statement dated as of August 20, 2007, executed by
Exterran, Inc., covering that certain real property located at 4444 Brittmoore
Road, Houston, Texas 77041.   2.   The Guaranty by the US Borrower in support of
the obligations of the Canadian Borrower contained in Article XIV of the Credit
Agreement.   3.   US Guaranty Agreement dated as of August 20, 2007 among
Exterran, Inc., EI Leasing LLC, UCI MLP LP LLC, Exterran Energy Solutions, L.P.
and each of the Subsidiary Guarantors that become a party thereto, in favor of
the US Administrative Agent.   4.   US Pledge Agreement (Pledge and Assignment)
dated as of August 20, 2007 among Exterran Holdings, Inc., Exterran, Inc.,
Exterran Energy Solutions, L.P., Hanover Compression General Holdings LLC,
Hanover HL, LLC, Enterra Compression Investment Company, UCI MLP LP LLC, UCO
General Partner, LP, UCI GP LP LLC, UCO GP, LLC and each of the Subsidiaries
that become a party thereto, in favor of the US Administrative Agent covering:

  a.   100% of the Equity Interests of the following US Domestic Subsidiaries:

  (i)   Exterran, Inc.     (ii)   EI Leasing LLC     (iii)   Exterran Energy
Solutions, L.P.     (iv)   UCI MLP LP LLC     (v)   UCI GP LP LLC     (vi)   UCO
GP, LLC     (vii)   UCO General Partner, LP

  b.   65% of the Equity Interests of the following first tier Foreign
Subsidiaries:

  (i)   Hanover Argentina S.A.     (ii)   Hanover Compressor Holding Company NL
B.V.     (iii)   Universal Compression International Holdings, S.L.U.     (iv)  
Hanover Venezuela, C.A.

  c.   UCI MLP LP LLC’s pledge of 100% of its ownership of the LP Units of EPLP.
    d.   UCO General Partner, LP’s pledge of 100% of its ownership of the
Subordinated Units of EPLP.

5.   UCC Financing Statements relating to Equity Interests in Item 4.   6.  
Stock Powers, if applicable, relating to Equity Interests in Item 4.

Exhibit D - 1



--------------------------------------------------------------------------------



 



7.   Original certificates representing Equity Interests in Item 4, if
applicable.   8.   US Collateral Agreement dated as of August 20, 2007 among the
US Borrower, EXTERRAN, INC., EXTERRAN ENERGY SOLUTIONS, L.P., EI LEASING LLC,
UCI MLP LP LLC and each of the Subsidiaries that become a party thereto in favor
of the US Administrative Agent.   9.   UCC Financing Statements relating to
Collateral in Item 8.   10.   Canadian Collateral Agreement dated as of
August 20, 2007 among the Canadian Borrower and the Canadian Administrative
Agent.   11.   UCC Financing Statement relating to Collateral in Item 10.   12.
  Personal Property Security Act Financing Statements relating to Collateral in
Item 10.

Exhibit D - 2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF ASSIGNMENT AGREEMENT
NOTE: IF ASSIGNOR OR A BRANCH OR AN AFFILIATE OF ASSIGNOR IS A LENDER UNDER A US
TRANCHE COMMITMENT OR A CANADIAN TRANCHE COMMITMENT, SUCH AFFILIATE MUST ASSIGN
AN EQUAL PRO RATA AMOUNT OF ITS RESPECTIVE COMMITMENT PURSUANT TO THIS FORM.
          This ASSIGNMENT AGREEMENT (“Agreement”) dated as of
                    ,                     between:                      (the
“Assignor”) and                      (the “Assignee”).
RECITALS

A.   The Assignor is a party to the Senior Secured Credit Agreement dated as of
August 20, 2007 (as the same may be amended or supplemented from time to time,
the “Credit Agreement”) among Exterran Holdings, Inc, a Delaware corporation
(the “US Borrower”, and in its capacity as guarantor of the Canadian Borrower,
the “Canadian Guarantor”); Exterran Canada, Limited Partnership, a Nova Scotia
limited partnership (the “Canadian Borrower”); Wachovia Bank, National
Association, individually and as the US Administrative Agent (herein, together
with its successors in such capacity, the “US Administrative Agent”); Wachovia
Capital Finance Corporation (Canada), individually and as the Canadian
Administrative Agent (herein, together with its successors in such capacity, the
“Canadian Administrative Agent”); and the other Agents and lenders parties
thereto or which become a signatory hereto pursuant to Section 13.06
(individually, together with their successors and assigns, a “Lender” and,
collectively, the “Lenders”).   B.   The Assignor proposes to sell, assign and
transfer to the Assignee, and the Assignee proposes to purchase and assume from
the Assignor, the Assigned Interests, all on the terms and conditions of this
Agreement.   C.   In consideration of the foregoing and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I
Definitions
          Section 1.01. Definitions. All capitalized terms used but not defined
herein have the respective meanings given to such terms in the Credit Agreement.
          Section 1.02. Other Definitions. As used herein, the following terms
have the following respective meanings:

Exhibit E - 1



--------------------------------------------------------------------------------



 



          “Assigned Interest” shall mean:

         
 
  US Tranche Commitment   $                    
 
  Canadian Allocated Maximum Total Commitment   $                    
 
  Canadian Allocated Commitment   $                    

         
 
  US Tranche Credit Exposure:    
 
  US Dollar LIBOR Loans   $                     outstanding
 
  US Base Rate Loans   $                     outstanding
 
  LC Exposure   $                     outstanding

         
 
  Canadian Tranche Credit Exposure:    
 
  Canadian Prime Rate Loans   C$                     outstanding
 
  US Dollar Base Rate Loans   $                     outstanding
 
  US Dollar LIBOR Loans   $                     outstanding
 
  Bankers’ Acceptances or BA Equivalent Loans   C$                    
outstanding

         
 
  Term Credit Exposure:    
 
  US Dollar Base Rate Loans   $                     outstanding
 
  US Dollar LIBOR Loans   $                     outstanding

     “Assignment Date” shall mean                     , ___.
ARTICLE II
Sale and Assignment
     Section 2.01. Sale and Assignment. On the terms and conditions set forth
herein, effective on and as of the Assignment Date, the Assignor hereby sells,
assigns and transfers to the Assignee, and the Assignee hereby purchases and
assumes from the Assignor, all of the right, title and interest of the Assignor
in and to, and all of the obligations of the Assignor in respect of, the
Assigned Interest. Such sale, assignment and transfer is without recourse and,
except as expressly provided in this Agreement, without representation or
warranty.
     Section 2.02. Assumption of Obligations. The Assignee agrees with the
Assignor (for the express benefit of the Assignor and the Applicable Borrower)
that the Assignee will, from and after the Assignment Date, perform all of the
obligations of the Assignor in respect of the Assigned Interest. From and after
the Assignment Date: (a) the Assignor shall be released from the Assignor’s
obligations in respect of the Assigned Interest, and (b) the Assignee shall be
entitled to all of the Assignor’s rights, powers and privileges under the Credit
Agreement and the other Security Instruments in respect of the Assigned
Interest.
     Section 2.03. Consent Required. By executing this Agreement as provided
below, in accordance with Section 13.06(b) of the Credit Agreement, to the
extent required, the US Administrative Agent, the Issuing Banks and (unless an
Event of Default has occurred or is continuing) the US Borrower hereby
acknowledge notice of the transactions contemplated by this Agreement and
consents to such transactions.

Exhibit E - 2



--------------------------------------------------------------------------------



 



ARTICLE III
Payments
     Section 3.01. Payments. As consideration for the sale, assignment and
transfer contemplated by Section 2.01 hereof, the Assignee shall, on the
Assignment Date, assume Assignor’s obligations in respect of the Assigned
Interest and pay to the Assignor an amount equal to the outstanding Loans, if
any[; provided that any outstanding Bankers’ Acceptances or BA Equivalent Notes
shall either be held to maturity by the Assignor or Assignee shall pay a
discounted amount as determined by Assignor and Assignee]. An amount equal to
all accrued and unpaid interest and fees shall be paid to the Assignor as
provided in Section 3.02(iii) below. Except as otherwise provided in this
Agreement, all payments hereunder shall be made in the applicable currency set
forth in Section 1.02 and in immediately available funds, without setoff,
deduction or counterclaim.
     Section 3.02. Allocation of Payments. The Assignor and the Assignee agree
that (i) the Assignor shall be entitled to any payments of principal with
respect to the Assigned Interest made prior to the Assignment Date, together
with any interest and fees with respect to the Assigned Interest accrued prior
to the Assignment Date, (ii) the Assignee shall be entitled to any payments of
principal with respect to the Assigned Interest made from and after the
Assignment Date, together with any and all interest and fees with respect to the
Assigned Interest accruing from and after the Assignment Date and (iii) the
Applicable Administrative Agent is authorized and instructed to allocate
payments received by it for account of the Assignor and the Assignee as provided
in the foregoing clauses. Each party hereto agrees that it will hold any
interest, fees or other amounts that it may receive to which the other party
hereto shall be entitled pursuant to the preceding sentence for account of such
other party and pay, in like money and funds, any such amounts that it may
receive to such other party promptly upon receipt.
     Section 3.03. Delivery of Notes. Promptly following the receipt by the
Assignor of the consideration required to be paid under Section 3.01 hereof, the
Assignor shall, in the manner contemplated by Section 13.06(b) of the Credit
Agreement, (i) deliver to the Applicable Administrative Agent (or its counsel)
the Note(s) and any Bankers’ Acceptances and BA Equivalent Note(s) (if
applicable with any necessary indemnity to be agreed among the Assignor and the
Assignee) held by the Assignor and (ii) notify the Applicable Administrative
Agent to request that the Applicable Borrower execute and deliver new Notes to
the Assignor, if Assignor continues to be a Lender, and the Assignee, dated the
date of this Agreement in respective principal amounts equal to the respective
[US Tranche/Canadian Allocated Maximum Total] Commitment [and outstanding Term
Loan] of the Assignor (if appropriate) and the Assignee after giving effect to
the sale, assignment and transfer contemplated hereby.
     Section 3.04. Further Assurances. The Assignor and the Assignee hereby
agree to execute and deliver such other instruments, and take such other
actions, as either party may reasonably request in connection with the
transactions contemplated by this Agreement.

Exhibit E - 3



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions Precedent.
     Section 4.01. Conditions Precedent. The effectiveness of the sale,
assignment and transfer contemplated hereby is subject to the satisfaction of
each of the following conditions precedent:
     (a) the execution and delivery of this Agreement by the Assignor and the
Assignee;
     (b) the receipt by the Assignor of the payment required to be made by the
Assignee under Section 3.01 hereof;
     (c) the representations and warranties herein are true and correct; and
     (d) to the extent required, the acknowledgment and consent by the
Applicable Administrative Agent, the Issuing Banks and the US Borrower
contemplated by Section 2.03 hereof.
ARTICLE V
Representations and Warranties
     Section 5.01. Representations and Warranties of the Assignor. The Assignor
represents and warrants to the Assignee as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by
Assignor and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Governmental Requirement applicable to
it and this assignment complies with Section 13.06 of the Credit Agreement;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignor, enforceable
against it in accordance with its terms;
     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained; and
     (e) the Assignor has good title to, and is the sole legal and beneficial
owner of, the Assigned Interest, free and clear of all Liens, claims,
participations or other charges of any nature whatsoever.
     Section 5.02. Disclaimer. Except as expressly provided in Section 5.01
hereof, the Assignor does not make any representation or warranty, nor shall it
have any responsibility to the Assignee, with respect to the accuracy of any
recitals, statements, representations or warranties

Exhibit E - 4



--------------------------------------------------------------------------------



 



contained in the Credit Agreement or in any certificate or other document
referred to or provided for in, or received by any Lender under, the Credit
Agreement, or for the value, validity, effectiveness, genuineness, execution,
effectiveness, legality, enforceability or sufficiency of the Credit Agreement,
the Notes or any other document referred to or provided for therein or for any
failure by the Borrowers or any other Person (other than Assignor) to perform
any of its obligations thereunder prior or for the existence, value, perfection
or priority of any collateral security or the financial or other condition of
the Borrowers or the Subsidiaries or any other obligor or guarantor, or any
other matter relating to the Credit Agreement or any other Security Instrument
or any extension of credit thereunder.
     Section 5.03. Representations and Warranties of the Assignee. The Assignee
represents and warrants to the Assignor as follows:
     (a) it has all requisite power and authority, and has taken all action
necessary to execute and deliver this Agreement and to fulfill its obligations
under, and consummate the transactions contemplated by, this Agreement;
     (b) the execution, delivery and compliance with the terms hereof by
Assignee and the delivery of all instruments required to be delivered by it
hereunder do not and will not violate any Governmental Requirement applicable to
it and this assignment complies with Section 13.06 of the Credit Agreement;
     (c) this Agreement has been duly executed and delivered by it and
constitutes the legal, valid and binding obligation of the Assignee, enforceable
against it in accordance with its terms;
     (d) all approvals and authorizations of, all filings with and all actions
by any Governmental Authority necessary for the validity or enforceability of
its obligations under this Agreement have been obtained;
     (e) the Assignee is not a competitor of the US Borrower or any of its
Subsidiaries;
     (f) the Assignee has fully reviewed the terms of the Credit Agreement and
the other Security Instruments and has independently and without reliance upon
the Assignor, and based on such information as the Assignee has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement; and
     (g) the Assignee hereby affirms that the representations contained in
Section 4.06(d)[(i)] [(vi)] of the Credit Agreement are true and accurate as to
it [IF (i) IS SELECTED ADD: and, the Assignee has contemporaneously herewith
delivered to the US Administrative Agent and the US Borrower such certifications
as are required thereby to avoid the withholding taxes referred to in
Section 4.06 of the Credit Agreement].
ARTICLE VI
Miscellaneous
     Section 6.01. Notices. All notices and other communications provided for
herein (including, without limitation, any modifications of, or waivers,
requests or consents under, this

Exhibit E - 5



--------------------------------------------------------------------------------



 



Agreement) shall be given or made in writing (including, without limitation, by
telex or telecopy) to the intended recipient at its “Address for Notices”
specified below its name on the signature pages hereof or, as to either party,
at such other address as shall be designated by such party in a notice to the
other party.
     Section 6.02. Amendment, Modification or Waiver. No provision of this
Agreement may be amended, modified or waived except by an instrument in writing
signed by the Assignor and the Assignee, and consented to by the US
Administrative Agent and (unless an Event of Default has occurred or is
continuing) the US Borrower.
     Section 6.03. Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The representations and warranties made herein by the
Assignee are also made for the benefit of the Applicable Administrative Agent
and the [US/Canadian] Borrower, and the Assignee agrees that the Applicable
Administrative Agent and the [US/Canadian] Borrower are entitled to rely upon
such representations and warranties.
     Section 6.04. Assignments. Neither party hereto may assign any of its
rights or obligations hereunder except in accordance with the terms of the
Credit Agreement.
     Section 6.05. Captions. The captions and section headings appearing herein
are included solely for convenience of reference and are not intended to affect
the interpretation of any provision of this Agreement.
     Section 6.06. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be identical and all of which, taken together,
shall constitute one and the same instrument, and each of the parties hereto may
execute this Agreement by signing any such counterpart.
     Section 6.07. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the State of Texas.
     Section 6.08. Expenses. To the extent not paid by the [US/Canadian]
Borrower pursuant to the terms of the Credit Agreement, each party hereto shall
bear its own expenses in connection with the execution, delivery and performance
of this Agreement.
     Section 6.09. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
[Signatures Begin Next Page]

Exhibit E - 6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed and delivered as of the date first above written.

                      ASSIGNOR:    
 
                         
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
                    Address for Notices:    
 
                         
 
                         
 
                         
 
                    Telecopier No.:  
 
        Telephone No.:  
 
        Attention:        
 
         
 
   
 
                    ASSIGNEE:    
 
               
 
  By:                          
 
  Name:                          
 
  Title:                          
 
                    Address for Notices:    
 
                         
 
                         
 
                         
 
                    Telecopier No.:  
 
        Telephone No.:  
 
        Attention:        
 
         
 
   

Exhibit E - 1



--------------------------------------------------------------------------------



 



ACKNOWLEDGED AND CONSENTED TO:
WACHOVIA BANK, NATIONAL ASSOCIATION,
as US Administrative Agent and Issuing Bank

             
By:
                     
Name:
                     
Title:
           
 
       
 
            JPMORGAN CHASE BANK, N.A.,         as Issuing Bank        
 
           
By:
                     
Name:
                     
Title:
      ]    
 
           
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,         as Issuing Bank    
   
 
           
By:
                     
Name:
                     
Title:
      ]    
 
           
 
            THE BANK OF NOVA SCOTIA,         as Issuing Bank        
 
           
By:
                     
Name:
                     
Title:
      ]    
 
           
 
            CONSENTED TO:        
 
            EXTERRAN HOLDINGS, INC.        
 
           
By:
                     
Name:
                     
Title:
                     

Exhibit E - 2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF LETTER OF CREDIT APPLICATION
[Exhibit F is to be updated to include a form for each Issuing Bank. US Borrower
is to complete the applicable form for the applicable Issuing Bank only for the
Letter of Credit being requested.]
WACHOVIA FORM
Application and Agreement for Irrevocable Standby Letter of Credit
TO: Wachovia Bank, National Association (“Bank”)
Please TYPE information in the fields below. We reserve the right to return
illegible
applications for clarification.

                   
Date:
          The undersigned Applicant hereby requests Bank to issue and transmit
by:
o Overnight Carrier      o Teletransmission      o Mail      o Other:

Explain    
L/C No.
    (Bank Use Only)     an Irrevocable Standby Letter of Credit (the “Credit”)
substantially as set forth below. In issuing the Credit, Bank is expressly
authorized to make such changes from the terms hereinbelow set forth as it, in
its sole discretion, may deem advisable.    

                 
Applicant (Full Name & Address)
    Advising Bank (Designate name & address only if desired)



       
Beneficiary (Full Name & Address)
    Currency and Amount in Figures:

Currency and Amount in Words:


Expiration Date:         Charges: Wachovia’s charges are for our account; all
other banking charges are to be paid by beneficiary.    



Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option accompanied by the following
documents:
o      Statement, purportedly signed by the Beneficiary, reading as follows
(please state below exact wording to appear on the statement):

Exhibit F - 1



--------------------------------------------------------------------------------



 



o      Other Documents
o      Special Conditions (including, if Applicant has a preference, selection
of UCP as herein defined or ISP98 as herein defined.)
o      Issue substantially in form of attached specimen. (Specimen must also be
signed by applicant.)



Complete only when the Beneficiary (Foreign Bank, or other Financial
Institution) is to issue its undertaking based on this Credit.

o   Request Beneficiary to issue and deliver their (specify type of undertaking)
                  in favor of                   for an amount not exceeding the
amount specified above, effective immediately relative to (specify contract
number or other pertinent reference)                   to expire on
                    . (This date must be at least 15 days prior to expiry date
indicated above.) It is understood that if the Credit is issued in favor of any
bank or other financial or commercial entity which has issued or is to issue an
undertaking on behalf of the Applicant of the Credit in connection with the
Credit, the Applicant hereby agrees to remain liable under this Application and
Agreement in respect of the Credit (even after its stated expiry date) until
Bank is released by such bank or entity.

Each Applicant signing below affirms that it has fully read and agrees to this
Application and the attached Continuing Letter of Credit Agreement. In
consideration of the Bank’s issuance of the Credit, the Applicant agrees to be
bound by the agreement set forth in this and in the following pages (even if the
following pages are not attached to the Application) delivered to the Bank.
(Note: If a bank, trust company, or other financial institution signs as
Applicant or joint and several co-Applicant for its customer, or if two
Applicants jointly and severally apply, both parties sign below). Documents may
be forwarded to the Bank by the beneficiary, or the negotiating bank, in one
mail. Bank may forward documents to Applicant’s customhouse broker, or Applicant
if specified above, in one mail. Applicant understands and agrees that this
Credit will be subject to the Uniform Customs and Practice for Documentary
Credits of the International Chamber of Commerce currently in effect, and in use
by Bank (“UCP”) or to the International Standby Practices of the International
Chamber of Commerce, Publication 590 or any subsequent version currently in
effect and in use by Bank (“ISP98”).

                   

                              (Print or type name of Applicant)     (Print or
type name of Co-Applicant)                         (Address)     (Address)      
                                  Authorized Signature (Title)     Authorized
Signature (Title)                         Authorized Signature (Title)    
Authorized Signature (Title)

        Customer Contact:     Phone No.:               BANK USE ONLY
   

Exhibit F - 2



--------------------------------------------------------------------------------



 



                                    NOTE : Application will NOT be processed if
this section is not complete
    Approved (Authorized Signature)     Date:

          Approved (Print name and title)     City:

         
Customer SIC Code:
        Borrower
Default Grade:           Telephone:           Charge DDA #
    Fee:     RC #:     CLAS Bank #     CLAS Obligor #:           Other (please
explain):

   

Exhibit F - 3



--------------------------------------------------------------------------------



 



JPMORGAN FORM
Dated 1
JPMorgan Chase Bank, N.A.
as Administrative Agent for the Lenders party
to the Credit Agreement referred to below
      [complete address ]
Attention:                     
Fronting Bank: 2
Dear Ladies and Gentlemen:
          We hereby request that the Fronting Bank, in its individual capacity,
issue a [standby] [trade] Letter of Credit for the account of the undersigned on
3 (the “Date of Issuance”), which Letter of Credit shall be denominated in
United States Dollars and shall be in the aggregate amount of 4.
           For the purposes of this Letter of Credit Request, unless otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement shall have the respective meaning provided such terms in the Credit
Agreement.
           The beneficiary of the requested Letter of Credit will be 5, and such
Letter of Credit will be in support of 6 and will have a stated expiration date
of 7.
We hereby certify that:
          (1) the representations and warranties contained in the Credit
Agreement and in the other Credit Documents are and will be true and correct in
all material respects, both before and after giving effect to the issuance of
the Letter of Credit requested hereby, on the Date of Issuance (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); and
 

1   Date of Letter of Credit Request. On or after the Initial Borrowing Date and
prior to the 30thday prior to the Revolving Loan Maturity Date.   2   If standby
Letter of Credit is to be issued by JPMorgan Chase Bank, N.A. insert: JPMorgan
Chase Bank, N.A., [Address]. For standby Letters of Credit to be issued by other
Fronting Bank insert name and address of applicable Fronting Bank.   3   Date of
Issuance, which shall be at least two (2) Business Days from the date hereof (or
such shorter period as is reasonably acceptable to the Fronting Bank).   4  
Aggregate initial amount of the Letter of Credit.   5   Insert name and address
of beneficiary.   6   Insert brief description of supportable obligations.   7  
Insert the last date upon which drafts may be presented which may not be later
than the dates referred to in Section                      of the Credit
Agreement.

EXHIBIT F - 4

 



--------------------------------------------------------------------------------



 



          (2) no Default or Event of Default has occurred and is continuing nor,
after giving effect to the issuance of the Letter of Credit requested hereby,
would such a Default or an Event of Default occur.

                  By:           Name:           Title:        

EXHIBIT F - 5

 



--------------------------------------------------------------------------------



 



THE BANK OF NOVA SCOTIA FORM
See following pages.
EXHIBIT F - 6

 



--------------------------------------------------------------------------------



 



(SCOTIABANK LOGO) [h49421h4942101.gif]
Application and Agreement For Irrevocable
Standby Letter of Credit/Letter of Guarantee
The Undersigned agrees to be bound by the terms and conditions set out in the
Exterran $1,650,000,000 Senior Secured Credit Agreement, dated August 20, 2007
among Exterran Holdings, Inc., a Delaware corporation, as US Borrower and
Exterran Canada, Limited Partnership, a Nova Scotia limited partnership, as
Canadian Borrower, Wachovia Bank, National Association, as US Administrative
Agent, Wachovia Capital Finance Corporation (Canada), as Canadian Administrative
Agent and the Lenders and the other Agents party thereto.

         
Branch:
  Date:   Bank Reference Number
 
       
 
       
 
       

                                     
 
        2. Applicant (for the account of )         1. Please o issue           o
amend               o By airmail / Courier     Name:        
Original to:
  o Branch o Applicant     Address :         
 
  o Beneficiary               o By Teletransmission              
 
                  For our accounts the following:     on behalf of:        
 
        Name:         o Irrevocable Standby Letter of Credit              
Subject to: o UCP o ISP               (Place “x” in one box only)     Address :
        o Irrevocable Letter of Guarantee              
 
                  3. Beneficiary (In Favour Of)     4. Amount in words (Specify
Currency)        
 
                 
 
                 
 
                 
 
                 
 
                 
 
                               

5.   Expiry date of guarantee/L/C                                               
Expiry date of counterguarantee (if applicable)
                                           6.   Details including purpose,
documentation required and specific conditions, if any:

[X] Suggested Proforma attached duly signed bearing reference to this
application.
Exhibit F — 7

 



--------------------------------------------------------------------------------



 



                                             
For Bank Use Only



    The Undersigned hereby requests The Bank of Nova Scotia (the “Bank”) to
issue or amend its Irrevocable Standby Letter of Credit or Irrevocable Letter of
Guarantee substantially in compliance with specifications noted above. If the
Bank authorizes the issuance or amendment of its Irrevocable Standby Letter of
Credit or Irrevocable Letter of         Debit drawings to DDA Account          
 
Number:
          (CAD/USD)              
Commission Rate
              Guarantee, its counter guarantee or supporting letter of credit,
the Undersigned agrees to be bound by the terms and conditions set out in the
Reimbursement Agreement Dated                                         .        
                   
 
                          Customer Data Maintenance Form     Company Name (where
applicable)        
 
                          Supplied/ Attached (delete one)              
 
                Company Contact to clarify instructions         Customer SLC/LG
ID#              
 
                         
 
                          OLL INFORMATION     Telephone Number:        
 
                          C.A.B. Transit #         (if applicable)              
 
                     
 
                Customer Signature         OLL/BLT Transit #                    
   
 
                 
 
                         
 
                          OLL Account #                      
 
             
 
                          OTHER LIABILITY LOAN NUMBERS              
 
                         
 
                          Customer Liability under SLC             If more than
one Applicant, joint and several:        
 
                     
 
                         
Currency
                Company Name                          
 
                          Customer Liability under LG                  
 
                     
Currency
                                           
 
                                    Customer Signature         Authorized
Signature Number              
 
                         
 
                          Authorized Signature Number              
 
                         
 
                         
 
                (In case of incorporated companies and other organizations this
form must be signed by properly authorized officials)                      

Exhibit F — 8

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF ACCOUNT DESIGNATION LETTER
___, 20___
Wachovia Bank, National Association
301 South College Street
Charlotte, NC 28288-0608
Ladies and Gentlemen:
     This Notice of Account Designation is delivered pursuant to the Senior
Secured Credit Agreement dated as of August 20, 2007, by and among Exterran
Holdings, a Delaware corporation, as US Borrower, Exterran Canada, Limited
Partnership, as Canadian Borrower, Wachovia Bank, National Association as US
Administrative Agent, Wachovia Capital Finance Corporation (Canada), as Canadian
Administrative Agent and the other Agents and Lenders parties thereto (as the
same may be amended or supplemented from time to time, the “Credit Agreement”).
     1. The US Administrative Agent is hereby authorized to disburse all US
Tranche Loan proceeds into the following account:
Bank Name:
ABA Routing Number:
Account Number:
Account Name:
     2. The Canadian Administrative Agent is hereby authorized to disburse all
Canadian Tranche Loan proceeds into the following account:
Bank Name:
ABA Routing Number:
Account Number:
Account Name:
     3. The US Administrative Agent is hereby authorized to disburse all Term
Loan proceeds into the following account:
Bank Name:
ABA Routing Number:
Account Number:
Account Name:
     4. This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided to the US Administrative
Agent.
Exhibit G — 1

 



--------------------------------------------------------------------------------



 



     In witness whereof, the undersigned has executed this Notice of Account
Designation this ___ day of ___, 20___.

                  EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Exhibit G — 2

 



--------------------------------------------------------------------------------



 



EXHIBIT H-1
FORM OF COMMITMENT INCREASE CERTIFICATE
[     ], 200[  ]

To:   Wachovia Bank, National Association,
as Administrative Agent

     This Commitment Increase Certificate is delivered pursuant
Section 2.03(a)(ii)(B) of the Senior Secured Credit Agreement dated as of
August 20, 2007, by and among Exterran Holdings, a Delaware corporation, as US
Borrower, Exterran Canada, Limited Partnership, as Canadian Borrower, Wachovia
Bank, National Association as US Administrative Agent, Wachovia Capital Finance
Corporation (Canada), as Canadian Administrative Agent and the other Agents and
Lenders parties thereto (as the same may be amended or supplemented from time to
time, the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meaning given to such terms in the Credit Agreement.
     This Commitment Increase Certificate is being delivered pursuant to
Section 2.03(a)(ii)(B) of the Credit Agreement.
     Please be advised that (a) the US Administrative Agent and each undersigned
Lender has agreed to the increase of the [Aggregate Revolving Commitments]
[Aggregate Term Commitments] effective                      ___, 2007 from $[ ]
to $[ ] (the “Commitment Increase”) pursuant to Section 2.03(a) of the Credit
Agreement, (b) each undersigned Lender participating in the Commitment Increase
agrees to increase its respective [US Tranche Commitment] [Term Commitment] in
an amount equal to such amount set forth on a schedule on file with the US
Administrative Agent, a copy of which has been provided to the Borrowers and
(c) the US Administrative Agent and each undersigned Lender shall continue to be
a party in all respects to the Credit Agreement and the other Loan Documents.

                  Very truly yours,    
 
                EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Exhibit H-1 — 1

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:
Wachovia Bank, National Association,
  as US Administrative Agent

         
By:
       
 Name:
 
 
   
 
       
 Title:
       
 
       
 
        Accepted and Agreed:    
 
        [LENDER],
  as Lender    
 
       
By:
       
 
       
 Name:
       
 
       
 Title:
       
 
       

Exhibit H-1 — 2

 



--------------------------------------------------------------------------------



 



EXHIBIT H-2
FORM OF ADDITIONAL LENDER CERTIFICATE
[      ], 20[  ]

To:   Wachovia Bank, National Association,
as Administrative Agent

     This Additional Lender Certificate is delivered pursuant
Section 2.03(a)(ii)(C) of the Senior Secured Credit Agreement dated as of
August 20, 2007, by and among Exterran Holdings, a Delaware corporation, as US
Borrower, Exterran Canada, Limited Partnership, as Canadian Borrower, Wachovia
Bank, National Association as US Administrative Agent, Wachovia Capital Finance
Corporation (Canada), as Canadian Administrative Agent and the other Agents and
Lenders parties thereto (as the same may be amended or supplemented from time to
time, the “Credit Agreement”). Capitalized terms not otherwise defined herein
shall have the meaning given to such terms in the Credit Agreement.
     Please be advised that the undersigned Additional Lender has agreed (a) to
become a Lender under the Credit Agreement in accordance with Section 2.03(a)
effective [ ], 20[ ] with a [US Tranche Commitment] [Term Commitment] of $[ ]
and (b) that it shall be a party in all respect to the Credit Agreement and the
other Loan Documents.
     By its acceptance and agreement hereof, the undersigned Additional Lender
confirms that this Additional Lender Certificate is being delivered to the US
Administrative Agent together with an Administrative Questionnaire in the form
supplied by the US Administrative Agent, duly completed by the Additional
Lender.

                  Very truly yours,    
 
                EXTERRAN HOLDINGS, INC.    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Exhibit H-1 — 1

 



--------------------------------------------------------------------------------



 



Accepted and Agreed:
Wachovia Bank, National Association,
  as US Administrative Agent

         
By:
       
 Name:
       
 Title:
 
 
   
 
       
 
        Accepted and Agreed:    
 
        [ADDITIONAL LENDER],
  as Additional Lender    
 
       
By:
       
 Name:
       
 
       
 Title:
       
 
       

Exhibit H-1 — 2

 



--------------------------------------------------------------------------------



 



Schedule 1.02 — Existing Indebtedness
NONE
Schedule 1.02 — 1

 



--------------------------------------------------------------------------------



 



Schedule 2.01(b) – Existing Letters of Credit
     July 1 - September 30, 2007
UNIVERSAL COMPRESSION, INC.
OUTSTANDING LETTERS OF CREDIT
8/18/2007 14:05

                                                                             
Total                     Type of       Date

  E-   LC

      LC #   Issuer   Job #   Beneficiary   Bond   Effective   Expiration  
green   Balance   Wachovia                                    
SC101137U
  AP     E00877     China Petroleum Mat/ I&C Bank of China   Performance Bond  
10/2/2006   7/14/2007         148,787.63  
 
              China Petroleum Mat/ I&C Bank of China   Performance Bond  
10/2/2006   7/14/2007         (148,787.63 )
SC101513U
  AP           CNOOC China Ltd/Bank of China   Performance Bond   7/6/2007  
12/31/2007         100,000.00  
SC100282U
  LA   Kanata Project   Empresa Petrolera
CHACO S A   Performance Bond   12/21/2004   11/6/2007         2,000,000.00  
SC101423U
  LA   Kanata Project   Empresa Petrolera
CHACO S A   Performance Bond   5/31/2007   1/18/2008         159,580.00  
CY549730
  LA           Pemex Exploracion Y Produccion — Mexico   Bid Bond   10/21/2003  
10/22/2007         32,400.00  
CY550110
  LA           Pemex Exploracion -
Banamex Mexico   Performance Bond   11/3/2003   1/15/2008         52,361.52  
CY550112
  LA           Pemex Exploracion -
Banamex Mexico   Performance Bond   11/3/2003   1/15/2008         715,700.00  
SC100134U
  LA     44101845     Pemex Exploracion -
Banamex Mexico   Performance Bond   8/4/2004   2/15/2008         2,476,845.00  
SC100135U
  LA     44101845     Pemex Exploracion -
Banamex Mexico   Performance Bond   8/4/2004   2/15/2008         61,143.56  
SC101090U
  LA     425016918     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   8/11/2006   3/2/2009         100,424.57  
SC100622U
  LA     414105928     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   11/28/2005   8/31/2010        
1,562,500.00  
SC100623U
  LA     414105928     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   11/28/2005   8/31/2010         386,725.12
 
SC100632U
  LA     415135987     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   12/2/2005   7/31/2010         684,597.90
 
SC100633U
  LA     415135987     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   12/2/2005   7/31/2010         11,173.02  
SC100980U
  LA     425016861     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   5/8/2006   1/29/2011         1,000,000.00
 
SC100981U
  LA     425016861     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   5/8/2006   1/29/2011         14,202.96  
SC101302U
  LA     425016998     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   1/31/2007   7/31/2011         365,426.28
 
SC101364U
  LA     424017805     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   3/23/2007   7/31/2011         41,732.80  
SC101363U
  LA     424017805     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   3/23/2007   7/31/2011         5,243.02  
SC101421U
  LA     425017837     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   5/15/2007   12/8/2009         220,000.00
 
SC101466U
  LA     425027835     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   6/18/2007   6/26/2008         49,369.03  
 
                                       

Schedule 2.01(b) — 1

 



--------------------------------------------------------------------------------



 



                                                                             
Total                     Type of       Date

  E-   LC

LC #   Issuer   Job #   Beneficiary   Bond   Effective   Expiration   green  
Balance  
SC101528U
  LA     425017842     Fianzas Monterrey -
Pemex Exploracion   Performance Bond   7/18/2007   6/8/2009         98,354.76  
SC100071U
  UCI   NO JOB #   Ace American Insurance Co — PA   Guarantee Bond   4/15/2004  
3/31/2008         7,750,000.00  
SM417330C
  UCI   First Union   Royal Bank of Canada (formerly UBS)       6/22/2001  
6/19/2008         83,693.00  
SM200016W
  UCI   NO JOB #   Zurich Insurance   Guarantee Bond   9/13/2002   3/31/2008    
    1,000,000.00  
SC100435U
  AP     E00611     China Petroleum Material — China   Performance Bond  
5/27/2005   7/30/2007         62,684.00  
SC100435U
  AP     E00611     China Petroleum Material — China   Performance Bond  
5/27/2005   7/30/2007         (62,684.00 )
SC100741U
  Replace 639U     E00623     Orgin Energy CSG Ltd — Australia   Performance
Bond   1/4/2006   10/15/2007         135,710.00  
SC101052U
        E00718     Orgin Energy CSG Ltd — Australia   Performance Bond  
7/10/2006   3/19/2008         136,068.00  
SC101152U
        E00721 / 722     Orgin Energy CSG Ltd — Australia   Performance Bond  
10/16/2006   9/28/2007         282,488.00  
SC101153U
        E00721 / 722     Orgin Energy CSG Ltd — Australia   Performance Bond  
10/16/2006   8/29/2008         282,488.00  
SC101492U
      Job EC067100   Orgin Energy CSG Ltd — Australia   Advance Payment  
6/28/2007   1/21/2008         2,533,560.00  
SC101493U
      Job EC067100   Orgin Energy CSG Ltd — Australia   Performance Bond  
6/28/2007   7/21/2008         158,347.50  
SC101494U
      Job EC067100   Orgin Energy CSG Ltd — Australia   Performance Bond  
6/28/2007   7/20/2009         158,347.50  
SC101495U
      Job EC067099   Orgin Energy CSG Ltd — Australia   Advance Payment  
6/28/2007   10/30/2007         2,533,560.00  
SC101496U
      Job EC067099   Orgin Energy CSG Ltd — Australia   Performance Bond  
6/28/2007   4/30/2008         158,347.50  
SC101497U
      Job EC067099   Orgin Energy CSG Ltd — Australia   Performance Bond  
6/28/2007   4/30/2009         158,347.50  
SC101498U
      Job E01012   Orgin Energy CSG Ltd — Australia   Advance Payment  
6/28/2007   4/30/2008         2,533,560.00  
SC101499U
      Job E01012   Orgin Energy CSG Ltd — Australia   Performance Bond  
6/28/2007   10/30/2008         158,347.50  
SC101500U
      Job E01012   Orgin Energy CSG Ltd — Australia   Performance Bond  
6/28/2007   10/30/2009         158,347.50  
SC101490U
      Sales Order 123-SE   Consorcio Petrolero Bloque   Advance Payment  
6/26/2007   10/31/2007         61,620.90  
 
                                       
 
                                       
 
                              SUB — TOTAL     28,420,612.44  
 
                                       
 
                                        Wells Fargo Effective 10/20/06          
                         
 
                                       
NTS902629
        E00751, E00752     Lincas Electro
Vertriebs
Gesellschaft   Performance Band   7/27/2006   1/31/2009         355,332.00  
NTS902628
        E00875, E00876     AMTEC AG   Advance Payment   10/26/2006   5/6/2008  
      2,823,642.00  
 
                                       
 
                                       
 
              TOTAL US$                     31,599,586.44  
 
                                       

Schedule 2.01(b) — 2

 



--------------------------------------------------------------------------------



 



Issued under Existing $450 Million Hanover Credit Facility

                                      Issuance   Expiry   Amount L/C REF. NO.  
Applicant Name   Type     Date       Date            (USD)   Issued by J.P.
Morgan                    
 
                       
6-218929
  HANOVER COMPRESSION LIMITED   Standby   11/02/01   09/05/10     308,303.00  
6-220434
  HANOVER COMPRESSION LIMITED   Standby   12/18/01   09/05/10     21,406.00  
6-225289
  HANOVER COMPRESSION
LIMITED   Standby   05/09/02   11/01/07     5,150,000.00  
IBTI-579154
  BELLELI ENERGY S.P.A.   Commercial   07/09/07   11/05/07     1,870,000.00  
IBTI-579358
  BELLELI ENERGY C.P.E. SPA   Commercial   07/12/07   05/02/08     6,630,943.70
 
IBTI-587922
  HANOVER COMPRESSION, LP   Commercial   05/15/07   08/21/07     664,791.40  
IBTI-587923
  BELLELI ENERGY S.P.A.   Commercial   06/28/07   10/31/07     602,800.00  
P-200359
  HANOVER COMPRESSOR CO.,INC.   Standby   04/25/00   09/05/10     83,242.00  
P-201169
  HANOVER COMPRESSOR CO.,INC.   Standby   05/17/00   09/05/10     34,355.00  
P-201738
  HANOVER CANADA CORPORATION   Standby   06/02/00   12/30/07     500,000.00  
P-203852
  HANOVER COMPRESSOR CO.,INC.   Standby   07/28/00   09/05/10     50,487.00  
P-205023
  HANOVER COMPRESSION, INC.   Standby   08/31/00   10/25/07     2,124,386.84  
P-205945
  HANOVER COMPRESSOR CO.,INC.   Standby   09/27/00   09/30/08     795,000.00  
P-205992
  DR COMPRESSION SERVICES   Standby   09/28/00   09/28/07     1,505,000.00  
P-230918
  HANOVER COMPRESSION
LIMITED   Standby   10/16/02   09/05/10     140,000.00  
P-234809
  HANOVER COMPRESSION
LIMITED   Standby   02/14/03   04/23/08     6,130,000.00  
P-237502
  HANOVER COMPRESSION
LIMITED   Standby   05/27/03   05/16/08     3,500,000.00  
P-238651
  PRODUCTION OPERATORS CAYMAN INC., A   Standby   07/01/03   07/02/08    
160,142.97  
P-238653
  PRODUCTION OPERATORS CAYMAN INC., A   Standby   07/01/03   07/02/08    
41,913.10  
P-241242
  WILPRO ENERGY SERVICES   Standby   09/23/03   09/19/07     12,000,000.00  
P-244546
  HANOVER COMPRESSION
LIMITED   Standby   01/09/04   08/31/07     5,752,699.95  
P-295860
  HANOVER COMPRESSOR CO.,INC.   Standby   12/14/99   09/05/10     170,937.00  
P-614199
  BELLELI ENERGY S.R.L.   Standby   11/01/04   08/15/07     75,736.57  
P-615623
  HANOVER (GB) LTD   Standby   11/22/04   07/30/08     144,458.93  
TBTI-662081
  BELLELI ENERGY
CRITICAL PROCESS   Commercial   05/01/06   11/09/07     1,369,379.12  
TPTS-576009
  HANOVER ARGENTINA S.A.   Standby   02/15/07   08/25/07     120,530.00  
TPTS-576147
  HANOVER COMPRESSION   Standby   03/09/07   08/23/07     600,000.00  

Schedule 2.01(b) — 3

 



--------------------------------------------------------------------------------



 



                                      Issuance   Expiry   Amount L/C REF. NO.  
Applicant Name   Type     Date       Date   (USD)    
TPTS-576186
  ARABIAN EUROPEAN
MECHANICAL COMPANY   Standby   03/09/07   01/31/08     618,584.19  
TPTS-576187
  HANOVER (GB) LTD.   Standby   03/28/07   08/30/07     986,163.75  
TPTS-576344
  HANOVER (GB) LTD.   Standby   04/05/07   08/14/07     376,690.05  
TPTS-576345
  HANOVER (GB) LTD.   Standby   04/05/07   08/14/09     251,126.70  
TPTS-576357
  HANOVER COMPRESSION, LP   Standby   05/02/07   12/31/07     296,746.84  
TPTS-576584
  BELLELI ENERGY S.P.A.   Standby   05/18/07   05/04/09     2,085,000.00  
TPTS-576585
  BELLELI ENERGY S.P.A.   Standby   06/07/07   05/15/09     9,767,658.99  
TPTS-576734
  BELLELI ENERGY S.P.A.   Standby   06/07/07   03/30/10     4,883,829.49  
TPTS-576735
  BELLELI ENERGY CPE S.P.A.   Standby   06/11/07   11/25/08     464,813.96  
TPTS-576804
  HANOVER COMPRESSION,   Standby   06/21/07   01/25/08     150,000.00  
TPTS-576805
  BELLELI ENERGY S.P.A.   Standby   06/22/07   12/30/09     6,064,525.00  
TPTS-576876
  HANOVER COMPRESSION   Standby   06/28/07   11/30/08     466,293.80  
TPTS-576877
  HANOVER COMPRESSION, LIMITED   Standby   06/28/07   02/14/08     1,311,697.92
 
TPTS-576902
  HANOVER COMPRESSION LIMITED   Standby   06/28/07   04/12/08     1,218,901.80  
TPTS-576903
  HANOVER COMPRESSION
LIMITED   Standby   06/28/07   10/30/08     1,218,901.80  
TPTS-576904
  HANOVER COMPRESSION, LIMITED   Standby   06/29/07   10/30/09     7,710,000.00
 
TPTS-576905
  HANOVER COMPRESSION   Standby   06/29/07   10/30/09     3,650,000.00  
TPTS-576918
  BELLELI ENERGY CPE S.P.A.   Standby   06/29/07   07/01/10     725,927.67  
TPTS-576919
  HANOVER COMPRESSION, LIMITED   Standby   06/29/07   01/27/08     279,375.00  
TPTS-576972
  HANOVER COMPRESSION   Standby   07/18/07   09/13/10     392,512.90  
TPTS-576973
  HANOVER (GB) LTD.   Standby   07/13/07   08/14/07     1,004,506.80  
TPTS-577016
  HANOVER COMPRESSION   Standby   07/13/07   11/30/08     741,007.00  
TPTS-577017
  BELLELI ENERGY S.P.A.   Standby   07/13/07   01/31/09     975,000.00  
TPTS-577018
  BELLELI ENERGY S.P.A.   Standby   07/13/07   01/31/09     1,020,000.00  
TPTS-577019
  HANOVER EASTERN
HEMISPHERE FZE   Standby   07/27/07   06/18/08     2,764,680.00  
TPTS-577086
  BELLELI ENERGY S.P.A.   Standby   07/26/07   12/12/07     900,000.00  
TPTS-577087
  HANOVER EASTERN
HEMISPHERE FZE   Standby   01/31/09   01/31/09     13,298.00  
TPTS-577184
  HANOVER COMPRESSION, LP   Standby   02/29/08   02/29/08     656,000.00  
TPTS-651107
  BELLELI ENERGY S.P.A.   Standby   06/30/06   04/14/08     5,770,950.57  
TPTS-651108
  BELLELI ENERGY CPE S.P.A.   Standby   06/13/06   06/30/10     760,971.51  
TPTS-651304
  BELLELI ENERGY S.P.A.   Standby   06/30/06   04/14/09     4,500,000.00  
TPTS-651331
  BELLELI ENERGY S.P.A.   Standby   07/13/06   09/14/10     1,290,000.00  
TPTS-651335
  BELLELI ENERGY S.P.A.   Standby   07/13/06   06/30/10     7,435,044.68  
TPTS-651446
  BELLELI ENERGY CPE S.P.A.   Standby   07/28/06   10/30/08     3,604,313.70  
TPTS-651461
  BELLELI ENERGY CPE S.P.A.   Standby   07/28/06   11/30/08     3,604,313.70  
TPTS-651462
  HANOVER COMPRESSION
LIMITED   Standby   08/11/06   09/15/07     18,702.00  
TPTS-651517
  HANOVER PERU SELVA
SRL   Standby   08/16/06   09/12/10     900,000.00  
TPTS-651588
  HANOVER (GB) LTD.   Standby   09/07/06   02/26/08     40,458.00  
TPTS-651660
  BELLELI ENERGY CPE S.P.A.   Standby   09/22/06   01/23/08     545,506.65  
 
                       

Schedule 2.01(b) — 4

 



--------------------------------------------------------------------------------



 



                                    Issuance   Expiry Amount L/C REF. NO.  
Applicant Name   Type    Date      Date         (USD)  
TPTS-651663
  BELLELI ENERGY CPE S.P.A.   Standby   09/22/06   01/23/08   545,506.65  
TPTS-651664
  BELLELI ENERGY S.P.A.   Standby   10/05/06   03/09/09   815,625.00  
TPTS-651872
  HANOVER EASTERN HEMISPHERE, FZE   Standby   06/13/07   02/06/08   3,090,000.00
 
TPTS-651919
  BELLELI ENERGY CPE S.P.A.   Standby   11/15/06   09/30/08   1,368,900.00  
TPTS-651920
  BELLELI ENERGY CPE S.P.A.   Standby   11/15/06   05/30/09   1,368,900.00  
TPTS-651991
  BELLELI ENERGY CPE S.P.A.   Standby   11/29/06   09/30/08   1,368,900.00  
TPTS-651992
  BELLELI ENERGY CPE S.P.A.   Standby   11/29/06   05/30/09   1,368,900.00  
TPTS-652083
  BELLELI ENERGY S.P.A.   Standby   12/15/06   08/31/07   2,880,157.00  
TPTS-652084
  HANOVER COMPRESSION   Standby   12/18/06   08/19/07   5,160,782.58  
TPTS-652198
  HANOVER COMPRESSION   Standby   01/11/07   09/07/07   1,810,951.20  
TPTS-652336
  HANOVER COMPRESSION, LP   Standby   01/25/07   10/30/07   327,045.11  
TPTS-652393
  HANOVER COMPRESSION, LP   Standby   01/25/07   02/29/08   371,315.21  
TPTS-652394
  HANOVER (GB) LTD.   Standby   02/08/07   09/18/07   80,000.00  
TPTS-652435
  HANOVER EGYPT LLC   Standby   01/31/07   11/30/07   17,000.00  
TPTS-652436
  HANOVER COMPRESSION   Standby   02/08/07   06/05/10   676,960.00  
TPTS-661589
  BELLELI ENERGY S.P.A.   Standby   04/05/06   11/12/07   2,945,164.00  
TPTS-661590
  BELLELI ENERGY S.P.A.   Standby   04/04/06   03/30/10   2,945,164.00  
TPTS-662238
  BELLELI ENERGY S.P.A.   Standby   05/03/06   10/30/10   415,224.10  
TPTS-670671
  HANOVER COMPRESSION   Standby   06/08/05   04/01/08   6,068,700.00  
TPTS-672135
  HANOVER COMPRESSION   Standby   05/20/05   05/31/08   5,550,000.00  
TPTS-672993
  HANOVER (GB) LTD.   Standby   06/24/05   10/23/07   52,018.20  
TPTS-673540
  HANOVER COMPRESSION   Standby   07/18/05   09/05/10   291,079.00  
TPTS-674114
  HANOVER (GB) LTD.   Standby   08/04/05   12/30/07   57,893.48  
TPTS-674242
  BELLELI ENERGY S.P.A.   Standby   08/12/05   09/14/10   1,779,150.00  
TPTS-675045
  HANOVER COMPRESSION   Standby   09/20/05   08/30/07   119,987.60  
TPTS-675277
  HANOVER COMPRESSION   Standby   09/19/05   08/31/08   794,037.60  
TPTS-675564
  HANOVER COMPRESSION   Standby   09/30/05   01/31/08   2,047,720.60  
TPTS-676328
  BELLELI ENERGY S.P.A.   Standby   11/09/05   08/01/08   7,154,335.80  
TPTS-677073
  BELLELI ENERGY S.P.A.   Standby   12/06/05   12/30/09   1,379,303.64  
TPTS-677111
  BELLELI ENERGY S.P.A.   Standby   12/06/05   09/01/08   691,491.62  
TPTS-677292
  HANOVER (GB) LTD.   Standby   12/12/05   09/30/07   119,860.34  
TPTS-677294
  HANOVER (GB) LTD.   Standby   12/12/05   09/30/07   119,860.34  
TPTS-677295
  HANOVER (GB) LTD.   Standby   12/12/05   11/30/07   125,795.07  
TPTS-677675
  BELLELI ENERGY S.P.A.   Standby   12/23/05   03/09/09   1,885,000.00  
TPTS-678429
  BELLELI ENERGY S.P.A.   Standby   01/25/06   09/15/07   1,049,600.00  
TPTS-678478
  BELLELI ENERGY S.P.A.   Standby   01/25/06   03/15/10   5,222,891.63  
TPTS-678518
  HANOVER COMPRESSION   Standby   01/26/06   11/30/07   38,868.05  
TPTS-678818
  HANOVER (GB) LTD.   Standby   02/09/06   01/30/10   102,610.83  
TPTS-679025
  BELLELI ENERGY S.P.A.   Standby   02/23/06   07/08/10   1,917,799.90  
TPTS-679056
  BELLELI ENERGY S.P.A.   Standby   02/23/06   07/30/10   480,000.00  
TPTS-679066
  BELLELI ENERGY S.P.A.   Standby   02/22/06   07/30/10   522,398.10  
TPTS-679068
  BELLELI ENERGY S.P.A.   Standby   02/22/06   09/15/09   1,049,600.00  
TPTS-679703
  HANOVER COMPRESSION   Standby   03/17/06   04/15/08   201,116.27  
TPTS-679803
  BELLELI ENERGY S.P.A.   Standby   03/24/06   10/27/07   2,585,000.00  
TPTS-679875
  BELLELI ENERGY S.P.A.   Standby   03/24/06   04/27/10   2,585,000.00  
TPTS-577185
  HANOVER (GB) LTD.   Standby   08/15/07   05/16/09   51,826.31  
TPTS-651153
  HANOVER COMPRESSION, LP   Standby   08/17/07   03/17/09   403,809.60  
 
                     

Schedule 2.01(b) — 5

 



--------------------------------------------------------------------------------



 



                                    Issuance   Expiry   Amount L/C REF. NO.  
Applicant Name   Type   Date   Date   (USD)  
 
                  202,013,263.88  
 
                      Issued by Scotia Bank                  
 
                     
247923
  HANOVER EGYPT LLC   Standby   10/03/06   10/05/07   20,000.00  
248673
  BELLELI ENERGY C.P.E. SPA   Standby   10/20/06   10/30/08   3,563,765.50  
250095
  BELLELI ENERGY C.P.E. SPA   Standby   11/24/06   10/30/08   3,563,765.50  
251254
  HANOVER COMPRESSION, LP   Standby   12/15/06   11/03/08   26,400,000.00  
259263
  BELLELI ENERGY C.P.E. SPA   Standby   06/15/07   04/30/10   1,954,454.00  
 
                  35,501,985.00  
 
                     
Total
                  237,515,248.88  

Schedule 2.01(b) — 6

 



--------------------------------------------------------------------------------



 



Schedule 6.01(j) – Excepted Property
1. Certificates and stock powers not held by the administrative agents (or their
representatives) under the Existing Universal Credit Agreement and Existing
Hanover Credit Agreement immediately prior to the Initial Funding Date pursuant
to the last sentence of Section 9.07(a).
Schedule 6.01(j) — 1

 



--------------------------------------------------------------------------------



 



Schedule 7.02 — Liabilities

1.   Miscellaneous performance bonds and guarantees and similar contingent
obligations, none of which constitute debt under GAAP for borrowed money and all
of which are permitted under this Agreement.

2.   See also Schedule 10.01.

Schedule 7.02— 1

 



--------------------------------------------------------------------------------



 



Schedule 7.03 — Litigation
NONE
Schedule 7.03— 1

 



--------------------------------------------------------------------------------



 



Schedule 7.09 — Taxes
Holdings, UCO Compression 2002 LLC, UCO Compression 2005 LLC and Hanover Canada
Corporation have not filed all franchise, sales and use and property tax
returns, if any, that may be applicable. Any remaining unfiled returns would in
no event constitute a Material Adverse Effect.
Schedule 7.09— 1

 



--------------------------------------------------------------------------------



 



Schedule 7.10 — Titles, Etc.
Various lease agreements for compressor units contain purchase options at
specified intervals during the contract term.
Schedule 7.10— 1

 



--------------------------------------------------------------------------------



 



Schedule 7.14 — Subsidiaries

                  Jurisdiction of         Incorporation/     Company  
Organization
1
  Exterran, Inc.   Texas
2
  Universal Compression International, Inc.   Delaware
3
  Compressor Systems International, Inc.   Delaware
4
  UCO Compression 2005 LLC   Delaware
5
  Beijing Universal Compression Technical Services Company Ltd.   China
6
  Enterra Compression Investment Company   Delaware
7
  Quimex S.A.   Switzerland
8
  Excel Energy Services Limited   Nigeria
9
  Exterran Partners, L.P. (51%)   Delaware
10
  UCO GP, LLC   Delaware
11
  Universal Compression International Ltd.   Cayman Island
12
  Universal Compression Canadian Holdings, Inc.   Delaware
13
  Universal Compression Services, LLC   Delaware
14
  UCO Compression Holding, L.L.C.   Delaware
15
  EXLP Operating LLC   Delaware
16
  UCI GP LP LLC   Delaware
17
  Universal Compression Finance Company Ltd.   Barbados
18
  PT Universal Compression Indonesia   Indonesia
19
  EI Leasing LLC   Delaware
20
  Universal Compression del Peru, S.R.L.   Peru
21
  EXLP Leasing LLC   Delaware
22
  UCI MLP LP LLC   Delaware
23
  Universal Compression of Colombia Ltd.   Cayman Islands
24
  Universal Compression (Thailand), Ltd.   Thailand
25
  UCO General Partner, LP   Delaware
26
  Uniwhale Ltd. (75%)   Cayman Islands
27
  Exterran Canadian Partnership Holdings LP Company   Nova Scotia, Canada
28
  Universal Compression Services de Venezuela, C.A.   Venezuela
29
  Exterran ABS 2007 LLC   Delaware
30
  Uniwhale de Colombia E.U.   Colombia
31
  Exterran Canada, Limited Partnership   Nova Scotia, Canada
32
  Universal Compression (Australia) Pty Ltd   Australia
33
  Universal Compression International Holdings, S.L.U.   Spain
34
  Exterran ABS Leasing 2007 LLC   Delaware

Schedule 7.14— 1

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation/     Company  
Organization
35
  Universal Compression Ltda.   Brazil
36
  Compression Services de Mexico, S.A. de C.V.   Mexico
37
  Probalance Engenharia Ltda.   Brazil
38
  Universal Compression de Mexico, S.A. de C.V.   Mexico
39
  Universal Compression Argentina S.A.   Argentina
40
  Universal Compression de Venezuela Unicom, C.A.   Venezuela
41
  Universal Compression Bolivia Ltda.   Bolivia
42
  Energy Dynamics de Venezuela, C.A.   Venezuela
43
  Exterran Canadian Partnership Holdings GP ULC   Alberta, Canada
44
  Universal Compression Cayman Ltd.   Cayman Islands
45
  Universal Compression Mauritius   Mauritius
46
  Universal Compression Singapore Pte. Ltd.   Singapore
47
  B.T.I. Holdings Pte Ltd   Singapore
48
  B.T. Engineering Pte Ltd   Singapore
49
  Columbus Insurance Ltd.   Cayman Islands
50
  Exterran Energy Solutions, L.P.   Delaware
51
  EES Leasing LLC   Delaware
52
  Hanover SPE, L.L.C.   Delaware
53
  Hanover Compressor Company   Delaware
54
  Hanover Compression General Holdings LLC   Delaware
55
  Hanover Compressor Capital Trust   Delaware
56
  Hanover HL Holdings, LLC   Delaware
57
  Hanover HL, LLC   Delaware
58
  Hanover Compressed Natural Gas Services, LLC   Delaware
59
  HC Cayman LLC   Delaware
60
  HCL Columbia, Inc.   Delaware
61
  Hanover Australia, L.L.C.   Delaware
62
  Nigerian Leasing, LLC   Delaware
63
  Hanover Partners Nigeria LLC   Delaware
64
  Hanover Compressor Nigeria, Inc.   Delaware
65
  KOG, Inc.   Delaware
66
  Hanover General Energy Transfer, LLC   Delaware
67
  Hanover Limited Energy Transfer, LLC   Delaware
68
  Energy Transfer-Hanover Ventures, L.P.   Delaware
69
  Hanover IDR, Inc.   Delaware
70
  Hanover Ecuador L.L.C.   Delaware
71
  Hanover Asia, Inc.   Delaware
72
  Hanover Colombia Leasing, LLC   Delaware

Schedule 7.14— 2

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation/     Company  
Organization
73
  HC Leasing, Inc.   Delaware
74
  Hanover Argentina S.A.   Argentina
75
  Hanover (Malaysia) SDN BHD   Malaysia
76
  P.T. Hanover Indonesia   Indonesia
77
  Hanover Compression Compania Limitada — d/b/a Hanover Chile Ltda.   Chile
78
  Hanover de Mexico, S. de R.L. de C.V.   Mexico
79
  Hanover Cayman Limited   Cayman Islands
80
  Hanover Compressor de Mexico, S. de R.L. de C.V.   Mexico
81
  Hanover Compressor Peru S.A.C.   Peru
82
  Hanover Peru Selva S.R.L.   Peru
83
  Hanover International SA   Switzerland
84
  Hanover Compressor Holding Company NL B.V.   Netherlands
85
  Belleli Energy S.P.A.   Italy
86
  Production Operators Cayman Inc   Cayman Islands
87
  Hanover Venezuela, C.A.   Venezuela
88
  HC Cayman Ltd.   Cayman Islands
89
  Aurora (Barbados), SRL   Barbados
90
  Hanover Canada Corporation   Alberta
91
  H.C.C. Compressor de Venezuela, C.A.   Venezuela
92
  Hanover Bolivia Ltda.   Bolivia
93
  Hanover Brasil Ltda.   Brazil
94
  Hanover Nigeria Energy Services Limited   Nigeria
95
  HG Compression Services Nigeria Limited (51%)   Nigeria
96
  Hanover Services (GB) Ltd.   United Kingdom
97
  Hanover Middle East LLC (70%)   Oman
98
  Hanover Eastern Hemisphere F.Z.E.   United Arab Emirates
99
  Hanover Pakistan (Private) Limited   Pakistan
100
  Hanover Compressor Services B.V.   Netherlands
101
  Hanover Malta Holding Limited   Malta
102
  Hanover North Africa Limited   Malta
103
  Hanover Egypt LLC   Egypt
104
  Hanover Kazakhstan LLP   Kazakhstan
105
  Belleli Energy CPE S.p.A.   Italy
106
  Belleli Energy FZE   United Arab Emirates
107
  Belleli Energy Djibouti FZCO   Djibouti
108
  Arabian European Mechanical Company Ltd. (49%)   Saudi Arabia

Schedule 7.14— 3

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation/     Company  
Organization
109
  Servicompresores, C.A.   Venezuela
110
  Hanover (GB) Limited   United Kingdom
111
  Hanover Poland sp. z.o.o.   Poland

Schedule 7.14— 4

 



--------------------------------------------------------------------------------



 



Schedule 7.19 — Hedging Agreements
(As of July 31, 2007)

                                                      EFFECTIVE                
    MTM   COUNTERPARTY   NOTIONAL     DATE     MATURE     RATE     7/31/2007  
Floating to Fixed Cash Flow Hedges                                
 
                                       
JP Morgan
  $ 68,750       01/27/05       03/31/10       0.04037     $ 1,269  
Wachovia
  $ 68,750       01/27/05       03/31/10       0.03990     $ 1,224  
Deutsche
  $ 68,750       01/27/05       03/31/10       0.04035     $ 1,220  
Scotia
  $ 68,750       01/27/05       03/31/10       0.04007     $ 962  
 
  $ 275,000                       0.04017     $ 4,675  
 
                                        ABS Floating to Fixed                  
             
 
                                       
Wachovia
  $ 63,613       04/02/04       01/20/13       0.05210     $ (218 )
Wachovia
  $ 43,939       11/01/05       08/20/19       0.04450     $ 1,830  
RBS/Ambac
  $ 51,633       11/28/05       08/20/19       0.05020     $ 1,567  
 
  $ 159,185                       0.04939     $ 3,179  
 
                                       
 
                                     
TOTAL
  $ 434,185                       0.04355     $ 7,854  
 
                                     

Hanover Compression Limited Partnership
($thousands)

                                                      EFFECTIVE            
Floating     MTM   COUNTERPARTY   NOTIONAL     DATE     MATURE     RATE    
7/31/2007   (Fair Value Hedges) Fixed to Floating                              
 
 
                                       
Wachovia
  $ 100,000       03/31/04       12/15/10       9.6920 %   $ (4,453 )
Scotia
  $ 100,000       03/15/07       12/15/10       9.7720 %   $ (4,154 )
 
                                     
 
                                  $ (8,607 )
 
                                     

Schedule 7.19— 1

 



--------------------------------------------------------------------------------



 



Schedule 7.20 — Restriction on Liens

1.   The ABS Facility, including without limitation, the Intercreditor
Agreement, as defined in the Senior Secured Credit Agreement.   2.   See also
Schedule 10.02.

Schedule 7.20— 1

 



--------------------------------------------------------------------------------



 



Schedule 8.08 — Canadian Taxes
NONE
Schedule 8.08— 1

 



--------------------------------------------------------------------------------



 



Schedule 8.09 — Location of Canadian Personal Property
NONE
Schedule 8.09— 1

 



--------------------------------------------------------------------------------



 



Schedule 9.07(a) — US Excluded Collateral
Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions),
(ii) motor vehicles, forklifts, trailers photocopiers or any property which may
be covered by a certificate of title, (iii) Equity Interests in each first-tier
Foreign Subsidiary required to prevent the Collateral from including more than
65% of all Equity Interests in such Foreign Subsidiary, (iv) any lease, license,
contract, property rights or agreement to which the US Borrower or any
Subsidiary is a party or any of its rights or interests thereunder if and for so
long as the grant of such security interest shall constitute or result in
(A) the abandonment, invalidation or unenforceability of any right, title or
interest of such Person therein or (B) in a breach or termination pursuant to
the terms of, or a default under, any such lease, license, contract property
rights or agreement (other than to the extent that any such term would be
rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the
Uniform Commercial Code); provided, however that such security interest shall,
unless otherwise not included from the Collateral under the Loan Documents,
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and to the extent severable,
shall attach immediately to any portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in (A) or (B) above, (v) Property owned by other Persons involved in
an ABS Facility; (vi) any Property subject to a Lien permitted by
Section 10.02(b), (e) or (g) of this Agreement, so long as such Lien is in
effect, and (vii) any Property owned by a member of the EPLP Group.
Schedule 9.07(a)— 1

 



--------------------------------------------------------------------------------



 



Schedule 9.07(b) — Canadian Excluded Collateral
Each reference to Collateral located in Canada or to any relevant type or item
of Property constituting Collateral located in Canada shall be deemed to exclude
(i) any general intangibles or other rights arising under any contract,
instrument, license or other document if (but only to the extent that) the grant
of a security interest therein would constitute a violation of a valid and
enforceable restriction in favour of a third party, unless and until all
required consents shall have been obtained (and where such consents have not
been obtained, such general intangibles or other rights shall be held in trust
for the Canadian Administrative Agent and shall be subject to the direction of
the Canadian Administrative Agent upon the occurrence and continuance of an
Event of Default), (ii) Property owned by or assigned to the ABS Subsidiaries as
permitted under the Credit Agreement; provided that, upon the transfer of such
Property (owned or assigned to any ABS Subsidiary) to a Significant Canadian
Subsidiary, such Property shall, unless otherwise not included from the
Collateral under the Loan Documents, become Collateral, (iii) any Property
subject to a Lien permitted by Section 10.02(b), (e) or (g) of the Credit
Agreement, so long as such Lien is in effect, (iv) any Property owned by a
member of the EPLP Group as permitted under the Credit Agreement and (v)
“Consumer Goods” (as defined in the Personal Property Security Act (Alberta) or
any comparable legislation in any other Canadian province or territory).
Schedule 9.07(b)— 1

 



--------------------------------------------------------------------------------



 



Schedule 10.01 — Debt

1.   The Existing Indebtedness and the guarantee by the US Borrower of Hanover’s
obligations under the 4.75% Convertible Notes Due 2014 and the 4.75% Convertible
Notes Due 2008.

2.   Miscellaneous equipment leases and other equipment financings as noted on
Schedule 10.02, Item 2.

3.   Letters of credit issued under Belleli’s bank facilities not in excess of
$32 million and insurance premium financing of the US Borrower and its
Subsidiaries.

Schedule 10.01— 1

 



--------------------------------------------------------------------------------



 



Schedule 10.02 — Liens

1.   Liens securing the Existing Indebtedness.

2.   The following UCC filings and Canadian equivalents securing obligations
under equipment leases and other equipment financings, the Existing Hanover
Credit Agreement, the 8.50% Equipment Lease Notes or the 8.75% Equipment Lease
Notes:

             
Energy Transfer Hanover-Ventures, L.P.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3385063     DELAWARE
 
           
Equity Leasing Corporation
           
12001 North Houston Rosslyn
           
Houston, TX 77086
          OKLAHOMA
 
           
Hanover Asia, Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3070145     DELAWARE
 
           
Hanover Australia, L.L.C.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3261121     DELAWARE
 
           
Hanover Colombia Leasing LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3695427     DELAWARE
 
           
Hanover Compressor Capital Trust
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3134346     DELAWARE
 
           
Hanover Compression General Holdings, LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3326648     DELAWARE
 
           
Hanover Compressor Company
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3134929     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3326660     DELAWARE
 
           
Hanover Compressed Natural Gas Services, LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3451373     DELAWARE
 
           
Hanover Compressor Nigeria, Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    2622737     DELAWARE
 
           
Hanover Ecuador L.L.C.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3251631     DELAWARE

Schedule 10.02— 1

 



--------------------------------------------------------------------------------



 



             
Hanover General Energy Transfer, LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3382629     DELAWARE
 
           
Hanover HL, LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3608657     DELAWARE
 
           
Hanover HL Holdings, LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3608238     DELAWARE
 
           
Hanover IDR, Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3281862     DELAWARE
 
           
Hanover Limited Energy Transfer, LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3382635     DELAWARE
 
           
Hanover Partners Nigeria LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3473446     DELAWARE
 
           
Hanover SPE, L.L.C.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    2970030     DELAWARE
 
           
Hanover/Trinidad, L. L.0 .
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3239942     DELAWARE
 
           
HC Cayman LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3136530     DELAWARE
 
           
HC Leasing, Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3469682     DELAWARE
 
           
HCL Colombia, Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3332084     DELAWARE
 
           
KOG, Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    2208978     DELAWARE
 
           
Nigerian Leasing, LLC
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3294537     DELAWARE
 
           
Southwest Industries, Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    3421739     DELAWARE
 
           
Hanover Compression Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    21203649     DELAWARE

Schedule 10.02— 2

 



--------------------------------------------------------------------------------



 



             
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    32285941     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    32285982     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Drive, Suite 200
           
Houston, TX 77041
    41825746     DELAWARE
 
           
Hanover Compression Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    43045731     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Drive, Suite 200
           
Houston, TX 77041
    52547116     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Drive, Suite 200
           
Houston, TX 77041
    63356409     DELAWARE
 
           
Hanover Compression Limited Partnership
           
9704 W I-20
           
Midland, TX 79706
    63720794     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Drive, Suite 200
           
Houston, TX 77041
    41825910     DELAWARE
 
           
Hanover Compression Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    41880345     DELAWARE
 
           
Universal Compression Canada Limited
           
Partnership
    05040535063     ALBERTA
 
           
Universal Compression Canada Limited
           
Partnership
    0531726408     ALBERTA
 
           
Universal Compression Canada Limited
           
Partnership
    06021625998     ALBERTA
 
           
Universal Compression Canada Limited
           
Partnership
    06041700136     ALBERTA
 
           
Universal Compression Canada Limited
           
Partnership
    06041828366     ALBERTA
 
           
Universal Compression Canada Limited
           
Partnership
    06072018465     ALBERTA

Schedule 10.02— 3

 



--------------------------------------------------------------------------------



 



             
Universal Compression Canada Limited
           
Partnership
    07052440760     ALBERTA
 
           
Universal Compression Canada Limited
    04052530815     ALBERTA
 
           
Universal Compression Canada Limited
    05031803066     ALBERTA
 
           
Universal Compression Canada Limited
    05060225983     ALBERTA
 
           
Universal Compression Canada Limited
    01112223571     ALBERTA
 
           
Universal Compression Canada Limited
    03051438343     ALBERTA
 
           
Universal Compression Canada
    04120231586     ALBERTA
 
           
Universal Compression Canada
    05081238882     ALBERTA
 
           
Universal Compression Canada
    05111812037     ALBERTA
 
           
Universal Compression Canada
    01101130951     ALBERTA
 
           
Universal Compression Canada
    03040128625     ALBERTA
 
           
Universal Compression Canada
    04062408721     ALBERTA
 
           
Universal Compression Canada Limited
    8791951     BRITISH COLUMBIA
 
           
Hanover Maloney Inc.
    03040318002     ALBERTA
 
           
Maloney Industries Inc.
    00060532736     ALBERTA

Schedule 10.02— 4

 



--------------------------------------------------------------------------------



 



             
Maloney Industries Inc.
    00060532884     ALBERTA
 
           
Collicutt Hanover Services Ltd.
    00021718762     ALBERTA
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    20346795     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    20346803     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    20346837     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    20346860     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    21203649     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    32285941     DELAWARE
 
           
Hanover Compression Limited Partnership
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    32285982     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Dr., Suite 200
           
Houston, TX 77041
    41825746     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Dr., Suite 200
           
Houston, TX 77041
    41825910     DELAWARE
 
           
Hanover Compression Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    43045731     DELAWARE
 
           
Hanover Compression Inc.
           
12001 North Houston Rosslyn
           
Houston, TX 77086
    51021709     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Dr., Suite 200
           
Houston, TX 77041
    52547116     DELAWARE
 
           
Hanover Compression Limited Partnership
           
11000 Corporate Centre Dr., Suite 200
           
Houston, TX 77041
    53287902     DELAWARE

Schedule 10.02— 5

 



--------------------------------------------------------------------------------



 



             
Hanover Compression Limited Partnership
           
11000 Corporate Centre Dr., Suite 200
           
Houston, TX 77041
    63356409     DELAWARE
 
           
Hanover Compression Limited Partnership
           
9704 W. I-20
           
Midland, TX 79706
    63720794     DELAWARE
 
           
Universal Compression, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    00-00519011     TEXAS
 
           
Universal Compression, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    00-00620485     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    02-0036924026     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    03-0024000908     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    03-0028145457     TEXAS
 
           
Exterran, Inc.
           
3808 South Eastman Road
           
Longview, TX 75602
    003-0035082394     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    03-0036006523     TEXAS
 
           
Exterran
           
9021 State Hwy 107
           
Mission, TX 78574
    04-0048500667     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    04-0063267927     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    05-0014085548     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    06-0006345135     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    06-0011344302     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    06-0018659015     TEXAS

Schedule 10.02— 6

 



--------------------------------------------------------------------------------



 



             
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    06-0037918711     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    07-0000640926     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    07-0002291041     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    07-0013306333     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    07-0023579871     TEXAS
 
           
Exterran, Inc.
           
4440 Brittmore Rd.
           
Houston, TX 77041
    13-1742850004     TEXAS

3.   Other Existing Liens

  a.   Our subsidiary, Belleli Energy S.P.A. has financed its operations through
the factoring liens securing its receivables. In addition, Belleli has Liens
securing its revolving credit facilities.     b.   Pledge of equity interest in
Harwat International Finance Corp. and other Liens to Royal Bank of Scotland to
secure financing.     c.   Pledge of equity interest in Harwat International
Finance Corp. and other Liens to Bank of Scotland to secure financing.     d.  
Liens, including pledge by Hanover Cayman Limited of its interest in WilPro
Energy Sevices (PIGAP II) Limited to secure the non-recourse project financing
obtained by WilPro Energy Services (El Furrial) Limited.     e.   Liens,
including pledge by Production Operators Cayman Inc. of its interest in WilPro
Energy Services (El Furrial) Limited to secure a non-recourse project financing.
    f.   Liens securing letters of credit, insurance premium financing, capital
lease obligations, Hedging Agreements, guarantees and surety bonds of US
Borrower and its Subsidiaries.

Schedule 10.02— 7

 



--------------------------------------------------------------------------------



 



4.   Mortgaged Real Property securing Debt under the Existing Hanover Credit
Agreement includes:

          ADDRESS/STATE   COUNTY/PARISH
1.
  9704 West 120, Midland, TX 79706   Midland County
 
       
2.
  1203 Industrial Park Drive, Victoria, TX 77905-0616   Victoria County
 
       
3.
  2019 Hwy 135, Kilgore, TX 75662   Gregg County
 
       
4.
  8193 Lone Tree Road, Victoria, TX 77905-3792   Victoria County
 
       
5.
  1302 Saratoga, Corpus Christi, TX 78417-3333   Nueces County
 
       
6.
  20602 East 81st, Broken Arrow, OK 74014-2935   Wagoner County
 
       
7.
  301 Cummings, Pocola, Oklahoma 74902-3612   Le Flore County
 
       
8.
  801 Industrial Park, Davis, Oklahoma 73030   Murray County
 
       
9.
  1114 Hughes Road, Broussard, LA 70518-8045   Saint Martin Parish
 
       
10.
  1280 Troy King, Farmington, NM 87401-3623   San Juan County
 
       
11.
  2207 FM 949, Alleytown, TX 78935-2034   Colorado County
 
       
12.
  1600 West Vandament, Yukon, OK 73099-4402   Canadian County

Schedule 10.02— 8

 



--------------------------------------------------------------------------------



 



Schedule 10.03 — Investments, Loans and Advances

1.   Existing investments in Subsidiaries including any member of the EPLP
Group.   2.   Existing Investments in Foreign Subsidiaries.   3.   Existing
Investments in WilPro Energy Services (PigapII) Limited, WilPro Energy Services
(El Furrial) Limited, Harwat International Finance Corp., and Simco Consortium
Venezuela Investment.

Schedule 10.03— 1

 



--------------------------------------------------------------------------------



 



Schedule 10.05 — Unrestricted Subsidiaries

                  Jurisdiction of         Incorporation/     Company  
Organization
1
  Hanover Malaysia SDN, BHD   Malaysia
2
  H.C.C. Compressor de Venezuela, C.A.   Venezuela
3
  HC Cayman Ltd.   Cayman Islands
4
  Hanover Compressor Capital Trust   Delaware
5
  HC Cayman LLC   Delaware
6
  Hanover Compressed Natural Gas Services LLC   Delaware
7
  HCL Colombia, Inc.   Delaware
8
  Hanover SPE LLC   Delaware
9
  Hanover Australia LLC   Delaware
10
  Nigerian Leasing, LLC   Delaware
11
  Hanover Partners Nigeria LLC   Delaware
12
  Exterran Partners, L.P.   Delaware
13
  EXLP Operating LLC   Delaware
14
  EXLP Leasing LLC   Delaware

Schedule 10.05— 1

 



--------------------------------------------------------------------------------



 



Schedule 10.14(j) — Permitted Property Sales
U.S.
Offices, fabrication facilities and other buildings and improvements located at
12001 N. Houston Rosslyn, Houston TX
Italy & UAE
The Equity Interest in entities organized in Italy or its subsidiaries, Property
located in Italy or Property otherwise for the operations or business in Italy,
including the Equity Interest in Belleli Energy SpA or its subsidiaries or the
Property thereof.
Venezuela
The Equity Interest in entities organized in Venezuela, Property located in
Venezuela or Property otherwise for the operations or business in Venezuela,
including Equity Interests of Persons not organized in Venezuela and the
Property thereof, including:
Wilpro Energy Services (El Furrial ) Limited (Cayman Islands entity)
Wilpro Energy Services (PIGAP II) Limited (Cayman Islands entity)
Harwatt Internationl Finaince Corp. N.V. (The Netherlands entity) & Simco
Consortium (Venezuelan entity)
Nigeria
The Equity Interest in entities organized in Nigeria, Property located in
Nigeria or Property otherwise for the operations or business in Nigeria,
including Equity Interests of Persons not organized in Nigeria and the Property
thereof, including:
Cawthorne Channel Gas Proceesing Barges and related facilities and other
Property
Otumra Gas Processing Barge and related facilities and other Property
Minority Investment in Global Energy
Oguta Compression Assets and related facilities and other Property
Amni Compression Assets and related facilities and other Property
Schedule 10.14(j)— 1

 



--------------------------------------------------------------------------------



 



Schedule 10.16 — Transactions with Affiliates

1.   Contribution, Conveyance and Assumption Agreement dated October 20, 2006,
pursuant to which Holdings and its Subsidiaries will convey a portion of their
domestic contract compression business to the EPLP Group.

2.   Amended and Restated Contribution Conveyance and Assumption Agreement,
dated July 6, 2007, by and among Exterran Partners, L.P., Exterran, Inc., UCO
Compression 2005 LLC, EI Leasing LLC, UCO GP, LLC, UCI GP LP LLC, UCO General
Partner, LP, UCI MLP LP LLC, UCLP Operating LLC and UCLP Leasing LLC, as amended
by the First Amendment to Omnibus Agreement, dated July 9, 2007.

3.   Omnibus Agreement.

4.   Transactions with Affiliates disclosed in the existing SEC filings of the
US Borrower and Subsidiaries.

5.   In connection with our acquisition of Tidewater Compression in 1998, we
entered into a registration rights agreement with Castle Harlan Partners III,
L.P. and some of our other stockholders (including certain of our directors and
officers). Under the registration rights agreement, these stockholders generally
have the right to require us to register any or all of their shares of our
common stock under the Securities Act of 1933, at our expense, subject to
certain minimum dollar values. In addition, these stockholders are generally
entitled to include, at our expense, their shares of our common stock covered by
the registration rights agreement in any registration statement that we propose
to file with respect to registration of our common stock under the Securities
Act of 1933. We also agreed in this registration rights agreement to indemnify
the stockholders against specified liabilities, including liabilities under the
Securities Act of 1933.

6.   Transactions among Borrowers and Restricted Subsidiaries, and among
Restricted Subsidiaries.

Schedule 10.16— 1

 